


Exhibit 10.47

 

--------------------------------------------------------------------------------

* Material has been omitted pursuant to a request for confidential treatment and
such omitted portion has been filed separately with the Securities and Exchange
Commission.

 

--------------------------------------------------------------------------------


 

CITY NATIONAL BANK

 

OFFICE LEASE

 

by and between

 

TPG PLAZA INVESTMENTS, LLC,

a Delaware limited liability company

(“Landlord”),

 

and

 

CITY NATIONAL BANK,

a national banking association

(“Tenant”)

 

525 S. Figueroa Street,

555 S. Figueroa Street,

Los Angeles, California 90071

 

NOVEMBER 19, 2003

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

ARTICLE 1

 

- PREMISES

 

 

ARTICLE 2

 

- TERM

 

 

ARTICLE 3

 

- RENT; LATE CHARGES

 

 

ARTICLE 4

 

- ADDITIONAL RENTAL

 

 

ARTICLE 5

 

- ADDITIONAL TAXES

 

 

ARTICLE 6

 

- SECURITY DEPOSIT

 

 

ARTICLE 7

 

- USE OF PREMISES

 

 

ARTICLE 8

 

- UTILITIES AND SERVICES

 

 

ARTICLE 9

 

- MAINTENANCE AND REPAIRS

 

 

ARTICLE 10

 

- ALTERATIONS, ADDITIONS AND IMPROVEMENTS

 

 

ARTICLE 11

 

- INDEMNIFICATION AND INSURANCE

 

 

ARTICLE 12

 

- DAMAGE OR DESTRUCTION

 

 

ARTICLE 13

 

- CONDEMNATION

 

 

ARTICLE 14

 

- ARBITRATION

 

 

ARTICLE 15

 

- ASSIGNMENT AND SUBLETTING

 

 

ARTICLE 16

 

- DEFAULT AND REMEDIES

 

 

ARTICLE 17

 

- ATTORNEYS FEES; COSTS OF SUIT

 

 

ARTICLE 18

 

- SUBORDINATION AND ATTORNMENT

 

 

ARTICLE 19

 

- QUIET ENJOYMENT; NON-COMPETITION

 

 

ARTICLE 20

 

- PARKING

 

 

ARTICLE 21

 

- RULES AND REGULATIONS

 

 

ARTICLE 22

 

- ESTOPPEL CERTIFICATES

 

 

ARTICLE 23

 

- ENTRY BY LANDLORD

 

 

ARTICLE 24

 

- LANDLORD’S LEASE UNDERTAKINGS-EXCULPATION FROM PERSONAL LIABILITY TRANSFER OF
LANDLORD’S INTEREST

 

 

ARTICLE 25

 

- HOLDOVER TENANCY

 

 

ARTICLE 26

 

- NOTICES

 

 

ARTICLE 27

 

- BROKERS

 

 

ARTICLE 28

 

- SIGNAGE AND PROJECT IDENTITY RIGHTS

 

 

ARTICLE 29

 

- STORAGE PREMISES

 

 

ARTICLE 30

 

- MISCELLANEOUS

 

 

 

 

 

 

 

EXHIBIT A

 

Depiction of the Premises

 

 

EXHIBIT A-1

 

Depiction of the South Side Space

 

 

EXHIBIT B

 

Notice of Lease Term Dates

 

 

EXHIBIT C

 

Work Letter Agreement

 

 

EXHIBIT D

 

Rules and Regulations

 

 

EXHIBIT E

 

Form of Tenant Estoppel Certificate

 

 

EXHIBIT F

 

Superior Right Holders

 

 

EXHIBIT G

 

Tenant’s Plaza Building ATM Location

 

 

EXHIBIT H

 

Tenant’s B-Level ATM Location

 

 

EXHIBIT I

 

ACM Notice

 

 

EXHIBIT J

 

Janitorial Specifications

 

 

EXHIBIT K

 

Intentionally Deleted

 

 

EXHIBIT L

 

South Tower Top Signs

 

 

EXHIBIT M

 

South Tower Eyebrow Signs

 

 

EXHIBIT N

 

South Tower Entrance Signs

 

 

EXHIBIT O

 

Plaza Building Sign and Bank Directional Signs

 

 

EXHIBIT P

 

Project Exterior Signage Program

 

 

EXHIBIT Q

 

Other Tenant Prior Rights

 

 

EXHIBIT R

 

Permitted Ground Floor Tenant Signage Areas

 

 

EXHIBIT S

 

Intentionally Deleted

 

 

EXHIBIT T

 

Designated Secondary Signs

 

 

EXHIBIT U

 

South Tower Building Envelope

 

 

EXHIBIT V

 

Intentionally Deleted

 

 

EXHIBIT W

 

Existing Security Instruments

 

 

EXHIBIT X

 

Form of Nondisturbance Agreement

 

 

EXHIBIT Y

 

Definition of the BofA Lease

 

 

EXHIBIT Z

 

Definition of the ARCO Lease

 

 

EXHIBIT AA

 

Other Tenant Leases

 

 

EXHIBIT BB

 

Rentable Area of Each Full Floor of the South Tower

 

 

 

City National Lease

 

i

--------------------------------------------------------------------------------


 

EXHIBIT CC

 

Project Upgrades

 

 

EXHIBIT DD

 

Depiction of Contemplated Changes to the Plaza Area

 

 

EXHIBIT EE

 

Depiction of Contemplated Conversion of South Tower Ground Floor Lobby

 

 

EXHIBIT FF

 

Depiction of Contemplated Conversion of North Tower Ground Floor Lobby

 

 

EXHIBIT GG

 

Depiction of the Pedestrian Passageways from and to Flower Street to and from
the Building Entrances

 

 

EXHIBIT HH

 

Depiction of the Pedestrian Passageways from and to Figueroa Street to and from
the Building Entrances

 

 

EXHIBIT H

 

Depiction of the Continuing Lobby Areas

 

 

EXHIBIT JJ

 

Depiction of the South Tower A-Level ATM Area

 

 

EXHIBIT KK

 

Depiction of the North Tower Ground Floor Lobby ATM area

 

 

EXHIBIT LL

 

Depiction of the South Tower Ground Floor Lobby ATM area

 

 

EXHIBIT MM

 

Depiction of the Portion of the Downtown Los Angeles Central Business District
for location of Comparable Buildings

 

 

EXHIBIT NN

 

Operational Criteria for HVAC Service

 

 

EXHIBIT OO

 

Payment under any Declarations, Covenants, Conditions and Restrictions or
Instruments

 

 

EXHIBIT PP

 

Future Pylon Signs

 

 

EXHIBIT QQ

 

Other Project Signs

 

 

 

ii

--------------------------------------------------------------------------------


 

GLOSSARY OF DEFINED TERMS

 

AAA

 

Abatement Event

 

Abatement Event Termination Date

 

Abatement Event Termination Notice

 

ACM

 

ACM Notice

 

ACM Operations and Maintenance Program

 

Actual Costs

 

Added Hold Space

 

Additional Rent

 

Additional Validations

 

Adjustment Date

 

Adjustment Factors

 

Affected Area

 

Affiliate

 

After Hours HVAC

 

After Hours HVAC Rate

 

Aggregate Project Rentable Area

 

A-Level

 

A-Level ATM Area

 

A-Level Parking Reduction Notice

 

A-Level Valet Privileges

 

Alterations

 

Arbitration Notice

 

Arbitrator

 

Article 28 Rights

 

ATM Rights

 

ATMs

 

Attorneys’ Fees

 

Available for Lease

 

Available Space Acceptance Notice

 

Available Space Commencement Date

 

Available Space Construction Period

 

Available Storage Space

 

Award

 

Bank Directional Signs

 

Bank Space Option

 

Base Building

 

Base Rate Standard

 

Base Rent

 

Base Rent Rate

 

B-Level

 

Block of Space

 

BofA

 

BofA Lease

 

BOMA

 

Brokers

 

Building Structure

 

Building Systems

 

Buildings

 

Business Customers

 

Business Hours

 

CalSTRS

 

Capital Items

 

Casualty Damage

 

Central Fountain

 

Claims, Damages and Expenses

 

C-Level

 

CNB Inscription Visual Impact

 

CNB Project Inscription

 

Collective Obligations

 

Commission Agreement

 

Common Areas

 

Comparable Buildings

 

Comparable Transactions

 

Confirmation Variables

 

Consent Alterations

 

Consent Transfer

 

Contemplated Transfer Date

 

Contemplated Transfer Space

 

Contiguity Condition

 

Control

 

Cost Pool

 

Cost Savings Device

 

Customary CGL Policy

 

Customer Free Validations

 

Damage Termination Date

 

Damage Termination Notice

 

Default Rate

 

Delay Portion

 

Delivery Period

 

Delivery Window

 

Delivery Windows

 

Demising Work

 

Design Problem

 

Designated Eight Year Expansion Floor

 

Designated Eleven Year Expansion Floor

 

Designated Five Year Expansion Floor

 

Designated Secondary Signage

 

Designated Tenant Signage Field

 

Directory Inscription Rights

 

Disputed Items

 

Domestic Government Use

 

Effective Date

 

Eight Year Expansion Remainder Space

 

Eight Year Expansion Space

 

Eighth Floor Hold Space

 

Election A

 

Election B

 

Election C

 

Electric Service

 

Electricity Consumption Standard

 

Electronic South Tower Directory

 

Eleven Year Expansion Remainder Space

 

Eleven Year Expansion Space

 

Eligibility Period

 

Emergency

 

Environmental Laws

 

Estimated Expense Statement

 

Event of Default

 

Excess Electrical Requirements

 

Exclusive Signage Occupancy Requirement

 

Exclusive Terms

 

Existing Comparable Governmental Tenant

 

Existing Identity Tenant

 

Existing Lines

 

Existing Security Instrument

 

Expansion Designation Notice

 

Expansion Exercise Notice

 

Expansion Option

 

Expansion Options

 

Expansion Period

 

Expansion Rent

 

Expansion Space

 

Expansion Space Commencement Date

 

Expansion Space Construction Period

 

Expense Records

 

Expense Year

 

Expiration Date

 

Express Removal Items

 

Extension Option

 

Extension Option Leasing Requirement

 

Extension Premises

 

Extension Term

 

Extension Term Annual Base Rent

 

Extension Term Annual Base Rent Notice

 

Eyebrow Sign Relocation Notice

 

Eyebrow Sign Relocation Period

 

Finish Work

 

First Addressee

 

First Expansion Option

 

First Increment Commencement Date

 

First Increment Delivery Penalty Date

 

First Increment Delivery Window

 

First Increment Office Space

 

First Offer Rent

 

First Reduction Date

 

First Reduction Option

 

Five Year Expansion Remainder Space

 

Five Year Expansion Space

 

Flower Street Eyebrow Sign

 

Flower Street Eyebrow Sign Relocation Right

 

FMRR

 

Force Majeure

 

Force Majeure Delays

 

Foreign Government Use

 

Fourth Increment Commencement Date

 

Fourth Increment Delivery Penalty Date

 

Fourth Increment Delivery Window

 

Fourth Increment Office Space

 

Free Rent Credit

 

Full Pylon Substitute

 

 

i

--------------------------------------------------------------------------------


 

Future Pylon Signs

 

Generator

 

Generator Space

 

Governmental Approvals and Entitlements

 

Handle

 

Handled

 

Handling

 

Hazardous Materials

 

High Consumption Equipment

 

Hold Space

 

Hold Space Commencement Date

 

Hold Space Option

 

Holidays

 

HVAC

 

HVAC Service

 

Identity Rights Termination Notice

 

Immediate Superior Right

 

Improvements

 

Increment of Space

 

Initial After Hours HVAC Rate

 

Initial Bank Location

 

Initial Expansion Notice

 

Initial Occupancy Requirement

 

Initial Premises

 

Initial Reduction Notice

 

Initial Reduction Option

 

Initial Reduction Space

 

Institutional Landlord Member

 

Institutional Owner Practices

 

Intention to Transfer Consent Notice

 

Interest Rate

 

J-2 Available Privileges

 

J-2 Parking Annex

 

J-2 Unreserved Parking Reduction Notice

 

J-2 Unreserved Privileges

 

Judgment

 

Landlord

 

Landlord Bank Space Recapture Right

 

Landlord Contribution

 

Landlord Parties

 

Landlord’s Insurance

 

Landlord’s Lease Undertakings

 

Landlord’s Project Signage Consultant

 

Landlord’s Statement

 

Late Charge

 

Late Charge Delinquency

 

Laws

 

Lease

 

Lease Documents

 

Lease Year

 

Leased RFO Space

 

Liens and Notices

 

LL Permitted Foreign GUse Premises

 

LL Permitted GUse Premises

 

Lost CNB Inscriptions

 

Management Space

 

Material Default

 

Maximum Electrical Amount

 

Memorandum of Lease

 

Nine Month Period

 

Non-Business Hours

 

Non-Renewal Space

 

North Eyebrow Sign

 

North Tower

 

Notice and Certification of Non Occupancy

 

Notice of Availability

 

Notices

 

Objectionable Name

 

Occupies

 

Occupy

 

Occupying

 

Offensive and Objectionable Entity

 

Offered Available Space

 

Operating Expenses

 

Operative Amendment

 

Other Improvements

 

Other Installations Items

 

Other Project Signs

 

Other Rent

 

Other Tenant Discussions

 

Other Tenant Lease

 

Other Tenant Prior Rights

 

Other Tenants

 

Outside Agreement Date

 

Outside Occupancy Threshold Date

 

Overlap Period

 

Owner Parties

 

Owner Party

 

Parking Facilities

 

Parking Fees

 

Parking Privileges

 

Parking Taxes

 

Partial CNB Set Pylons

 

Partial Extension Premises

 

Partial Floor Hold Space

 

Partial Floor Hold Space Floor

 

Partial Floor Size

 

Partial Lease Month Rent

 

Partial Pylon Sign Substitute

 

Partial Renewal Right

 

Pay Back Period

 

Permitted Assignee

 

Permitted Domestic Governmental Use

 

Permitted Foreign Governmental Use

 

Permitted Governmental Lease

 

Permitted Ground Floor Lobby Tenant

 

Permitted Other Reason

 

Permitted Parking Transferees

 

Permitted Plaza Building First Class Tenant

 

Permitted Plaza Building First Class Use

 

Plaza Area

 

Plaza Building

 

Plaza Building Commencement Date

 

Plaza Building Delivery Penalty Date

 

Plaza Building Delivery Window

 

Plaza Building Operating Requirement Failure

 

Plaza Building Parapet

 

Plaza Building Sign

 

Plaza Building Space

 

Plaza Extension Term Annual Base Rent

 

Plaza Trees

 

Possession Date

 

Possessory Interest Taxes

 

Potential First Offer Space

 

Premises

 

Prior Tenants’ Project Identity Rights Termination

 

Prohibited Uses

 

Project

 

Project Exterior Signage Program

 

Project Name

 

Project Name Rights

 

Project Upgrades

 

Property Taxes

 

Proposition 13 Protection Amount

 

Proposition 13 Purchase Price

 

Prospective Identity Tenant

 

Prospective North Eyebrow Sign Location

 

Protected Reassessment

 

Protected Sale

 

Protected Tax Increase

 

Protection Period

 

Public Entity

 

Qualifying Partial Floor

 

Qualifying Plaza Subtenant

 

Real Property Taxes

 

Reassessment

 

Recognition Agreement

 

Reduced Operating Amount

 

Reduced Operating Amount Credit

 

Reduction Amount

 

Reduction Date

 

Reduction Fee

 

Reduction Notice

 

Reduction Option

 

Reduction Space

 

Reimbursements

 

Relocated Bank Space

 

Remainder Space

 

Remaining Space

 

Remeasured RSF Notice

 

Remeasurement Notice

 

Remeasuring Party

 

Renewal Notice

 

 

ii

--------------------------------------------------------------------------------


 

Renovation Work

 

Rent

 

Rent Concessions

 

Rentable Area

 

Request for Notice of Availability

 

Requesting Party

 

Required A-Level Privileges

 

Required J-2 Privileges

 

Reserved Parking Privileges

 

Responding Party

 

Restoration

 

Restore

 

Review Expenses

 

Revised Available Space Acceptance Notice

 

Revised Notice of Availability

 

RFO Rights

 

Riser

 

RSF Objection Notice

 

Rules and Regulations

 

Sale

 

Scheduled Available Space Commencement Date

 

Scheduled Expansion Designation Date

 

Scheduled Hold Space Delivery Date

 

Scheduled Offered Available Space Delivery Date

 

Scheduled Rent

 

Second Expansion Option

 

Second Increment Commencement Date

 

Second Increment Delivery Penalty Date

 

Second Increment Delivery Window

 

Second Increment Office Space

 

Second Parking Reduction Option

 

Second Reduction Date

 

Second Reduction Option

 

Secured Areas

 

Securities/Investment Firms

 

Security Instruments

 

Seventh Floor Hold Space

 

SNDAA

 

South Eyebrow Sign

 

South Side Space

 

South Tower

 

South Tower Building Envelope

 

South Tower Directory

 

South Tower Entrance Signs

 

South Tower Extension Premises

 

South Tower Extension Term Annual Base Rent

 

South Tower Eyebrow Signs

 

South Tower Occupancy Requirement

 

South Tower Premises

 

South Tower Signs

 

South Tower Top Signs

 

Special Risks

 

Standard Lease Provisions

 

Statutory Written Notices or Complaints

 

Storage Premises

 

Storage Premises Commitment Notice

 

Storage Rent

 

Subject Space

 

Sublease

 

Sublease Space

 

Subsequent Premises

 

Subsequent Sales

 

Substitute Credit Enhancements

 

Substitute J&C Contractor

 

Substitute Parking Area

 

Subtenant

 

Subterranean Garage

 

Subterranean Space

 

Successor

 

Superior Mortgagees

 

Superior Right

 

Superior Right Holders

 

Taking

 

Taking Date

 

Target Delivery Date

 

Target First Increment Commencement Date

 

Target Fourth Increment Commencement Date

 

Target Plaza Building Commencement Date

 

Target Second Increment Commencement Date

 

Target Third Increment Commencement Date

 

Tasteful

 

Telecommunications Equipment

 

Tenant

 

Tenant Competitor

 

Tenant CPA

 

Tenant Entity

 

Tenant Maintained Signs

 

Tenant Parties

 

Tenant Plaza Building Identification Rights

 

Tenant Project Identification Rights

 

Tenant Responsible Work

 

Tenant’s Additional ATM Right

 

Tenant’s Area Request

 

Tenant’s ATM Right

 

Tenant’s B-Level ATM Location

 

Tenant’s Contribution

 

Tenant’s Exterior Signs

 

Tenant’s Occupants

 

Tenant’s Occupants’ Maximum Amount

 

Tenant’s Percentage Share

 

Tenant’s Plaza Building ATM Location

 

Tenant’s Security System

 

Term

 

Third Expansion Option

 

Third Increment Commencement Date

 

Third Increment Delivery Penalty Date

 

Third Increment Delivery Window

 

Third Increment Office Space

 

Tower Name Rights

 

Transfer

 

Transfer Consent Notice

 

Transfer Costs

 

Transfer Profits

 

Transferee

 

Unfinished Space

 

Unoccupied Space

 

Upgrade Milestone

 

Usable Area

 

Useful Life

 

Utility Connections

 

Variable Expenses

 

worth at the time of award

 

 

iii

--------------------------------------------------------------------------------

 

OFFICE LEASE

 

THIS OFFICE LEASE (“Lease”) is made and entered into by and between TPG PLAZA
INVESTMENTS, LLC, a Delaware limited liability company (“Landlord”) and the
Tenant described in Item 1 of the Basic Lease Provisions as of November 19, 2003
(the “Effective Date”).

 

BASIC LEASE PROVISIONS

 

1.

Tenant:  CITY NATIONAL BANK, a national banking association (“Tenant”).

 

2.

Description of Premises/Building/Project:

 

 

2.1  Premises:

The “Premises” shall consist of, subject to the provisions of Section 1.1.2 of
the Standard Lease Provisions, approximately 310,055 square feet of Rentable
Area (defined in Item 2.2 of the Basic Lease Provisions below), consisting of
the First Increment Office Space, the Second Increment Office Space, the Plaza
Building Space, the Third Increment Office Space and the Fourth Increment Office
Space, as follows:

 

 

(i)

The “First Increment Office Space,” containing approximately 101,986 square feet
of Rentable Area, and consisting of all of floors 21, 19, 18, and 16 of the
South Tower (defined in Item 2.3 of the Basic Lease Provisions below) as more
specifically shown in Exhibit “A” attached hereto;

 

 

(ii)

The “Second Increment Office Space” containing approximately 51,062 square feet
of Rentable Area, and consisting of all of floors 20 and 22 of the South Tower
(with the parties hereto agreeing that floor 20 and floor 22 each contain 25,531
square feet of Rentable Area) as more specifically shown in Exhibit “A” attached
hereto;

 

 

(iii)

The “Plaza Building Space,” containing, subject to the provisions of
Section 1.1.2 of the Standard Lease Provisions, approximately 6,644 square feet
of Rentable Area on the north side of the ground floor of the Plaza Building
(defined in Item 2.3 of the Basic Lease Provisions below) as more specifically
shown cross hatched in Exhibit “A” attached hereto (the “Initial Bank
Location”);

 

 

(iv)

The “Third Increment Office Space,” containing approximately 50,447 square feet
of Rentable Area, and consisting of all of floors 17 and 13 of the South Tower
as more specifically shown in Exhibit “A”  attached hereto; and

 

 

(v)

The “Fourth Increment Office Space,” containing approximately 99,916 square feet
of Rentable Area, and consisting of all floors 9, 10, 11 and 12 of the South
Tower as more specifically shown in Exhibit “A” attached hereto.

 

 

That portion of the Premises contained in the South Tower is sometimes referred
to herein as the “South Tower Premises.”

 

 

Each of the five (5) increments of space described above (in subparagraphs (i),
(ii), (iii), (iv) and (v) above, respectively) is referred to herein as an
“Increment of Space.”

 

 

2.2  Rentable Area
of the Premises:

Approximately 310,055 square feet of Rentable Area, subject to the provisions of
Section 1.1.2 of the Standard Lease Provisions.

 

 

2.3  Buildings:

The building commonly known as and located at 555 South Flower Street, Los
Angeles, California 90071 (the “South Tower”) and the three (3) level building
commonly known as and located at 525 South Flower Street, Los Angeles,
California 90071 (the “Plaza Building”) (collectively, the “Buildings”).

 

 

2.4  Project:

That certain project more particularly described in Section 1.5 of the Standard
Lease Provisions.

 

 

2.5  Rentable Area
of the Project:

Approximately 2,648,920 square feet of Rentable Area.

 

3.

Term:

 

 

3.1  Initial Term:

The Initial Term shall be the period commencing on the First Increment
Commencement Date (defined in Item 3.4(i) of the Basic Lease Provisions, below)
and expiring on the last day of the calendar month in which the date that

 

1

--------------------------------------------------------------------------------


 

 

is one hundred eighty (180) calendar months after the Third Increment
Commencement Date (defined in Item 3.4(iv) of the Basic Lease Provisions below)
occurs (the “Expiration Date”);

 

 

3.2  Options to Extend
the Term:

Four (4) options, each to extend the Lease for five (5) years (sixty (60)
months) in accordance with Section 2.4 of the term of the Standard Lease
Provisions, which, subject to certain restrictions, allows Tenant to extend the
term of the Lease with respect to less than the entire Premises.

 

 

3.3  Delivery Windows:

 

 

(i)

First Increment Office Space: Not before January 15, 2004 and not later than
February 15, 2004 (“First Increment Delivery Window”).

 

 

(ii)

Second Increment Office Space:  Not before January 15, 2004 and not later than
March 15, 2004 (“Second Increment Delivery Window”).

 

 

(iii)

Plaza Building Space:  Not before July 15, 2004 and not later than January 29,
2005 (“Plaza Building Delivery Window”).

 

 

(iv)

Third Increment Office Space:  Not before August 15, 2004 and not later than
October 15, 2004 (“Third Increment Delivery Window”).

 

 

(v)

Fourth Increment Office Space:  Not before May 15, 2006 and not later than
June 15, 2006 (“Fourth Increment Delivery Window”).

 

 

The First Increment Delivery Window, the Second Increment Delivery Window, the
Plaza Building Delivery Window, the Third Increment Delivery Window and the
Fourth Increment Delivery Window may hereinafter be referred to collectively as
“Delivery Windows” or each individually as a “Delivery Window.”

 

 

3.4  Commencement Date:

 

 

(i)

First Increment Office Space:          The “First Increment Commencement Date”
shall be the earlier to occur of (a) the date that is six (6) months following
the later of the first day of the First Increment Delivery Window or the date on
which Landlord delivers actual possession of the First Increment Office Space to
Tenant in Delivery Condition (as defined in Section 1.1.1 of the Work Letter),
which date shall be subject to extension for Commencement Date Delays (as
defined in Section 5.1.1 of the Work Letter) incurred by Tenant in designing,
permitting, constructing or moving into such Increment of Space or (b) the first
date Tenant on which commences business occupancy of any portion of the First
Increment Office Space.  The “Target First Increment Commencement Date” shall be
July 15, 2004.  February 15, 2004 shall be the “First Increment Delivery Penalty
Date”; provided, however, that notwithstanding the foregoing, the First
Increment Delivery Penalty Date shall be extended one (1) day for each day of
Force Majeure Delay (defined in Section 5.1.2 of the Work Letter) or Tenant
Delay (defined in Section 5.5 of the Work Letter) suffered by Landlord (and/or
Landlord’s contractor) in obtaining possession of the First Increment Office
Space or designing, permitting and completing construction of the Minimum Base
Building Work (as defined in Schedule 1-C attached to the Work Letter) to be
performed therein.

 

 

(ii)

Second Increment Office Space:      The “Second Increment Commencement Date”
shall be the earlier to occur of (a) the date that is six (6) months following
the later of the first day of the Second Increment Delivery Window or the date
on which Landlord delivers actual possession of the Second Increment Office
Space to Tenant in Delivery Condition, which date shall be subject to extension
for Commencement Date Delays incurred by Tenant in designing, permitting,
constructing or moving into such Increment of Space or (b) the first date on
which Tenant commences business occupancy of any portion of the Second Increment
Office Space.  The “Target Second Increment Commencement Date” shall be
August 15, 2004. March 15, 2004 shall be the “Second Increment Delivery Penalty
Date”; provided however, that the Second Increment Delivery Penalty Date shall
be extended one (1) day for each day of Force Majeure Delay or Tenant Delay
suffered by Landlord (and/or Landlord’s contractor) in obtaining possession of
the Second Increment Office Space or in designing permitting and completing
construction of the Minimum Base Building Work to be performed therein.

 

2

--------------------------------------------------------------------------------


 

 

 

(iii)

Plaza Building Space:        The “Plaza Building Commencement Date” shall be the
earlier to occur of (a) the date that is six (6) months following the later of
the first day of the Plaza Building Delivery Window or the date on which
Landlord delivers actual possession of the Plaza Building Space to Tenant in
Delivery Condition, which date shall be subject to extension for Commencement
Date Delays incurred by Tenant in designing, permitting, constructing or moving
into such Increment of Space or (b) the first date Tenant on which commences
business occupancy of any portion of the Plaza Building Space. The “Target Plaza
Building Commencement Date” shall be March 15, 2005.  January 29, 2005 shall be
the “Plaza Building Delivery Penalty Date;” provided, however, that the Plaza
Building Delivery Penalty Date shall be extended one (1) day for each day of
Force Majeure Delay or Tenant Delay suffered by Landlord (and/or Landlord’s
contractor) in obtaining possession of the Plaza Building Space (and/or the
Plaza Building) or in designing, permitting and completing construction of the
Minimum Base Building Work to be performed therein.

 

 

(iv)

Third Increment Office Space:         The “Third Increment Commencement Date”
shall be the earlier to occur of (a) the date that is five (5) months following
the later of the first day of the Third Increment Delivery Window or the date on
which Landlord delivers actual possession of the Third Increment Office Space to
Tenant in Delivery Condition, which date shall be subject to extension for
Commencement Date Delays incurred by Tenant in designing, permitting,
constructing or moving into such Increment of Space or (b) the first date on
which Tenant commences business occupancy of any portion of the Third Increment
Office Space.  The “Target Third Increment Commencement Date” shall be March 15,
2005. October 15, 2004 shall be the “Third Increment Delivery Penalty Date”;
provided, however that the Third Increment Delivery Penalty Date shall be
extended one (1) day for each day of Force Majeure Delay or Tenant Delay
suffered by Landlord (and/or Landlord’s contractor) in obtaining possession of
the Third Increment Office Space or in designing, permitting and/or completing
construction of the Minimum Base Building Work to be performed therein.

 

 

(v)

Fourth Increment Office Space:       The “Fourth Increment Commencement Date”
shall be the earlier to occur of (a) the date that is five (5) months following
the later of the first day of the Fourth Increment Delivery Window or the date
on which Landlord delivers actual possession of the Fourth Increment Office
Space to Tenant in Delivery Condition, which date shall be subject to extension
for Commencement Date Delays incurred by Tenant in designing, permitting,
constructing or moving into such Increment of Space or (b) the first date on
which Tenant commences business occupancy of any portion of the Fourth Increment
Office Space.  The “Target Fourth Increment Commencement Date” shall be
November 15, 2006.  June 15, 2006 shall be the “Fourth Increment Delivery
Penalty Date”; provided, however that the Fourth Increment Delivery Penalty Date
shall be extended one (1) day for each day of Force Majeure Delay or Tenant
Delay suffered by Landlord (and/or Landlord’s contractor) in obtaining
possession of the Fourth Increment Office Space or in designing, permitting
and/or completing construction of the Minimum Base Building Work to be performed
therein.

 

4.                                       Base Rent (Article 3):   The “Base
Rent” shall be the sum of the First Increment Office Space Base Rent, the Second
Increment Office Space Base Rent, the Plaza Building Space Base Rent, the Third
Increment Office Space Base Rent and the Fourth Increment Office Space Base Rent
(as such terms are defined below) as follows:

 

4.1         First Increment Office Space Base Rent:*

 

Applicable
Months

 

Monthly
Base Rent

 

Annual
Base Rent

 

Base Rental Rate
Per RSF Per Year
(“First Increment
Base Rent Rate”)

 

*

 

 

 

 

 

 

 

 

3

--------------------------------------------------------------------------------


 

The reference to “applicable months” in this Item 4.1 of the Basic Lease
Provisions shall be measured from the First Increment Commencement Date.

 

--------------------------------------------------------------------------------

*      Notwithstanding the foregoing, in the event that pursuant to
Section 1.6.1.7 of the Standard Lease Provisions, Tenant shall exercise the
Initial Reduction Option (defined in Section 1.6.1.1, below) so as to eliminate
from the Premises two (2) full floors of space from the Premises (either the
ninth (9th) and thirteenth (13th) floors or the ninth (9th) and tenth (10th)
floors of the South Tower), effective upon the Fourth Increment Commencement
Date (and for the remainder of the Term thereafter), the Base Rent rental rate
(expressed as the amount of annual Base Rent per square foot of Rentable Area
per year payable at any particular time during the Term) (“Base Rent Rate”) for
that portion of the Premises attributable to the twenty-first (21st) floor of
the South Tower (which the parties hereto stipulate contains 25,531 square feet
of Rentable Area) shall be increased from the First Increment Base Rent Rate to
equal the Fourth Increment Base Rent Rate (which is set forth in the fourth
column of Item 4.5 of the Basic Lease Provisions, and is the Base Rent Rate
which would have been applicable for the same time period with respect to the
ninth (9th) floor of the South Tower had such floor not been eliminated from the
Premises pursuant to Tenant’s exercise of the Initial Reduction Option as to
said floor), and (b) accordingly, that portion of the monthly Base Rent payable
under this Lease for any particular month during the Term following the Fourth
Increment Commencement Date which is attributable to the twenty-first (21st)
floor of the South Tower shall be increased to equal (i) the product of
(A) 25,531 (the Rentable Area of the Twenty-First (21st) Floor) and (B) the
Fourth Increment Base Rent Rate applicable to the month in question,
(ii) divided by the number twelve (12)).  The parties acknowledge that in the
event that Tenant shall exercise the Initial Reduction Option so as to eliminate
from the Premises two (2) full floors, there shall also be an adjustment to the
Base Rent Rate of the twenty-second (22nd) floor in accordance with the
provisions of Item 4.2.

 

4.2   Second Increment Office Space Base Rent:

 

(i)    Base Rent For Twentieth (20th) Floor.

 

Applicable
Months

 

Monthly
Base Rent

 

Annual
Base Rent

 

Base Rental Rate
Per RSF Per Year
(“20th Floor Base
Rent Rate”)

 

 

 

 

 

 

 

 

 

*

 

*

 

 

 

 

 

 

The reference to “applicable months” in this Item 4.2(i) of the Basic Lease
Provisions, to the extent that months are referred to by number, shall be
measured from the Fourth Increment Commencement Date.

 

(ii)   Base Rent For Twenty-Second (22nd) Floor.*

 

Applicable
Months

 

Monthly
Base Rent

 

Annual
Base Rent

 

Base Rental Rate
Per RSF Per Year
(“22nd Floor
Base Rent Rate”)

 

 

 

 

 

 

 

 

 

*

 

*

 

 

 

 

 

 

 

 

 

 

 

 

 

ate

 

 

 

 

 

 

 

 

The reference to “applicable months” in this Item 4.2(ii) of the Basic Lease
Provisions (to the extent that months are referred to by number) shall be
measured from the First Increment Commencement Date.

 

--------------------------------------------------------------------------------

*      Notwithstanding the foregoing, in the event that pursuant to
Section 1.6.1 of the Standard Lease Provisions, Tenant shall exercise the
Initial Reduction Option so as to eliminate from the Premises either two
(2) full floors of space from the Premises (either the ninth (9th) and
thirteenth (13th) floors or the ninth (9th) and tenth (10th) floors of the South
Tower) or only one full floor of space (either the ninth (9th) floor or the
thirteenth (13th) floor):

 

(a)   in the case where Tenant shall exercise the Initial Reduction Option so as
to eliminate from the Premises only the thirteenth (13th) floor of the South
Tower, effective upon the Third Increment

 

4

--------------------------------------------------------------------------------


 

Commencement Date (and for the remainder of the Term thereafter), the Base Rent
Rate for that portion of the Premises attributable to the twenty-second (22nd)
floor of the South Tower (which the parties hereto stipulate contains 25,531
square feet of Rentable Area) shall be increased from the 22nd Floor Base Rent
Rate to equal the Third Increment Base Rent Rate (which is set forth in the
fourth (4th) column of Item 4.4 of the Basic Lease Provisions, and is the Base
Rent which would have been applicable for the same time period with respect to
the thirteenth (13th) floor of the South Tower had such floor not been
eliminated from the Premises pursuant to Tenant’s exercise of the Initial
Reduction Option as to said floor), and accordingly, that portion of the monthly
Base Rent payable under this Lease for any particular month during the Term
following the Third Increment Commencement Date which is attributable to the
twenty-second (22nd) floor of the South Tower shall be increased to equal
(i) the product of (A) 25,531 (the Rentable Area of the twenty-second (22nd)
floor) and (B) the Third Increment Base Rent Rate applicable to the month in
question, (ii) divided by the number twelve (12));

 

(b)   in the case where Tenant shall exercise the Initial Reduction Option so as
to eliminate from the Premises only the ninth (9th) floor of the South Tower,
effective upon the Fourth Increment Commencement Date (and for the remainder of
the Term thereafter), the Base Rent Rate for that portion of the Premises
attributable to the twenty-second (22nd) floor of the South Tower (which the
parties hereto stipulate contains 25,531 square feet of Rentable Area) shall be
increased from the 22nd Floor Base Rent Rate to equal the Fourth Increment Base
Rent Rate (which is set forth in the fourth (4th) column of Item 4.5 of the
Basic Lease Provisions, and is the Base Rent Rate which would have been
applicable for the same time period with respect to the ninth (9th) floor of the
South Tower had such floor not been eliminated from the Premises pursuant to
Tenant’s exercise of the Initial Reduction Option as to said floor), and
accordingly, that portion of the monthly Base Rent payable under this Lease for
any particular month during the Term following the Fourth increment Commencement
Date which is attributable to the twenty-second (22nd) floor of the South Tower
shall be increased to equal (i) the product of (A) 25,531 (the Rentable Area of
the twenty-second (22nd) floor) and (B) the Fourth Increment Base Rent Rate
applicable to the month in question, (ii) divided by the number twelve (12));

 

(c)   in the case where Tenant shall exercise the Initial Reduction Option so as
to eliminate from the Premises the ninth (9th) floor and the thirteenth (13th)
floor of the South Tower, effective upon the Third Increment Commencement Date
(and for the remainder of the Term thereafter): (a) the Base Rent Rate for that
portion of the Premises attributable to the twenty-second (22nd) floor of the
South Tower (which the parties hereto stipulate contains 25,531 square feet of
Rentable Area) shall be increased from the 22nd Floor Base Rent Rate to equal
the Third Increment Base Rent Rate (which is set forth in the fourth (4th)
column of Item 4.4 of the Basic Lease Provisions, and is the Base Rent Rate
which would have been applicable for the same time period with respect to the
thirteenth (13th) floor of the South Tower had such floor not been eliminated
from the Premises pursuant to Tenant’s exercise of the Initial Reduction Option
as to said floor), and accordingly, that portion of the monthly Base Rent
payable under this Lease for any particular month during the term following the
Third Increment Commencement Date which is attributable to the twenty-second
(22nd) floor of the South Tower shall be increased to equal (i) the product of
(A) 25,531 (the Rentable Area of the Twenty-Second (22nd) Floor) and (B) the
Third Increment Base Rent Rate applicable to the month in question, (ii) divided
by the number twelve (12); and

 

(d)   in the case where Tenant shall exercise the Initial Reduction Option so as
to eliminate from the Premises the ninth (9th) floor and the tenth (10th) floor
of the South Tower, effective upon the Fourth Increment Commencement Date (and
for the remainder of the Term thereafter): (a) the Base Rent Rate for that
portion of the Premises attributable to the twenty-second (22nd) floor of the
South Tower (which the parties hereby stipulate contains 25,531 square feet of
Rentable Area) shall be increased from the 22nd Floor Base Rent Rate to equal
the Fourth Increment Base Rent Rate (which is set forth in the fourth column of
Item 4.5 of the Basic Lease Provisions, and is the Base Rent Rate which would
have been applicable for the same time period with respect to the tenth (10th)
floor of the South Tower had such floor not been eliminated from the Premises
pursuant to Tenant’s exercise of the Initial Reduction Option as to said floor),
and accordingly, that portion of the monthly Base Rent payable under this Lease
for any particular month during the Term following the Fourth Increment
Commencement Date which is attributable to the twenty-second (22nd) floor of the
South Tower shall be increased to equal (i) the product of (A) 25,531 (the
Rentable Area of the Twenty-Second (22nd) Floor) and (B) the Fourth Increment
Base Rent Rate applicable to the month in question, (ii) divided by the number
twelve (12).

 

4.3   Plaza Building Space Base Rent:

 

Applicable
Months

 

Monthly
Base Rent

 

Annual
Base Rent

 

Base Rental Rate
Per RSF Per Year

 

 

 

 

 

 

 

 

 

*

 

*

 

 

 

 

 

 

The reference to “applicable months” in this Item 4.3 of the Basic Lease
Provisions shall be measured from the Plaza Building Commencement Date.

 

5

--------------------------------------------------------------------------------


 

4.4   Third Increment Office Space Base Rent:

 

Applicable
Months

 

Monthly
Base Rent

 

Annual
Base Rent

 

Base Rental Rate
Per RSF Per Year
(“Third Increment
Base Rent Rate”)

 

 

 

 

 

 

 

 

 

*

 

 

 

 

 

 

 

 

The reference to “applicable months” in this Item 4.4 of the Basic Lease
Provisions shall be measured from the Third Increment Commencement Date.

 

4.5   Fourth Increment Office Space Base Rent:

 

Applicable
Months

 

Monthly
Base Rent

 

Annual
Base Rent

 

Base Rental Rate
Per RSF Per Year
(“Fourth Increment
Base Rent Rate”)

 

 

 

 

 

 

 

 

 

*

 

 

 

 

 

 

 

 

The reference to “applicable months” in this Item 4.5 of the Basic Lease
Provisions shall be measured from the Fourth Increment Commencement Date.

 

5.             Tenant’s Percentage Share: (Section 4.2)

 

5.1

Premises:

 

11.70

%

 

 

 

 

 

5.2

First Increment Office Space:

 

3.85

%

 

 

 

 

 

5.3

Second Increment Office Space:

 

1.93

%

 

 

 

 

 

5.4

Plaza Building Space:

 

0.25

%

 

 

 

 

 

5.5

Third Increment Office Space:

 

1.90

%

 

 

 

 

 

5.6

Fourth Increment Office Space:

 

3.77

%

 

6.             Security Deposit:  None (Article 6)

 

7.             Parking Privileges:  (Article 20)

 

7.1

A-Level Valet Privileges:

 

Subject to the provisions of Article 20 of the Standard Lease Provisions. *
Subterranean [ILLEGIBLE] *
Provisions, below) for every full floor of the South Tower leased by Tenant as
follows:  (a) Commencing on the First Increment Commencement Date:  *
(b)  commencing on the Second Increment Commencement Date: *

 

 

 

 

7.2

J-2 Unreserved Privileges:

 

Subject to the provisions of Article 20, commencing on the First Increment,
Commencement Date, *

 

*
Standard Lease Provisions, below) for every 1,000 square feet of Rentable Area
contained within the entire Premises) as follows: (a) with respect to the First
Increment Office Space: *

 

unreserved spaces in the J-2 Parking Annex; (c) with respect to the

 

6

--------------------------------------------------------------------------------


 

 

 

 

Plaza Building Space: *
Parking Annex: (d) with [ILLEGIBLE] increment office Space
*

 

 

 

 

7.3

Validation Privileges:

 

Landlord shall provide, for each of Tenant’s customers who are visiting the
Premises for the purpose of conducting business therein.
*

 

 

 

 

 

 

 

Validations may be used for parking on any particular calendar day (and any
Customer * Validations not used on a particular calendar day shall not be usable
on any other calendar day), (ii) Customer * Validations shall only be usable by
Tenant’s customers visiting the Premises for the purpose of conducting business
therein, and (iii) the Customer * Validations may not be used by Tenant’s
employees, agents or visitors, or any other persons (other than Tenant’s
customers visiting the Premises for the purpose of conducting business therein).
*

 

 

 

 

 

 

 

*

 

 

 

 

 

 

 

customers and visitors to its Premises (and the parties hereto agree that, for
purposes of application of this sentence only (but without application to
Customer * Validations), Tenant’s visitors to the Premises shall include
employees of Tenant who do not have offices (of an exclusive or shared basis) at
the Project).

 

8.                                       Tenant’s Broker is and notices to
Tenant’s Broker shall be sent to :      Cushman & Wakefield of California, Inc.
601 South Figueroa Street, 47th Floor, Los Angeles, California 90017, Attn. Lynn
A. Williams, representing Tenant exclusively.

 

Landlord’s Broker:             Thomas Partners, Inc., representing Landlord
exclusively.

 

Tenant’s Broker and Landlord’s Broker are referred to herein collectively as
“Brokers.”(Article 27)

 

9.                                       Permitted Use:     (Section 7.1)

 

9.1

South Tower Premises:

 

General office use consistent with a first class high-rise office project (and
any other use of the South Tower Premises permitted by Article 7 of the Standard
Lease Provisions).

 

 

 

 

9.2

Plaza Building Space:

 

The operation of a retail banking branch office open to the general public, and
for no other use with respect to Tenant; provided, however, that if Tenant
subleases the Plaza Building Space to an independent third party subtenant in
accordance with the provisions of Article 15 of the Standard Lease Provisions
(and Landlord does not elect to recapture the Plaza Building Space by exercising
its recapture rights under Section 15.2.4 of the Standard Lease Provisions with
respect to such Transfer (defined in Section 15.1 of the Standard Lease
Provisions, below)), such subtenant shall be permitted to use the Plaza Building
Space for any “Permitted Plaza Building First Class Use” (defined in
Section 28.9.3 of the Standard Lease Provisions, below) provided that such
subtenant satisfies the requirements of being a “Permitted Plaza Building First
Class Tenant” (defined in Section 28.9.3 of the Standard Lease Provisions,
below).

 

10.                                 Addresses for Notices (Article 26):

 

To:                              Tenant

 

Prior to the Commencement Date:

 

After the Commencement Date:

 

 

 

City National Bank

 

City National Bank

606 S. Olive Street

 

606 S. Olive Street

Suite 1100

 

Suite 1100

Los Angeles, CA 90014

 

Los Angeles, California 90014

Attn: Senior Vice President and Manager of
Corporate Premises

 

Attn: Senior Vice President and Manager of Corporate
Premises

 

 

 

(the “First Addressee”)

 

(the “First Addressee”)

 

7

--------------------------------------------------------------------------------


 

 

 

With a copy to:

 

City National Bank

400 N. Roxbury Drive

Beverly Hills, CA 90210

Attn: General Counsel

 

And with a copy to:

 

*

 

And with a copy to:

 

Cushman & Wakefield of California, Inc.

601 South Figueroa Street, 47th Floor

Los Angeles, CA 90017

Attn: Lynn A. Williams

 

To: Landlord

 

TPG Plaza Investments, LLC

c/o Thomas Properties Group, LLC

515 South Flower Street

6th Floor

Los Angeles, California 90071

Attn: John Sischo

 

With a copy to:

 

*

 

And with a copy to:

 

11.           Address for Payments:  All payments payable to Landlord under this
Lease shall be sent to the following address or to such other address as
Landlord may designate, or by wire transfer.

 

(a)           Address for Payment of Monthly Base Rent:

 

TPG Plaza Investments, LLC

 

*

 

8

--------------------------------------------------------------------------------


 

If By Wire Transfer:

 

:

 

*

 

(b)                                 Address for Payment of Rent for Parking
Privileges:

 

TPG Plaza Investments, LLC

 

*

 

This Lease shall consist of the foregoing Basic Lease Provisions, and the
provisions of the Standard Lease Provisions (the “Standard Lease Provisions”)
(consisting of Articles 1 through 30 which follow) and Exhibits “A” through “QQ”
inclusive, all of which are incorporated herein by this references as of the
Effective Date.  In the event of any conflict between the provisions of the
Basic Lease Provisions and the provisions of the Standard Lease Provisions, the
Standard Lease Provisions shall control.  Any initially capitalized terms used
herein and not otherwise defined shall have the meanings set forth in the
Standard Lease Provisions.

 

9

--------------------------------------------------------------------------------

 

STANDARD LEASE PROVISIONS

 

ARTICLE 1 - PREMISES

 

1.1                                 Lease of Premises.

 

1.1.1                        Generally.  Landlord hereby leases the Premises to
Tenant, and Tenant hereby leases the Premises from Landlord, subject to and upon
all of the terms, covenants and conditions contained in this Lease.

 

1.1.2                        Relocation of the Plaza Building Space.

 

1.1.2.1               Landlord shall have the option (the “Bank Space Option”),
exercisable at Landlord’s sole option, to relocate the location of the Plaza
Building Space from the Initial Bank Location to a comparable location on the
south side of the ground floor of the Plaza Building (“South Side Space”), as
depicted on Exhibit “A-1”, attached hereto.  The Plaza Building Space as so
relocated is referred to herein as the “Relocated Bank Space.”  The parties
agree that the South Side Space shall have the dimensions and configuration
shown on Exhibit “A-1”, except that in all cases the dimensions along the
demising wall that is perpendicular to and closest to Figueroa Street shall be
adjusted, as appropriate such as to provide an amount equal to 5,783 square feet
of Usable Area (defined in Section 1.3.2, below) to be contained within the
South Side Space.

 

1.1.2.2               Landlord and Tenant hereby approve the location,
configuration and Rentable Area of the South Side Space, as depicted on
Exhibit A-1.

 

1.1.2.3               The Bank Space Option shall be exercised by delivery of
written notice of exercise by Landlord to Tenant no later than January 1, 2004.

 

1.1.2.4               In the event Landlord duly elects to exercise the Bank
Space Option, the parties shall execute an amendment of this Lease reflecting
the substitution of the Relocated Bank Space for the Initial Bank Location.

 

1.2                                 Acceptance of Premises.  Tenant acknowledges
that (i) Landlord has not made any representation or warranty with respect to
the condition of the “Premises” (as that term is defined in Item 2.1 of the
Basic Lease Provisions), the Buildings or the Project with respect to the
suitability or fitness of any of the same for the conduct of Tenant’s Permitted
Use, its business or for any other purpose (provided, however, that such
acknowledgement by Tenant shall not release Landlord from any of its obligations
to Tenant under any covenants made by Landlord under this Lease, or otherwise
decrease Landlord’s obligations under any such covenants) and (ii) the purpose
of Exhibit “A” (and Exhibit “A-1”) is to show the approximate location of the
Premises in the “Buildings,” as that term is defined in Item 2.3 of the Basic
Lease Provisions, only, and that such Exhibit is not meant to constitute an
agreement, representation or warranty as to the construction of the Premises,
the precise area or the specific location of the “Common Areas,” as that term is
defined in Section 1.4, below, or the elements thereof, or of the accessways to
the Premises (or any portion thereof) or the “Project,” as that term is defined
in Section 1.5, below.

 

1.3                                 Measurement of the Rentable Area of Premises
and the Building.

 

1.3.1                        For purposes of this Lease, subject to the
provisions of this Section 1.3, the parties hereby stipulate that the number of
square feet of Rentable Area (defined in Section 1.3.2, below) contained within
(a) the Initial Premises (defined in Section 1.9.1, below) is as set forth in
Item 2.2 of the Basic Lease Provisions, and (b) subject to Section 1.1.2, within
each Increment of Space, is as set forth in Items 2.1(i), 2.1(ii), 2.1(iii),
2.1(iv) and 2.1(v), respectively of the Basic Lease Provisions.

 

1.3.2                        Each of Landlord and Tenant hereby acknowledge and
agree that (a) the area in rentable square feet (the “Rentable Area”) and the
area in usable square feet (the “Usable Area”) of each of the floors of the
South Tower (on a full floor occupancy basis) is as set forth on Exhibit “BB”
attached hereto and that the specification therein of such full floor Rentable
Area (for each such floor) shall be binding upon Landlord and Tenant, and shall
not be subject to re-measurement, and (b) the Usable Area of any Relocated Bank
Space shall also be measured in accordance with the Standard Method for
Measuring Floor Area in Office Buildings, ANSI 265.1-1996 (“BOMA”).

 

1.3.3                        In the event Tenant shall lease a partial floor of
the South Tower pursuant to the Hold Space Option, any Expansion Option or the
RPO Rights (as defined in Sections 1.6, 1.7 and 1.8, respectively, below), the
parties shall (i) determine the Rentable Area of such partial floor by measuring
the Usable Area of the space on such partial floor so leased by Tenant and the
Usable Area of all other tenant spaces on such floor, in each case in accordance
with BOMA (but shall not include as tenant space any space to be contained in
the Common Area corridors on such floor) and (ii) determine the Rentable Area of
such partial floor space so leased by Tenant by multiplying (A) the Rentable
Area of such floor (on a full floor occupancy basis), as set forth on
Exhibit “BB”, by (B) a fraction, the numerator of which is the Usable Area of
such partial floor space so leased by Tenant (determined in accordance with
BOMA), and the denominator of which is the total Usable Area of all tenant
spaces on such floor (excluding Common Area corridors and other Common Areas),
such that, when all rentable space on such floor has been leased, the total
Rentable Area leased on such floor shall not exceed the Rentable Area on such
floor if such floor had been leased to a single floor tenant.

 

1.3.4                        Within sixty (60) days after Landlord’s delivery to
Tenant of any Hold Space, Expansion Space or First Offer Space, Landlord and/or
Tenant (the “Remeasuring Party”) shall each have the right, at its option, upon
notice (the “Remeasurement Notice”) to the other party, to remeasure such space
in accordance with the foregoing standards set forth in Sections 1.3.2, or
1.3.3, as applicable, and to deliver notice (the “Remeasured RSF Notice”) of the
results thereof to the non-Remeasuring Party.  In the event that such
remeasurement shall indicate a rentable or usable square footage which is
different than that set forth in the amendment governing Tenant’s lease of the
applicable space (the “Operative Amendment”), then the non-Remeasuring Party
may, at its option, upon notice

 

10

--------------------------------------------------------------------------------


 

(the “RSF Objection Notice”) to the Remeasuring Party within ten (10) business
days following receipt of the Remeasured RSF Notice, object to the results set
forth in such notice, in which event, the usable square footage and rentable
square footage of the Hold Space, Expansion Space or First Offer Space (or the
application portion thereof), as the case may be, shall be measured (in
accordance with the provisions of this Section 1.3) by a qualified consultant or
architect mutually selected by Landlord and Tenant, and the result of such
remeasurement shall be binding upon both Landlord and Tenant.  In the event that
a Remeasurement Notice is not timely delivered, the Rentable and Usable Area of
the subject space shall be set forth in the Operative Amendment and shall not be
subject to remeasurement or modification.  Further, in the event an RSF
Objection Notice is not timely delivered, the Rentable and Usable Area shall be
as set forth in the Remeasured RSF Notice and shall not be subject to
remeasurement or modification.  In the event the Rentable Area or Usable Area of
any Hold Space, Expansion Space or First Offer Space (or the applicable portion
thereof), as the case may be, determined pursuant to the terms of this
Section 1.3.4 shall be different from that set forth in the Operative Amendment,
all amounts, percentages and figures appearing or referred to in the applicable
Operative Amendment based upon such incorrect Rentable or Usable Area
(including, without limitation, the amount of Tenant’s Percentage Share (defined
in Section 4.2.5, below) with respect to such Hold Space, Expansion Space or
First Offer Space as the case may be, the amount of any Tenant Improvement
Allowance (defined in Section 2.1 of the Work Letter) or other allowance, and
the amount of the Base Rent) shall be modified in accordance with such
determination.

 

1.4                                 Common Areas.

 

1.4.1                        Common Areas Generally. “Common Areas” shall mean
those portions of the Project now designated as such by Landlord (but subject to
such additions, modifications and/or deletions thereto as Landlord shall make
from time to time in accordance with the provisions of this Section 1.4),
including the lobbies, plaza and sidewalk areas, accessways, Subterranean
Garage, J-2 Parking Annex and the area on individual floors of each Building
devoted to corridors, fire vestibules, elevators, escalators, foyers,
multi-tenant lobbies, electric and telephone closets, restrooms, mechanical
rooms, janitor’s closets, and other similar facilities for the benefit of
multiple or all tenants and invitees, and shall also mean those areas of the
Buildings devoted to mechanical and service rooms servicing the Buildings or
portions thereof.  The Common Areas shall be subject to the exclusive management
and control of Landlord (provided that Landlord may, at its option, delegate
operation and management of portions of the Common Area (such as the Parking
Facilities (defined in Section 20.1, below)) from time to time), and Tenant
shall comply with all Rules and Regulations (defined in Article 21, below)
pertaining to the Common Areas.

 

1.4.2                        Contemplated Changes to the Common Areas.

 

1.4.2.1               The Plaza Area.  Tenant acknowledges that Landlord is
presently considering substantial modification to the area of the Project
located on the Land depicted as the “Plaza Area” (the “Plaza Area”) on
Exhibit “DD” attached hereto, including, without limitation, (i) modification,
enhancement and/or elimination of the trees, monument signs, landscaping and
hardscape in the “Curb Area” of the Plaza Area (the location of which is
depicted on Exhibit “DD”); (ii) enhancement, reduction, redesign, modification,
renovation of the central fountain (“Central Fountain”) area now located in the
Plaza Area; (iii) erection, construction, modification, placement, and/or
installation of trees, landscaping, canopies, kiosks, internet connections,
tables, chairs, benches, raised dining and/or audience platforms, outdoor dining
and/or cafes and related improvements over large portions of the Plaza Area on
all sides of the Central Fountain and approaching each of the South Tower, North
Tower (defined in Section 1.5.1, below) and Plaza Building, (iv) installation of
new fountains, in the Curb Area and/or in other areas of the Plaza Area, and
(v) various other improvements.  For illustrative purposes only, the parties
have attached hereto as Exhibit “DD” certain elevations and artists’ renderings
of certain proposed improvements to the Plaza Area now being considered (which
Landlord may or may not install, as determined by Landlord in its sole
discretion).

 

1.4.2.2               The Plaza Building.  Currently, the Plaza Building is
configured and constructed for occupancy by a single tenant, occupying all three
floors of the Plaza Building and having additional operations on the “B” Level
(defined in Section 1.5.1, below), with one main entrance on the Plaza Area
level and one main entrance on the Figueroa Street level, and an interior
escalator connecting the Figueroa Street level to the Plaza Area level.  To
accommodate Tenant’s occupancy in the Plaza Building (which will be only in a
portion of the Plaza level of the Plaza Building), Landlord will be redesigning
and reconfiguring the Plaza Building to accommodate demising of the Plaza
Building Space for the benefit of Tenant as well as for the creation of other
tenant spaces within the interior of the Plaza Building (and/or immediately
outside of the Plaza Building), which redesign and reconfiguration may include
the alteration of the Plaza Area entrance to the Plaza Building, creation of a
new Plaza Area entrance(s) into the Plaza Building and/or the Plaza Building
Space and other modifications to the common elements and functions of the Plaza
Building.

 

1.4.2.3               The Tower Ground Floor Lobbies.  Tenant also acknowledges
that Landlord is currently considering: (i) conversion to leasable tenant spaces
(or to other uses, other than use as Common Area) of all or portions of the
lobby spaces contained in the ground floor lobbies of the South Tower and North
Tower shown on Exhibits “EE” and “FF” attached hereto (which areas currently
constitute Common Areas), and (ii) conversion to leasable tenant spaces (or to
uses other than Common Areas) of all or portions of the Common Areas immediately
adjacent to the South and North Towers (which are not within such Buildings) and
which are shown on Exhibits “EE” and “FF” attached hereto.

 

1.4.2.4               The “B” Level.  Tenant also acknowledges that Landlord is
also considering substantial renovation and/or redesign of all areas located on
the “B” Level (including the Common Areas located on the “B” Level), which
renovation and/or redesign may (but is not required to) include: (i) filling in
the central open air and staircase area of the “B” Level (and eliminating such
stairway access to the “C” Level (defined in Section 1.5.1, below)),
(ii) redirection and redesign of public pedestrian passageways located on the
“B” Level and (iii) reconfiguration and/or modification of both tenant spaces
and Common Areas on the “B” Level.

 

1.4.2.5               The “C” Level.  Tenant also acknowledges that Landlord is
also considering redirecting, modifying, adding to and/or deleting the use,
design, tenant spaces and Common Areas on the “C” Level, including, without
limitation, (i) consolidation of existing tenant spaces and Common Areas into a
higher concentration

 

11

--------------------------------------------------------------------------------


 

of tenant spaces, (ii) elimination of stairway access to the “B Level”,
(iii) redirection or elimination of retail and/or service tenancies, and/or
(iv) conversion of some or all of the “C” Level to reserved, valet and/or
unreserved parking.

 

1.4.2.6               Tenant Consent and Approval.  Subject to the provisions of
this Section 1.4.2.6, in addition to the covenants and consents set forth
elsewhere in this Section 1.4, Tenant hereby consents to and approves of (and
agrees that Landlord may implement) such changes, additions, deletions
modifications, reductions, relocations and changes in use with respect to the
Project Common Areas generally as Landlord shall, from time to time during the
Term, desire in good faith (and Tenant specifically consents as to all such
changes, modifications, reductions, relocations and changes in use as are
described as under consideration, possible, or otherwise contemplated by
Sections 1.4.2.1 through 1.4.2.5 inclusive), so long as:

 

(i)                                     Landlord shall continue to provide
(subject to interruptions due to casualty, condemnation, temporary construction
and Force Majeure) for generally unobstructed pedestrian passage from and to
Flower Street to and from the Building entrances specifically identified on
Exhibit “GG” attached hereto over the passageways shown on Exhibit “GG” (or such
commercially reasonable substitutions for such passageways as Landlord may
implement form time to time);

 

(ii)                                  Landlord shall continue to provide
(subject to interruptions due to casualty, condemnation, temporary construction
and Force Majeure) for generally unobstructed pedestrian passage from and to
Figueroa Street to and from the Building entrances specifically identified on
Exhibit “HH” attached hereto over the passageways shown on Exhibit “HH”, which
passageways, in part, involve the use of the staircases shown on Exhibit “HH”
(or such commercially reasonable substitutions for such passageways as Landlord
may implement form time to time).

 

(iii)                               Commercially reasonable (consistent with
Institutional Owner Practices (defined in Section 4.3.2, below)) passageways in
those areas of the ground floor lobbies of the North and South Towers shown as
“Continuing Lobby Areas” on Exhibit “H” attached hereto shall continue to be
maintained by Landlord (subject to interruptions due to casualty, condemnation,
temporary construction, and Force Majeure and further subject to such access
control measures as Landlord shall adopt and/or implement form time to time,
consistent with Institutional Owner Practices);

 

(iv)                              Commercially reasonable access facilities
(reasonably equivalent to the access facilities in existence on the Effective
Date) providing pedestrian passage with access to and from the B-Level and the
Subterranean Garage from and to and the ground floor lobbies of the South Tower
and the North Tower shall continue to be maintained by Landlord (subject to
interruptions due to casualty, condemnation, temporary construction and Force
Majeure, and further subject to such access control measures as Landlord shall
adopt and/or implement from time to time, consistent with Institutional Owner
Practices;

 

(v)                                 The essential nature of the Plaza Area as an
outdoor area is maintained as an open area, and the parties hereto agree that
the installation of uses such as outdoor dining areas, sitting areas or
incidental outdoor retail uses, all with or without canopies, shall be deemed to
be consistent with the maintenance of the Plaza Area as an open area; and

 

(vi)                              All such improvements and modifications to the
Common Areas shall be made in a first-class manner consistent with Institutional
Owner Practices, and once commenced, shall be diligently prosecuted to
completion.

 

1.4.2.7               General Rights of Modification.  Subject to the provisions
of this Section 1.4.2, as to the Common Areas generally (not including the
Common Areas described in Sections 1.4.2.1 through 1.4.2.5, inclusive, Landlord
shall have the right to reasonably (in accordance with Institutional Owner
Practices) designate, add to, delete, modify, relocate and/or limit the use of,
particular areas or portions of the Project which are, or will be, designated as
Common Areas.

 

1.5                                 Project.

 

1.5.1                        The Project Generally.  The “Project” consists of:
(i) the South Tower, (ii) the Plaza Building (iii) the building commonly known
as and located at 515 South Flower Street, Los Angeles, California 90071 (the
“North Tower”), (iv) subject to Section 1.4, certain subterranean retail and
office areas including, but not limited to, space on the B-Level (defined in
this Section 1.5, below) and on the C-Level (defined in this Section 1.5, below)
(the “Subterranean Space”), (vi) the Subterranean Garage (defined in Section 20,
below), (vii) the J-2 Parking Annex (defined in Section 20, below); and
(viii) the Land (which is improved with landscaping and other improvements) upon
which the South Tower, the North Tower, the Plaza Building, the Subterranean
Garage, the Subterranean Space, the J-2 Parking Annex and the Common Areas are
located.  The “A-Level” shall mean that level that is one (1) level below the
ground floors of the South Tower and the North Tower.  The “B-Level” shall mean
that level that is two (2) levels below the ground floors of the South Tower and
the North Tower.  The “C-Level” shall mean that level that is three (3) levels
below the ground floors of the South Tower and the North Tower.

 

1.5.2                        Project Upgrades.  Landlord is currently planning
to construct, install and/or implement the upgrades to the Project described on
Exhibit “CC” attached hereto (the “Project Upgrades”).  The Project Upgrades are
only in the conceptual planning phase and actual implementation, construction
and/or installation of each such Project Upgrade will be dependent on the
successful confirmation by Landlord, as reasonably determined by Landlord, of
the following factors (the “Confirmation Variables”): (i) confirmation, through
additional analysis, design, engineering, testing and/or research, of the need
for each particular Project Upgrade, (ii) confirmation, through reasonable and
efficacious solution to the Project need described in clause (i) above,
(iii) confirmation, through additional analysis, design, engineering, testing
and/or research, that each proposed Project Upgrade is technically feasible,
(iv) confirmation, through design, engineering, preparation of plans and
specifications, submission of written

 

12

--------------------------------------------------------------------------------


 

applications, submissions, plans and specifications for issuance of required
zoning amendments, variances, conditional use permits, building permits and
other governmental approvals and/or entitlements (collectively, “Governmental
Approvals and Entitlements”), processing, negotiation and procurement of
Governmental Approvals and Entitlements, that each proposed Project Upgrade can
be implemented, constructed and/or installed in accordance with all Laws
(defined in Section 7.2.1, below), without material adverse modification and/or
restriction of the Project, the existing operation of the Project and/or the
existing access, use and other rights of Landlord and its tenants,
(v) confirmation, through review of existing leases and other contractual
obligations of the Project and/or of Landlord and negotiation of modifications
of such obligations, as appropriate, that each Proposed Upgrade can be
implemented, constructed and/or installed without violation of Landlord’s
contractual and/or lease obligations or material adverse modification of
Landlord’s rights, and (vi) as to those Project Upgrades which are designed to
upgrade the aesthetic environments of the Project or otherwise may have a
material impact on the aesthetics of the Project, the Common Areas or portions
thereof, confirmation, through further design, engineering, analysis and/or
research, that each such Project Upgrade shall have a reasonably effective
positive impact on the aesthetics of the Project, taking into account the cost
thereof and all other reasonably relevant factors. Landlord shall use
commercially reasonable efforts, subject to successful confirmation of the
Confirmation Variables, as reasonably determined by Landlord, to construct,
implement and/or install, as appropriate, each such Project Upgrade within the
time frame described on Exhibit “CC” attached hereto for such Project Upgrade;
provided, however, that notwithstanding the foregoing, (a) Landlord specifically
reserves the right to (1) modify the nature, design, scope, objective, and/or
engineering of each Project Upgrade to reflect such determinations as Landlord
shall reasonably make to reflect its review, analysis, and consideration of the
Confirmation Variables from time to time and (2) modify the time frames provided
in Exhibit “CC” for implementation, construction and/or installation of the
Project Upgrades to reflect Landlord’s review, analysis and consideration of the
Confirmation Variables (and any modifications to the Project Upgrades effected
under Clause (1) above), as well as input received by Landlord from time to time
from Landlord’s architects, engineers, consultants and contractors as to the
feasibility of and timing required for implementation, construction and
installation of the Project Upgrades and (b) in all cases (notwithstanding the
provisions of the immediately preceding clauses) Landlord shall implement
Project Upgrades (and/or other improvements and/or upgrades to the Building
Systems (defined in Section 10.2. below) or the Building Structure (defined in
the Section 9.2 below)) and having an aggregate cost to Landlord of not less
than * which is December 31, 2008 (provided, further, however, that in the event
that Landlord shall incur Force Majeure Delays (and/or Tenant Delays) in
implementing such Project Upgrades, the Upgrade Milestone shall be extended one
(1) day for each day of Force Majeure Delay or Tenant Delay incurred by Landlord
in so implementing such Project Upgrades; provided, further, however that
Project Upgrades shall in no case include any work directly pertaining to the
abatement or treatment of ACM (expect as expressly permitted by Exhibit “CC”),
the J-2 parking Annex, Base Building restrooms or work that is generally
considered to be tenant improvement work.

 

1.6                                 Initial Right to Reduce or Expand Premises.

 

1.6.1                        Reduction of Premises.

 

1.6.1.1               Generally.  Tenant or any Qualified Tenant (defined in
this Section 1.6.1, below) shall have the one-time right (the “Initial Reduction
Option”) to reduce the Premises by deleting, at Tenant’s election (a) all of the
thirteenth (13th) floor of the South Tower or all of the ninth (9th) floor of
the South Tower, (b) all of the thirteenth (13th) floor of the South Tower and
all of the ninth (9th) floor of the South Tower, or (c) all of the ninth (9th)
and tenth (10th) floors of the South Tower; provided, however, that Tenant’s
right to delete (under either clause (a) or (b) above) the thirteenth (13th)
floor of the South Tower from the Premises shall be conditional upon Tenant’s
delivery of an Initial Reduction Notice (defined in this Section 1.6.1, below)
identifying the thirteenth (13th) floor of the South Tower as the Initial
Reduction Space (defined in this Section 1.6.1, below) (or part of the Initial
Reduction Space) (and exercising the Initial Reduction Option as to the same) on
or before June 15, 2004.  Subject to the provisions of the immediately preceding
sentence, the Initial Reduction Option may be exercised by Tenant only by the
delivery by Tenant to Landlord, at any time on or before January 1, 2005, of
written notice of exercise (the “Initial Reduction Notice”), which Initial
Reduction Notice shall specifically reference this Section 1.6.1 and shall
specifically identify the floor (or floors) of the South Tower Premises, which
Tenant is electing to delete from the Premises pursuant to the provisions of
this Section 1.6.1 (the “Initial Reduction Space”).

 

1.6.1.2               Effect of Reduction.  In the event that Tenant timely
delivers the Initial Reduction Notice, (a) this Lease shall automatically be
amended so as to delete the Initial Reduction Space from the Premises, which
deletion from the Premises of the Initial Reduction Space shall be effective
upon Landlord’s receipt of the Initial Reduction Notice, and (b) all amounts,
percentages and figures appearing or referred to in this Lease based upon the
number of square feet of Rentable Area contained within the Premises (and within
the Third Increment Office Space or the Fourth Increment Office Space, as
applicable) (including, without limitation, the amount of the Tenant Improvement
Allowance and the Base Rent) shall be appropriately and immediately reduced;
provided, however, that notwithstanding any provision of this Lease to the
contrary, for purposes of calculating Base Rent payable by Tenant hereunder:

 

(i)                                     in the case where Tenant shall exercise
the Initial Reduction Option so as to eliminate from the Premises the ninth
(9th) floor of the South Tower only, for purposes of calculating the Base Rent
payable for the Fourth Increment Office Space (which commences on the Fourth
Increment Commencement Date), the ninth (9th) floor (and the Rentable Area of
the ninth (9th) floor) shall be deleted from the Fourth Increment Office Space;
provided, however, as of the Fourth Increment Commencement Date, the Base Rent
attributable to the twenty-second (22nd) floor of the South Tower shall be
adjusted as provided in Item 4.2 of the Basic Lease Provisions;

 

(ii)                                  in the case where Tenant shall exercise
the Initial Reduction Option so as to eliminate from the Premises the thirteenth
(13th) floor of the South Tower only, for purposes of calculating the Base Rent
payable for the Third Increment Office Space (which commences on the Third
Increment Commencement Date), the thirteenth (13th) floor (and the Rentable Area
of the thirteenth (13th) floor) shall be deleted from the Third Increment Office
Space; provided, however, as of the Third Increment Commencement Date, the Base
Rent attributable to the twenty-second (22nd) floor of the South Tower shall be
adjusted as provided in Item 4.2 of the Basic Lease Provisions;

 

13

--------------------------------------------------------------------------------


 

(iii)                               in the case where Tenant shall exercise the
Initial Reduction Option so as to eliminate from the Premises the ninth (9th)
and thirteenth (13th) floors of the South Tower, (A) for purposes of calculating
the Base Rent payable for the Third Increment Office Space (which commences on
the Third Increment Commencement Date), the thirteenth (13th) floor (and the
Rentable Area of the thirteenth (13th) floor) shall be deleted from the Third
Increment Office Space; provided, however, as of the Third Increment
Commencement Date, the Base Rent attributable to the twenty-second (22nd) floor
of the South Tower shall be adjusted as provided in Item 4.2 of the Basic Lease
Provisions, and (B) for purposes of calculating the Base Rent payable for the
Fourth Increment Office Space (which commences on the Fourth Increment
Commencement Date), the ninth (9th) floor (and the Rentable Area of the ninth
(9th) floor) shall be deleted from the Fourth Increment Office Space; provided,
however, as of the Fourth Increment Commencement Date, the Base Rent
attributable to the twenty-first (21st) floor of the South Tower shall be
adjusted as provided in Item 4.1 of the Basic Lease Provisions; and

 

(iv)                              in the case where Tenant shall exercise the
Initial Reduction Option so as to eliminate from the Premises the ninth (9th)
and tenth (10th) floors of the South Tower, (A) for purposes of calculating the
Base Rent payable for the Fourth Increment Office Space (which commences on the
Fourth Increment Commencement Date), the tenth (10th) floor (and the Rentable
Area of the tenth (10th) floor) shall be deleted from the Fourth Increment
Office Space; provided, however, as of the Fourth Increment Commencement Date,
the Base Rent attributable to the twenty-second (22nd) floor of the South Tower
shall be adjusted as provided Item 4.2 of the Basic Lease Provisions, and
(B) for purposes of calculating the Base Rent payable for the Fourth Increment
Office Space (which commences on the Fourth Increment Commencement Date), the
ninth (9th) floor (and the Rentable Area of the ninth (9th) floor) shall be
deleted from the Fourth Increment Office Space; provided, however, as of the
Fourth Increment Commencement Date, the Base Rent attributable to the
twenty-first (21st) floor of the South Tower shall be adjusted as provided in
Item 4.1 of the Basic Lease Provisions.

 

1.6.2                        Hold Space Option.

 

(i)                                     Hold Space.  As used in this
Section 1.6.2 and elsewhere in this Lease, the term “Hold Space” shall mean, at
Tenant’s election; (i) all or, subject to the provisions of this Section 1.6.2,
any portion of the area on the eighth (8th) floor of the South Tower that equals
at least fifth percent (50%) of the Rentable Area on the eighth (8th) floor of
the South Tower (the “Eighth Floor Hold Space”); (ii) all or, subject to the
provisions of this Section 1.6.2, any portion of the area on the seventh (7th)
floor of the South Tower which equals at least fifty percent (50%) of the
Rentable Area on the seventh (7th) floor of the South Tower (the “Seventh Floor
Hold Space”); or (iii) any combination of such Eighth Floor Hold Space and the
Seventh Floor Hold Space; provided, however that, in connection with its
exercise of its rights to lease Hold Space pursuant to this Section 1.6.2:
(a) Tenant shall be required to lease Hold Space consisting of one hundred
percent (100%) of the Rentable Area on the eighth (8th) floor of the South Tower
before leasing any Hold Space on the seventh (7th) floor of the South Tower,
(b) Tenant shall have no right to lease less than fifty percent (50%) of the
Rentable Area on either the eighth (8th) or the seventh (7th) floor of the South
Tower, and (c) in the event that Tenant delivers an Initial Expansion Notice
(defined in Section 1.6.2(ii), below) indicating that Tenant elects to lease
less than one hundred percent (100%) of the Rentable Area on either the eighth
(8th) or the seventh (7th) floor of the South Tower (any such space, the
“Partial Floor Hold Space”), Landlord shall have the right: (i) to require that
Tenant leave no less than eight thousand (8,000) square feet of Rentable Area
not leased by Tenant on the floor on which such Partial Floor Hold Space is
located (the “Partial Floor Hold Space Floor”) (which shall be either the eighth
(8th) or the seventh (7th) floor of the South Tower), and (ii) to vary the size
of the Hold Space to be leased by Tenant on the Partial Floor Hold Space Floor
by up to two thousand (2,000) square feet of Rentable Area (so long as Landlord
does not reduce the Rentable Area of the Partial Floor Hold Space to less than
one-half of the Rentable Area on the Partial Floor Hold Space Floor).  In the
case where Tenant shall exercise the Hold Space Option with respect to any
Partial Floor Hold Space (either on the eighth (8th) or the seventh (7th) floor
of the South Tower), Tenant shall reasonably designate the configuration of such
Partial Floor Hold Space so leased; provided, however, that any such Partial
Floor Hold space so designated by Tenant shall include only one elevator lobby
entrance and shall be configured in a manner such that all of the space on the
Partial Floor Hold Space Floor that is not leased by Tenant shall be of a
commercially reasonable configuration.

 

(ii)                                  Right to Lease Hold Space.  Any Qualified
Tenant shall (subject to the all of the conditions and restriction of this
Section 1.6, including, but not limited to Section 1.6.2(i), above) have the
one-time right (the “Hold Space Option”), exercisable by delivering written
notice (the “Initial Expansion Notice”) to Landlord at any time on or before
January 1, 2005, to expand the Premises by the addition of the Eighth Floor Hold
Space and/or the Seventh Floor Hold Space.  After January 1, 2005, Tenant shall
have no right to lease any portion of the Hold Space pursuant to this
Section 1.6.  In the event that Tenant elects to lease any Hold Space that
includes any Partial Floor Hold Space, Landlord shall, at Landlord’s sole cost
and expense, construct all walls and make all other alterations required to
demise (the “Demising Work”) such Partial Floor Hold Space.

 

(iii)                               Initial Expansion Notice.  The Initial
Expansion Notice, if delivered by Tenant, shall specifically indicate that
Tenant is exercising its right to expand the Premises pursuant to this
Section 1.6.2 (and shall specifically reference this Section 1.6.2) and shall
specifically identify the Hold Space (i.e., the portion (expressed in
approximate Rentable Area) located on the eighth (8th) and/or seventh (7th)
floors in the South Tower) which Tenant is electing to lease.  The delivery by
Tenant wishes to lease that does not conform to the conditions specified in
Section 1.6.2(i) above shall, at the election of Landlord, exercised by notice
to Tenant given within ten (10) business days of Landlord’s receipt of the
Initial Expansion Notice, be rendered null and void and of no force or effect.

 

(iv)                              Terms of Lease Applicable to Hold Space. 
Subject to the provisions of this Section 1.6, in the event that Tenant timely
delivers an Initial Expansion Notice complying with the requirements of this
Section 1.6.2, this Lease shall automatically be amended to add the Hold Space
which Tenant has elected to lease pursuant to such Initial Expansion Notice (the
“Added Hold Space”), which lease shall, expect as specifically specified to the
contrary herein, be on the identical terms and conditions as Tenant’s lease of
the Fourth Increment Office Space except that: (1) the monthly Base Rent payable
for the Added Hold Space shall (at each point during the Term hereof after the
Hold Space Commencement Date) be an amount equal to the product of the Rentable
Area of such Added Hold Space and monthly Base Rental Rate (per square foot of
Rentable Area per month) equal to the Third Increment Base Rental Rate as
specified in the fourth (4th) column of Item 4.4 of the Basic Lease Provisions

 

14

--------------------------------------------------------------------------------


 

(i.e., the same rate payable for the same month for the Third Increment of
Office Space), (2) all amounts, percentages and figures appearing or referred to
in this Lease based upon the Rentable Area of the Premises shall be
appropriately adjusted and (3) the amount of the Tenant Improvement Allowance
for such Added Hold Space shall be equal to the product of. *

 

(v)                                 Hold Space Delivery and Commencement Date. 
Landlord shall use commercially reasonable efforts to deliver possession of any
Added Hold Space to Tenant in Delivery Condition on or before the date that is
the later to occur of (1) the date sixty (60) days after the date on which
Tenant delivers the Initial Expansion Notice with respect thereto (the
“Scheduled Hold Space Delivery Date”) and (2) the date thirty (30) days after
the date on which the BofA Lease (defined in Exhibit “Y”, attached hereto)
terminates and the Added Hold Space in question is vacated by all prior
occupants; provided, however, without Tenant’s prior written consent the
Delivery Date for any such Added Hold Space shall not occur prior to the date
that is sixty (60) days following the date that Tenant delivers to Landlord the
Initial Expansion Notice with respect thereto.  The Commencement Date for such
Added Hold Space (the “Hold Space commencement Date”), shall be the earlier to
occur of: (A) the date that is six (6) months following the date possession of
such Added Hold Space in Delivery Condition is delivered to Tenant, as such date
shall be extended on a day for day basis for each day of Commencement Date Delay
suffered by Tenant in designing, permitting and constructing Tenant Improvements
in the Added Hold Space (and in moving into such Added Hold Space) or (B) the
date on which Tenant first commences business occupancy in such Added Hold
Space.  Landlord shall use commercially reasonable efforts to deliver possession
of any Added Hold Space to Tenant in the Delivery Condition required by the Work
Letter for such Added Hold Space on or before the Scheduled Hold Space Delivery
Date; provided, however, that in the event such delivery of possession of any
portion of the Added Hold Space (in Delivery Condition) is delayed for any
reason, this Lease shall not be void or voidable (or terminable by Tenant) in
whole, in part or with respect to any part or portion of the Added Hold Space or
the Premises, the Term of this Lease shall not be extended, and Landlord shall
not (if and to the extent it has used commercially reasonable efforts to deliver
the Added Hold Space to Tenant in Delivery Condition on or before the Scheduled
Hold Space Delivery Date) be liable to Tenant for any loss or damage resulting
from such delay or from the failure of the delivery of possession of such Added
Hold Space (in Delivery Condition) to occur on any particular date; provided,
further, however, that for purposes of this Section 1.6.2(v), “commercially
reasonable efforts” shall include (x) appointment of a specific member of
Landlord’s construction management staff to specifically monitor and supervise
all efforts of Landlord in (A) coordinating with existing tenants who currently
occupy any portion of any Increment of Space in question in order to facilitate
the timely vacation of such occupied space by such tenants on a timely basis,
(B) performing all Minimum Base Building Work, as that term is defined in the
Work Letter so as to facilitate a timely completion of such work and
(C) coordinating with Tenant to facilitate Tenant’s commencement of construction
of tenant improvements in each such Added Hold Space and (y) the commencement
and diligent prosecution of unlawful detainer proceedings against any holdover
tenant or tenants holding over in any such Added Hold Space if any such holdover
continues for more than sixty (60) days after the Scheduled Hold Space Delivery
Date; provided, finally, however, that Landlord’s obligation to so commence and
pursue unlawful detainer litigation shall be subject to compliance with the
provisions, if any, in the lease or leases of any such holdover tenants which
restrict or otherwise limit Landlord’s rights to pursue unlawful detainer
litigation against such holdover tenants.

 

1.6.3                        No Right to Expand and Reduce.  Tenant shall have
no right to deliver both an Initial Expansion Notice and an Initial Reduction
Notice, and upon Tenant’s delivery of either such notice, Tenant shall be deemed
to have waived its rights to deliver the other type of notice and such rights
shall terminate and be of no further force or effect.

 

1.6.4                        Amendment to Lease.  If Tenant timely delivers an
Initial Expansion Notice or an Initial Reduction Notice, Landlord and Tenant
shall, within a reasonable period of time after Tenant’s delivery of any such
notice, execute an amendment to this Lease (a) confirming either (i) the
addition of the Added Hold Space to the Premises or (ii) the deletion of the
Initial Reduction Space from the Third Increment Office Space or the Fourth
Increment Office Space, as applicable, and (b) making any other modifications to
this Lease which are appropriate under the circumstances (which shall, without
limitation, in the event that Tenant shall exercise the Initial Reduction
Option, include the conversion of the Base Rental Rate for one floor of space
from the First Increment Office Space or the Second Increment Office Space, as
applicable for each floor of space deleted from Premises pursuant to Tenant’s
exercise of the Initial Reduction Option from the Base Rental Rate for the First
Increment Office Space (as set forth in the fourth (4th) column of Item 4.1 of
the Basic Lease Provisions), or Second Increment Office Space (as set forth in
the fourth (4th) column of Item 4.2 of the Basic Lease Provisions) as applicable
to the Third Increment Base Rent Rate (as set forth in the fourth (4th) column
of Item 4.4 of the Basic Lease Provisions) or the Fourth Increment Base Rent
Rate (as set forth in the fourth (4th) column of Item 4.5 of the Basic Lease
Provisions)), as applicable.

 

1.7                                 Expansion Space.  Landlord hereby grants to
Original Tenant, any Qualified Tenant or any Permitted Assignee (as defined in
Section 2.4.1, below), the right to lease additional space (“Expansion Space”)
in the South Tower upon the terms and conditions set forth in this Section 1.7.

 

1.7.1                        Right to Lease Expansion Space.  Original Tenant, a
Qualified Tenant or a Permitted Assignee only (and not any other assignee,
sublessee or other Transferee (as defined in Section 15.1, below) of Tenant’s
interest in this Lease) is hereby granted three (3) options (“Expansion Option”
or “Expansion Options”) to lease Expansion Space (as that term is defined in
Section 1.7.2, below), at the times set forth in Section 1.7.2, and in the
manner (and subject to the conditions) set forth in this Section 1.7.  The time
period during which Landlord shall deliver any Expansion space to Tenant shall
be referred to as the “Delivery Period.”

 

1.7.2                        Expansion Space/Delivery Periods.  As used herein,
the term “Expansion Space” shall refer, individually or collectively, as the
context may require, to the Five Year Expansion Space, the Eight Year Expansion
Space, and the Eleven Year Expansion Space, as those terms are defined below in
Sections 1.7.2.1, 1.7.2.2 and 1.7.2.3, respectively.

 

15

--------------------------------------------------------------------------------

 

1.7.2.1               Five Year Expansion Space.  The space in the South Tower
which shall be the subject of the First Expansion Option (defined in
Section 1.7.4, below), and which is to be leased upon exercise by Tenant of such
option (the “Five Year Expansion space”):

 

(i)                                     shall, in the event that: (A) Tenant
shall have exercised its Hold Space Option or shall have exercised its RFO
Rights as to only a portion of a floor, and at the time of Tenant’s exercise of
the First Expansion Option, a portion of such floor shall remain unleased (“Five
Year Expansion Remainder Space”) and (B) Tenant shall exercise the First
Expansion Option as to a portion but not all of the then Designated Five Year
Expansion Floor (defined in Section 1.7.2.1(iv) below), unless either: (1) such
Five Year Expansion Remainder Space is not contiguous to another floor in the
Premises or (2) some other tenant of the Project is then leasing space on the
floor on which such Five Year Expansion Remainder Space is located, include all
such Five Year Expansion Remainder Space

 

(ii)                                  may, in addition to including, if
Section 1.7.2.1(i) shall be applicable, all Five Year Expansion Remainder Space,
include, at the election of Tenant (which election shall be set forth in
Tenant’s Expansion Exercise Notice (defined in Section 1.7.4. below)), either:
(A) all of the then Designated Five Year Expansion Floor (defined in
Section 1.7.2.1(iv), below) or (B) fifty percent (50%) or more of the Designated
Five Year Expansion Floor; provided, however, that if in Tenant’s Expansion
Exercise Notice, Tenant elects to exercise the First Expansion Option as to less
than all of the Designated Five Year Expansion Floor, Landlord shall have the
right:

 

(A)                              to require that not less than eight thousand
(8,000) square feet of Rentable Area be left unleased by Tenant on the
Designated Five Year Expansion Floor; and

 

(B)                                if the Five Year Expansion Space is to be on
the Designated Five Year Expansion Floor, Landlord shall have the right to
specify the exact size of the Five Year Expansion Space to be leased on such
floor (so long as it is not more than two thousand (2,000) square feet of
Rentable Area larger or smaller than the Partial Floor Size (defined in
Section 1.7.4, below) specified by Tenant in its Expansion Exercise Notice
(provided that Landlord may never specify space which is less than one half of
such Designated Five Year Expansion Floor).

 

(iii)                               In all cases where Tenant’s exercise of the
First Expansion Option will leave space unleased on a floor, subject to Sections
1.7.2.1(i) and (ii), Tenant shall reasonably designate the configuration of the
space on such floor to be so leased by Tenant: provided, however, that any such
space so designated by Tenant shall include only one elevator lobby entrance and
shall be configured in a manner such that all of the space on such floor not
leased by Tenant shall be of a commercially reasonable configuration.

 

(iv)                              “Designated Five Year Expansion Floor” shall
mean any floor in the South Tower which is designated by Landlord as the Five
Year Expansion Space in an Expansion Designation Notice (defined in
Section 1.7.5, below) and which must be contiguous to the Premises either (A) as
it existed as of the Effective Date, (B) as it existed as of the date
immediately following any exercise of the Hold Space Option or the Initial
Reduction Option, (C) as of the date on which Landlord delivers the applicable
Expansion Designation Notice, (D) as of any date on which Tenant shall exercise
any of its RFO Rights, or (E) any of floors 8,7, 6 or 5 in the South Tower;
provided, however, unless such floor is selected by virtue of clauses
(A) through (D) above, such floor shall be at the time of designation in an
Expansion Designation Notice the most contiguous of such of floors 8, 7, 6 and 5
which is also then unencumbered by leases or expansion or other rights of other
tenants.

 

1.7.2.2               Eight Year Expansion Space.  The space in the South Tower
which shall be the subject of the Second Expansion Option (defined in
Section 1.7.4, below) and which is to be leased upon exercise by Tenant of such
option (the “Eight Year Expansion Space”):

 

(i)                                     shall in the event that: (A) Tenant
shall have exercised its Hold Space Option, its RFO Rights and/or its First
Expansion Option with respect to only a portion of any floor in the South Tower
such that, at the time of its exercise of the Second Expansion Option, Tenant
shall be leasing only a portion of a floor in the South Tower, and a portion of
such floor shall remain unleased (“Eight Year Expansion Remainder Space”) and
(B) Tenant shall exercise the Second Expansion Option as to a portion, but not
all, of the then Designated Eight Year Expansion Floor (defined in
Section 1.7.2.2(iv) below), unless either: (1) such Eight Year Expansion
Remainder Space is not contiguous to another floor in the Premises or (2) some
other tenant of the Project is then leasing space on the floor on which such
Eight Year Remainder Space is located, include all such Eight Year Expansion
Remainder Space;

 

(ii)                                  may, in addition to including, if
Section 1.7.2.2(i) shall be applicable, all Eight Year Expansion Remainder
Space, include, at the election of Tenant (which election shall be set forth in
Tenant’s Expansion Exercise Notice), either: (A) all of the then Designated
Eight Year Expansion Floor or (B) fifty percent (50%) or more of the Designated
Eight Year Expansion Floor; provided, however, that if in Tenant’s Expansion
Exercise Notice, Tenant elects to exercise the Second Expansion Option as to
less than all of the Designated Eight Year Expansion Floor, Landlord shall have
the right:

 

(A)                              to require that not less than eight thousand
(8,000) square feet of Rentable Area be left unleased by Tenant on the
Designated Eight Year Expansion Floor; and

 

(B)                                if the Eight Year Expansion space is to be on
the Designated Eight Year Expansion Floor, Landlord shall have the right to
specify the exact size of the Eight Year Expansion Space to be leased on such
floor (so long as it is not more than two thousand (2,000) square feet of
Rentable Area larger or smaller than the Partial Floor Size specified by Tenant
in its Expansion Exercise Notice) (provided that in no case shall Landlord
specify space that is less than one-half of the floor in question).

 

(iii)                               In all cases where Tenant’s exercise of the
Second Expansion Option will leave space unleased on a floor, subject to
Sections 1.7.2.2(i) and (ii).  Tenant shall reasonably designate the
configuration of the space on such floor to be so leased by Tenant; provided,
however, that any such space so designated by Tenant shall

 

16

--------------------------------------------------------------------------------


 

include only one elevator lobby entrance and shall be configured in a manner
such that all of the space on such floor not leased by Tenant shall be of a
commercially reasonable configuration.

 

(iv)                              “Designated Eight Year Expansion Floor” shall
mean any floor in the South Tower which is designated by Landlord as the Eight
Year Expansion Space in an Expansion Designation Notice and which must be
contiguous to the Premises either (A) as it existed as of the Effective Date,
(B) as it existed as of the date immediately following Tenant’s exercise of the
Hold Space Option or the Initial Reduction Option, (C) as of the date on which
Landlord delivers the applicable Expansion Designation Notice, (D) as of any
date on which Tenant shall exercise its RFO Rights, or (E) as of the date on
which Tenant shall exercise its First Expansion Option.

 

1.7.2.3               Eleven Year Expansion Space.  The space in the South Tower
which shall be the subject of the Third Expansion Option (defined in
Section 1.7.4, below), and which is to be leased upon exercised by Tenant of
such option (the “Eleven Year Expansion Space”):

 

(i)                                     shall, in the event that: (A) Tenant
shall have exercised its Hold Space Option, its RFO Rights, its First Expansion
Option and/or its Second Expansion Option with respect to only a portion of any
floor in the South Tower such that, at the time of its exercise of the Third
Expansion Option (defined in Section 1.7.4, below), Tenant shall be leasing only
a portion of a floor in the South Tower and a portion of such floor shall remain
unleased (“Eleven Year Expansion Remainder Space”) and (B) Tenant shall exercise
the Third Expansion Option as to a portion, but not all, of the then Designated
Eleven Year Expansion Floor (defined in Section 1.7.2.3(iv)), unless either:
(1) such Eleven Year Expansion Remainder space is not contiguous to another
floor in the premises or (2) some other tenant of the Project is then leasing
space on the floor on which such Eleven Year Remainder Space is located, include
all such Eleven Year Expansion Remainder Space;

 

(ii)                                  may, in addition to including, if
Section 1.7.2.3(i) shall be applicable, all Eleven Year Expansion Remainder
Space, include, at the election of Tenant (which election shall be set forth in
Tenant’s Expansion Exercise Notice), either (A) all of then Designated Eleven
Year Expansion Floor or (B) fifty percent (50%) or more of the Designated Eleven
Year Expansion Floor; provided, however, that if in Tenant’s Expansion Executive
Notice, Tenant elects to exercise the Third Expansion Option as to less than all
of the Designated Eleven Year Expansion Floor, Landlord shall have the right:

 

(A)                              to require that not less than eight thousand
(8,000) square feet of Rentable Area be left unleased by Tenant on the
Designated Eleven Year Expansion Floor; and

 

(B)                                if the Eleven Year Expansion Space is to be
on the Designated Eleven Year Expansion Floor, Landlord shall have the right to
specify the exact size of the Eleven Year Expansion Space to be leased on such
floor (so long as it is not more than two thousand (2,000) square feet of
Rentable Area larger or smaller than the Partial Floor Size specified by Tenant
in its Expansion Exercise Notice), provided that in no case shall Landlord
specify space which is less than one-half of the floor in question.

 

(iii)                               In all cases where Tenant’s exercise of the
Third Expansion Option will leave space unleased on the floor in question,
subject to Sections 1.7.2.3(i) and (ii), Tenant shall reasonably designate the
configuration of the space on such floor to be so leased by Tenant; provided,
however, that any such space so designated by Tenant shall include only one
elevator lobby entrance and shall be configured in a manner such that all of the
space on such floor not leased by Tenant shall be of a commercially reasonable
configuration.

 

(iv)                              “Designated Eleven Year Expansion Floor” shall
mean any floor in the South Tower which is designated by Landlord as the Eleven
Year Expansion Space in an Expansion Designation Notice and which must be
contiguous to the Premises either (A) as it existed as of the Effective Date,
(B) as it existed as of the date immediately following Tenant’s exercise of the
Hold Space Option or the Initial Reduction Option, (C) as of the date on which
Landlord delivers the applicable Expansion Designation Notice, (D) as of any
date on which Tenant shall exercise its RFO Rights, (E) as of the date on which
Tenant shall exercise its First Expansion Option, or (F) as of the date on which
Tenant shall exercise its Second Expansion Option.

 

1.7.3                        Expansion Space Delivery Dates.

 

(i)                                     The target delivery date (“Target
Delivery Date”) for the Five Year Expansion Space shall be the first day of the
sixth (6th) Lease Year (provided, that, notwithstanding anything to the contrary
herein, for purposes of this Section 1.7.3(i), the first Lease Year shall
commence on the Third Increment Commencement Date and shall end on the last day
of the twelfth (12th) month thereafter, and the second Lease Year (and each
succeeding Lease Year thereafter) shall commence on the first day of the next
calendar month); provided, however, that Landlord shall have the right (but not
the obligation) to change such Target Delivery Date to any date during the fifth
(5th) or sixth (6th) Lease Year (with the first Lease Year commencing on the
Third Increment Commencement Date) by delivery of written notice of such change
to Tenant (so long as such notice is not delivered less than thirteen (13)
months prior to the new Target Delivery Date described in such notice).

 

(ii)                                  The Target Delivery Date for the Eight
Year Expansion Space shall be the first day of the ninth (9th) Lease Year
(provided, that, notwithstanding anything to the contrary herein, for purposes
of this Section 1.7.3(ii), the first Lease Year shall commence on the Third
Increment Commencement Date and shall end on the last day of the twelfth (12th)
month thereafter, and the second Lease Year (and each succeeding Lease Year
thereafter) shall commence on the first day of the next calendar month;
provided, however, that Landlord shall have the right (but not the obligation)
to change such Target Delivery Date to any date during the eighth (8th) or ninth
(9th) Lease Year (with the first Lease Year commencing on the Third Office
Increment Commencement Date) by delivery of written notice of such change to
Tenant (so long as such notice is not delivered less than thirteen (13) months
prior to the new Target Delivery Date described in such notice).

 

(iii)                               The Target Delivery Date for the Eleven Year
Expansion Space shall be the first day of the twelfth (12th) Lease Year
(provided, that, notwithstanding anything to the contrary herein, for purposes

 

17

--------------------------------------------------------------------------------


 

of this Section 1.7.3(iii), the first Lease Year shall commence on the Third
Increment Commencement Date and shall end on the last day of the twelfth (12th)
month thereafter, and the second Lease Year (and each succeeding Lease Year
thereafter) shall commence on the first day of the next calendar month;
provided, however, that Landlord shall have the right (but not the obligation)
to change such Target Delivery Date to any date during the eleventh (11th) or
twelfth (12th) Lease Year (with the first Lease Year commencing on the Third
Office Increment Commencement Date) by delivery of written notice of such change
to Tenant (so long as such notice is not delivered less than thirteen (13)
months prior to the new Target Delivery Date described in such notice).

 

1.7.4                        Method of Exercise.  If Tenant desires to exercise
(i) its Expansion Option with respect to the Five Year Expansion Space (the
“First Expansion Option”), (ii) its Expansion Option with respect to the Eight
Year Expansion Space (the “Second Expansion Option”), or (iii) its Expansion
Option with respect to the Eleven Year Expansion Space (the “Third Expansion
Option”), as set forth in this Section 1.7, Tenant shall, after Landlord
delivers an Expansion Designation Notice with respect to such Expansion Space,
and not less than nine (9) months and not more than twelve (12) months before
the then effective Target Delivery Date (“Expansion Period”) for such Expansion
Space specified by Landlord pursuant to Section 1.7.3, deliver written notice to
Landlord (an “Expansion Exercise Notice”).  Tenant’s Expansion Exercise Notice:
(i) shall expressly reference this Section 1.7 and indicate that Tenant is
exercising its First Expansion Option, Second Expansion Option, or Third
Expansion Option, as the case may be, (ii) shall specify and identify the
Expansion Space which Tenant is electing to lease pursuant to its applicable
Expansion Option, and (iii) in the event that such Expansion Space does not
include all of the Rentable Area on the Designated Five Year Expansion Floor,
Designated Eight Year Expansion Floor or Designated Eleven Year Expansion Floor,
as applicable, shall identify the Rentable Area of the partial floor space (the
“Partial Floor Size”) which Tenant is seeking to lease pursuant to its exercise
of such Expansion Option (which Partial Floor Size shall include no less than
fifty percent (50%) of the Rentable Area on any such floor) and shall otherwise
be subject to the provisions of Section 1.7.2.1, Section 1.7.2.2, or
Section 1.7.2.3, as applicable.  Any Expansion Exercise Notice delivered to
Landlord by Tenant that does not comply with each of conditions (i), (ii) and
(iii) above shall, at the election of Landlord, exercised by delivery of notice
to Tenant within ten (10) business days of Landlord’s receipt of Tenant’s
Expansion Exercise Notice, be null, void and of no force or effect.  If Tenant
fails to deliver the Expansion Exercise Notice with respect to a particular
Expansion Space within the time period specified above, Tenant shall have no
further right to lease such Expansion Space pursuant to this Section 1.7.  If,
within sixty (60) days after the date Tenant delivers an Expansion Exercise
Notice to Landlord, Landlord and Tenant have not mutually agreed upon the
Expansion Rent (as defined in Section 1.7.7, below) for the applicable Expansion
Space, then the parties shall follow the procedure, and the Expansion Rent for
such Expansion Space shall be determined as, set forth in Section 2.4.5 of this
Lease.

 

1.7.5                        Designation of Expansion Space.  Landlord shall, on
or before the date which is thirteen (13) months before the Target Delivery Date
set forth in Section 1.7.3 hereof (the “Scheduled Expansion Designation Date”),
with respect to the Five Year Expansion Space, Eight Year Expansion Space or the
Eleven Year Expansion Space, as the case may be, deliver notice to Tenant
(“Expansion Designation Notice”), which Expansion Designation Notice shall:
(a) identify the Five Year Remainder Space, the Eight Year Remainder Space, or
the Eleven Year Remainder Space, as the case may be, if any, (b) identify the
Designated Five Year Expansion Floor, the Designated Eight Year Expansion Floor
or the Designated Eleven Year Expansion Floor, as the case may be, (c) specify
Landlord’s revision, if any, of the Target Delivery Date with respect to such
Expansion Space, and (d) identify the Rentable Area of such Expansion Space
(which Rentable Area shall have been determined by Landlord in accordance with
Section 1.3 above), and (e) identify the applicable three (3) month Expansion
Period.

 

1.7.6                        Delivery of Expansion Space.  Landlord shall use
commercially reasonable, good faith efforts to deliver to Tenant (consistent
with the requirements of Section 1.7.8) each Expansion Space upon the applicable
Target Delivery Date; provided, however, that in the event that Landlord is not
in a position to so deliver such Expansion Space because of a holdover in all or
a portion of such Expansion Space by a prior tenant of such space or because of
any Permitted Other Reason (defined in this Section 1.7.6, below), Landlord
shall not be in breach under this Lease (and otherwise shall have no liability
to Tenant), as long as with respect to (i) any delay in delivery of possession
due to a holdover tenant, Landlord shall use commercially reasonable efforts to
regain full possession of such Expansion Space (including, without limitation,
if a holdover continues for more than sixty (60) days beyond the Target Delivery
Date, filing of an unlawful detainer action against such holdover tenant) and
(ii) any other form of delay in delivery of possession, Landlord uses
commercially reasonable and good efforts to deliver such Expansion Space as soon
as reasonably possible (and the parties hereto agree that Landlord shall be
deemed not to have used commercially reasonable and good faith efforts to
deliver any Expansion Space upon the applicable Target Delivery Date if Landlord
shall fail to deliver any Expansion Space on such date because Landlord has
leased such space to any other person (other than any prior lease where the
prior tenant is a holdover tenant on such date)).  “Permitted Other Reason”
shall mean any reason which is not within Landlord’s control; provided, however,
that for purposes of the application and interpretation of this Section 1.7.6,
any nonperformance of a reputable contractor engaged by Landlord shall be deemed
to be a “Permitted Other Reason.”

 

1.7.7                        Expansion Rent.  The annual Base Rent (as defined
in Item 4 of the Basic Lease Provisions), payable by Tenant for each Expansion
Space leased by Tenant (the “Expansion Rent”) shall be equal to ninety-five
percent (95%) of the FMRR (as defined in Section 2.4.3, below) as of the Target
Delivery Date for such Expansion Space; provided, however, that in the case of
an exercise of an Expansion Option by any Permitted Assignee (defined in
Section 2.4.1, below) that is not a Qualified Tenant, the Expansion Rent shall
be equal to one hundred percent (100%) of the FMRR as of the Target Delivery
Date for such Expansion Space.  In addition to Base Rent, Tenant shall pay
Additional Rent (defined in Section 3.2, below) for each Expansion Space as set
forth in Article 4 of this Lease.

 

1.7.8                        Construction In Expansion Space.  Landlord shall
deliver each Expansion Space to Tenant in accordance with the terms of
Section 1.1.2 of the Work Letter.  The amount of any improvement allowance with
respect to each Expansion Space leased by Tenant shall be determined as part of
the FMRR for each such Expansion Space.

 

1.7.9                        Amendment to Lease.  If Tenant timely exercises its
Expansion Option for a particular Expansion Space as set forth herein, then,
reasonably promptly thereafter, Landlord and Tenant shall execute an

 

18

--------------------------------------------------------------------------------


 

amendment to this Lease adding such Expansion Space to the Premises upon the
same terms and conditions as shall then apply to the Initial Premises, except as
otherwise set forth in this Section 1.7.  All provisions of the Lease which vary
based upon the rentable square footage and the usable square footage of the
Premises shall be adjusted to reflect the addition of such Expansion Space to
the Premises.  Subject to Section 1.3.4, the Rentable Area of any such Expansion
Space shall be as specified in the applicable Expansion Designation Notice. 
Tenant shall commence payment of the Expansion Rent to Landlord and the term of
this Lease as to each Expansion Space shall commence upon that date (the
“Expansion Space Commencement Date”) which is the earlier to occur of (i) the
first date Tenant commences business occupancy of any portion of such Expansion
Space, or (ii) the date that falls on the last day of the Expansion Space
Construction Period (defined in this Section 1.7.9, below).  For purposes of
this Lease, the “Expansion Space Construction Period” shall be the later to end
of the period of: (a) one hundred twenty (120) days from the date on which
Landlord actually delivers the Expansion Space to Tenant and (b) one hundred
eighty (180) days from the date on which Landlord delivers to Tenant the
Expansion Designation Notice with respect to such Expansion Space; provided,
however, that in each case, the applicable Expansion Space Construction Period
shall be extended on a day for day basis for each day of Force Majeure Delay or
Landlord Delay (as defined in Section 5.1.3 of the Work Letter) incurred by
Tenant in designing or achieving Substantial Completion (defined in Section 5.3
of the Work Letter) of the Expansion Space Improvements (as defined in
Section 2.5 of the Work Letter) to be constructed by Tenant in such Expansion
Space. *

 

1.7.10                  No Material Default; Termination of Expansion Rights. 
The rights contained in this Section 1.7 shall be personal to Qualified Tenants
and may only be exercised by a Qualified Tenant or a Permitted Assignee (and not
by any other assignee, sublessee or other Transferee (as defined in
Section 15.1, below), of Tenant’s interest in this Lease) on the condition
(which condition may be waived by Landlord) that: (i) during the fifteen (15)
month period preceding the date on which Tenant (or a Qualified Tenant or
Permitted Assignee) delivers an Expansion Exercise Notice, Tenant (or the
Qualified Tenant or Permitted Assignee) shall not have exercised any termination
or space reduction right (including but not limited to, pursuant to Section 1.9,
below) set forth in this Lease and (ii) as of the date on which Tenant (or a
Qualified Tenant or Permitted Assignee) delivers an Expansion Exercise Notice,
and as of the scheduled delivery date for the applicable Expansion Space,
(a) there shall exist no uncured Event of Default by Tenant hereunder and
(b) this Lease shall not have been otherwise terminated.

 

1.8                                 Right of First Offer.

 

1.8.1                        First Offer Space.  Subject to Section 1.8.3.2
below, Tenant or a Qualified Tenant only (and not any other Transferee) shall
have a continuing right of first offer

 

1.8.2                        Subordination to Superior Rights.  Notwithstanding
the foregoing, all RFO Rights of Tenant set forth in this Section 1.8 shall be
subordinate to (a) all expansion and/or renewal rights of any type which are set
forth in all leases of space in the Project as of the Effective Date and (b) all
expansion and/or renewal rights (which, for purposes of application of this
clause (b) only, shall not include any rights of first offer) granted to any
tenant leasing any space in the Project following the Effective Date (each such
expansion and/or renewal right to which the RFO Rights of Tenant under this
Section 1.8 shall be subordinate is referred to herein as a “Superior Right”);
provided, however, that an extension of the term or expansion of the premises
subject to a particular lease of another tenant shall be deemed both properly
exercised and a “Superior Right” if: (i) there is an express grant of an
expansion or renewal right (of any type) in the lease of such other tenant and
due exercise thereof occurs, or (ii) an extension of the term or expansion of
the premises of such other tenant is agreed to by Landlord and such other tenant
in lieu of (or in substitution for) exercise of an express right to extent or
expand (of any type) set forth in the lease of such other tenant in a binding
document, prior to the date thirty (30) days following the deadline for exercise
of the express right in question, without regard to whether (a) such Superior
Right is exercised pursuant to an express written expansion or renewal provision
in such existing lease, or (b) such extension or expansion is consummated
pursuant to a lease amendment or a new lease.  The holders of such Superior
Rights are referred to herein collectively, as the “Superior Right Holders.” 
Tenant’s RFO Rights shall be on the terms and conditions set forth in this
Section 1.8.  As of Effective Date, the Superior Rights and the Superior Right
Holders with respect to the Potential First Offer Space are only as set forth in
Exhibit “F” attached hereto.

 

1.8.3                        Procedure for Offer and Acceptance.

 

1.8.3.1               Tenant’s Request For Notice of Availability.  At any time
during the Term of this Lease, but not more frequently than (subject to
Section 1.8.3.4) once during any six (6) month period.  Tenant may deliver to
Landlord a written request (“Request for Notice of Availability”), which request
shall: (i) expressly reference this Section 1.8 and Landlord’s requirement to
respond in writing to such request within thirty (30) days of receipt as
provided below; (ii) designate: (x) the number of floors of new office space
requested by Tenant in full floor increments and/or (y) if Tenant desires less
than a full floor, designate the amount (in approximate Rentable Area) so
requested by Tenant (which in no case shall be less than fifty percent (50%) of
the Rentable Area of a floor) (“Qualifying Partial Floor”) (“Tenant’s Area
Request”); and (iii) request that Landlord identify all Potential First Offer
Space that is Available for Lease (defined in this Section 1.8.3.1, below) in
accordance with this Section 1.8.  Any Request for Notice of Availability
delivered by Tenant that does not comply with each of conditions (i), (ii) and
(iii) above shall, at the election of Landlord, exercised by notice given to
Tenant by Landlord within ten (10) business days after Landlord’s receipt of
Tenant’s Request for Notice of Availability, be rendered null, void and of no
force or effect.  Potential First Offer Space shall be “Available for Lease” if,
as of the date of Landlord’s Notice of Availability (defined in Section 1.8.3.2,
below) (or Revised Notice of Availability (defined in Section 1.8.3.4, below));
(a) such space is either: (1) vacant (as a result of scheduled expiration or
unscheduled termination of the lease previously encumbering such space or
otherwise) and is not subject to any Superior Right which either: (A) requires
that such Superior Right be satisfied prior to offering a lease of such space to
Tenant (either specifically or to tenants or other third parties generally) or
(B) contemplates occupancy of the space in question by the Superior Right Holder
within twenty four (24) months of such date (an “Immediate Superior Right”) or
(2) scheduled to become vacant within twelve (12) months of such date (as a
result of the scheduled expiration of the term of the lease then currently

 

19

--------------------------------------------------------------------------------


 

encumbering such space) and is not subject to any Immediate Superior Right, and
(b) such space is not then subject to Other Tenant Discussions (as defined in
this Section 1.8.3.1). “Other Tenant Discussions” means ongoing discussions
between Landlord and a prospective tenant, as evidenced by at least three
(3) written communications (including at least one (1) communication from each
party) delivered by one such party to the other (which must be in the form of a
proposal, term sheet, lease draft, letter of intent, request for proposal or
comparable document) (i.e., the sequence of delivery of a request for proposal
by the prospective tenant, delivery of a proposal by the Landlord, and delivery
of a proposal response or counterproposal by the prospective tenant would
qualify as Other Tenant Discussions).

 

1.8.3.2               Landlord’s Notice of Availability.  Within thirty (30)
days of Landlord’s receipt from Tenant of a Request for Notice of Availability,
Landlord shall, subject to the provisions of this Section 1.8.3.2, through
delivery of a written notice delivered to Tenant (a “Notice of Availability”);

 

(i)                                     Subject to paragraphs (ii) and
(iii) below, offer to lease to Tenant all blocks of space (“Block of Space”)
within the Potential First Offer Space that both (a) conform to Tenant’s Area
Request (or are not more than two thousand (2,000) square feet of Rentable Area
larger or smaller in size than Tenant’s Area Request specified in Tenant’s
Request for Notice of Availability, but if smaller, are not less than one-half
(1/2) of a floor and (b) are, as of the date of Landlord’s Notice of
Availability, Available for Lease (each such offered Block of Space is referred
to herein as “Offered Available Space,” and each Offered Available Space shall
be only in any configuration in which Landlord is, at such time, in Landlord’s
sole and absolute discretion, willing to lease such space; provided, however,
that if Tenant requests any full floor of space in a Request for Notice of
Availability and if Landlord has any full floor Available for Lease at such
time, Landlord’s Notice of Availability must include one (1) full floor Block of
Space as Offered Available Space);

 

(ii)                                  Notwithstanding any provision of this
Lease to the contrary, in the event that (a) Tenant’s Area Request is for less
than a full floor, and (b) as of the date of Landlord’s Notice of Availability,
Tenant shall be leasing less than all of the Rentable Area on any floor within
the South Tower, (c) a portion of such floor shall remain unleased (“Remaining
Space”) and (d) Tenant is the only tenant leasing space on such floor, Landlord
may require (but shall not be obligated to require) Tenant to lease all of such
Remaining Space prior to leasing any additional space pursuant to this
Section 1.8;

 

(iii)                               If Landlord has more than one (1) Block of
Space in the South Tower below the fortieth (40th) floor of the South Tower
which is approximately the same size as (not more than two thousand (2,000)
square feet of Rentable Area larger or smaller than) Tenant’s Area Request
specified in Tenant’s Request for Notice of Availability, Landlord shall be
entitled to offer just one of such Blocks of Space (selected by Landlord in its
sole and absolute discretion) as the Offered Available Space to Tenant in its
Notice of Availability (in satisfaction of its obligation to offer space under
this Section 1.8.3.2); provided, however, if any such Blocks of Space are
encumbered by Superior Rights (which are not Immediate Superior Rights) Landlord
shall not offer to Tenant a Block of Space that is encumbered with more (or less
favorable) Superior Rights than the other Block or Blocks of Space otherwise
Available for Lease.

 

If Landlord’s Notice of Availability offers to Tenant any Offered Available
Space (or Offered Available Spaces), subject to the provisions of this
Section 1.8, such Notice of Availability shall also; (a) state the First Offer
Rent (defined in Section 1.8.4, below), (b) state the lease term, (c) provide a
general description of the other material terms upon which Landlord is willing
to lease each such Offered Available Space to Tenant, (d) identify the estimated
delivery date for each such Offered Available Space (each a “Scheduled Offered
Available Space Delivery Date”), and (e) identify each such Superior Right that
is then applicable to such space.

 

1.8.3.3               Acceptance by Tenant.  Tenant shall have right, by
delivering to Landlord a written notice (“Available Space Acceptance Notice”)
within ten (10) business days after Landlord’s delivery of a Notice of
Availability, to lease the Offered Available Space (or Offered Available Spaces)
identified in such Notice of Availability on the terms contained in such notice
(subject to the provisions of this Section 1.8) and subject to the Superior
Rights applicable to each such space.  During such ten (10) business day period,
Tenant shall have the right to reasonably inspect (at times and in a manner
reasonably agreed between Landlord and Tenant) the Offered Available Spaces. 
If, in any Available Space Acceptance Notice, Tenant notifies Landlord that it
does not, at its option, accept the First Offer Rent set forth in the Notice of
Availability, the parties shall follow the procedure, and the First Offer Rent
shall be determined as set forth in Section 2.4.5 of this Lease.  In the event
that Tenant does not deliver an Available Space Acceptance Notice to Landlord
within such ten (10) business day period, Tenant shall be deemed to have waived
its right to lease any of the Offered Available Spaces identified in the
applicable Notice of Availability (provided, however, that any such Offered
Available Space or Offer Available Spaces identified in any such Notice of
Availability shall, at any time which is six (6) months after the expiration of
such ten (10) day period, once again become Potential First Offer Space with
respect to which Tenant may deliver a Request for Notice of Availability), and,
subject to Section 1.8.3.4, below, Landlord shall be free to lease the spaces
described in the Notice of Availability (and all other Potential First Offer
Space) to anyone to whom Landlord desires on any terms Landlord desires, and any
such tenant or occupant to whom Landlord leases such space shall be a Superior
Right Holder, and any such lease, together with any renewal or expansion rights
granted therein, shall be a Superior Right.  In the event that Tenant elects to
lease any Offered Available Space that is a Qualifying Partial Floor, Landlord
shall perform all required Demising Work with respect to such Offered Available
Space, and Tenant shall, within thirty (30) days of receipt of Landlord’s
request therefor, reimburse Landlord for Tenant’s pro-rata share of Landlord’s
actual costs and expenses of performing such Demising Work (with Tenant’s pro
rata share being equal to a fraction, the numerator of which is the Rentable
Area within the applicable Offered Available Space and the denominator of which
is the total Rentable Area of the floor on which such Offered Available Space is
located).

 

1.8.3.4               Revised Notice of Availability.  In the event that:
(i) any Notice of Availability identifies only an Offered Available Space (or
Offered Available Spaces) that is (or are) larger than (by more than two
thousand (2,000) square feet of Rentable Area) the space that was requested by
Tenant in its corresponding Request for Notice of Availability, (ii) Tenant does
not lease any of such spaces pursuant to Section 1.8.3.3 and, (iii) within six
(6) months following Landlord’s delivery of such Notice of Availability,
Landlord

 

20

--------------------------------------------------------------------------------


 

determines that it will divide any Offered Available Space identified in such
Notice of Availability into smaller blocks of space, Landlord shall, with
respect to the first such break up of such space (and only the first such break
up) deliver to Tenant a new notice (a “Revised Notice of Availability”)
identifying the smaller blocks of space into which such Offered Available Space
has been divided (and each such space shall be an Offered Available Space) and
offering to lease such spaces to Tenant as Offered Available Space.  Subject to
the provisions of this Section 1.8, any such Revised Notice of Availability
shall also: (a) state the First Offer Rent, (b) state the lease term,
(c) provide a general description of the other material terms upon which
Landlord is willing to lease such Offered Available Spaces to Tenant,
(d) identify the Scheduled Offered Available Space Delivery Date for each such
Offered Available Space, and (e) provide all other information required for a
Notice of Availability under Section 1.8.3.2).  Tenant shall have the right, by
delivering to Landlord a written notice (“Revised Available Space Acceptance
Notice”) within five (5) business days after Landlord’s delivery of a Revised
Notice of Availability, to lease any Offered Available Space identified in the
Revised Notice of Availability on the terms contained in such notice (subject to
the provisions of this Section 1.8).  During such five (5) business day period,
Tenant shall have the right to reasonably inspect (at times and in a manner
reasonably agreed between Landlord and Tenant) each Offered Available Space that
is being offered by such notice.  If, in any Revised Available Space Acceptance
Notice, Tenant notifies Landlord that it does not, at its option, accept the
First Offer Rent set forth in the Revised Notice of Availability, the parties
shall follow the procedure, and the First Offer Rent shall be determined as, set
forth in Section 2.4.5 of this Lease.  In the event that Tenant does not deliver
a Revised Available Space Acceptance Notice to Landlord within such five
(5) business day period, Tenant shall be deemed to have waived for six
(6) months following the expiration of such five (5) business day period its
right to lease any Offered Available Space identified in the applicable Revised
Notice of Availability, and Landlord shall be free to lease the space described
in the Revised Notice of Availability (and all other Potential First Offer
Space) to anyone to whom Landlord desires on any terms Landlord desires, and any
such tenant or occupant to whom Landlord leases such space shall be a Superior
Right Holder, and any such lease, together with any renewal or expansion rights
granted therein, shall be a Superior Right, and Tenant shall have no right to
deliver any new Request for Notice of Availability for six (6) months following
the expiration of such five (5) business day period

 

1.8.4                        First Offer Rent.  The base rent (the “First Offer
Rent”) payable by Tenant for each Offered Available Space leased by Tenant
pursuant to this Section 1.8 (“Leased RFO Space”) shall be

 

*

 

1.8.5                        Term.  The term of any lease with respect to any
Leased RFO Space leased by Tenant pursuant to this Section 1.8 shall commence on
the Available Space Commencement Date (defined in Section 1.8.7, below) with
respect to such Leased RFO Space and shall expire on the earlier of: (a) the
Expiration Date or (b) the date that Landlord reasonably determines it needs to
require possession of such space be returned by Tenant to Landlord in order to
deliver such Leased RFO Space to a Superior Right Holder (assuming such Superior
Right Holder duly exercises its Superior Right and Tenant was correctly advised
of such Superior Right at the time Tenant exercised its RFO Rights with respect
to such Leased RFO Space); provided, however, that if the Scheduled Available
Space Commencement Date (defined in Section 1.8.7, below) is less than sixty
(60) months before the Expiration Date, Landlord may, at Landlord’s option,
require that any lease by Tenant of such Offered Available Space be for a term
of sixty (60) months, in which case, the term of the lease with respect to such
Leased RFO Space shall expire on the date that is sixty (60) months after the
Available Space Commencement Date with respect to such space.

 

1.8.6                        Construction in Leased RFO Space.  Tenant shall
lease each Leased RFO Space in its “As Is,” “with all faults” condition, and the
construction of improvements in the Leased RFO Space shall comply with the terms
of Article 10 of this Lease.  The condition of any Leased RFO Space as of the
delivery of such space to Tenant shall be a consideration in the determination
of the FMRR for such space.  In the event that Landlord fails to deliver to
Tenant possession of a particular portion of any Leased RFO Space within six
(6) months after the Scheduled Offered Available Space Delivery Date for such
Leased RFO Space (as identified in the Notice of Availability applicable to such
space), Tenant shall have the option, by delivering written notice to Landlord
within ten (10) business days after the end of such six (6) month period, to
terminate Tenant’s lease of such particular Leased RFO Space.  If Tenant does
not elect to terminate its lease of such Leased RFO Space during such ten
(10) business day period, and Landlord fails to deliver the applicable Leased
RFO Space during the calendar month following the end of such ten (10) business
day period, then until such time as Landlord does deliver the applicable Leased
RFO Space, Tenant shall continue to have the option, by delivering written
notice to Landlord within ten (10) business days after the end of such first
calendar month and of each successive calendar month thereafter, to terminate
Tenant’s election (pursuant to this Section 1.8) to lease such particular Leased
RFO Space.  Provided that Landlord uses commercially reasonable efforts to
deliver any Leased RFO Space to Tenant in a timely manner, Landlord shall not be
liable to Tenant for any loss or damage resulting from Landlord’s failure to
deliver possession of such Leased RFO Space on any particular date; provided,
however, that for purposes of this Section 1.8.6. “commercially reasonable
efforts” shall include the commencement and diligent prosecution of unlawful
detainer proceedings against any holdover tenants of such Leased RFO Space if
any such holdover continues for more than sixty (60) days after the date on
which any such tenants’ rights to occupy (pursuant to a lease or otherwise) any
such Leased RFO Space expire; provided, further, however.  Landlord’s obligation
to so commence and pursue unlawful detainer litigation shall be subject to
compliance with the Provisions, if any, of the lease or leases of any such
holdover tenants which restrict or otherwise limit Landlord’s rights to pursue
unlawful detainer litigation against such holdover tenants (and the parties
hereto agree that Landlord shall be deemed not to have used commercially
reasonable efforts to deliver any Leased RFO Space in a timely manner if
Landlord shall fail to deliver such Expansion Space because Landlord has leased
such Leased RFO Space to another person at any time after Tenant delivers the
applicable Request for Notice of Availability (other than any prior lease where
the prior tenant is a holdover tenant on the Scheduled Offered Available Space
Delivery Date).

 

1.87                           Amendment to Lease.  If Tenant timely exercise
Tenant’s RFO Rights with respect to any particular Leased RFO Spaces as set
forth herein, Landlord and Tenant shall reasonably promptly thereafter execute
an amendment to this Lease for such Leased RFO Space upon the terms and
conditions as set forth in the First Offer Notice, subject to the provisions of
this Section 1.8.  Tenant shall commence payment of Rent for the Leased RFO
Space in question, and the term of the lease of such Leased RFO Space shall
commence upon the date (the “Available Space Commencement Date”) which is the
earlier to occur of : (i) the first date on which Tenant commences business

 

21

--------------------------------------------------------------------------------


 

occupancy of any portion of such Leased RFO Space, or (ii) the date that falls
on the last day of the Available Space Construction Period (defined in this
Section 1.8.7, below).  For purposes of this Lease, “Available Space
Construction Period” shall be the later to end of the period of: (a) one hundred
eighty (180) days from the date of Tenant’s receipt of Landlord’s Notice of
Availability or (b) one hundred twenty (120) days from the date on which
Landlord delivers possession of the Leased RFO Space to Tenant (and the
scheduled Available Space Commencement Date (“Scheduled Available Space
Commencement Date”) with respect to any such space shall be one hundred twenty
(120) days after the Scheduled Offered Available Space Delivery Date with
respect to such space set forth in the applicable Notice of Availability);
provided, however, that in each case the applicable Available Space Construction
Period shall be extended on a day for day basis for each day of Force Majeure
Delay or Landlord Delay incurred by Tenant in designing or achieving Substantial
Completion of the Improvements (defined in Section 11.2.2, below) to be
constructed by Tenant in any Leased RFO Space).  The Available Space
Construction Period shall be a consideration in determining the FMRR of such
Leased RFO Space incurred by Tenant in designing or achieving Substantial
Completion of the tenant improvements to be constructed by Tenant in such Leased
RFO Space.

 

1.8.8                        Termination of Right of First Offer.  The rights
contained in this Section 1.8 shall be personal to Original Tenant and any
Qualified Tenants and may only be exercised by Original Tenant or a Qualified
Tenant (and not any other assignee, sublessee or other Transferee of Tenant’s
interest in this Lease) on the condition (which condition may be waived by
Landlord) that: (i) during the fifteen (15) month period preceding the date on
which Tenant (or any Qualified Tenant) delivers a Request for Notice of
Availability, Tenant (or any Qualified Tenant) shall not have exercised any
termination or space reduction right (including but not limited to, pursuant to
Section 1.9 below), (ii) unless Tenant shall have exercised an Extension Option
(defined in Section 2.4.1, below) on or before the date on which Tenant (or any
Qualified Tenant) delivers a Request for Notice of Availability, the Scheduled
Available Space Commencement Date shall not occur on a date that is less than
twenty-four (24) months before the Expiration Date and (iii) as of the date on
which Tenant (or any Qualified Tenant) delivers a Request for Notice of
Availability, and as of the Scheduled Offered Available Space Delivery Date for
the applicable Leased RFO Space, (a) this Lease shall not have been terminated
and (b) there shall exist no uncured Event of Default by Tenant.

 

1.9                                 Options to Reduce South Tower Space.

 

1.9.1                        Subject to the provision of the Section 1.9, Tenant
or any Qualified Tenant only (and not any other assignee, sublessee or other
Transferee of Tenant’s interest in this Lease) shall have two (2) separate
options (each a “Reduction Option”) to reduce the area of the Premises by
deleting from the Premises one full floor of space in the South Tower (i.e., one
South Tower full floor per each Reduction Option), as of: (i) in the case of the
first Reduction Option (the “First Reduction Option”), the first day of the
sixty-first (61st) calendar month of the Lease Term following the Third
Increment Commencement Date (“First Reduction Date”), and (ii) in the case of
the second Reduction Option (the “Second Reduction Option”), the first day of
the ninety-seventh (97th) calendar month of the Lease Term following the Third
Increment Commencement Date (the “Second Reduction Date”); provided, however,
that the exercise and effectiveness of each such Reduction Option shall be
subject to full compliance with the following terms and conditions, each of
which shall be a condition precedent to Tenant’s right to exercise a Reduction
Option:

 

(i)                                     Notice.  Not less than nine (9) and not
more than twelve (12) months prior to the First Reduction Date or the Second
Reduction Date, as the case may be, Tenant shall deliver to Landlord written
notice (a “Reduction Notice”) specifically referencing this Section 1.9 and
stating that Tenant is exercising the First Reduction Option or the Second
Reduction Option, as the case may be, and specifically identifying the floor
within the South Tower which Tenant is deleting from the Premises (the
“Reduction Space”) pursuant to its exercise of such Reduction Option.

 

(ii)                                  Requirement for Contiguity of Remaining
Space in Premises.  Following deletion of any Reduction Space from the Premises
pursuant to this Section 1.9, the remainder of the Premises situated in the
South Tower (the “Remainder Space”) must be comprised entirely of contiguous
floors within the South Tower (the “Contiguity Condition”); provided, however,
that: (a) any such Remainder Space shall be deemed to comply with the Contiguity
Condition notwithstanding the presence between any floors included within the
Remainder Space of any floors in the South Tower containing mechanical equipment
and (b) if Tenant leases hereunder any South Tower Premises (“Subsequent
Premises”) in addition to those portions of the Premises identified in Items
2.1(i), (ii), (iii), (iv) and (v) of the Basic Lease Provisions (collectively,
“Initial Premises”), Tenant may select the Reduction Space from: (1) a portion
of the Subsequent Premises, in which case Tenant shall not be required to comply
with the Contiguity Condition or (2) the Initial Premises, in which case, the
Subsequent Premises may, at Tenant’s option, be disregarded for purposes of
determining compliance with the Contiguity Condition.  Any attempt by Tenant to
exercise a Reduction Option by delivering a Reduction Notice identifying any
Reduction Space that creates a Remainder Space that does not comply with the
requirements of this Section 1.9.1 (ii) shall, at the election of Landlord,
exercised by notice given to Tenant by Landlord within five (5) business days
after Landlord’s receipt of any Reduction Notice, be null and void and of no
force or effect; provided, however, in such case, Tenant shall be permitted an
additional five (5) day period to cure any such noncompliance.

 

(iii)                               Reduction Fee.  In the case where Tenant
shall exercise a particular Reduction Option, Tenant shall pay to Landlord prior
to the applicable Reduction Date in question (First Reduction Date, or Second
Reduction Date, as the case may be), an amount (the “Reduction Fee”) equal to
the unamortized portion (as of the First Reduction Date or the Second Reduction
Date, as applicable) of the sum of: (a) the Tenant Improvement Allowance (as
defined in Section 2.1 of the Work Letter) allocable to the Reduction Space in
question and (b) all amounts paid as commissions to the Brokers (both Tenant’s
Broker and Landlord’s Broker) (as defined in Item 8 of the Basic Lease
Provisions) allocable to the Reduction Space in question, For purposes of this
Section 1.9.1, amortization of such amounts shall be determined (based upon the
actual Base Rent previously paid by Tenant) utilizing an interest rate of nine
percent (9%) per annum and a typical “mortgage rate” amortization of such
amounts over the Initial Term of the Lease utilizing equal monthly payments of
interest and principal.

 

(iv)                              No Default.  There shall be, as of the date on
which Tenant delivers a Reduction Notice and as of the date of the First
Reduction Date or the Second Reduction Date, as the case may be, no uncured
Event of Default by Tenant under this Lease.

 

22

--------------------------------------------------------------------------------

 

1.9.2                        Effect of Exercise of Space Reduction Option.  Upon
delivery by Tenant of a Reduction Notice:

 

(i)                                     As of the First Reduction Date or the
Second Reduction Date, as the case may be, and with respect to the Reduction
Space identified in such Reduction Notice (but only with respect to such
Reduction Space): (a) all of Tenant’s rights to Lease such Reduction Space
pursuant to this Lease (including, without limitation, pursuant to Section 2.4
below) shall be cancelled and terminated, (b) the terms of this Lease shall be
of no further force or effect, and (c) cash of Landlord and Tenant shall be
relieved of the respective obligations under this Lease, except for those
obligations set forth in this Lease which specifically survive the expiration or
earlier termination of this Lease, including, without limitation, the payment by
Tenant of all amounts owed by Tenant (including Additional Rent) under this
Lease, and the return to Tenant of any overpayments of Additional Rent pursuant
to Article 4, up to and including the First Reduction Date or the Second
Reduction Date, as the case may be; provided, however, that notwithstanding any
provision of this Lease to the contrary, for purposes of determining the
reduction of Base Rent (payable by Tenant under this Lease) which shall be
effected through exercise of any Reduction Option, such reduction shall equal,
for each month during the remainder of the Term, an amount equal to the product
of (A) the Rentable Area of the Reduction Space in question, multiplied by
(B) the First Increment Base Rental Rate, as specified in the fourth (4th)
column of Item 4.1 of the Basic Lease Provisions.

 

(ii)                                  Tenant shall be deemed to have waived all
of its rights to expand the Premises, including without limitation, its right to
expand the Premises pursuant to Section 1.7 and/or Section 1.8 above for the
period beginning on the date on which Tenant delivers any Reduction Notice and
ending on the date that is fifteen (15) months following the First Reduction
Date or the Second Reduction Date, as the case may be, and during any such
period, (a) Tenant shall have no right to expand the Premises pursuant to this
Lease and (b) all such expansion rights, including but not limited to, pursuant
to Section 1.7 and/or Section 1.8 above, shall be null, void and of no force or
effect.

 

1.10                           Tenant’s Right to Operate Automatic Teller
Machines at Project.

 

1.10.1                  Grant of Tenant’s ATM Right.  Subject to the provisions
of this Section 1.10, on the condition that, and for so long as Original Tenant
(or a Successor of Original Tenant) shall continue to satisfy the Plaza Building
Operating Requirement (as defined in Section 28.5.4(ii) below), and subject to
Section 1.10.4, below, (a) Tenant shall have the right (“Tenant’s ATM Right”),
to install, operate and maintain: (i) two (2) Automatic Teller Machines (“ATMs”)
on the exterior of the east wall of the Plaza Building in the location indicated
on Exhibit “G” attached hereto (“Tenant’s Plaza Building ATM Location”) and
(ii) two (2) ATMs on the B-Level in the location indicated on Exhibit “H”
attached hereto (“Tenant’s B-Level ATM Location”) and (b) such rights to locate
ATMs shall be the only rights granted by Landlord to operate an ATM on the
B-Level or in the Plaza Building, subject to any rights to do so on the Plaza
Building or on the B-Level under any leases of space affecting the Project in
effect as of the Effective Date; provided, however, that Landlord shall be
permitted from time to time to permit retail, restaurant or other tenants
located on the B-Level to operate ATMs within their respective premises (so long
as such ATMs are not accessible by the public without entry into such tenant
premises).

 

1.10.2                  Installation.  Tenant agrees to install (in operating
condition), and to commence operation of, its two (2) ATMs on the B-Level and
its two (2) ATMs on the Plaza Building prior to or on the date of its
commencement of business operations in the Plaza Building Space.  *

 

installing maintaining, operating, repainting, replacing and removing each such
ATM subject to the ATM Rights, including, without limitation, all taxes or
assessments in any manner related to the existence, installation, income and/or
operation of such ATMs and the cost of all utility services used in connection
with the operation of the same.  The size, design, configuration and aesthetics
of each such ATM shall be subject to the reasonable prior written consent of
Landlord, which consent shall not be withheld, or conditioned if: (i) Tenant
satisfies all of the requirements of Article 10 applicable to Consent
Alterations (defined in Section 10.2, below) and (ii) the ATM in question
conforms to Tenant’s then current design criteria for ATMs and is otherwise
consistent with institutional custom and practice in the retail banking
industry.  Once Tenant installs a particular ATM, Tenant shall continuously
maintain such ATM, consistent with best practices in the retail banking industry
and otherwise in clean and neat conditions.  Notwithstanding any provision of
this Lease to the contrary, (a) upon termination of Tenant’s rights hereunder to
operate a particular ATM at a particular location (and receipt by Tenant of
Landlord’s request to remove such ATM), or in any event prior to the expiration
or sooner termination of this Lease), Tenant shall, at its sole cost and
expense, remove the ATM in question and restore the area of the Project affected
by the ATM (and its removal) to a reasonable condition, and (b) Tenant shall
comply, at Tenant’s sole cost and expense, with all Laws applicable to the
installation, alteration or operation of any ATM installed by Tenant anywhere in
the Project.

 

1.10.4                  Termination of Tenant’s ATM Right.  Subject to the
provisions of Section 1.10.5, in the event that, at any time during the Term,
Tenant ceases to satisfy the Plaza Building Operating Requirement, Tenant’s ATM
Right pursuant to Section 1.10.1 and all of Tenant’s rights pursuant to
Section 19.3, below shall be deemed to automatically terminate and to be of no
further force or effect, and Landlord shall have the right to grant to any other
tenant or occupant of the Project (or any other third party) the right to
install, operate and maintain one or more ATMs in any location in the Project,
including, but not limited to, in Tenant’s Plaza Building ATM Location and/or
Tenant’s B-Level ATM Location.  Additionally, in the event that, at any time
during the Term, Tenant ceases to operate any of its ATMs located at either:
(a) Tenant’s Plaza Building ATM Location or (b) Tenant’s B-Level ATM Location,
Landlord may, upon five (5) days written notice to Tenant, terminate Tenant’s
ATM Right under Section 1.10.1 with respect to such ATM (or ATMs, if both ATMs
at such location are not so operated) at such location and grant to any other
tenant or occupant of the Project (or to any other third party), the right to
install, operate and maintain an ATM at such location (or two ATMs at such
location, if Tenant has ceased to operate both ATMs at such location).

 

23

--------------------------------------------------------------------------------


 

1.10.5                  Special Exceptions.  Notwithstanding any provision of
Section 1.10.4 to the contrary, on the condition that and so long as Tenant
continues to satisfy the South Tower Occupancy Requirement (as defined in
Section 28.5.4, below), Tenant shall have the right (“Tenant’s Additional ATM
Right”), but not the obligation, to install, operate and maintain one (1) ATM in
that portion of the A-Level below the South Tower (the “A-Level ATM Area”) shown
on Exhibit “JJ” attached hereto (and in a specific location mutually and
reasonably agreed to by Landlord and Tenant).  Subject to Section 1.10.5, so
long as Tenant continues to satisfy the South Tower Occupancy Requirement, such
rights to locate an ATM in the A-Level ATM Area shall be the only rights granted
by Landlord in such A-Level ATM Area.  In the event that at any time during the
Term: (a) Tenant ceases to satisfy the South Tower Occupancy Requirement,
Tenant’s Additional ATM Right pursuant to this Section 1.10.5 (and all other
rights under this Section 1.10.5) shall be deemed to automatically terminate and
to be of no further force or effect, Landlord shall have the right to require
Tenant, at Tenant’s sole cost and expense, to immediately remove all ATMs
installed pursuant to this Section 1.10 (and restore all areas of the Project
affected by such installation and/or removal to their condition existing
immediately before the installation of the ATMs in question, and Landlord shall
have the right to grant to any third party the right to install, operate and
maintain ATMs in such location (or anywhere on A-Level) and (b) if Tenant
subleases the Plaza Building Space to an independent third party bank (and if
Landlord shall not exercise its Section 15.2.4 Recapture Right (defined in
Section 15.2.4, below), notwithstanding anything herein to the contrary, such
bank subtenant of Tenant shall be permitted to install, maintain and operate (or
continue to install, maintain and operate a maximum of two (2) ATMs located in
the wall of the Plaza Building at the location shown on Exhibit “G” attached
hereto (or another location in or on the Plaza Building proximate to the Plaza
Building Space).  In the event that Landlord grants any other tenant of the
Project or any third party any right to install and operate an ATM or ATMs in
that portion of the ground floor lobby of the North Tower shown on Exhibit “KK”
attached hereto, Tenant shall have a right to install an ATM or ATMs in the
corresponding portion of the ground floor lobby of the South Tower shown on
Exhibit “LL” attached hereto on the same terms and conditions as granted to such
other tenant or person with respect to installation and operation of an ATM or
ATMs in the ground floor lobby of the North Tower.

 

1.10.6                  Bank of America Rights.  Notwithstanding any provision
of this Lease to the contrary, each and all of Tenant’s rights under this
Section 1.10 shall be subordinate to the rights of Bank of America, NTSA
(“BofA”) under that certain lease between Landlord’s predecessor-in-interest,
and BofA, as described in Exhibit “Y”, attached hereto (the “BofA Lease”), until
BofA’s occupancy in the Project under such lease shall terminate (and such lease
shall terminate), and until such time, none of Tenant’s rights under this
Section 1.10 shall be effective; provided, however, that Landlord agrees that
Landlord will not amend the BofA Lease in any manner, or otherwise agree to an
extension of the BofA Lease, which will extend any right of BofA with respect to
the Project in any manner that will further delay the commencement of Tenant’s
rights under this Section 1.10.  The BofA Lease is scheduled, by its terms, to
expire on September 15, 2004.

 

ARTICLE 2 - TERM

 

2.1                                 Term.

 

2.1.1                        Initial Term; Term.  Unless earlier terminated in
accordance with the provisions hereof, the Initial Term of this Lease shall be
the period shown in Item 3.1 of the Basic Lease Provisions.  As used herein,
“Term” shall refer to the Initial Term and any Extension Term(s) (as defined in
Section 2.4, below) duly exercised by Tenant.

 

2.1.2                        Lease Year.  For purpose of this Lease, the term
“Lease Year” shall mean each consecutive twelve (12) month period during the
Lease Term; provided, however, that the first Lease Year shall commence on the
First Increment Commencement Date and shall end on the last day of the twelfth
(12th) month thereafter, and the second Lease Year (and each succeeding Lease
Year thereafter) shall commence on the first day of the next calendar month.

 

2.2                                 Commencement.

 

The Term shall commence on the First Increment Commencement Date as defined in
Item 3.4 of the Basic Lease Provisions; provided, however, that in the event the
Term with respect to any Increment of Space shall commence on a day other than
(following the Commencement Date for each Increment of Space) the first day of
any calendar month, for purposes of calculating all scheduled increases in Base
Rent during the Term with respect to such Increment of Space, the First
Increment Commencement Date, the Second Increment Commencement Date, the Plaza
Building Commencement Date, the Third Increment Commencement Date or the Fourth
Increment Commencement Date, as applicable, shall be deemed to occur on the
first day of the calendar month following such Commencement Date for such
Increment of Space.  This Lease shall be a binding contractual obligation
effective upon execution hereof by Landlord and Tenant notwithstanding the later
commencement of the Term of this Lease.  At any time during the Lease Term,
Landlord may deliver to Tenant a notice in the form as set in Exhibit “B”
attached hereto, as a confirmation only of the information set forth therein,
which Tenant shall execute and return to Landlord within fifteen (15) days of
receipt thereof; provided that if such notice is not factually correct, then
Tenant shall make such changes as are necessary to make such notice factually
correct and shall thereafter return such notice to Landlord with said fifteen
(15) day period.

 

2.3                                 Delay in Delivery.

 

2.3.1                        Generally.  Landlord shall use commercially
reasonable efforts to deliver possession of each floor within each Increment of
Space to Tenant in the Delivery Condition required by the Work Letter for such
Increment of Space during the Delivery Window for such Increment of Space as
specified in Item 3.3 of the Basic Lease Provisions; provided, however, that in
the event such delivery of possession of any floor within any Increment of Space
is delayed for any reason, this Lease shall not be void or voidable (or
terminable by Tenant) in whole, in part or with respect to any part or portion
of the Increment of Space or the Premises, the Term of this Lease shall not be
extended, and subject to the provisions of Sections 2.3.2 through 2.3.6
inclusive, Landlord shall not be liable to Tenant for any loss or damage
resulting from such delay or from the failure of the delivery of possession of
such Increment of Space to occur on any particular date; provided, however, that
for purposes of this Section 2.3, “commercially

 

24

--------------------------------------------------------------------------------


 

reasonable efforts” shall include: (i) appointment of a specific member of
Landlord’s construction management staff to specifically monitor and supervise
all efforts of Landlord in: (A) coordinating with existing tenants who currently
occupy any portion of any Increment of Space in question in order to facilitate
the timely vacation of such occupied space by such tenants on a timely basis,
(B) performing all Base Building Work, as that term is defined in the Work
Letter so as to facilitate a timely completion of such work, and
(C) coordinating with Tenant to facilitate Tenant’s commencement of construction
of tenant improvements in each such Increment of Space and (ii) the commencement
and diligent prosecution of unlawful detainer proceedings against any holdover
tenant or tenants holding over in any such Increment of Space if any such
holdover continues for more than sixty (60) days after the commencement of a
particular Delivery Window; provided, however, that Landlord’s obligation to so
commence and pursue unlawful detainer litigation shall be subject to compliance
with the provisions, if any, of the lease or leases of any such holdover tenants
which restrict or otherwise limit Landlord’s rights to pursue unlawful detainer
litigation against such holdover tenants.

 

2.3.2                        First Increment Office Space.  Notwithstanding
anything to the contrary set forth in Section 2.3.1, above, in the event that
Landlord shall fail to deliver possession of any floor of space within the First
Increment Office Space on or prior to the First Increment Delivery Penalty Date,
which First Increment Delivery Penalty Date shall be extended on a day for day
basis for each day or partial day of Force Majeure Delay and/or Tenant Delay
incurred by Landlord in obtaining possession such floor or completing the
Minimum Base Building Work (or otherwise achieving Delivery Condition) with
respect thereto.  *

 

2.3.3                        Second Increment Office Space.  Notwithstanding
anything to the contrary set forth in Section 2.3.1, above, in the event that
Landlord shall fail to deliver possession of any floor of space within the
Second Increment Office Space on or prior to the Second Increment Delivery
Penalty Date, which Second Increment Delivery Penalty Date shall be extended on
a day for day basis for each day or partial day of Force Majeure Delay and/or
Tenant Delay incurred by Landlord in obtaining possession of such floor or
completing the Minimum Base Building Work (or otherwise achieving Delivery
Condition) with respect thereto.  *

 

2.3.4                        Plaza Building Space.  Notwithstanding anything to
the contrary set forth in Section 2.3.1, above, in the event that Landlord shall
fail to deliver possession of the Plaza Building Space on or prior to the Plaza
Building Delivery Penalty Date, which Plaza Building Delivery Penalty Date shall
be extended on a day for day basis for each day or partial day of Force Majeure
Delay and/or Tenant Delay incurred by Landlord in obtaining possession of the
Plaza Building Space or in completing the Minimum Base Building Work (or
otherwise achieving Delivery Condition) with respect thereto, *

 

2.3.5                        Third Increment Office Space.  Notwithstanding
anything to the contrary set forth in Section 2.3.1, above, in the event that
Landlord shall fail to deliver possession of any floor of space within the Third
Increment Office Space on or prior to the Third Increment Delivery Penalty Date,
which Third Increment Delivery Penalty Date shall be extended on a day for day
basis for each day or partial day of Force Majeure Delay and/or Tenant Delay
incurred by Landlord in obtaining possession of such floor or completing the
Minimum Base Building Work (or otherwise achieving Delivery Condition) with
respect thereto, *

 

2.3.6                        Fourth Increment Office Space.  Notwithstanding
anything to the contrary set forth in Section 2.3.1, above, in the event that
Landlord shall fail to deliver possession of any floor of space within the
Fourth Increment Office Space on or prior to the Fourth Increment Delivery
Penalty Date, which Fourth Increment Delivery Penalty Date shall be extended on
a day for day basis for each day or partial day of Force Majeure Delay and/or
Tenant Delay incurred by Landlord in obtaining possession of such floor or
completing the Minimum Base Building Work (or otherwise achieving Delivery
Condition) with respect thereto, *

 

2.4                                 Options to Extend.

 

2.4.1                        Grant of Options.  Subject to the provisions of
this Section 2.4, Landlord hereby grants to Tenant, for exercise only by the
Original Tenant or a Permitted Assignee (defined in this Section 2.4.1, below),
four (4) options to extend the Term (each an “Extension Option”) for a period of
sixty (60) months in each case (each, an “Extension Term”) with respect to the
Premises subject to this Lease immediately prior to such Extension Term.Each
such Extension Option shall be exercisable by written notice (a “Renewal
Notice”) delivered by Tenant to Landlord as provided in Section 2.4.4, provided
that, as of the date of delivery of such Renewal Notice, there is not then
outstanding a Material Default (defined in this Section 2.4.1. below) by Tenant,
which remains uncured.Subject

 

25

--------------------------------------------------------------------------------


 

to the provisions of this Lease, upon the exercise of an Extension Option, the
Term, as it applies to the Premises being extended pursuant to such exercise
(“Extension Premises”), shall be extended for a period of sixty (60) months.The
rights contained in this Section 2.4 shall be personal to the Original Tenant
and any Permitted Assignee, and may not be exercised by any other assignee,
sublessee or transferee of Tenant’s interest in this Lease and then only if
Original Tenant or such Permitted Assignee then Occupies (defined in this
Section 2.4.1, below) at least four (4) full floors of the South Tower.Any
attempted exercise of any Extension Option under any other circumstances shall,
at the election of Landlord, exercised by notice to Tenant given within ten
(10) business days after Landlord’s receipt of a Renewal Notice, be null and
void and of no force or effect.In connection with Tenant’s exercise of each
Extension Option, Tenant shall have the right (the “Partial Renewal Right”), at
Tenant’s sole option, to reduce the size of the Premises, by deleting from the
Premises then subject to this Lease, all of and/or a portion of the South Tower
Premises and/or all of the Plaza Building Space for such Extension Term (and for
all subsequent Extension Terms), in accordance with the terms of (and to the
extent permitted by) Section 2.4.4.2 below.As used in this Section 2.4, a
“Material Default” shall mean any Event of Default under Sections 16.1.1 or
16.1.2 of this Lease or any material Event of Default under Section 16.1.3 of
this Lease.For Purposes of this Lease, a “Permitted Assignee” shall mean any
assignee of all of Tenant’s interest in the Lease which is either properly
approved by Landlord in accordance herewith, or is otherwise the subject of an
assignment which is permitted without the approval of Landlord in accordance
with, the terms of Section 15.8, below.For purposes of this Lease, “Occupy,”
“Occupies,” and “Occupying” shall mean, as to each part or portion of the
Premises, that as of a particular date: (i) Tenant shall have leased such
portion of the Premises, (ii) Tenant shall not have assigned this Lease or any
part thereof to anyone other than a Successor or Affiliate of Tenant and
(iii) Tenant shall not then be subleasing such portion of the Premises (so that,
for example, in the case of the South Tower Occupancy Requirement set forth in
Section 28.5.4(i), below. *

 

2.4.2                        Extension Term Annual Base Rent.

 

2.4.2.1               South Tower Premises.  The annual base rent payable for
the South Tower Extension Premises (defined in this Section 2.4.2.1, below)
during any Extension Term (the “South Tower Extension Term Annual Base Rent”)
shall be equal to: (i) in the case of an exercise of an Extension Option by
Tenant or any Qualified Tenant, the Rentable Area of the South Tower Expansion
Premises, multiplied by * * or the South Tower Extension Premises as of the
first day of the applicable Extension term (each an “Adjustment Date”), as
determined in accordance with this Section 2.4 or (ii) in the case of an
exercise of an Extension Option by any Permitted Assignee that is not a
Qualified Tenant, the Rentable Area of the South Tower Extension Premises then
subject to this Lease, multiplied by * (for the South Tower Extension Premises
as of the applicable Adjustment Date. The “South Tower Extension Premises” shall
mean, with respect to any particular Extension Option, that portion of the South
Tower Premises (as the same exists on the date of exercise of such Extension
Option) as to which such Extension Option is exercised by Tenant.

 

2.4.2.2               Plaza Building Space.  The annual base rent payable for
the Plaza Building Space during any Extension Term (the “Plaza Extension Term
Annual Base Rent”) shall be equal to: (a) in the case of exercise of any
Extension Option by Tenant or any Qualified Tenant, the Rentable Area of the
Plaza Building Space multiplied by * for the Plaza Building Space as of the
applicable Adjustment Date, as determined in accordance with this Section 2.4,
or (b) in the case of the exercise of an Extension Option by a Permitted
Assignee that is not a Qualified Tenant, the Rentable Area of the Plaza Building
Space, multiplied by * for the Plaza Building Space as of the applicable
Adjustment Date, as determined in accordance with this Section 2.4.

 

2.4.3                        Definition of FMRR.

 

(a)                                  The “FMRR” of the South Tower Extension
Premises for a particular Extension Term (or with respect to any Expansion Space
or Leased RFO Space) shall be equal to the annual base rental rate per square
foot of Rentable Area at which willing sophisticated tenants and willing
sophisticated landlords are leasing, as of a particular time in arms-length
transactions, non-sublease, non-encumbered, non-equity, non-expansion (unless
pursuant to a comparable definition of FMRR), non-renewal space (unless pursuant
to a comparable definition of FMRR) comparable in size (or, with respect to the
determination of the South Tower Extension Term Annual Base Rent only,
transactions of between 100,000 and 300,000 rentable square feet of space),
location, floor height and quality to the South Tower Extension Premises,
Expansion Space or Leased RFO Space (or other premises) in question, as the case
may be, with a commencement date not more than fourteen (14) months prior to the
Commencement Date, as applicable (the “Comparable Transactions”) in the Project
or, if there are not sufficient Comparable Transactions in the Project, in the
Comparable Buildings (as defined in this Section 2.4.3, below), with appropriate
adjustments to account for differences in the Adjustment Factors (defined in
this Section 2.4.3, below) and all other factors reasonably relevant to a fair
market rent determination.In any determination of FMRR, appropriate
consideration should be given to any reasonably relevant factor (or difference
in the subject transaction or Comparable Transactions used for purposes of
comparison), including, without limitation, the following factors (the
“Adjustment Factors”): (a) monthly base rental rates per rentable square foot,
(b) abatement provisions reflecting free rent during the lease term (but in
connection with determining the Extension Term Annual Base Rent (defined in
Section 2.4.5, below) only, not including construction time preceding the
commencement of business by tenants in the Comparable Transactions); (c) the
size, location and floor height of the premises being leased; (d) the condition
and market value of the existing tenant improvements, if any, (and accompanying
base building condition) from a general market perspective to a business office
user (and without regard to their value, usability or function to Tenant (or to
any tenant in any Comparable Transaction)) (and without regard to the fact that
Tenant is occupying the Premises), and the existence and amount of any tenant
improvement or comparable allowance; (e) the existence and amount of any other
cash payment or other equivalent concession including, without limitation,
moving allowances, lease takeover allowances (or where a lease assumption is
applicable the value thereof) and any comparable tenant inducement; (f) the
existence of favorable expansion and/or extension options, and the value
thereof; (g) any special parking rights, rates or concessions; (h) whether the
lease transaction in question grants to the tenant any protection from increases
in

 

26

--------------------------------------------------------------------------------


 

any component or all of real property taxes, and operating expenses (or
alternatively the exposure to increases in the same), and if so, the amount,
value or cost associated therewith; and (i) in connection with determination of
the South Tower Extension Term Annual Base Rent only, the existence, extent and
value of, to the extent still retained by Tenant, (1) exterior signage and
Building and/or Project identity rights and (2) any exclusive use provisions or
other protections granted vis-à-vis the competitors of the tenant in
question.Notwithstanding any contrary provision hereof, in determining the FMRR
for the South Tower Extension Premises, no consideration shall be given to
whether Landlord or other landlords are or are not paying tenant broker
brokerage commissions in any transaction hereunder or in the Comparable
Transactions.If it is determined that in the Comparable Transactions used to
determine FMRR, free rent or cash allowances has been granted (collectively,
“Rent Concessions”), Landlord may elect either to: (A) grant some or all of such
concessions in cash (“Election A”), (B) to adjust the installments of monthly
Base Rent during the term of the transaction hereunder in question to be an
effective rental rate which takes into consideration and reduces monthly rent by
the amortized amount of the total dollar value of such Rent Concessions,
amortized (with an interest factor, equal to the Interest Rate plus one percent
(1%) over such term (in which case the Rent Concessions so amortized shall not
be granted to Tenant) (“Election B”), or (C) provide such concessions or the
equivalent thereof via combination of Election A and Election B (“Election
C”).During each Extension Term, Tenant shall pay Additional Rent in accordance
with the terms of Article 4, below. “Comparable Buildings” shall mean all
comparable, high-rise office projects containing 650,000 or more square feet of
Rentable Area located in that portion of the downtown Los Angeles Central
Business District depicted on Exhibit “MM” attached hereto, as determined by the
Arbitrator (as defined in Section 14.2, below) as of the date of a particular
FMRR determination to be reasonably comparable to the Project in terms of
attractiveness and functional utility to a sophisticated tenant of a size (in
terms of Rentable Area) comparable to that of Tenant.

 

2.4.3.2               The “FMRR” of the Plaza Building Space for a particular
Extension Term shall be equal to the annual base rental rate per square foot of
Rentable Area at which willing sophisticated tenants and willing sophisticated
landlords are leasing, as of a particular time, in arm’s-length transactions,
non-sublease, non-encumbered, non-equity, non-expansion, non-renewal (unless
pursuant to a comparable definition of FMRR), non-restaurant ground floor retail
space comparable in size and quality to the Plaza Building Space in the Project,
or if there are not sufficient comparable transactions, in the Comparable
Buildings, with appropriate adjustments to account for differences in the
Adjustment Factors and all other factors reasonably relevant to a fair market
rent determination, as applied to the Plaza Building Space.The provisions of
this Section 2.4.3 concerning: (i) application of the Adjustment Factors (with
appropriate adjustments for the difference in types of space and difference in
signage and identity rights attaching to the South Tower Premises, as opposed to
the Plaza Building Space), (ii) the lack of consideration of the presence or
absence of brokerage commissions, and (iii) the adjustments and Landlord
elections as to Rent Concessions shall also be applicable to a FMRR
determination with respect to the Plaza Building Space.

 

2.4.4                        Exercise of Option.

 

2.4.4.1               In General.  Each Extension Option contained in this
Section 2.4 shall be exercised by Tenant, if at all, only by Original Tenant or
any Permitted Assignee, as the case may be, delivering a Renewal Notice to
Landlord not more than twenty (20) months nor less than fifteen (15) months
prior to the then scheduled expiration of the Term.Not later than the fourteenth
(14th) month prior to the scheduled expiration of the Term, Landlord shall
deliver to Tenant notice (the “Extension Term Annual Base Rent Notice”) setting
forth its proposed Extension Term Annual Base Rent (defined in Section 2.4.5,
below) (with separate FMRR amounts for the South Tower Extension Premises, and
if applicable, the Plaza Building Space).Within thirty (30) days thereafter, if
Tenant does not notify Landlord, that it accepts the Extension Term Annual Base
Rent set forth in the Extension Term Annual Base Rent Notice, the parties shall
follow the procedure, and the Extension Term Annual Base Rent shall be
determined, as set forth below in Section 2.4.5.

 

2.4.4.2               Partial Renewal.  Tenant may exercise the Partial Renewal
Right, by delivering to Landlord an Option Exercise Notice which specifically
indicates such election (and references this Section 2.4.4.2, and that specifies
the portion of the then existing Premises with respect to which Tenant is
interested in extending the Term of the Lease (the “Partial Extension Premises”)
and the portion of the then existing Premises not included within the Partial
Extension Premises (the “Non-Renewal Space”); provided, however, that Tenant
shall have no right to exercise the Partial Renewal Right with respect to any
Partial Extension Premises that includes: (a) any space on any floor of the
South Tower that includes less than all of the Rentable Area of the Premises on
such floor, (b) any non-contiguous floors on the South Tower (provided, however,
that any two (2) floors separated by any floor in the South Tower including only
mechanical equipment and not including any Rentable Area shall be deemed
contiguous for purposes of this Section 2.4.4.2), (c) any block of contiguous
floors that does not include either the lowest or the highest floor in the
Premises as of the date on which Tenant delivers a Renewal Notice, (d) less than
four (4) full, above ground floors in the South Tower (“Extension Option Leasing
Requirement”), or (e) any space in the Plaza Building that is less than one
hundred percent (100%) of the Plaza Building Space (i.e., there shall be no
Partial Renewal Right with respect to the Plaza Building Space).If Tenant elects
to exercise the Partial Renewal Right, then each of Landlord and Tenant shall be
relieved of all of their respective obligations under this Lease with respect to
the applicable Non-Renewal Space as of the first (1st) day of the applicable
Extension Term, except for all of those obligations under this Lease with
respect to the Non-Renewal Space that specifically survive the expiration or
earlier termination of this Lease, including, without limitation, the payment by
Tenant of all accrued but unpaid amounts owed by Tenant under this Lease
(including, but not limited to, Additional Rent) and all refunds owed to Tenant
under Article 4 and the other provisions of this Lease, through the day
immediately preceding the first (1st) day of the applicable Extension Term.In
the event that Tenant fails to vacate, and surrender and deliver to Landlord
exclusive possession of any of the Non-Renewal Space, free of all subleases, and
otherwise in the condition required pursuant to the terms of this Lease, prior
to the first (1st) day of the applicable Extension Term, then the provisions of
Article 25 of this Lease shall apply to such Non-Renewal Space.

 

2.4.4.3               Plaza Building.  Notwithstanding anything to the contrary
contained herein, Tenant shall have no right to extend the Term of this Lease
with respect to the Plaza Building Space except on the condition that, as of the
date on which Tenant delivers a Renewal Notice, and on the date on which an
Extension Term commences: (a) Tenant shall satisfy the Extension Option Leasing
Requirement and (b) Tenant shall be Occupying (or a subtenant of Tenant shall be
Occupying) and shall be operating a retail bank branch office in and from one
hundred percent (100%) of the Rentable Area in the Plaza Building Space.

 

27

--------------------------------------------------------------------------------

 

2.4.5                        Determination of FMRR.  The FMRR for each of the
South Tower Extension Premises and, if applicable, the Plaza Building Space
shall be determined separately.  For purposes of application of this
Section 2.4.5, each shall be considered a separate form of “Extension Term
Annual Base Rent.” In the event Tenant does not accept the Expansion Rent
pursuant to Section 1.7.6, above, or the First Offer Rent pursuant to
Section 1.8.3 of this Lease or the Extension Term Annual Base Rent set forth in
the Extension Term Annual Base Rent Notice, Landlord and Tenant shall attempt to
agree upon the Expansion Rent, First Offer Rent or Extension Term Annual Base
Rent, as the case may be, using their best good-faith efforts.  If Landlord and
Tenant fail to reach agreement within twenty (20) days following Tenant’s
objection to the Expansion Rent, First Offer Rent or Extension Term Annual Base
Rent (the “Outside Agreement Date”), then each party shall make a separate
determination of the Expansion Rent, First Offer Rent or Extension Term Annual
Base Rent, as the case may be, within five (5) business days of the Outside
Agreement Date, and such determinations shall be submitted to arbitration in
accordance with Section 2.4.5(i) through 2.4.5(vii) below.

 

(i)                                     Landlord and Tenant shall each appoint
one arbitrator who shall by profession be a real estate broker or lawyer who
shall have been active over the five (5) year period ending on the date of such
appointment in the leasing of commercial high-rise properties in the downtown
Los Angeles, California area, exclusive of any broker or lawyer any brokerage
firm or law firm currently representing (or who has previously represented
within the preceding two (2) year period) either party.  The determination of
the arbitrators shall be limited solely to the issue of whether Landlord’s or
Tenant’s submitted Expansion Rent, First Offer Rent or Extension Term Annual
Base Rent, as the case may be, is the closest to the actual Expansion Rent,
First Offer Rent or Extension Term Annual Base Rent, as the case may be, as
determined by the arbitrators, taking into account the requirements of
Section 2.4.3 of this Lease.  Each such arbitrator shall be appointed within
fifteen (15) days after the applicable Outside Agreement Date.

 

(ii)                                  The two arbitrators so appointed shall,
within ten (10) days of the appointment of the last appointed arbitrator, agree
upon and appoint a third arbitrator who shall be qualified under the same
criteria set forth in Section 2.4.5(i), above for qualification of the initial
two (2) arbitrators.

 

(iii)                               The three (3) arbitrators shall, within
thirty (30) days of the appointment of the third arbitrator, reach a decision as
to whether the parties shall use Landlord’s or Tenant’s submitted Expansion
Rent, First Offer Rent or Extension Term Annual Base Rent, as the case may be,
and shall notify Landlord and Tenant thereof.

 

(iv)                              The decision of the majority of the three
(3) arbitrators shall be binding upon each of Landlord and Tenant.

 

(v)                                 If either Landlord or Tenant fails to
appoint an arbitrator within fifteen (15) days after the applicable Outside
Agreement Date, the arbitrator appointed by one of them shall reach a decision,
notify Landlord and Tenant thereof, and such arbitrator’s decision shall be
binding upon Landlord and Tenant.

 

(vi)                              If the two (2) arbitrators appointed by
Landlord and Tenant shall fail to agree upon and appoint a third arbitrator, or
if both parties shall fail to appoint an arbitrator, then the appointment of the
third arbitrator, or of any arbitrator, shall be dismissed and the matter to be
decided shall be forthwith submitted to arbitration under the provisions of the
American Arbitration Association, but subject to the instructions set forth in
this Section 2.4.5.

 

(vii)                           The cost of arbitration shall be paid by the
party whose determination of the FMRR is not selected.

 

2.4.6                        Lease Terms for Extended Term.  On each occasion in
which Tenant exercises an Extension Option as set forth in Section 2.4.4 of this
Lease, Landlord and Tenant shall execute an amendment reflecting the terms and
conditions set forth in this Section 2.4, including without limitation, that
except as otherwise provided in Section 2.4, the Lease Term shall be extended on
the same terms and conditions as applicable immediately preceding the
commencement of such Extension Term.

 

2.4.7                        Conditions to Exercise of Each Option. 
Notwithstanding any provision of this Section 2.4 to the contrary, at the
election of Landlord, any attempted exercise by Tenant of an Extension Option
shall be invalid and ineffective if, on the date of such attempted exercise of
the Extension Term or on the date on which the Extension Term is scheduled to
commence; (a) there is an uncured Event of Default by Tenant under this Lease
(which has not been waived in writing by Landlord) or (b) Tenant does not
satisfy the Extension Option Leasing Requirement.  If Tenant does not timely
send the Extension Notice for an Extension Option pursuant to the provisions of
this Section 2.4 within the applicable time period, time being of the essence,
then, at the election of Landlord, Tenant shall be deemed to have forever waived
and relinquished such Extension Option, and any other options or rights to renew
or extend the Term effective after the then applicable Expiration Date shall
terminate and shall be of no further force or effect.

 

ARTICLE 3 - RENT; LATE CHARGES

 

3.1                                 Base Rent; Rent.

 

3.1.1                        Tenant shall pay, except as expressly provided to
the contrary herein, during each Lease Year of the Term of this Lease as Base
Rent (as defined in Item 4 of the Basic Lease Provisions) for the Premises (as
defined in Item 2.1 of the Basic Lease Provisions) the sums shown for such
periods specified in Item 4 of the Basic Lease Provisions.

 

3.1.2                        Except as expressly provided to the contrary
herein, Annual Base Rent shall be payable in equal consecutive monthly
installments, in advance, without abatement, deduction or offset, commencing on
the

 

28

--------------------------------------------------------------------------------


 

First Increment Commencement Date and continuing thereafter throughout the Term
on the first (1st) day of each calendar month thereafter.  If the First
Increment Commencement Date (or the Second Increment Commencement Date, the
Plaza Building Commencement Date, the Third Increment Commencement Date or the
Fourth Increment Commencement Date) is a day other than the first (1st) day of
the calendar month, then the Base Rent for the partial Lease month (the “Partial
Lease Month Rent”) for the Premises (or such Increment of Space) shall be
calculated on a per diem basis determined by dividing the initial Monthly Base
Rent shown in Item 4 of the Basic Lease Provisions by the actual number of days
in the subject calendar month and multiplying such amount by the number of
remaining days of such month from and including the First Increment Commencement
Date (or the Second Increment Commencement Date, the Plaza Building Commencement
Date, the Third Increment Commencement Date or the Fourth Increment Commencement
Date).  Base Rent, all forms of Additional Rent (defined in Section 3.3, below)
payable hereunder by Tenant and all other amounts, fees, payments or charges
payable hereunder by Tenant: (i) shall each constitute rent payable hereunder
(and shall sometimes collectively be referred to herein as “Rent”), (ii) except
as otherwise set forth in this Lease, shall be payable to Landlord when due
without any prior notice or demand therefor in lawful money of the United States
and without any abatement, offset or deduction whatsoever and (iii) shall be
payable to Landlord at the address of Landlord described in Item 11 of the Basic
Lease Provisions or to such other person or to such other place as Landlord may
from time to time designate in writing to Tenant.

 

3.2                                 Late Charge: Interest.  If any monthly
installment of Base Rent, Parking Fees (defined in Section 20.3, below), or
estimated monthly installments of Tenant’s Percentage Share of Operating
Expenses (defined in Section 4.2.3, below) and Property Taxes (defined in
Section 4.2.2, below) for the Project hereunder (collectively “Scheduled Rent”)
any other form of Rent hereunder (“Other Rent”) is not received by Landlord (or
Landlord’s designee) when due, and such Scheduled Rent or Other Rent shall
remain unpaid for three (3) business days after Landlord notifies Tenant that
such Rent is past due (collectively, a “Late Charge Delinquency”), Tenant shall
pay to Landlord a late charge (“Late Charge”) equal to *  [ILLEGIBLE] amount of
Rent (Scheduled Rent or Other Rent, as the case may be) then delinquent (which
Late Charge shall be due and payable to Landlord within five (5) days of
Landlord’s demand therefore).  In addition, in the event that any Late Charge
Delinquency shall continue uncured for thirty (30) days, all forms of Rent then
delinquent under this Lease shall automatically bear interest (payable to
Landlord within five (5) days of Landlord’s demand therefor) at an annual
interest rate equal to * * ).  The Late Charge (and any interest on any overdue
amount payable pursuant to this Section 3.2) shall be deemed Additional Rent
hereunder and the right to require it shall be in addition to all of Landlord’s
other rights and remedies hereunder or at law or in equity and shall not be
construed as liquidated damages or as limiting Landlord’s remedies in any
manner.

 

3.3                                 Additional Rent.  For purposes of this
Lease, all amounts (other than Base Rent) payable by Tenant to Landlord pursuant
to this Lease, whether or not denominated as such, shall constitute additional
rent (“Additional Rent”) hereunder.

 

ARTICLE 4 - ADDITIONAL RENTAL

 

4.1                                 Payment of Tenant’s Percentage Share of
Operating Expenses and Property Taxes.

 

4.1.1                        Payment of Operating Expenses.  Subject to the
provisions of this Lease, in addition to paying Base Rent pursuant to Article 3
of this Lease, with respect to each Expense Year (defined in Section 4.2.1,
below) Tenant shall also pay as Additional Rent under this Lease, Tenant’s
Percentage Share (defined in Section 4.2.5, below) of Operating Expenses
(defined below) for the Project allocable hereunder to such Expense Year.

 

4.1.2                        Payment of Property Taxes.  Subject to the
provisions of this Lease, in addition to paying Base Rent pursuant to Article 3
of this Lease, with respect to each Expense Year, Tenant shall also pay as
Additional Rent, Tenant’s Percentage Share of Property Taxes (defined in
Section 4.2.2, below) for the Project allocable hereunder to such Expense Year.

 

4.2                                 Definitions.

 

4.2.1                        Expense Year.  “Expense Year” shall mean each
calendar year in which any portion of the Term of this Lease falls, through and
including the calendar year in which the Term of this Lease expires.

 

4.2.2                        Property Taxes.  “Property Taxes” shall mean,
subject to the exclusions set forth in this Section 4.2.2, below, all real
property taxes, assessments, fees, charges, or impositions and other similar
governmental or quasi-governmental ad valorem or other charges levied on or
attributable to the Project or its ownership, operation or transfer of any and
every type, kind, category or nature, whether direct or indirect, general or
special, ordinary or extraordinary, and all taxes, assessments, fees, charges or
similar impositions imposed in lieu or substitution (partially or totally) of
the same including, without limitation, all taxes, assessments, levies, charges
or impositions: (i) on any interest of Landlord or (pursuant to a law enacted
after September 1, 2003) on any interest of any mortgage of Landlord in the
Project, the Buildings, the Premises or in this Lease, or on the occupancy or
use of space in the Project, the Building or the Premises; (ii) on the gross or
net rentals or income from the Project, Buildings and/or the Premises,
including, without limitation, any excise tax, sales tax or gross receipts tax
levied by any federal, state or local governmental entity with respect to the
receipt of Rent; (iii) on any transit taxes or charges, Metrorail assessments,
business or license fees or taxes, annual or periodic license or use fees, park
and/or school fees, arts charges, parks charges, housing fund charges;
(iv) imposed for street, refuse, police, sidewalks, fire protection and/or
similar services and/or maintenance, whether previously provided without charge
or for a different charge, whether provided by governmental agencies or private
parties, and whether charged directly or indirectly through a funding mechanism
designed to enhance or augment benefits and/or services provided by governmental
or quasi-governmental agencies; (v) on any possessory taxes charged or levied in
lieu of real estate taxes; and (vi) any costs or expenses incurred or expended
by Landlord consistent with Institutional Owner Practices (as defined in
Section 4.3.2, below) in investigating, calculating, protesting, appealing or
otherwise attempting to reduce or minimize such taxes.  Notwithstanding anything
to the contrary contained herein, there shall be excluded from Property Taxes:
(a) all capital stock, inheritance, estate, gift, or any other taxes imposed
upon or measured by Landlord’s gross income or profits unless the same is
specifically included within the definition of Property Taxes above or to the
extent otherwise

 

29

--------------------------------------------------------------------------------


 

imposed in lieu of any form of real estate taxes or other ad valorem taxes, 
(b) any assessments assessed against the Project pursuant to an assessment
district under circumstances where (1) participation in the assessment district
is wholly voluntary and no assessments would be payable with respect thereto had
Landlord (or its predecessor in interest) not voluntarily elected to
participate, and (2) the assessments imposed under the assessment district are
primarily used to finance (or reimburse Landlord for) capital improvements to
the Project which would not be recoverable (through amortization or otherwise)
as Operating Expenses pursuant to the provisions of this Lease (with Tenant
agreeing that any taxes or assessments under any existing or future “Business
Improvement District” are not covered by this clause (b) (and thus shall be
includable under Property Taxes)) (c) all Property Taxes allocable to the J-2
Parking Annex and (iv) all state and federal income taxes.  Notwithstanding the
foregoing, at all times that the Project is owned by a state public retirement
system, the State of California, any local public entity, or any entity in which
any of the same hold an interest (collectively, “Public Entity”); (A) this Lease
and the Tenant’s interest hereunder may constitute a possessory interest subject
to property taxation and as a result may be subject to the payment of property
taxes levied on such interest (“Possessory Interest Taxes”), (B) such property
taxes shall be based upon the full cash value of the possessory interest which
will equal the greater of (1) the full cash value of the possessory interest or
(2) if Tenant has leased less than all of the Project, Tenant’s Percentage Share
of the full cash value which would have been enrolled if the entire Project had
been subject to property tax upon acquisition by the entity and (C) in the event
possessory interest taxes are applicable, Landlord shall have the right to make
such adjustments to the foregoing as Landlord shall determine in good faith from
time to time are required to most closely approximate the amount of Property
Taxes which would be payable hereunder under circumstances where the Project is
not owned by a Public Entity; provided, however, notwithstanding the foregoing,
in no case shall any such Possessory Interest Taxes include (x) any taxes or
assessments that are in excess of the amount of Property Taxes which would have
been assessed if the Project were not owned in whole or in a part by a Public
Entity or (y) any Possessory Interest Taxes not actually assessed or paid by or
on behalf of Landlord.

 

4.2.3                        Operating Expenses.  “Operating Expenses”  shall
mean, subject to Section 4.2.4 below, all costs, fees, amounts, disbursements
and expenses of every kind and nature paid or incurred by Landlord with respect
to any Expense Year, on an accrual basis and without duplication (with each
other or with Property Taxes), in connection with the operation, ownership,
maintenance, insurance, restoration, management, replacement or repair of the
South Tower, the Plaza Building, the Common Areas or the Project in a first
class manner, including, without limitation, any amounts paid or incurred with
respect to:

 

(i)                                     Premiums for property, casualty,
liability, rent interruption, earthquake, terrorism flood or other types of
insurance carried by Landlord from time to time, and all amounts actually paid
by Landlord with respect to the Project or any portion thereof (or any costs or
Restoration (defined in Section 12.1, below) thereof or any liabilities with
respect to the Project) to cover deductibles under any such insurance; provided,
however, that the maximum amount of deductible under any earthquake and/or
terrorism insurance in force with respect to the Project which shall be
includable in Operating Expenses for the Project for any calendar year shall be
an amount equal to (a) *  b) the number or square feet of Rentable Area
contained in the Project.

 

(ii)                                  Salaries, wages and other amounts paid or
payable for personnel (including, without limitation, the Project manager,
superintendent, operation and maintenance staff, the Parking Facilities manager,
concierge (if any) and other employees of Landlord) involved in the maintenance
and operation of the Buildings or the Project, including contributions and
premiums towards fringe benefits, unemployment taxes and insurance, social
security taxes, disability and worker’s compensation insurance, pension plan
contributions and similar premiums and contributions which may be levied on such
salaries, wages, compensation and benefits and the total charges of any
independent contractors or property managers engaged in the operation, repair,
care, maintenance and cleaning of any portion of the Buildings or the Project;
provided, however, in the case where such amounts are included (on an accrual
basis) if and to the extent such salaries, wages and other amounts are not paid
within the next twelve (12) months following the conclusion of such subsequent
Expense Year, then to such extent such salaries, wages and other amounts were
included within such prior Expense Year (on the basis of being payable (but not
paid) (any such amount, is referred to herein as the “Reduction Amount”), the
same shall be deducted from Operating Expenses for such Expense Year; provided,
however, that if the Lease shall have been previously terminated, Landlord shall
issue Tenant a check in the amount of Tenant’s Percentage Share of the Reduction
Amount.

 

(iii)                               Cleaning expenses, including without
limitation, janitorial services, window cleaning, and garbage and refuse
removal.

 

(iv)                              Landscaping and hardscape expenses, including
without limitation, irrigating, trimming, mowing, fertilizing, seeding, and
replacing plants, trees and hardscape.

 

(v)                                 The cost of fuel, gas, electricity, water,
sewer, telephone, steam and other utility services provided to the Project.

 

(vi)                              The cost of maintaining, operating, restoring,
renovating, managing, repairing and replacing components of equipment or
machinery, including, without limitation, heating, refrigeration, ventilation,
electrical, plumbing, mechanical, elevator, escalator, sprinklers, fire/life
safety, security and energy management systems, including service contracts,
maintenance contracts, supplies and parts with respect thereto.

 

(vii)                           The costs of access control and/or security for,
and supervision of, the Project.

 

(viii)                        Rental, supplies and other costs with respect to
the operation of the management office for the Project and all Project
Management storage areas.

 

(ix)                                All cost and fees for licenses,
certificates, permits and inspections, and the cost incurred in connection with
the implementation of a transportation system management program or similar
program.

 

(x)                                   The cost of replacement, repair,
acquisition, installation and modification of: (A) materials, tools, supplies
and equipment purchased by Landlord which are used in the maintenance, operation
and

 

30

--------------------------------------------------------------------------------


 

repair of the Project (and do not exceed, on an aggregate basis each year, * ),
and (B) any other form of improvements, additions, repairs, or replacements to
the Project or the equipment or machinery used in connection with the Project;
provided, however, that with respect to the items described in clauses (A) and
(B) above which constitute a capital item, replacement, repairs, addition or
improvement (collectively “Capital Items”) under sound accounting and property
management principles consistently applied, in each case the cost of such
Capital Items shall be amortized (with interest at the Interest Rate (defined in
this Section 4.2.3(x), below) over the useful life (the “Useful Life”) of such
Capital Item, as determined in accordance with sound accounting and property
management principles consistently applied; provided, further, however, that
with respect to Capital Items described in clause (B) above only, such items
shall be included in Operating Expenses only if the implementation of such items
is intended to reduce Operating Expenses or to effect other economies in the
operation or maintenance of the Project (a “Cost Savings Device”), or is
required under any Law (defined in Section 7.2.1, below) enacted after the date
on which Landlord delivers the First Increment Office Space to Tenant; provided,
finally, however, that the cost of any Cost Savings Device shall be amortized
(with interest at the Interest Rate) over the lesser of (x) the Useful Life of
such Capital Item or (y) the Pay Back Period (defined below) associated with
such Cost Savings Device.  The “Pay Back Period” shall be the period of time
within which the projected aggregate annual savings in Operating Expenses
resulting from the installation of a particular Cost Savings Device will equal
the cost of the Cost Savings Device, as determined by the Landlord in accordance
with sound accounting principles consistently applied.

 

*

 

(xi)                                Attorneys’, accountants’ and consultants’
fees and expenses in connection with the management, operation, administration,
maintenance and repair of the Project (consistent with Institutional Owner
Practices), including, but not limited to, such expenses that relate to seeking
or obtaining reductions in or refunds of Property Taxes, or components thereof,
or the costs of contesting the validity or applicability of any governmental
enactments which may affect Operating Expenses.

 

(xii)                             Fees for the property management of the
Project in an amount equal to three percent (3%) of the gross revenues of the
Project (which shall be grossed up by Landlord to reflect ninety-five percent
(95%) occupancy of the entire Project on an annual basis), without regard to
whether actual fees so paid are greater or less than such amount.

 

(xiii)                          Sales, use and excise taxes on goods and
services purchased by Landlord for the management, maintenance, administration
or operation of the Project.

 

(xiv)                         Fees for local civic organizations and dues for
professional trade associations.

 

(xv)                            Payments under any declarations, covenants,
conditions and restrictions or instruments pertaining to the operation of the
Project or the maintenance of any easement, license or operating agreement or
similar instrument which affects the Project (and any of the same pertaining to
the sharing of costs by the Project) to the extent listed on Exhibit “O?” (or
otherwise approved by Tenant, which approval Tenant shall not unreasonably
withhold, condition or delay).

 

(xvi)                         Subject to Sections 4.2.4 (xxvi) and (xxix), costs
and expenses of investigating, testing, documenting, monitoring, responding to,
abating and remediating Hazardous Materials (defined in Section 7.3.3, below),
other than abatement and remediation costs with respect to Hazardous Materials
actually known by Landlord (on the Effective Date) to require abatement and/or
remediation under applicable Laws (defined in Section 7.2.1, below).

 

(xvii)                      The cost of providing insurance which is not unique
to a parking garage (such as garage keepers insurance) and the cost of any
access control services provided with respect to the Parking Facilities.

 

(xviii)                   The cost of maintenance and replacements of curbs,
walkways and security barriers at the Project.

 

(xix)                           The cost of contesting any governmental
enactments which may affect Operating Expenses.

 

(xx)                              Any costs, fees, amounts, disbursements and
expenses which are generally included within Operating Expenses under
Institutional Owner Practices.

 

4.2.4                        Operating Expenses Exclusions.  Notwithstanding any
provision of this Lease to the contrary, for purposes of this Lease, Operating
Expenses shall not include:

 

(i)                                     Property Taxes;

 

(ii)                                  any costs relating to the design and
construction of tenant improvements to the Premises or to the premises of other
tenants;

 

(iii)                               except as specifically set forth in
Section 4.2.3 above, depreciation, amortization, interest, principal and other
payments on mortgages and any other form of monetary encumbrance or any form of
financing of Landlord relating to the Project, and any other cost or expenses
relating or required pursuant to or on account of any such mortgage, encumbrance
or financing, if any;

 

(iv)                              any marketing costs, legal fees, space
planners’ fees, advertising and promotional expenses, and brokerage fees and
expenses incurred in connection with the original development, subsequent
improvement, or original or future leasing, financing or sale of the Project; or
in connection with any assignment, sublease, renewal, expansion or similar
transactions in the Project;

 

31

--------------------------------------------------------------------------------


 

(v)                                 any costs for which the Landlord is
reimbursed by insurance by its carrier or any tenant’s carrier or by anyone
else; Landlord shall use commercially reasonable, good faith efforts to obtain
the foregoing reimbursements;

 

(vi)                              any bad debt loss, rent loss, or any reserves
for bad debts or rent loss, or similar losses;

 

(vii)                           any expense relating to services or other
benefits provided to other tenants in the Project at no cost which are made
available to Tenant at a charge or which are not available to Tenant;

 

(viii)                        any cost associated with the operation of the
business of the partnership or entity which constitutes the Landlord (or of
which Landlord is a direct or indirect subsidiary, parent or Affiliate (defined
in Section 15.8, below)), as the same are distinguished from the costs of
operation of the Project, including partnership accounting and legal matters,
costs of defending any lawsuits with any mortgagee (except to the extent the
same are directly attributable to the actions of the Tenant and such actions are
in violation of this Lease), costs of selling, syndicating, financing,
mortgaging or hypothecating any interest in the Project or any porting thereof,
and costs incurred in connection with any disputes between Landlord and its
partners and/or Landlord affiliates, between Landlord and its employees, between
Landlord and any other owner or interest holder in the Project or any adjacent
landowner, between constituent partners of Landlord, between Landlord and
Project management or its employees, or between Landlord and other tenants or
occupants;

 

(ix)                                any wages, benefits or related expenses of
any employee who does not devote substantially all of his or her employed time
to the management, operation or maintenance of the Project unless such wages,
benefits and expenses are reasonably and equitably prorated to reflect time
spent on operating and managing the Project vis-à-vis time spent on matters
unrelated to operating and managing the Project (and such proration is
consistent throughout the Lease Term); provided however, that in no event shall
Operating Expenses include wages and/or benefits attributable to personnel above
the level of Project manager;

 

(x)                                   any penalties and, except as specifically
set forth in Section 4.2.3(x), above, interest;

 

(xi)                                any amount paid as ground rental for the
Project or any portion thereof;

 

(xii)                             any costs, including, without limitation,
permit, license and inspection costs, incurred with respect to the installation
of improvements for the exclusive use or benefit of a tenant or tenants in the
Project or otherwise incurred in renovating or otherwise improving, decorating,
painting or redecorating vacant space for tenants or other occupants of the
Project;

 

(xiii)                          expenses in connection with services or other
benefits which are provided to another tenant or occupant of the Project (of the
same area of the Project as Tenant (i.e., the South Tower or the Plaza
Building)), and for which such other tenant or occupant is not charged directly,
and that are not offered to Tenant in any portion of its Premises or for which
Tenant is charged a separate charge;

 

(xiv)                         any expense related to all items and services (the
cost of which would otherwise be includable in Operating Expenses) for which
Landlord seeks reimbursement from Tenant or any other tenant in the Project to
the extent of the reimbursement billings Landlord delivers to Tenant or such
other tenants;

 

(xv)                            any payments paid to Landlord (or any member,
manager, partner or other constituents thereof) or to subsidiaries or Affiliates
thereof for goods or services (including utility services) in the Project to the
extent the same exceeds the cost of such goods or services if rendered on a
competitive basis by qualified, first-class unaffiliated third parties;

 

(xvi)                         any compensation paid to clerks, attendants or
other persons in commercial concessions operated or subsidized by Landlord or
operated by others in the Project (including people collecting parking fees,
performing valet services, performing parking attendant duties, washing or
otherwise servicing vehicles in, on or in connection with the Parking
Facilities);

 

(xvii)                      any rentals and other related expenses incurred in
leasing air conditioning systems, elevators or other equipment, which if
purchased, the cost of which would be excluded from Operating Expenses as a
capital cost, except for reasonable amounts of equipment not affixed to the
Project which is used in providing janitorial or similar services and, further
excepting from this exclusion such equipment rented or leased to remedy or
ameliorate an emergency condition in the Project, but only to the extent
required in connection with such emergency;

 

(xviii)                   any costs of electric power or other services for
which any tenant directly contracts with the local public service or utility
company or other provider;

 

(xix)                           any cost, interest or tax penalty incurred as a
result of Landlord’s negligence, inability or unwillingness to make tax payments
(or to file tax filings or returns) when due;

 

(xx)                              any costs of acquisition or maintenance of
signs in or on the Buildings or the Project identifying other tenants (provided
that costs of maintaining signs identifying the Project shall not be excluded
from Operating Expenses pursuant to this Section 4.2.4(xx));

 

(xxi)                           any costs incurred by Landlord due to the
violation by Landlord or any affiliate thereof of the terms and conditions of
any lease of space in the Project;

 

32

--------------------------------------------------------------------------------

 

(xxii)                        any costs expressly excluded from Operating
Expenses elsewhere in this Lease;

 

(xxiii)                     any rent or related expenses for any office space
occupied by Project management personnel above the Project Manager’s level
(“Management Space”) to the extent (1) the size of such office space exceeds the
size of the Management Space as of the First Increment Commencement Date or
(2) the rental rate applicable to such space exceeds the fair market rental
value of the Management Space or (3) such office space is used to market or
lease the Project or any portion thereof;

 

(xxiv)                    any expenses relating to the general corporate
overhead and the general and administrative expenses of Landlord or any Landlord
affiliate;

 

(xxv)                       any cost or expenses incurred in connection with
disputes with past, present or prospective tenants or other occupants of the
Project;

 

(xxvi)                    any cost or expenses arising from the gross negligence
or willful misconduct of Landlord;

 

(xxvii)                 costs incurred: (a) to comply with Laws relating to the
removal of hazardous material (as defined under applicable law) which was in
existence in the Buildings or on the Project on the Effective Date, and was of
such a nature that a federal, state or municipal governmental authority, if it
had then had knowledge of the presence of such hazardous material, in the state,
and under the conditions that it then existed in the Buildings or on the
Project, would have then required the removal of such hazardous material or
other remedial or containment action with respect thereto; (b) to remove,
remedy, contain, or treat hazardous material, which hazardous material is
brought into the Buildings or ?nto the project after the date hereof by Landlord
or one or more of Landlord’s agents, employees or contractors, and is of such a
nature that, at that time, a federal, state or municipal governmental authority,
if it then had knowledge of the presence of such hazardous material in the state
and under the conditions that then existed in the Buildings or on the Project,
would have then required the removal of such hazardous material or other
remedial or containment action with respect thereto;

 

(xxviii)              any costs arising from any charitable or political
contributions in excess of *  in any Expense Year;

 

(xxix)                      any costs or expenses incurred in connection with
the management, existence, monitoring, reporting, containment, remediation, or
removal or abatement of ACM (as defined in Section 7.3.3 below) from the Project
or any portion thereof;

 

(xxx)                         any reserves of any kind, including, without
limitation, replacement reserves, operating reserves, reserves required by
lenders or partners, reserves for bad debts or lost rent or any similar charge;

 

(xxxi)                      any costs, fees, dues, contributions or similar
expenses for industry associations or similar organizations in excess of *  any
Expense Year;

 

(xxxii)                   any costs or expenses incurred in removing and storing
the property of former tenants or occupants of the Project;

 

(xxxiii)                any costs or expenses of installing, operating and
maintaining any, broadcasting facility, luncheon club, spa, athletic or
recreational club or child-care facility;

 

(xxxiv)               any Landlord’s work or comparable work performed in
connection with improvements for other tenants or prospective tenants;

 

(xxxv)                  any advertising expenditures;

 

(xxxvi)               any costs or expenses reimbursed to Landlord under any
warranty, rebate, guarantee or service contract (which shall not prohibit
Landlord from passing through the costs of any such service contract if
otherwise includable in Operating Expenses);

 

(xxxvii)            any costs or expenses arising from claims, disputes or
potential disputes in connection with potential or actual claims, litigation or
arbitrations pertaining to the business of Landlord, or the ownership or title
to the Buildings or the Project or any portion thereof (including, without
limitation, attorneys’ fees, settlements, judgments or payments in lieu
thereof);

 

(xxxviii)         any entertainment and travel costs or expenses of Landlord,
any Affiliate of Landlord, any management agent of Landlord and their respective
employees, agents, partners and Affiliates (except for travel costs (not to
exceed *  ) in any Expense Year) required for training of Landlord’s management
personnel);

 

(xxxix)                 except as set forth in Section 4.2.3(i) and
4.2.3(x) above, costs of capital repairs, replacements and alterations, capital
additions, capital improvements and equipment, as determined in accordance with
sound real estate accounting principles, consistently applied;

 

(xi)                                assessments and related charges relating to
the City of Los Angeles Fire Safety Improvements Assessment District created
pursuant to LA Municipal Ordinance 91.8604;

 

33

--------------------------------------------------------------------------------


 

(xii)                             any costs or expenses related to any
governmental, quasi governmental, utility company or similar program or plan for
waste, traffic, hazardous waste, environmental or handicapped access management,
mitigation, enhancement or remediation in which participation is voluntary;

 

(xiii)                          the cost of furnishing and installing
non-Project standard replacement bulbs and ballasts in tenant spaces;

 

(xiiii)                       “takeover” costs or expenses, including, but not
limited to, the expenses incurred by Landlord with respect to space located in
another building of any kind or nature in connection with the leasing of space
in the Project;

 

(xiiv)                      any payments under any declarations, covenants,
conditions and restrictions pertaining to the Project or any easement, license
or operating agreement or similar instrument which affects the Project, other
than any amounts expressly included in Operating Expenses under
Section 4.2.3(xv);

 

(xiv)                         any Operating Expenses or Property Taxes
specifically relating to the J-2 Parking Annex, other than any Operating
Expenses expressly included in Operating Expenses under Section 4.2.3(xvii);

 

(xivi)                      any items expressly excluded from Operating Expenses
pursuant to Article 5; or

 

(xivii)                   any costs of: (a) rec?lking the perimeter walls of the
Project and/or replacing or repairing exterior windows or the skin of the
Building, and (b) major refurbishment to, or replacement of, air handlers
(inclusive of coils, condensate plates, vibration isolation, and mister),
chilled water pipes, and heating equipment (inclusive of heat exchangers and
piping, cooling towers clutters and central pumping system), but only to the
extent that all such costs described in this Section 4.2.4(xivii) exceed in the
aggregate, *  *  ) in any Expense Year; provided, however, that any costs
expressly authorized to be included within Operating Expenses under
Section 4.2.3(x) shall not be subject to the provisions of this
Section 4.2.4(xivii) and shall not be taken into account in determining whether
there are any costs covered by this Section 4.2.4(xivii) *  per Expense Year
threshold described above.

 

Operating Expenses shall be reduced by all cash discounts, trade discounts, or
quantity discounts received by Landlord or Landlord’s managing agent in the
purchase of any goods, utilities, or services (the cost of which is includable
in Operating Expenses) in connection with the operation of the Project. 
Landlord will not collect or be entitled to collect for any Expense Year
Operating Expenses or Property Taxes from all of its tenants (whether as a
portion of such tenants’ payments of base rent as a result of such tenants’ base
year or expense stop amount or otherwise) in an amount which is in excess of one
hundred percent (100%) of the Operating Expenses and Property Taxes actually
paid by Landlord in connection with the operation of the Project for (and
allocable to) such Expense Year.

 

4.2.5                        Tenant’s Percentage Share.  “Tenant’s Percentage
Share” shall mean, with respect to the Premises, the percentage set forth in
Item 5.1 of the Basic Lease Provisions; and with respect to each of the First
Increment Office Space, the Second Increment Office Space, the Plaza Building
Space, the Third Increment Office Space and the Fourth Increment Office Space,
the percentages set forth in Items 5.2, 5.3, 5.4, 5.5, and 5.6 respectively, of
the Basic Lease Provisions (and each such percentage is equal to a fraction,
which has as its numerator the Rentable Area of the applicable Increment of
Space and as its denominator, the Aggregate Project Rentable Area (defined in
this Section 4.2.5, below), with each such fraction expressed as a percentage). 
With respect to each of the Hold Space, the Expansion Space and/or the First
Offer Space, Tenant’s Percentage Share shall mean a fraction which has as its
numerator the Rentable Area of the applicable Hold Space, Expansion Space or
First Offer Space, as the case may be, and which has as its denominator the
Aggregate Project Rentable Area, and expressing such quotient in the form of a
percentage.  For purposes of this Lease, the parties hereto stipulate that the
“Aggregate Project Rentable Area” shall mean 2,648,920 square feet of Rentable
Area.

 

4.3                                 Calculation Methods and Adjustments.

 

4.3.1                        Gross Up of Variable Expenses.  The variable
components of Operating Expenses (“Variable Expenses”) for all or any portion of
any Expense Year during which actual occupancy of all of the Project is less
than ninety-five percent (95%) of the Rentable Area of the Project (as if all
tenants are paying full rent, as contrasted with free rent, half rent and the
like such that those Variable Expenses which are dependent on the amount of rent
payable are fully grossed up) shall be adjusted by Landlord on a basis
consistent with Institutional Owner Practices, applying sound accounting and
property management principles (and the provisions of this Lease) to reflect
ninety-five percent (95%) occupancy of the Rentable Area of the Project (as if
all tenants are paying full rent, as contrasted with free rent, half rent and
the like such than Variable Expenses which are dependent on the amount of rent
payable are fully grossed up) during such period.

 

4.3.2                        Cost Pools; Reimbursements.  Subject to the
provisions of this Section 4.3, all calculations, determinations, allocations
and decisions to be made hereunder with respect to Operating Expenses or
Property Taxes shall be made in accordance with the good faith determination of
Landlord applying sound accounting and property management principles
consistently applied which are consistent with the practices of the majority of
the institutional owners of Comparable Buildings (“Institutional Owner
Practices”).  Landlord shall have the right to equitably allocate some or all of
Operating Expenses and Property Taxes among particular classes or groups of
tenants or occupants in the Project (for example, retail tenants and office
tenants) (each such group a “Cost Pool”) to reflect Landlord’s good faith
determination, consistent with Institutional Owner Practices, that measurably
different amounts or types of services, work or benefits associated with
Operating Expenses are being provided to or conferred upon different Cost
Pools.  Subject to the provisions of this Section 4.3, from time to time
Landlord shall have the right to expand or contract the amount, scope, level or
types of services, work, items or benefits, the cost of which is included within
Operating Expenses, so long as Landlord’s treatment of the same for purposes of
the calculation of Operating

 

34

--------------------------------------------------------------------------------


 

Expenses is generally consistent with Institutional Owner Practices.  All
discounts, reimbursements, rebates, refunds, or credits (collectively,
“Reimbursements”) attributable to Operating Expenses or Property Taxes received
by Landlord in a particular Expense Year shall be deducted from Operating
Expenses or Property Taxes in the Expense Year the same are received, unless the
Reimbursement (or a group of related Reimbursements) shall total in excess of
$50,000 in any particular Expense Year, in which case such Reimbursements shall
be applied to the Expense Year in which they were charged.  If deduction or
application of Reimbursements hereunder shall result in credits in favor of
Tenant, the same shall be credited against Rents next due and payable under this
Lease, or if this Lease has been terminated, paid to Tenant within thirty (30)
days of receipt by Landlord.  All assessments, premiums and other amounts of
Operating Expenses or Property Taxes which can be paid by Landlord in periodic
installments shall be paid by Landlord in the maximum number of periodic
installments permitted by Law; provided, however, that if the then prevailing
Institutional Owner Practice is to pay such assessments or premiums on a
different basis, then except as expressly prohibited in this Lease, Landlord may
utilize such different basis of payment.

 

4.3.3                        Separately Billed Expenses.  If in any Expense
Year, Landlord elects to or is required by Law to bill separately from Operating
Expenses, one or more utility services provided to tenants in the Project,
Tenant shall pay to Landlord, within ten (10) days of delivery of Landlord’s
invoice therefor, Landlord’s charges for such utility services provided to
Tenant (which charges shall be calculated by Landlord reasonably and in good
faith on a basis consistent with Institutional Owner Practices), and in such
case, there shall be excluded from Operating Expenses all such utility services
so billed separately (provided to all spaces which are leased, or available for
leasing, to other tenants, or prospective tenants in the Project).  Subject to
applicable Laws, Landlord shall solely determine all decisions with respect to
the method and manner by which all utility services, including, without
limitation, electricity, fuel, gas, water and sewerage services, shall be billed
and provided in the Project, which determinations shall be made by Landlord in
good faith and on a basis consistent with Institutional Owner Practices
(including, without limitations, the right to allocate utility expenses based
upon studies which allocate utility usages among the tenants or occupants of the
Project based upon the estimated use by the respective tenants).

 

4.3.4                        If, not less than thirty (30) days prior to an
entire calendar month, Tenant has given to Landlord a factually correct notice
(“Notice and Certification of Non-Occupancy”) certifying that:  (i) Tenant has
ceased to occupy (but still leases) one or more full floors of the Building (or
the entire Premises, which in all events shall comprise not less than one full
floor of the Building) (“Unoccupied Space”), (ii) there are no occupants
(including without limitation, Tenant’s employees, subtenants and Tenant’s
Occupants) occupying the Unoccupied Space, then for each such entire calendar
month occurring during an Expense Year, Landlord shall make a determination, in
the exercise of its good faith judgment, of the net Actual Costs (defined in
Section 8.1.9, below) of electricity, janitorial service, and HVAC (defined in
Section 10.2, below) (taking into account any administrative or other costs
actually incurred by Landlord as a result of the application of this
Section 4.3.4) which actually were not incurred by Landlord as a result of such
non-occupancy of the Unoccupied Space by Tenant during such calendar month and
which is includable in Operating Expenses (“Reduced Operating Amount”).  At the
conclusion of each Expense Year during which Tenant shall deliver to Landlord a
Notice and Certification of Non-Occupancy for one or more months during such
Expense Year, Landlord shall calculate the total of Reduced Operating Amounts
for such month or months during such Expense Year (which total is referred to
herein as the “Reduced Operating Amount Credit”) and, Landlord shall, at
Landlord’s option, either:  (A) give Tenant a credit in the amount of the
Reduced Operating Amount Credit for such Expense Year against Tenant’s
Percentage Share of Operating Expenses otherwise payable by Tenant to Landlord
for such Expense Year (or give Tenant a credit in the amount of such Reduced
Operating Amount Credit against Tenant’s Percentage Share of Operating Expenses
for the subsequent Expense Year), or (B) issue a check payable to Tenant in an
amount equal to the Reduced Operating Amount Credit (which Landlord must do if
the Lease has been previously terminated).  Tenant acknowledges that, by virtue
of the operation of Section 4.3.1 (and with all Unoccupied Space under
Section 4.3.1), Operating Expenses corresponding to the Reduced Operating Amount
Credit shall continue to be included in Operating Expenses for the Expense Year
in question for purposes of calculation of Tenant’s Percentage Share of
Operating Expenses.  The provisions of this paragraph shall not preclude
Landlord from including in the leases of other tenants of the Project the
Reduced Operating Amount Credit in accordance with any gross up provision, and
Tenant specifically acknowledges and agrees that any other Rent credits or
deductions (or other payments) given to any other Tenant in the Project under
any comparable provision shall automatically be included in any gross-up of
Variable Expenses hereunder.

 

4.4                                 Payment Procedure; Estimates.  Tenant’s
Percentage Share of Property Taxes and Operating Expenses payable under
Section 4.1 shall be determined and paid as follows:

 

4.4.1                        Estimates.  During each Expense Year, Landlord
shall give Tenant written notice (on a line-item by line-item primary category
basis) of its reasonable and good faith estimate of Tenant’s Percentage Share of
Operating Expenses and Property Taxes for that Expense Year (“Estimated Expense
Statement”).  On or before the first (1st) day of each calendar month during
such Expense Year, Tenant shall pay to Landlord one-twelfth (1/12th) of such
estimated amounts; provided, however, that Tenant may elect;  (i) to pay
Tenant’s Percentage Share of estimated ad valorem property taxes levied by the
Los Angeles County Tax Assessor (“Real Property Taxes”) specified in any
Estimated Expense Statement on a biannual basis on the condition that: 
(a) Landlord has not notified Tenant in writing that its financing for the
Project requires periodic impounds of Real Property Taxes that are inconsistent
with a biannual payment schedule by Tenant and (b) each such biannual
installment of fifty percent (50%) of Tenant’s Percentage Share of estimated
Real Property Taxes shall be paid to Landlord (and received by Landlord) not
less than twenty (20) days before the delinquency date for the corresponding
payment of a Real Property Tax installment by Landlord and (ii) to pay Tenant’s
Percentage Share of the cost of Landlord’s Insurance (defined in Section 11.3,
below) upon demand therefor from Landlord, on the condition that each such
payment by Tenant of Tenant’s Percentage Share of the cost of Landlord’s
Insurance shall be paid to Landlord (and received by Landlord) no later than ten
(10) days after Landlord’s delivery of its demand for payment for such amount
from Tenant.  Not more often than once per year, Landlord may, by written notice
to Tenant, revise its estimates for Operating Expenses and Property Taxes
(including, but not limited to Real Property Taxes) for such Expense Year, and
all subsequent payments under this Section 4.4 by Tenant for such Expense Year
shall be based upon such revised estimate (provided that any such revised
estimate shall set forth in reasonable detail the basis of any material increase
in any primary Property Tax or Operating Expense category).

 

35

--------------------------------------------------------------------------------


 

4.4.2                        Landlord’s Statement.  Landlord shall employ
commercially reasonable efforts to deliver to Tenant within one hundred fifty
(150) days after the close of each Expense Year, or as soon thereafter as is
practicable, a statement (which statement shall be reasonably detailed on a
line-item by line-item basis) of that year’s Property Taxes and Operating
Expenses, and Tenant’s Percentage Share of actual Property Taxes and actual
Operating Expenses payable for such Expense Year pursuant to Section 4.1, as
determined by Landlord in accordance with the terms of this Lease (the
“Landlord’s Statement”).  Landlord’s Statement shall be binding upon Landlord
and Tenant, except as provided in Section 4.5.  If the amount of Tenant’s
Percentage Share of actual Property Taxes and Operating Expenses for any Expense
Year is more than the estimated payments with respect thereto made by Tenant for
such Expense Year, Tenant shall pay the deficiency to Landlord, together with
interest thereon at the Interest Rate, within thirty (30) days after Landlord’s
delivery of Landlord’s Statement.  If the amount of Tenant’s Percentage Share of
actual Property Taxes and Operating Expenses for any Expense Year is less than
the estimated payments for such Expense Year made by Tenant, any such excess,
together with interest thereon at the Interest Rate, shall be credited against
Rent next payable by Tenant under this Lease or, if the Term of this Lease has
expired, any such excess, together with interest thereon at the Interest Rate,
shall be paid to Tenant within thirty (30) days after Landlord’s delivery of
Landlord’s Statement.  No delay in providing any Landlord’s Statement described
in this Section 4.4.2 shall act as a waiver of Landlord’s right to receive
payment from Tenant under Section 4.1 above with respect to Tenant’s Percentage
Share of Property Taxes and/or Operating Expenses for the period covered thereby
(provided that in the event that any such failure continues for a period in
excess of six calendar months following Landlord’s receipt of notice of such
failure from Tenant, Tenant may elect to seek specific performance). 
Notwithstanding anything contained in this Article 4 to the contrary, in no
event shall Tenant be obligated to pay any Property Taxes or Operating Expenses
which are first billed to Tenant more than two (2) years following the delivery
by Landlord of Landlord’s Statement for the Expense Year to which such amounts
relate, except to the extent the same relates to Property Taxes and utilities,
which may be billed to Tenant at a later date (but in no event later than four
(4) years after the Expiration Date or any earlier date of termination of this
Lease).

 

4.4.3                        Proration of Partial Years.  If this Lease shall
expire or terminate on a day other than the end of a calendar year, the amount
of Tenant’s Percentage Share of actual Property Taxes and actual Operating
Expenses payable under Section 4.1 that is applicable to the calendar year in
which such termination occurs shall be prorated on the basis that the number of
days from January 1st of such calendar year to the Expiration Date or
termination date, as the case may be, bears to the number three hundred
sixty-five (365).  The expiration or early termination of this Lease shall not
affect the obligations of Landlord and Tenant pursuant to this Section 4.4 that
are to be performed after such expiration or early termination.

 

4.5                                 Review of Landlord’s Statement.

 

4.5.1                        Upon Tenant’s written request, given not more than
thirty-six (36) months after Tenant’s receipt of Landlord’s Statement for a
particular Expense Year, and provided that there does not then exist any uncured
Event of Default (after applicable notice and cure periods) under this Lease by
Tenant, Tenant shall have the right to conduct a review of the Landlord’s
Statement and of Landlord’s books and records with respect to Tenant’s
Percentage Share of Operating Expenses and Tenant’s Percentage Share of Property
Taxes allocable to the Expense Year covered by such Landlord’s Statement.  In
connection with the foregoing review, Landlord shall provide Tenant with access
to Landlord’s books and records relevant thereto (“Expense Records”) within
thirty (30) days after Tenant’s written request therefor.  Subject to the
provisions of this Section 4.5, the right of Tenant under this Section 4.5 to
review the Expense Records covered by, and dispute particular amounts billed
under, a Landlord’s Statement may only be exercised once for each Expense Year
covered by any Landlord’s Statement, and Tenant’s failure to dispute (by
delivery of a written notice) the amount of Tenant’s Percentage Share of
Operating Expenses and/or Property Taxes for a particular Expense Year set forth
in a particular Landlord’s Statement within thirty-six (36) months of Tenant’s
receipt of such Landlord’s Statement shall be deemed to be Tenant’s approval of
such Landlord’s Statement, and each and all of Tenant’s rights (under this
Section 4.5 or otherwise) to review the Expense Records for the Expense Year
covered by such Landlord’s Statement, to dispute any amount billed to Tenant
pursuant to (or otherwise described in) such Landlord’s Statement, or to
otherwise make any claim with respect to the calculation of Operating Expenses
or Property Taxes in such Landlord’s Statement shall automatically be deemed
forever waived by Tenant.  Tenant shall hire an independent, nationally,
regionally or locally recognized certified public accounting firm (“Tenant CPA”)
which Tenant CPA shall:  (i) be paid on a non-contingency fee basis, (ii) not be
an ex-employee of Landlord or any affiliate of Landlord, to conduct Tenant’s
review of Landlord’s Statement and the Expense Records (provided that Tenant may
alternatively use its own personnel to perform such review).  Following any
review of Landlord’s Expense Records by the Tenant CPA, the Tenant CPA shall
provide Landlord with a comprehensive, written list of any disputed items or
issues (“Disputed Items”).  In the event that the parties are unable to resolve
any dispute concerning Tenant’s obligation to pay Tenant’s Percentage Share of
Operating Expenses and/or Property Taxes within six (6) months after the end of
Tenant’s review as set forth above, either party shall have the right to submit
the dispute to binding arbitration in accordance with the terms of Article 14,
below; provided, however, that any such dispute submitted to arbitration shall
be specifically limited to the Disputed Items.  Any amount of Operating Expenses
or Property Taxes determined to have been overpaid by Tenant shall be promptly
returned to Tenant, together with interest thereon at the Interest Rate, (or at
Landlord’s election, if this Lease has not terminated, credited against Rent
thereafter coming due hereunder), and any amounts determined to have been
underpaid by Tenant shall be paid to Landlord, together with interest thereon at
the Interest Rate within ten (10) days.  If it is determined that the Operating
Expenses and Property Taxes for any Expense Year in dispute, collectively, have
been overstated by more than three percent (3%), then all of Tenant’s reasonable
costs in connection with such review, dispute and the arbitration shall be paid
for by Landlord within thirty (30) days of receipt of the arbitration award or
other conclusion of such dispute; in all cases where it is determined that the
Operating Expenses and Property Taxes for the Expense Year in dispute have not
been overstated, Tenant shall be liable for and shall reimburse Landlord for,
all of Landlord’s actual fees, costs and expenses incurred in connection with
such review, dispute and arbitration, within thirty (30) days of receipt of the
arbitration award or other conclusion of such dispute.

 

4.5.2                        Tenant acknowledges and agrees that any Expense
Records of Landlord reviewed under this Section 4.5 (and the information
contained therein) constitute confidential information of Landlord, which Tenant
shall not disclose, nor permit to be disclosed by the Tenant CPA, to anyone
other than the Tenant CPA performing the review, Tenant’s lawyers and
consultants, Tenant’s subtenants and the principals of Tenant who receive the
results of the review (and that, as a condition of commencement of any review of
Landlord’s Expense Records, Landlord may

 

36

--------------------------------------------------------------------------------


 

require each of Tenant, the Tenant CPA, Tenant’s lawyers and consultants and
each of Tenant’s subtenants to whom Tenant desires to disclose the results of
such review, to execute and deliver to Landlord, a commercially reasonable
confidentiality agreement).

 

4.6                                 Proposition 13 Protection.

 

4.6.1                        Defined Terms

 

4.6.1.1               “Sale” means a sale or other conveyance of the Project
constituting a “change in ownership” of the Project for purposes of the
California Revenue and Taxation Code (in effect as of the Effective Date) or any
successor California statute.

 

4.6.1.2               “Reassessment” means a reassessment of the Project for
real property tax purposes by the appropriate governmental authority.

 

4.6.1.3               “Protected Sale” means each Sale during the Protection
Period (defined in Section 4.6.1.4, below).

 

4.6.1.4               “Protected Reassessment” means each Reassessment of the
Project as a result of a Protected Sale.

 

4.6.1.5               “Protection Period” means the period commencing on the
First Increment Commencement Date and expiring on the date that is sixty (60)
calendar months after the First Increment Commencement Date.

 

4.6.1.6               “Protected Tax Increase” means as to each Expense Year,
all or part of which occurs during the Protection Period, that portion of the
Property Taxes for that portion of the Expense Year within the Protection Period
which is attributable solely to (and would not otherwise be applicable but for)
a Protected Reassessment, if any; provided, however, that notwithstanding any
provision of this Section 4.6 to the contrary, Protected Tax Increase shall in
no event include any Property Taxes which:

 

(a)                                  would have been assessed in any case in the
Expense Year in question (even under circumstances where there had not been any
Sale);

 

(b)                                 are attributable to assessments pending
immediately prior to the applicable first Reassessment which were included in
the applicable Protected Reassessment or any assessments which were rendered
unnecessary by or following the applicable First Reassessment; or

 

(c)                                  are attributable to the annual inflationary
increase in real property taxes (excluding that portion of any increase
attributable to the incremental increase in the assessed value of the Project
solely resulting from the applicable Protected Reassessment) provided by Law.

 

4.6.2                        Protection.

 

(i)                                     This Section 4.6.2 shall apply only if a
Protected Sale occurs during the Protection Period.  If no Protected Sale occurs
during the Protection Period, this Section 4.6 shall have no force or effect. 
In all cases, this Section 4.6.2 shall expire and shall be of no force or effect
on the date that is sixty (60) calendar months after the First Increment
Commencement Date.

 

(ii)                                  If a Protected Sale occurs during the
Protection Period then, in connection with any Protected Reassessment, during
and with respect to the Protection Period, Tenant shall not be obligated to pay
any portion of any Protected Tax Increase allocable to the Premises.

 

4.6.3                        Impact of Subsequent Sales.

 

(i)                                     During the Protection Period.  In the
event that following the first Protected Sale, there is one or more subsequent
Protected Sales(s) (“Subsequent Sales”) during the Protection Period, which
result(s) in a Reassessment of the Project at a value higher than the first
Protected Reassessment this Section 4.6.3 shall continue to apply as to each
Protected Tax Increase.

 

(ii)                                  After the Protection Period.  Tenant
shall, commencing on the date that is sixty (60) months after the First
Increment Commencement Date and continuing for the remainder of the Term
(including any applicable Extension Term), pay the full amount of Tenant’s
Percentage Share of all Property Taxes for the Project.

 

4.6.4                        Landlord’s Right to Purchase the Proposition 13
Protection Amount.  The amount of Tenant’s Percentage Share of Property Taxes
which, as of any particular date during the Protection Period, Tenant shall not
be obligated to pay with respect to the remainder of the Protection Period
pursuant to the provisions of this Section 4.6 shall be referred to herein as
the “Proposition 13 Protection Amount.”  Landlord shall have the right to
purchase (and to eliminate) all or any portion of any Proposition 13 Protection
Amount at any time prior to the date that is twenty-four (24) months after any
Protected Reassessment by paying to Tenant an amount equal to the Proposition 13
Purchase Price (defined in this Section 4.6.4, below) with respect thereto.  As
used herein, “Proposition 13 Purchase Price”  shall mean the present value of
the Proposition 13 Protection Amount then remaining (or if less than all of the
same is to be purchased by Landlord, the portion to be so purchased) as of the
date of payment (by Landlord to Tenant) of the Proposition 13 Purchase Price, as
determined by Landlord utilizing a discount rate equal to the Interest Rate.

 

37

--------------------------------------------------------------------------------

 

ARTICLE 5 - ADDITIONAL TAXES

 

In addition to the Base Rent and all other forms of Additional Rent payable by
Tenant hereunder, Tenant shall reimburse Landlord within ten (10) days of
Landlord’s demand therefor, as Additional Rent, for any and all taxes,
impositions or similar fees or charges (other than any of the same actually
included by Landlord in Property Taxes with respect to the Expense Year in
question) payable by or imposed or assessed upon Landlord upon or with respect
to (or measured by or otherwise attributable to the cost or value of): (i) any
fixtures, equipment or other personal property located in or about the Premises;
(ii) any leasehold improvements made in or to the Premises by or for Tenant
(without regard to ownership of such improvements if and to the extent the
original cost, replacement cost or value thereof * foot or Rentable Area
contained in the Premises; (iii) the Rent payable hereunder, including, without
limitation, any gross receipts tax, license fee or excise tax levied by any
governmental authority; (iv) the leasing or use of Tenant’s parking privileges
in accordance with the terms of this Lease; (vii) any rights to signage and/or
identity rights held from time to time by Tenant under this Lease; or
(viii) Tenant’s installation, operation or maintenance of ATMs at the Project
pursuant to the ATM Rights.  Landlord shall enforce the provisions of this
Article 5 in a nondiscriminatory manner, and to the extent Landlord requires
Tenant to pay directly (pursuant and this Article 5) a particular type or
category of Property Tax, Landlord shall not include in Property Taxes or
Operating Expenses any Property Taxes of the same type of category during the
same Expense Year attributable to the same activities of any other tenant or
attributable to any other premises in the Project which are then leased or
available for lease.

 

ARTICLE 6 - SECURITY DEPOSIT

 

[Intentionally omitted].

 

ARTICLE 7 -  USE OF PREMISES

 

7.1                                 Tenant’s Permitted Use.

 

7.1.1                        General.  Subject to the provisions of this
Section 7, Tenant shall use:  (a) the South Tower Premises only for Tenant’s
Permitted Use as set forth in Item 9.1 of the Basic Lease Provisions (and for
training rooms, in-house kitchen, cafeteria and food service operations and
reproduction facilities, if and to the extent the same are only incidental to
Tenant’s business operations in the Premises and are not to be used, in any
material way, for the provision of training, food and/or reproduction of goods
and/or services to the public) and shall not use the South Tower Premises or
permit the South Tower Premises to be used for any other purpose and (b) the
Plaza Building Space only for Tenant’s Permitted Use set forth in Item 9.2 of
the Basic Lease Provisions and shall not use the Plaza Building Space (or permit
the Plaza Building Space to be used) for any other purpose.  Tenant shall, at
its sole cost and expense, obtain and maintain in full force and effect all
governmental licenses, approvals and permits required to allow Tenant to conduct
Tenant’s Permitted Use for each of the South Tower Premises and the Plaza
Building Space.  Landlord disclaims any warranty that the Premises (including
the South Tower Premises and the Plaza Building Space) are suitable for Tenant’s
use, and Tenant acknowledges that it has had a full opportunity to make its own
determination in this regard; provided, however, that nothing contained in this
Section 7.1.1 shall reduce Landlord’s obligation to deliver the Plaza Building
Space to Tenant in the condition specified in Section 1.2 of the Work Letter. 
In no case shall Tenant use any portion of the Premises for: (i) offices of any
division, agency or bureau of the United States or any state or local government
(“Domestic Government Use”), (ii) offices of any division, agency or bureau of
any foreign government or subdivision thereof, (“Foreign Government Use”),
(iii) offices of any health care professionals or for the provision of any
health care services, (iv) any school, educational, or other training facility,
(v) any retail or restaurant uses (provided, that during such periods as Tenant
is permitted to use the Plaza Building Space for a Permitted Plaza Building
First Class Use by a Permitted Plaza Building First Class Tenant if and to the
extent a retail of restaurant use shall qualify as a Permitted Plaza Building
First Class Tenant, this restriction shall not apply to the Plaza Building
Space, (vi) any residential use, (vii) any operational offices for
communications uses (such as broadcasting radio and/or television stations),
(viii) “executive suite” type uses where office suites are maintained for
individual rental, (ix) temporary employment agencies (except and where
exclusively used for hiring for Tenant) or (x) any use of the Premises or any
portion thereof for any occupancy density which is greater than the average
occupancy density associated with the occupancies of the other tenants of the
Project (collectively, “Prohibited Uses”); provided, however, that: (a) if at
any point during the Term of this Lease Landlord has, within the five (5) year
period prior to such date, entered into a direct lease (a “Permitted
Governmental Lease”) with a tenant which is a governmental entity expressly
permitting such governmental tenant to use its premises (the “LL Permitted GUse
Premises”) for a Domestic Government Use, and such LL Permitted GUse Premises is
actually used for a period in excess of one hundred eighty (180) consecutive
days for such Domestic Government Use, Tenant may then convert a portion of the
South Tower Premises to a Domestic Government Use; provided, further, however,
that Tenant’s rights to convert (and use) a portion of the South Tower Premises
for a Domestic Government Use shall be strictly limited in all cases to a
Domestic Governmental Use which; (1) is not larger in Rentable Area than the LL
Permitted GUse Premises and (2) in Landlord’s good faith and reasonable judgment
is not more intrusive upon (in comparison to the Domestic Government Use
permitted in the LL Permitted GUse Premises) and/or more in conflict with
Landlord’s objectives (in comparison to the Domestic Government Use permitted in
the LL Permitted GUse Premises) as to the nature, size, intensity, reputation
and/or impacts upon security, use of Common Areas, reputation of the Project
and/or desirability of the Project to other tenants (and all other reasonably
relevant characteristics specified by Landlord with respect to the Domestic
Government Use (a “Permitted Domestic Governmental Use”) and (b) if at any point
during the Term of this Lease Landlord has, within the five (5) year period
prior to such date, entered into a Permitted Governmental Lease with a tenant
which is a foreign governmental entity expressly permitting such foreign
governmental tenant to use its premises (the “LL Permitted Foreign GUse
Premises”) for a Foreign Government Use, and such LL Permitted Foreign GUse
Premises is actually used for a period in excess of one hundred eighty (180)
consecutive days for such Foreign Government Use, Tenant may then convert a
portion of the South Tower Premises to a Foreign Government Use; provided,
further, however, that Tenant’s rights to convert (and use) a portion of the
South Tower Premises for a Foreign Government Use shall be strictly limited in
all cases to a Foreign Governmental Use which: (1) is not larger in Rentable
Area than the LL Permitted Foreign GUse Premises and (2) in Landlord’s good
faith and reasonable judgment is not more intrusive upon (in comparison to the
Foreign Government Use permitted in the LL Permitted Foreign GUse Premises)
and/or more in conflict with Landlord’s objectives (in comparison to the Foreign
Government Use permitted in the LL Permitted Foreign GUse Premises) as to the
nature, size, intensity, reputation and/or impacts upon security,

 

38

--------------------------------------------------------------------------------


 

use of Common Areas, reputation of the Project and/or desirability of the
Project to other tenants (and all other reasonably relevant characteristics
specified by Landlord with respect to the Foreign Government Use (a “Permitted
Foreign Governmental Use”).  For example, if the LL Permitted GUse Premises is a
premises of two thousand (2,000) square feet of Rentable Area, is an office for
executives and/or legal staff for a governmental agency and is reasonably viewed
by the public (and other tenants) as being comparable to the other first class
tenants in the Building, Tenant’s rights to a government use in the Premises
would be limited only to government uses of two thousand (2,000) square feet of
Rentable Area or less of a comparable nature to such Domestic Government Use.

 

7.1.2                        Landlord’s Right to Recapture Plaza Building
Space.  In the event that Tenant shall fail to use and operate the Plaza
Building Space as a retail bank for any period in excess of sixty (60)
consecutive days, and such failure shall continue (other than due to good faith
construction activities following casualty or a condemnation event or for
remodeling purposes) for a period of thirty (30) days following delivery of
written notice of Landlord’s intent to recapture such portion of the Premises,
Landlord shall have the right, upon five (5) days written notice to Tenant, to
recapture the Plaza Building Space from Tenant (through termination of this
Lease as to the Plaza Building Space, effective as of the date of such notice)
(“Landlord Bank Space Recapture Right”), and following such recapture, to lease
such space to any other entity in Landlord’s sole and absolute discretion
(provided in all such cases, such other entity shall be a retail bank or a
Permitted Plaza Building First Class Tenant).  In the event that Landlord shall
exercise the Landlord Bank Space Recapture Right: (a) this Lease shall
automatically be amended to delete the Plaza Building Space from the Premises,
and all amounts, percentages and figures appearing or referred to in this Lease
based upon the square footage of the Premises (including, without limitation,
the amount of the Rent) shall be appropriately and immediately reduced, (b) all
of Tenant’s Tenant Plaza Building Identification Rights (defined in
Section 28.5.4(ii), below) and all of Tenant’s rights under Section 28.9.3 shall
terminate and shall be of no further force or effect and (c) Landlord and Tenant
shall, within a reasonable period of time thereafter, execute an amendment to
this Lease that shall: (i) confirm the deletion of the Plaza Building Space from
the Premises, (ii) confirm the termination of all of Tenant’s Tenant Plaza
Building Identification Rights and all of Tenant’s rights under Section 28.9.3,
below, and (iii) make any other necessary and appropriate modification to this
Lease.

 

7.2                                 Compliance With Laws and Other Requirements.

 

7.2.1                        Subject to the provisions of this Section 7.2.1,
Tenant shall not do anything in or about the Premises, the Buildings or the
Project which will in any way conflict with any law, statute, ordinance or other
governmental or judicial rule, regulation requirement or order now in force or
which may hereafter be enacted, promulgated or ordered (collectively, “Laws”). 
Subject to the provisions of the Work Letter and this Section 7.2.1, Tenant
shall, at its sole cost and expense, comply with all Laws which relate to:
(i) Tenant’s use of the Premises, (ii) the Alterations (as defined in
Section 10.2) or the Improvements (as defined in Section 11.2.2), (iii) the Base
Building (defined in this Section 7.2.1, below), but, as to the Base Building,
only to the extent such obligations are triggered by Tenant’s non-general office
Alterations, non-general office Improvements, or non-general office use of the
Premises and (iv) Other Installations Items (defined in Section 9.1, below). 
Should any standard or regulation now or hereafter be imposed on Landlord or
Tenant by a state, federal or local governmental body charged with the
establishment, regulation and enforcement of occupational, health or safety
standards for employers, employees, landlords or tenants, then Tenant agrees, at
its sole cost and expense, to comply with such standards or regulations,
provided that, in no event, shall Tenant be required to comply with Laws with
respect to the Base Building as a result of such occupational, health or safety
standards except to the extent required pursuant to the second sentence of this
Section 7.2.1.  Landlord shall comply with all Laws relating to the Base
Building (including the Base Building in the Common Areas) if and to the extent
(a) each such compliance with Laws obligation is not the responsibility of
Tenant under the second sentence of this Section 7.2.1, and otherwise is not
required as the result of the misconduct, breach, fault or negligence of Tenant
or of any Tenant Party, and (b) Landlord’s failure to comply with such Laws
would prohibit Tenant from obtaining or maintaining a certificate of occupancy
for the Premises, or would unreasonably and materially affect the safety of
Tenant’s employees or the operation of Tenant’s business or would create a
significant health hazard for Tenant’s employees.  Landlord shall be permitted
to include in Operating Expenses any costs or expenses incurred by Landlord
under this Section 7.2.1 to the extent consistent with the terms of Section 4.2
above.  The “Base Building” shall include the Building Structure and the
Building Systems.

 

7.2.2                        Tenant shall not use the Premises, or permit the
Premises to be used, in any manner, or do or suffer any act in or about the
Premises, which:  (i) violates or conflicts with any applicable Law; (ii) causes
or is reasonably likely to cause material damage to the Project, any Building,
any portion of the Premises or the Building Systems; (iii) violates a
requirement or condition of any policy of insurance covering the Project, the
Buildings, and/or the Premises, or increases the cost of such policy unless
Tenant agrees in a writing reasonably satisfactory to Landlord to pay for all
such increased costs (provided that in no event shall the terms of this item
(iii) prohibit Tenant’s use of the South Tower Premises for general office
purposes or prohibit Tenant’s use of the Plaza Building Space for operation of a
retail bank branch office); (iv) constitutes or is reasonably likely to
constitute a substantial nuisance, annoyance or inconvenience to other tenants
or occupants of any building or the Project or its equipment, facilities or
systems; (v) interferes with, or is reasonably likely to interfere with, the
transmission or reception of microwave, television, radio, telephone, or other
communication signals by antennae or other facilities located in the Project; or
(vi) violates the Rules and Regulations described in Article 21.

 

7.3                                 Hazardous Materials.

 

7.3.1                        No Hazardous Materials (defined in Section 7.3.2,
below) shall be Handled (defined in Section 7.3.3, below) upon, about, in, at,
above or beneath the Premises or any portion of the Buildings or the Project by
or on behalf of Tenant, its subtenants or its assignees, or their respective
contractors, clients, officers, directors, employees, agents, or invitees (each,
a “Tenant Entity”).  Notwithstanding the foregoing, normal quantities of those
Hazardous Materials customarily used in the conduct of general administrative
and executive office activities (e.g., copier fluids and normal office cleaning
supplies) may be used and stored at the Premises without Landlord’s prior
written consent, but only in compliance with all applicable Environmental Laws
(defined in Section 7.3.1, below) and in a manner consistent with Institutional
Owner Practices.

 

39

--------------------------------------------------------------------------------


 

7.3.2                        “Environmental Laws” shall mean and include all now
and hereafter existing Laws regulating, relating to, or imposing liability or
standards of conduct concerning public health and safety or the environment.

 

7.3.3                        “Hazardous Materials” shall mean and include: 
(a) any material or substance: (i) which is defined or becomes defined as a
“hazardous substance,” “hazardous waste,” “infectious waste,” “chemical mixture
or substance,” or “air pollutant” under Environmental Laws; (ii) containing
petroleum, crude oil or any fraction thereof; (iii) containing polychlorinated
biphenyls (PCB’s); (iv) asbestos, asbestos-containing materials or presumed
asbestos-containing materials (collectively, “ACM”); (v) which is radioactive;
(vi) which is infectious; or (b) any other material or substance displaying
toxic, reactive, ignitable or corrosive characteristics, and are defined, or
become defined by any Environmental Law.

 

7.3.4                        “Handle,” “Handled,” or “Handling” shall mean any
installation, handling, generation, storage, treatment, use, disposal,
discharge, release, manufacture, refinement, presence, migration, emission,
abatement, removal, transportation, or any other activity of any type in
connection with or involving Hazardous Materials.

 

7.4                                 Existence of Asbestos.

 

7.4.1                        Pursuant to the provisions of Exhibit “I” attached
hereto (the “ACM Notice”), a copy of which Tenant acknowledges it has read,
Landlord has notified Tenant of the presence of ACM in or about portions of the
Premises and other portions of the Project.

 

7.4.2                        Landlord has established, and shall maintain during
the Term, an ACM operations and maintenance program (the “ACM Operations and
Maintenance Program”) consistent with Institutional Owner Practices with respect
to the existence of ACM in the Project.  Tenant shall comply with all
requirements of the ACM Notice and Landlord’s ACM Operations and Maintenance
Program.  In addition, during the Term, Tenant shall comply with all disclosure,
notification (with respect to its employees, contractors, subtenants and others)
and other matters relating to the existence of ACM in or about the Project or
the Premises imposed on employers and tenants by applicable federal state or
local Laws.

 

ARTICLE 8 - UTILITIES AND SERVICES

 

8.1                                 Building Services.  Landlord agrees to
furnish or cause to be furnished, subject to the provisions of this Lease, as
part of Operating Expenses, the following utilities and services, twenty-four
(24)-hours per day, three hundred sixty-five (365) days per year (unless
otherwise stated below), subject to the conditions and standards set forth
herein:

 

8.1.1                        Subject to all Laws, Landlord shall provide HVAC to
the Premises (“HVAC Service”) for the comfortable use and occupancy of the
Premises (and shall operate the Project HVAC Service so as to operate on a basis
substantially consistent with the operational criteria therefor set forth on
Exhibit “NN” attached hereto) from 8:00 a.m. to 6:00 p.m. Monday through Friday,
and 9:00 a.m. to 1:00 p.m. Saturdays (collectively, the “Business Hours”),
except for the date of observation of New Year’s Day, Presidents’ Day, Martin
Luther King Day Independence Day, Labor Day, Memorial Day, Thanksgiving Day, and
Christmas Day (collectively, the “Holidays”); provided, however, that if Tenant
desires to use HVAC during hours (“Non-Business Hours”) other than Business
Hours (“After Hours HVAC”), Tenant shall provide Landlord with prior fax or
email notice of Tenant’s desired After Hours HVAC use.  In all cases, Tenant
shall pay to Landlord the “After Hours HVAC Rate” for all After Hours HVAC
ordered or requested by Tenant or any Tenant Party, within thirty (30) days of
receipt of a reasonably detailed bill therefor.  “After Hours HVAC Rate” shall
mean, as of the First Increment Commencement Date, Eighty-Five Dollars ($85.00)
(the “Initial After Hours HVAC Rate”) per floor, per hour of After Hours HVAC
requested or ordered by Tenant; provided, however, that (a) Landlord shall have
the right to increase the After Hours HVAC Rate following the First Increment
Commencement Date to reflect any increase in the cost of utility service and/or
the cost of labor related to the provision of After Hours HVAC experienced by
Landlord from and after the First Increment Commencement Date and (b) if at any
time the actual cost (without inclusion of any administrative overhead or profit
or cost for wear and tear or depreciation) of utility services and/or the labor
and materials related to the provision of After Hours HVAC actually experienced
by Landlord shall be less than the Initial After Hours HVAC Rate, Landlord shall
appropriately reduce the Initial After Hours HVAC Rate to reflect such lower
cost.  Notwithstanding the foregoing, the After Hours HVAC Rate shall not
include a start-up charge or minimum usage requirement (other than the fact that
After Hours HVAC is provided on a full floor basis only).

 

8.1.2                        Electricity.

 

8.1.2.1               At all times, Landlord shall provide electric current as
required for Building standard lighting and fractional horsepower office
machines and adequate electrical wiring and facilities for connection to the
lighting fixtures and incidental use equipment of Tenant (“Electric Service”);
provided, however, that notwithstanding any provision of this Lease to the
contrary the total connected electrical load for all of the lighting and
incidental use equipment located in the Premises shall in no case exceed eight
(8) watts per rentable square foot of the Premises (the “Maximum Electrical
Amount”).  Without Landlord’s consent, Tenant shall not install, or permit the
installation in the Premises of any computers, word processors, electronic data
processing equipment or other type of equipment or machines which will increase
Tenant’s use of electric current in excess of that which Landlord is obligated
to provide pursuant to this Section 8.1.2 (“Excess Electrical Requirements”). 
If Tenant shall desire to utilize electric current in excess of the Maximum
Electrical Amount, Tenant’s request for changes in the Maximum Electrical Amount
shall be treated as a request for a Base Building Change under Section 3.7 of
the Work Letter; provided, however, that Landlord may condition its consent upon
Tenant’s payment in advance of Landlord’s total, direct, out-of-pocket costs of
designing, permitting, installing, maintaining and providing any additional
facilities reasonably and in good faith determined by Landlord to be required to
satisfy such Excess Electrical Requirements (or otherwise related to the
additional wear and tear on Building Systems associated therewith);

 

40

--------------------------------------------------------------------------------


 

8.1.2.2               If Tenant’s actual electricity consumption for any portion
of the Premises (excluding therefrom electricity consumption related to HVAC),
as determined on a nondiscriminatory basis in good faith by Landlord pursuant to
such measurement method or methods as Landlord shall employ from time to time
(including, without limitation, the use of submeters and/or pulse meters,
electrical surveys and/or engineer’s estimates (provided, however, that Landlord
shall use commercially reasonable efforts to use all other commercially
reasonable estimating or measurement techniques before utilizing submeters)),
exceeds the Electricity Consumption Standard (defined in this Section 8.1.2.2,
below) for any reasonable calculation period determined by Landlord, Tenant
shall pay to Landlord, as Additional Rent, the sum of:  (a) Landlord’s actual
direct cost of supplying such excess consumption, including, without limitation,
all taxes thereon and (b) all of Landlord’s actual costs of monitoring and
measuring such excess consumption; provided, however, that notwithstanding any
provision of this Lease to the contrary, in the event that Tenant shall install
and/or operate in the Premises any equipment: (X) which is equipment which has
an electrical consumption higher than the electrical consumption of equipment
used for general office use (including without limitation, high volume copying
equipment and Tenant HVAC equipment), (Y) which, consistent with Institutional
Owner Practices applied by Landlord in a non discriminatory manner, is
considered high electricity consumption equipment, or (Z) which is any other
equipment with the potential for consuming similar quantities of electricity
(collectively, “High Consumption Equipment”), Landlord shall have the right to
separately bill Tenant for and receive reimbursement (within ten (10) days of
Landlord’s written demand therefor) (utilizing such electrical consumption
measurement and/or estimating methods as Landlord shall in good faith adopt) for
all of Landlord’s actual costs (including utility charges and taxes) relating to
electricity usage by all such High Consumption Equipment.  The “Electricity
Consumption Standard” shall mean the greater of: (i) the monthly electrical
power consumption that would exist if Tenant consumed an average of four
(4) watts per square foot of Rentable Area during Business Hours and (ii) the
monthly electrical power consumption that would exist if Tenant’s average
electrical power consumption during Business Hours was equal to Landlord’s
reasonable estimate of 107% of an average project tenant’s (averaging all
tenants in the Project) consumption of electricity during Business Hours
(expressed on a watt per square foot of Rentable Area basis).

 

8.1.2.3               If Tenant’s increased electrical requirements described in
Section 8.1.2.1 will materially affect the temperature level in the Premises or
any Building, Landlord’s consent may be conditioned upon Tenant’s payment of all
direct, actual costs of installation and operation of any machinery or equipment
necessary to restore the temperature level to that otherwise required to be
provided by Landlord, including, but not limited to, the cost of modifications
to the Building Systems.  Subject to the provisions of Section 16.8.2, below,
Landlord shall not, in any way, be liable or responsible to Tenant for any loss
or damage or expense which Tenant may incur or sustain if, for any reasons
beyond Landlord’s reasonable control, either the quantity, quality or character
of electric service is changed or is no longer available or suitable for
Tenant’s requirements.

 

8.1.3                        Landlord shall provide reasonably sufficient
amounts of cold and tepid city water to the Premises from the regular outlets in
the Buildings for drinking, lavatory, toilet, kitchen and other purposes
consistent with office use.

 

8.1.4                        Landlord shall provide full, nonexclusive,
non-attended automatic passenger elevator service to and from the South Tower
Premises during the Business Hours in a manner and at a level consistent with
Institutional Owner Practices (and the standards of the Comparable Buildings)
and from not less than four (4) elevators serving the South Tower Premises at
all times, provided, however, that during such times as Landlord shall be
servicing, repairing and/or refurbishing the elevators serving the South Tower
Premises, Landlord shall only be required to provide elevator service to the
South Tower Premises from not less than two (2) elevators.

 

8.1.5                        Landlord shall provide at all times and at no cost
to Tenant, nonexclusive freight elevator service to and from the South Tower
Premises, which service shall be subject to service of conflicting demands of
the other tenants in the Building on a reasonable and nondiscriminatory basis.

 

8.1.6                        Janitorial and Cleaning.

 

8.1.6.1               Landlord shall provide reasonable janitorial and cleaning
services conforming to the specifications set forth in Exhibit “J” (or such
janitorial specification as Landlord shall adopt from time to time consistent
with the standards of the Comparable Buildings) and window washing in a manner
and with such frequency as is consistent with window washing at the Comparable
Buildings (but in no event less than three (3) times per year).  Landlord shall
not be required to provide janitorial services for portions of the Premises used
for preparing or consuming food or beverages, for storage, as a mailroom, or for
a lavatory (other than the Common area lavatory rooms) other than normal “light”
janitorial services such as emptying of waste containers, standard vacuuming,
mopping and sweeping.  Landlord shall not be responsible for more extensive
lunch room cleaning such as the washing of dishware or cleaning any refrigerator
located therein.  In all events, Tenants shall pay to Landlord the cost of
removal of Tenant’s refuse and rubbish, to the extent that the same exceeds the
refuse and rubbish attendant to normal office usage.

 

8.1.6.2               Subject to the requirements of this Section 8.1.6.2, at
any time during the Term, upon thirty (30) days prior notice to Landlord, Tenant
may elect to have Landlord cease providing janitorial and cleaning services to
its Plaza Building Space and/or to its Premises in the South Tower.  In such
event, Tenant shall retain the services of another qualified janitorial and
cleaning contractor (“Substitute J&C Contractor”), to provide janitorial and
cleaning services of a scope and quality not less than that then being provided
by Landlord to tenants in the Project generally.  Each Substitute J&C Contractor
shall be subject to Landlord’s approval, which approval shall not to be
unreasonably withheld, delayed or conditioned; provided, however, that Tenant
shall have no right to (and shall not) employ or engage (or otherwise contract
with) as a Substitute J&C Contractor, any contractor that shall not be providing
all of its services within the Project as a union contractor (and the parties
hereto agree that it shall not be unreasonable for Landlord to refuse to approve
any Substitute J&C Contractor proposed by Tenant that is a non-union
contractor).  To the extent that Tenant so elects to provide such janitorial and
cleaning services to its Premises under this Section 8.1.6.2, Tenant shall
receive a credit against Tenant’s Percentage Share of Operating Expenses, for
each Expense Year during which Tenant (for one of more calendar months) provides
janitorial and cleaning services to the Premises under this Section 8.1.6.2,
equal to the difference between: (i) the Actual Costs that would have been

 

41

--------------------------------------------------------------------------------


 

incurred by Landlord in providing janitorial and cleaning services to the
Premises and at the Project during such Expense Year had Tenant not so elected
to provide such janitorial and cleaning services to the Premises and (ii) the
Actual Costs that were actually incurred by Landlord in providing janitorial and
cleaning services at the Project during such Expense Year.

 

8.1.7                        Landlord shall provide reasonable access control
services for the South Tower and in the J-2 Parking Annex seven (7) days per
week, twenty-four (24) hours per day, in a manner consistent with Comparable
Buildings.  Notwithstanding the foregoing, Landlord shall in no case be liable
for personal injury or property damage for any error with regard to the
admission to or exclusion of any person from any Building or the Project. 
Tenant may, at its own cost and expense, install its own security system
(including, without limitation, any card key access system regulating elevator
assisted entry into the Premises) (“Tenant’s Security System”) in the Premises
(and the elevators serving the Premises) pursuant to the terms of Article 9,
below and Landlord shall reasonably cooperate with Tenant, at no charge to
Tenant, to allow Tenant, at Tenant’s sole cost and expense, to have Tenant’s
Security System interface with Landlord’s security system; provided, however,
that Tenant shall coordinate the installation and operation of Tenant’s Security
System with Landlord to assure that Tenant’s Security System is compatible with
Landlord’s security system and/or with the Building Systems, and to the extent
that Tenant’s Security System is not compatible with Landlord’s security system
and/or with the Building Systems, Tenant shall not be entitled to have the
Tenant’s Security System interface with Landlord’s security system, but so long
as and to the extent that the same shall; (i) have no negative impacts on the
operation of Landlord’s security system or fire/life safety system (or other
Building Systems) or on the operation and management of the Project and
(ii) shall fully comply with all Laws, Tenant may have such aspects of Tenant’s
Security System operate independently from Landlord’s security system.  Tenant
shall be solely responsible, at Tenant’s sole cost and expense, for the
monitoring, operation, maintenance, repair and removal at the expiration or
sooner termination of this Lease of Tenant’s Security System.  Subject to
availability (which shall be consistent with the standards of the Comparable
Buildings) and upon request from Tenant, between the hours of 8:30 p.m. and
5:30 a.m.  Landlord’s access control personnel will accompany any employee or
visitor of Tenant from the South Tower to the vehicle of such employee or
visitor at the level of the J-2 Parking Annex.

 

8.1.8                        At all times during the Term, Landlord shall
provide to Tenant free of charge; (i) a reasonable quantity of riser space (not
inclusive of new conduit, such that Tenant may elect to use Landlord’s existing
conduit or may elect to have Landlord remove existing conduit so as to allow
Tenant to install new conduit at Tenant’s sole expense) in the riser (“Riser”)
for the South Tower and the Plaza Building (free and clear of other claims) for
Tenant’s use for Tenant’s telecommunications and data lines (including Tenant’s
“T-1” data lines, voice lines and other fiber lines) and (ii) the use of copper
wire and other telecommunications, data and voice lines (if any) presently
existing in the Riser (“Existing Lines”); provided, however, that: (a) Tenant
shall pay all third-party costs, fees, expenses or charges in connection with
the use of Existing Lines which are not owned by Landlord and (b) Tenant shall
pay (or cause its service provider to pay) to Landlord all nondiscriminatory
Riser access fees required to be charged by Landlord (by the California Public
Utilities Commission or any successor thereto) in connection with installation
and placement by a telecommunications or data service provider not currently
providing such services in the South Tower and/or the Plaza Building of new
telecommunications and data lines installed or placed at Tenant’s direction in a
separate conduit placed in the Riser.  Tenant acknowledges that Landlord has
made no representations or warranties as to the adequacy or reliability (for any
purpose) of the Existing Lines or the Riser.

 

8.1.9                        Whatever Tenant requires utilities and/or services
(in excess of that which Landlord is otherwise obligated to provide as set forth
in this Lease) which are generally made available to tenants by the landlords of
the Comparable Buildings (and is generally made available by Landlord to its
tenants in the Project) (which utilities and services or construction management
services Landlord and Tenant stipulate shall not include architectural, design,
engineering or general contracting services or construction management
services), Landlord shall provide such excess services and utilities at a cost
which is equal to the incremental out of pocket costs paid to third parties
without a markup for administration, profit, overhead or depreciation (“Actual
Costs”); provided, however, that the foregoing shall not apply to the After
Hours HVAC Rate or any other service or utility for which an express cost (or
cost formula) is provided in this Lease.

 

Any amounts which Tenant is required to pay to Landlord pursuant to this
Section 8.1 shall be payable within thirty (30) days following written demand by
Landlord and shall constitute Additional Rent.  From time to time during the
Term, Landlord shall have the right to modify the services provided to Tenant
hereunder (excluding, however, the standards for HVAC service, HVAC
specifications, electric service, the Maximum Electrical Amount and standards
specified in Section 8.1.7, above, none of which shall be modified, other than
as required by applicable Laws); provided such modified services are consistent
with Institutional Owner Practices for ground floor bank branch space in the
Comparable Buildings (to the extent applicable to the Plaza Building Space) and
for general office use (to the extent applicable to the South Tower Premises).

 

8.2                                 Interruption of Services.  Landlord shall
not be liable for any failure to furnish, stoppage of, interruption of, or other
problem related to furnishing any of the services or utilities described in
Section 8.1 when such failure is caused by accident, breakage, repairs, strikes,
lockouts, labor disputes, labor disturbances, governmental regulation, civil
disturbances, acts of war, moratorium or other governmental action, or any other
cause beyond Landlord’s reasonable control, and, in such event, Tenant shall not
be entitled to any damages nor shall any failure or interruption abate or
suspend Tenant’s obligation to pay Base Rent and Additional Rent required under
this Lease (except as specifically set forth in this Lease) or constitute or be
construed as a constructive or other eviction of Tenant.  In the event any
governmental or quasi-governmental authority or public utility promulgates or
revises any Law or issues mandatory controls relating to the use or conservation
of energy, water, gas, light or electricity, the reduction of automobile or
other emissions, or the provision of any other utility or service, Landlord may
take any reasonably appropriate action to comply with such Law or mandatory
control without affecting Tenant’s obligations hereunder.  Notwithstanding any
provision of this Agreement to the contrary, under no circumstances shall
Landlord be responsible for, and Tenant waives any and all of its rights and
remedies with respect to any death, bodily injury or property damage or loss
suffered by Tenant (or any agent, employee, invitee, visitor or customer of
Tenant) on account of any criminal activity occurring in or around the Premises
or any portion of the Project, without regard to the adequacy or sufficiency of
any security or access control services or system provided or implemented by
Landlord from time to time and notwithstanding any negligence, gross negligence
or other form of negligence on the part of Landlord or any Agent, employee or
contractor thereof.  Landlord acknowledges that the foregoing waiver shall not
waive the rights of parties other than Tenant; provided, however, that Tenant
acknowledges and agrees that Landlord has not undertaken

 

42

--------------------------------------------------------------------------------


 

any duty whatsoever (hereunder or otherwise) with respect to such other
parties.  Landlord makes no representation with respect to the adequacy or
fitness of the Project’s HVAC system to maintain temperatures as may be required
for the operation of any computer, data processing or other special equipment.

 

ARTICLE 9 - MAINTENANCE AND REPAIRS

 

9.1                               Tenant Repairs.  Tenant shall, at Tenant’s
sole cost and expense, pursuant to the terms of this Lease, including without
limitation, Article 10 hereof, keep the Improvements in the Premises, and all
other Alterations, tenant fixtures and furnishings in the Premises (except the
Base and Building) and all Other Installation Items (defined in this
Section 9.1. below), in good order, repair and condition at all times during the
Lease Term, subject to reasonable wear and tear, and (subject to Article 12,
below) damage by casualty event or the negligence or misconduct of Landlord or
any Landlord Party.  Except as specifically set forth in Section 9.3, below,
Tenant hereby waives the right to make repairs and any and all rights under and
benefits of subsection 1 of Section 1932 and Sections 1941 and 1942 of the
California Civil Code or under any similar Law now or hereafter in effect. 
Otherwise, except as provided in this Lease, there shall be no abatement of
Rent, nor shall there be any liability of Landlord, by reason of any injury to,
or damage suffered by Tenant, including without limitation, any incovenience to,
or interference with, Tenant’s business or operations arising from the making
of, or failure to make, any maintenance or repairs, alterations or improvements
in or to any portion of the Buildings or the Project.  No provision of this
Lease shall be construed as obligating Landlord to perform any repairs,
Alterations or decorations to the Premises or the Project except as otherwise
expressly agreed to be performed by Landlord pursuant to the provisions of this
Lease.  For purposes of this Lease, “Other Installations Items” means any
installation, equipment, tangible personal property or fixture owned or erected
by Tenant outside the Premises (such as signs, security systems ATMs,
generators, etc.) pursuant to the provisions of this Lease.

 

9.2                               Landlord Repairs.  Landlord shall operate and
maintain in a first class manner in accordance with Institutional Owner
Practices and otherwise shall comply with all Laws (if and to the extent
Landlord is required to do so under the provisions of Section 7.2.1 above)
applicable to: (i) the structural portions of the Premises, Buildings and
Project, including the foundation, floor/ceiling slabs, roof, curtain wall,
exterior glass and mullions, columns, beams, shafts (including elevator shafts),
stairs (except internal stairways installed within the Premises), parking areas,
landscaping, fountains, elevator cabs, plazas, Common Areas, art work and
sculptures, public men’s and women’s washrooms (collectively, the “Building
Structure”), (ii) the Building Systems, and (iii) the Common Areas (including,
without limitation, the Parking Facilities).

 

9.3                               Tenant’s Right to Make Repairs. 
Notwithstanding the provisions of Section 9.1, above, in the event that Tenant
provides notice to Landlord of an event or circumstance which requires the
action of Landlord with respect to repair and/or maintenance required: 
(i) pursuant to Section 9.2 of this Lease, (ii) in connection with Landlord’s
obligations to provide utilities or services in accordance with the terms of
Section 8.1. of this Lease, or (iii) in connection with Landlord’s compliance
with law obligations under Section 7.2.1 of this Lease, and such required action
relates to any full floor of the South Tower Premises or all of the Plaza
Building Space, and Landlord fails to commence to provide the required action
within a reasonable period of time, given the circumstances, after the receipt
of such notice, but not in any event later than twenty-one (21) days after
receipt of such notice (or within two (2) business days in the case of an
Emergency (defined in this Section 9.3, below)), Tenant may proceed to take the
required action upon delivery of an additional ten (10) business days notice (or
one (1) business day notice in the event of an Emergency) to Landlord specifying
that Tenant is taking such required action, and if such action was required
under the terms of this Lease to be taken by Landlord, then Tenant shall be
entitled to prompt reimbursement by Landlord of Tenant’s reasonable costs and
expenses in taking such action, together with interest on such amount at the
Interest Rate, from the date such costs are expended by Tenant to the date of
payment of such amount by Landlord.  In the event Tenant takes such action, and
such work will affect the Building Systems, or the structural integrity of the
South Tower or the Plaza Building, Tenant shall use only those contractors used
by Landlord in the Project for work on the Building Systems or Building
Structure unless (after not less than five (5) business days written notice to
Landlord) such contractors are unwilling or unable to perform such work at a
commercially reasonable rate, in which event Tenant may utilize the services of
any other qualified contractor which normally and regularly performs similar
work in the Comparable Buildings.  Further, if Landlord does not deliver a
detailed written objection to Tenant, within thirty (30) days after Landlord’s
receipt of an invoice from Tenant of its costs of taking action, which Tenant
claims should have been taken by Landlord, and if such invoice from Tenant sets
forth a reasonably particularized breakdown of its costs and expenses in
connection with taking such action on behalf of Landlord, then Tenant shall be
entitled to deduct from Rent payable by Tenant under this Lease, the amount set
forth in such invoice, together with interest at the Interest Rate on such
amount, from the date such costs are expended by Tenant through the date of such
deduction from Rent.  If, however, Landlord delivers to Tenant within thirty
(30) days after Landlord’s receipt of Tenant’s invoice, a written objection to
the payment of such invoice, setting forth with reasonable particularity
Landlord’s reasons for its claim that such action did not have to be taken by
Landlord pursuant to the terms of this Lease or that the charges are excessive
(in which case Landlord shall pay the amount it contends would not have been
excessive), then Tenant shall not be entitled to such deduction from Rent, but
as Tenant’s sole remedy, Tenant may submit such dispute to arbitration in
accordance with the terms of Article 14, below.  If Tenant prevails in the
Arbitration and receives an award in its favor (with all awards to the
prevailing party to include an award of attorneys’ fees), Tenant shall be
permitted to deduct the amounts of the award, together with interest at the
Interest Rate on its then unpaid repair costs, computed from the date of
expenditure to the date of offset or payment from Rents next due and owing under
this Lease.  As used in this Section 9.3, an “Emergency” shall be a situation in
which there is an immediate and material threat to life, safety, or to operation
of Tenant’s business in the Premises.

 

ARTICLE 10 - ALTERATIONS, ADDITIONS AND

IMPROVEMENTS

 

10.1                        Landlord’s Work.   Except as otherwise expressly set
forth in this Lease, and except with respect to Landlord’s repair and
maintenance obligations under this Lease, Landlord’s sole construction
obligation under this Lease is set forth in the Work Letter attached hereto as
Exhibit “C”.

 

43

--------------------------------------------------------------------------------

 

10.2        Landlord’s Consent; Conditions.  Tenant may, without the need to
obtain the consent or approval of Landlord, make any improvements, alterations,
additions or changes to the South Tower Premises or the Plaza Building Space
(collectively, the “Alterations”) desired by Tenant which do not require a
Permit (as defined in Section 3.5 of the Work Letter) and which are minor or
purely cosmetic Alterations, such as painting, installation or replacement of
floor and wall coverings, hanging of pictures, cabinets and the like (“Finish
Work”), by providing Landlord with written notice not less than ten (10) days
prior to the proposed commencement thereof.  Except for such Finish Work, Tenant
shall not make any Alterations to the South Tower Premises or the Plaza Building
Space (collectively, “Consent Alterations”), without first procuring the prior
written consent of Landlord to such Alterations, which consent shall be
requested by Tenant not less than ten (10) days prior to the commencement
thereof, and which consent shall not be withheld or conditioned by Landlord for
any reason which is not a Design Problem (defined in this Section 10.2, below). 
For purposes of this Lease, a “Design Problem” shall be deemed to exist if any
portion of any Alterations (including, but not limited to the Tenant
Improvements (as defined in the Preamble to the Work Letter)); (i) affects the
exterior appearance of the Project or of any Building in the Project (except
with respect to signage and antennae which shall be subject to separate criteria
under this Lease), (ii) affects the exterior appearance of any of the Common
Areas or any views from any of the Common Areas (but not including views from;
(A) the Common Areas through the exterior windows of the Plaza Building Space of
customary, temporary, non-electrified retail bank signage in the interior of the
Plaza Building Space that is comparable to that located in retail bank branch
offices of other first-class banks located in the ground floors of Comparable
Buildings in the downtown Los Angeles Central Business District or (B) the
interior of South Tower elevator cabs, or the views from Common Area corridors
on multi-tenant South Tower floors into the Premises), (iii) materially and
adversely affects the Building Systems or the Building Structure, (iv) requires
Landlord to provide additional services (above and beyond those normally
provided) to the Premises or to any other portion of the Project, or otherwise
creates special maintenance problems at the Project (but, in each case, only to
the extent Tenant is unwilling to agree (in a written agreement reasonably
satisfactory to Landlord) to pay all incremental costs incurred by Landlord as a
result thereof), (v) only in the context of Base Building Changes (as defined in
Section 3.7 of the Work Letter) outside of the Premises, could result in a
higher frequency of (or more severe) injuries to persons and/or damage to
property, (vi) fails to comply with any Laws, or (vii) unreasonably interferes
with the normal or customary business office operations of any other business
office tenant or occupant of the South Tower or North Tower or with the normal
or customary operations of any other tenant or occupant of the Plaza Building. 
In the event Tenant proposes to make any Consent Alterations, shall include the
plans and specifications for such proposed Alterations.  Landlord shall grant or
withhold its consent to any Consent Alterations so requested within fifteen (15)
business days of receipt of Tenant’s notice (provided that, if Landlord grants
its consent to any such Consent Alteration, Landlord, concurrently with such
grant of its consent shall notify Tenant whether Landlord requires (but only to
the extent that Landlord has the right, pursuant to Section 10.6.2, below, to
require Tenant to remove such Consent Alterations) Tenant, on or before the
expiration or earlier termination of this Lease, to remove such Consent
Alterations, at Tenant’s sole cost and expense, and otherwise in accordance with
the provisions of Section 10.6).  Landlord’s failure to respond within such
fifteen (15) business day period shall conclusively be deemed to evidence
Landlord’s approval with respect to such Consent Alteration if Landlord shall
continue to fail to respond after three (3) business days’ additional written
notice delivered by Tenant at any time after the twelfth (12th) business day
following Tenant’s original submission for such approval.  For purposes of this
Lease, “Building Systems” shall mean all basic electrical, mechanical, heating,
ventilation and air conditioning (“HVAC”) systems, security, plumbing, fire/life
safety, telecommunications, elevator, escalator and sprinkling systems and
equipment serving the Buildings and/or the Project, other than any supplemental
systems or equipment over and above the Buildings’ (or the Project’s) primary
electrical, mechanical, HVAC, telecommunications, plumbing, life safety,
elevator and sprinklering systems, which may be installed by or at Tenants’
request in the Premises to service Tenant’s special needs.  All Alterations
shall be subject to; (a) Landlord’s prior written approval (pursuant to a
nondiscriminatory standard consistent with Institutional Owner Practices) of the
time or times when the Alterations are to be performed; (b) Landlord’s prior
written approval (pursuant to a standard consistent with Institutional Owner
Practices) of the contractors and subcontractors performing work in connection
with the Alterations; (c) Tenant’s receipt of all necessary permits and
approvals from all governmental authorities having jurisdiction over the
Premises prior to the construction of the Alterations; (d) Tenant’s written
notice of whether the Alterations include the Handling of any Hazardous
Materials, pursuant to Section 7.3; (e) Tenant’s delivery to Landlord of such
insurance as Landlord shall customarily require, provided that the same shall be
consistent with Institutional Owner Practices; (f) Tenant’s payment to Landlord,
within thirty (30) days of Landlord’s delivery of a written invoice therefore,
of all out-of-pocket costs and expenses actually incurred in good faith by
Landlord in connection with any matter which requires review by or consultation
with third party consultants; and (g) Tenant’s (and Tenant’s contractors’)
compliance with such nondiscriminatory construction rules and regulations and
building standards as Landlord may promulgate from time to time (and which are
consistent with Institutional Owner Practices), including, but not limited to
those Contractor Rules and Regulations attached to the Work Letter as
Schedule “5”, as such Contractor Rules and Regulations may be amended from time
to time.

 

10.3        Performance of Alterations Work.  Landlord may impose as a condition
to its approval of any proposed Consent Alteration, the requirement that,
subject to the provisions of Section 10.6.2, upon Landlord’s request, Tenant
shall, at Tenant’s sole cost and expense, remove such Consent Alteration upon
the expiration of or any early termination of the Term.  Subject to the
provisions of Section 7.2.1, Tenant shall construct all Alterations in a
first-class, good and workmanlike manner, in conformance with any and all
applicable Laws and, where the same is required pursuant to applicable Laws with
respect to such Alteration, pursuant to and in conformance with a valid building
permit issued by the City of Los Angeles.  Subject to the provisions of
Section 7.2.1 and the provisions of Section 2 of Schedules 1-B and 1-D of the
Work Letter, in the event Tenant performs any Alterations in the Premises which
require or give rise to governmentally required changes to the Base Building,
then Landlord shall, at Tenant’s sole cost and expense (to the extent of
Landlord’s actual cost in connection therewith), promptly make such changes to
the Base Building; provided, however, that in such case, at Tenant’s request,
Landlord shall use commercially reasonable efforts to expedite the performance
of any such changes so as to not delay any efforts by Tenant to quickly commence
and complete such Alterations.  In performing the work of any Alterations,
Tenant shall have the work performed in such manner so as not to unreasonably
obstruct or interfere with access to any portion of the Project, by any other
tenant or occupant of the Project, and so as not to unreasonably obstruct or
disturb the business of other tenants or occupants in the Project.  Provided
Landlord enforces such requirement on non-discriminatory basis among all tenants
in the Project (and itself acts consistently with such requirement), Tenant
shall not use (and upon notice from Landlord shall cease using) contractors,
services, workmen, labor, materials or equipment that, in Landlord’s reasonable
judgment, would disturb labor harmony with the workforce or trades engaged in
performing other work,

 

44

--------------------------------------------------------------------------------


 

labor or services in or about the Project.  Upon completion of any Alterations,
Tenant agrees to cause a Notice of Completion to be recorded in the office of
the Recorder of the County of Los Angeles in accordance with Section 3093 of the
Civil Code of the State of California or any successor statute, and except as to
Finish Work, within a reasonable period following completion of particular
Alterations. Tenant shall deliver to the Project management office a copy of the
“as built” drawings of the Alterations with respect to those portions of the
Premises affected (or at Tenant’s election, a copy of Tenant’s plans or drawings
for such Alterations, with field changes shown thereon).  All work shall be
performed by Tenant at Tenant’s sole cost and expense and shall be prosecuted to
completion in a diligent, first-class manner and so as not to unreasonably
interfere with any other tenants or occupants of the Project.  Subject to the
provisions of Sections 2.5 and 3.1.3 of the Work Letter (which shall apply to
all Alterations) without Landlord’s prior written consent, which shall not be
unreasonably (based upon Institutional Owner Practices) withheld, Tenant shall
not use any portion of the Common Areas (or any area of the Project outside of
the Premises) in connection with the making of any Alterations, and Tenant shall
not modify or alter any improvements or components of the Project outside of the
Premises.  If Tenant (in its sole and absolute discretion) orders any work
directly from Landlord, Tenant shall pay to Landlord a percentage of the cost of
such work (such percentage to be established on a uniform basis for the
Buildings and/or Project) sufficient to compensate Landlord for all overhead,
general conditions, fees and other costs and expenses arising from Landlord’s
involvement with such work.

 

10.4        Construction Insurance.  Prior to the commencement of any
Alterations, Tenant shall provide Landlord with reasonable evidence that Tenant
carries “Builder’s All Risk” (or comparable) insurance in a commercially
reasonable amount covering the construction of such Alterations to the extent
customarily required given the scope of such Alterations, it being understood
and agreed that all such Alterations shall be insured by Tenant pursuant to
Article 11 of this Lease immediately upon completion thereof.  In addition,
Tenant shall cause to be carried by its contractors and subcontractors Workers’
Compensation insurance (if and to the extent required to be so carried by such
contractors and subcontractors under applicable laws) in connection with the
construction of any Alterations.

 

10.5        Liens.  Tenant shall pay when due all costs for work performed and
materials supplied to the Premises.  If the Premises, the Buildings and the
Project are levied or otherwise encumbered by any liens, stop notices and/or
violation notices (collectively, “Liens and Notices”) relating to any
Alterations or any other work performed for, materials furnished to or
obligations incurred by, Tenant (collectively, “Tenant Responsible Work”), to
the extent such Liens and Notices are not the result of the misconduct of
Landlord (or any agent of Landlord), then Tenant shall indemnify, defend and
hold harmless Landlord, the Premises and the Project from and against any and
all claims, actions, losses, damages, liabilities, obligations, fines,
penalties, interest, costs and expenses, including, without limitation,
attorneys fees, court costs, and litigation consultant fees and expenses
(whether incurred prior to, during or after, trail and any appeal)
(collectively, “Claims, Damages and Expenses”) asserted or incurred in
connection with, arising out of, or related to any and all such Liens and
Notices.  Tenant shall give Landlord not less than seven (7) business days prior
written notice before commencing any Alterations in or about the Premises to
permit Landlord to post appropriate notices of non-responsibility.  Tenant shall
satisfy or otherwise discharge or bond over all liens, stop notices or other
claims or encumbrances related to Tenant Responsible Work (to the extent the
same are not the result of the misconduct of Landlord or its agents) within ten
(10) days after Landlord notifies Tenant in writing that any such lien, stop
notice, claim or encumbrance has been filed.  If Tenant fails to pay and remove
or bond over such lien, claim or encumbrance within such ten (10) day period,
Landlord, at its election, may (but shall not be obligated to) pay and satisfy
the same, and in such event the sums so paid by Landlord, with interest thereon
from the date of payment at the Interest Rate, shall be deemed to be Additional
Rent due and payable by Tenant within ten (10) days following demand therefor.

 

10.6        Surrender.

 

10.6.1      Subject to the provisions of this Lease, all Alterations,
improvements, fixtures, equipment and/or appurtenances which may be affixed to
the Premises, from time, to time, shall be at the sole cost and expense of
Tenant and shall be and become the property of Landlord at the expiration or
sooner termination of this Lease, except that Tenant shall have the right to
remove any such Alterations, improvements, fixtures and/or equipment which are
not permanently installed in the Premises, provided that Tenant fully repairs
any damage to the Premises, the Buildings and/or the Project caused by such
removal.  Furthermore, (i) subject to the provisions of this Lease, if Landlord,
as a condition to Landlord’s consent to any Consent Alteration or to any initial
Tenant Improvement (as defined in the Work letter), shall notify Tenant that
Landlord requires Tenant to remove such Alterations upon the expiration of or
early termination of the Term, Tenant shall, at Tenant’s sole cost and expense,
remove such Consent Alteration or Initial Tenant Improvement and (ii) on or
before the expiration or earlier termination of this Lease, Tenant shall (except
as provided in Section 10.6.2, below) remove each improvement or feature
installed by or on behalf of Tenant in the Premises specifically required to be
so removed on or before the expiration or sooner termination of this Lease by
the express provisions of this Lease (including without limitation Tenant’s
Security System, Other Installations Items, and those other improvements or
features which are Alterations which do not meet all of the requirements of
Section 10.6.2, below) (“Express Removal Items”), and in all such cases, Tenant
shall repair any damage to the Premises, the Buildings and/or the Project caused
by such removal and return the affected portion of the Premises, the Buildings
and/or the Project to:  (a) substantially the same condition as existed prior
to  the installation of such Consent Alterations or Tenant Improvements,
reasonable wear and tear excepted or (b) building standard condition.  All
business and trade fixtures, machinery and equipment, furniture, movable
partitions and items of personal property owned by Tenant or installed by Tenant
at its expense in the Premises shall be and shall remain the property of Tenant,
and upon the expiration or earlier termination of this Lease, Tenant shall, at
its sole cost and expense, remove all such items from the Premises and the
Project and shall repair any damage to the Premises, the Buildings and/or the
Project caused by such removal.  If Tenant fails to remove any such items upon
the expiration or earlier termination of this Lease and such failure continues
for five (5) business days after receipt of notice thereof from Landlord, Tenant
shall be deemed to have abandoned the same, in which case Landlord may store the
same at Tenant’s sole cost and expense (and Tenant shall pay Landlord the cost
thereof within ten (10) days after Landlord’s demand therefor), or may
appropriate the same for itself, and/or sell the same in its discretion, with no
liability to Tenant.

 

10.6.2.     Notwithstanding any provision of this Lease to the contrary, except
for Other Installations Items (which Tenant shall always be required to remove
at Tenant’s sole cost and expense unless Landlord shall specifically notify
Tenant to the contrary in writing), in no case and at no time (including,
without limitation, upon the expiration or the early termination of this Lease)
shall Landlord have the right to require Tenant to remove or

 

45

--------------------------------------------------------------------------------


 

restore (and Tenant shall be entitled to leave the same in place in the Premises
at the expiration or early termination of this Lease) any Alteration which both:
(i) constitutes an improvement which is normal and customary for general
business use in a first-class office building, and (ii) is not an internal
stairway, fountain, waterfall, aquarium, raised computer flooring or other
non-typical tenant improvement.

 

ARTICLE 11 - INDEMNIFICATION AND INSURANCE

 

11.1         Waiver of Liability and Indemnification.

 

11.1.1      Waiver.  Tenant hereby assumes all risk of damage to personal
property or injury to persons in or upon the Premises or the Storage Premises
(defined in Article 29, below), from any cause whatsoever and agrees that
Landlord, its constituent direct or indirect partners, managers, members, and/or
interest holders and their respective officers, directors, managers, agents,
servants, and employees (collectively, the “Landlord Parties”) shall not be
liable for any damage either to person or property or resulting from the loss of
use thereof, which damage is sustained by Tenant or by other persons claiming
through Tenant, except to the extent caused by the negligence or willful
misconduct of Landlord.

 

11.1.2      Indemnity.

 

11.1.2.1   Tenant Indemnity.  Tenant shall indemnify, defend, protect, and hold
harmless Landlord and the Landlord Parties from any and all Claims, Damages and
Expenses asserted or incurred in connection with or arising from or relating to:
(1) any cause in or on the Premises or Storage Premises during the Lease Term or
any holdover period (to the extent covered by Tenant’s insurance policies
carried pursuant to the terms of Section 11.2, below), (2) any negligent acts or
omissions or willful misconduct of Tenant or any person claiming by, through or
under Tenant, its partners, and their respective officers, agents, servants or
employees of Tenant or any such person (collectively, the “Tenant Parties”), in
or on or about the Premises, the Storage Premises, the Common Areas, or the
Project, during the Lease Term, any construction period or any holdover period,
or any other period of Tenant’s occupancy of the Premises, or (3) Tenant’s
Telecommunications Equipment (defined in Section 30.31, below) or Other
Installations Items, provided that, except as set forth below, the terms of the
foregoing indemnity shall not apply to the extent such Claims, Damages and
Expenses arise from the negligent acts (except with respect to Tenant’s
Telecommunications Equipment or Other Installations Items) or willful misconduct
of the Landlord Parties in connection with the Landlord Parties’ activities in,
on or about the Project, including the Premises. Notwithstanding the foregoing,
because Tenant must carry property insurance pursuant to Section 11.2.2, below
to cover its personal property and all office furniture, trade fixtures, office
equipment and merchandise within the Premises and the Storage Premises and the
Tenant Improvements and Alterations within the Premises, Tenant hereby agrees to
protect, defend, indemnify and hold Landlord harmless from any Claims, Damages
and Expenses with respect to any such property (and the Tenant Improvements and
Alterations) within the Premises, to the extent such Claims Damages and Expenses
are covered by Tenant’s property insurance, even if resulting from the
negligence or willful misconduct of any of Landlord or the Landlord Parties.

 

11.1.2.2   Landlord Indemnity.  Landlord shall indemnify, defend, protect, and
hold harmless Tenant and the Tenant Parties from any Claims, Damages and
Expenses asserted or incurred in connection with, arising from or relating to
the negligent acts or omissions or willful misconduct of any of the Landlord
Parties in, on, or about the Premises or Storage Premises (subject to the terms
of the last sentence of Section 11.1.2, above), the Common Areas or the Project,
either prior to, during, or after the expiration of the Lease Term, provided
that, except as set forth below, the terms of the foregoing indemnity shall not
apply to the extent such Claims, Damages or Expenses arise from the negligence
or willful misconduct of any of the Tenant Parties in connection with the Tenant
Parties’ activities in, on, or about the Project. Notwithstanding the foregoing
indemnity shall not apply to the extent such Claims, Damages or Expenses arise
from the negligence or willful misconduct of any of the Tenant Parties in
connection with the Tenant Parties’ activities in, on, or about the Project.
Notwithstanding the foregoing, because Landlord is required to maintain pursuant
to the terms of Section 11.3, below, property damage insurance on the Building
and Project, Landlord hereby agrees to protect, defend, indemnify and hold
Tenant harmless from any Claims, Damages and Expenses with respect to the
Project (including the Base Building) and the Building Systems (other than
tenant improvements or any form of personal property) to the extent such Claims,
Damages and Expenses are covered by Landlord’s property damage insurance, even
if resulting from the negligent acts or willful misconduct of any of Tenant or
the Tenant Parties.

 

11.1.3      The provisions of this Section 11.1 shall survive the expiration or
sooner termination of this Lease with respect to any claims or liability arising
in connection with any event occurring prior to such expiration or termination.

 

11.2         Tenant’s Insurance.  Tenant shall maintain the following coverages
in the following amounts:

 

11.2.1      Standard ISO Commercial General Liability Insurance (in a form
customarily available from time to time) covering the insured (and all
additional insureds) against claims of bodily injury, personal injury and
property damage (including loss of use thereof) arising out of Tenant’s
operations, and covering Tenant’s contractual obligations under this Lease owed
to Landlord with respect to tort liability for bodily injury or property damage
(to the extent the same is customarily covered under a then standard commercial
general liability insurance policy) (collectively, a “Customary CGL Policy”)
hereunder, for limits of liability not less than: *

*

 

11.2.2      Physical Damage Insurance covering: (i) all office furniture,
business and trade fixtures, office equipment, free-standing cabinet work,
movable partitions, merchandise and all other items of Tenant’s property on the
Premises installed by, for, or at the expense of Tenant, and (ii) all
improvements, alterations (including, but not limited to, any Alterations and
the Tenant Improvements) and additions to the Premises (other than the Base
Building) (collectively, the “Improvements”). Such insurance shall be written on
an “all risks” of physical loss or damage basis, for the full replacement cost
value (subject to reasonable deductible amounts) new without deduction for
depreciation of the covered items and in amounts that meet any co-insurance
clauses of the policies of insurance and shall include coverage for damage or
other loss caused by fire or other peril including, but not limited to,
vandalism and malicious mischief, theft, water damage of any type, including
sprinkler leakage, bursting or stoppage of pipes, and explosion.

 

46

--------------------------------------------------------------------------------


 

11.2.3      Worker’s Compensation and Employer’s Liability or other similar
insurance to the extent required of Tenant pursuant to all applicable state and
local statutes and regulations. Provided that each such requirement is commonly
imposed on comparable tenants in Comparable Buildings and is
non-discriminatorily applied to all tenants in the Project, Tenant shall, at
Tenant’s expense, comply with all reasonable insurance company requirements
pertaining to the use the Premises, shall comply with all rules, orders,
regulations or requirements of the American Insurance Association (formerly the
National Board of Fire Underwriters) and with any similar body. If Tenant’s
nongeneral office conduct or use of the Premises causes any increase in the
premium for such insurance policies then Tenant shall reimburse Landlord for any
such increase or discontinue such conduct.

 

11.2.4      Tenant Self-Insurance. Tenant shall have the right to elect to
self-insure all or any portion of its insurance obligations under this Lease
(other than its obligations under Section 11.2.3, above), on the condition that,
and so long as Tenant: [ILLEGIBLE] satisfaction that Tenant initially has a net
worth in excess of * and holds cash reserves in excess of five (5) times the
self-insurance amount (and all of Tenant’s other self-insurance requirements),
(b) shall have executed and delivered to Landlord Landlord’s form of
Self-Insurance Undertaking, (c) shall have delivered to Landlord annually (on
the first day of each Expense Year) annual, audited financial statements and a
certificate certifying to Landlord that, as of such date, Tenant has a net worth
in excess of * holds cash reserves in excess of five (5) times the
self-insurance amount (and all of Tenant’s other self-insurance requirements),
and (d) shall, at the request of Landlord following the announcement of any
material event relating  to Tenant, have delivered to Landlord within thirty
(30) days of Landlord’s request therefor, evidence reasonably satisfactory to
Landlord and a certificate certifying to Landlord that, as of the date of such
certificate, Tenant has a net worth in excess of * cash reserves in excess of
five (5) times the self-insurance amount (and all of Tenant’s other
self-insurance requirements).

 

11.3         Landlord’s Insurance.  Landlord shall carry commercial general
liability insurance with respect to the Project during the Lease Term, and shall
further insure the Project during the Lease Term against loss or damage due to
fire and other casualties covered within the classification of fire and extended
coverage, vandalism coverage and malicious mischief, sprinkler leakage, water
damages and special extended coverage (“Landlord’s Insurance”). Such coverage
shall be in such amounts, from such companies, and on such other terms and
conditions, as Landlord may from time to time reasonably determine; provided,
however, that in all cases Landlord shall be permitted to utilize any
self-insurance and/or self-insured retention program as shall be consistent with
Institutional Owner Practices given the risks involved and the financial and/or
credit backing involved. Additionally, at the option of Landlord, such insurance
coverage may include and the risks of earthquakes, terrorism and/or flood damage
and additional hazards, a rental loss endorsement and one or more loss payee
endorsements in favor of the holders of any mortgages or deeds of trust
encumbering the interest of Landlord in the Project, or any portion thereof, or
the ground lessors or underlying lessors of the Project, or any portion thereof
or any other form of insurance or endorsement required to be carried under the
requirements of any institutional publicly held or pension fund which holds
directly or indirectly a fifty percent (50%) or more membership or other
interest in Landlord (“Institutional Landlord Member”). Notwithstanding the
foregoing provisions of this Section 11.3, the coverage and amounts of insurance
carried by Landlord in connection with the Project shall, at a minimum, be
comparable to the coverage and amounts of insurance which are carried by
reasonably prudent landlords of Comparable Buildings, provided that in no event
shall Landlord be required to carry earthquake or terrorism insurance.

 

11.4         Form of Policies.  Subject to the express provisions of the Lease,
the minimum limits of policies of insurance required of Tenant under this Lease
shall in no event limit the liability of Tenant under this Lease. Such insurance
shall (other than that described in Sections 11.2.2 and 11.2.3): (i) name as an
additional insured Landlord, and any other party the Landlord so specifies,
including Landlord’s managing agent, if any; (ii) be issued by an [ILLEGIBLE]
thereunder and provide that any insurance carried by Landlord is excess and is
non-contributing with any insurance requirement of Tenant; (v) be in form
content reasonably acceptable to Landlord; and (vi) provide that said insurer
shall give not less than thirty (30) days prior written notice to Landlord and
any mortgagee of Landlord of any cancellation or reduction in the amount of
coverage. Tenant shall deliver said policy or policies or certificates thereof
to Landlord on or before the First Increment Commencement Date and at least
thirty (30) days before the expiration dates thereof. In the event Tenant shall
fail to procure such insurance, or to deliver such policies or certificate,
within two (2) business days after written notice of such failure to Tenant,
Landlord may, at its option, procure such policies on the account of Tenant, and
the cost thereof shall be paid by Tenant to Landlord within thirty (30) days
after delivery to Tenant of bills therefor.

 

11.5         Subrogation.  Landlord and Tenant intend that their respective
property damage loss risks shall be borne by their respective insurance carriers
to the extent above provided, and Landlord and Tenant hereby agree to look
solely to, and seek recovery only from, their respective property damage
insurance carriers in the event of a property loss to the extent that such
coverage is agreed to be insured hereunder. As long as such waivers of
subrogation are reasonably available, the parties each hereby waive all rights
and claims against each other for such losses, waive all rights of subrogation
of their respective property damage insurers, provided such waiver of
subrogation shall not affect the right of the insured to recover thereunder. The
parties agree that their respective insurance policies are now, or shall be,
endorsed such that the waiver of subrogation shall not affect the right of the
insured to recover thereunder, so long as no material additional premium is
charged therefor. If either party fails to carry the amounts and types of
insurance required to be carried by it pursuant to this Article 11, in addition
to any remedies the other party may have under this Lease, such failure shall be
deemed to be a covenant and agreement by such party to self-insure with respect
to the type and amount of insurance which such party so failed to carry, with
full waiver of subrogation with respect thereto.

 

11.6         Additional Insurance Obligations.  Tenant shall carry and maintain
during the entire Term, at Tenant’s sole cost and expense, such increased
amounts of the insurance required to be carried by Tenant pursuant to this
Article 11 and such other types of insurance coverage in such amounts covering
the Premises and Tenant’s operations therein, as may be non-discriminatorily
requested by Landlord in a manner consistent with Institutional Owner Practices;
provided, however, that notwithstanding any provision of the foregoing to the
contrary, (i) Landlord shall not be permitted to increase the scope or amount of
insurance to be carried by Tenant hereunder more than once

 

47

--------------------------------------------------------------------------------


 

during any one (1) year period, and (ii) any new requirements imposed by
Landlord shall be required by Landlord’s first lender or be consistent with
respect to the insurance required of comparably sized tenants by the owners of
the Comparable Buildings.

 

11.7         Failure to Insure.  If Tenant fails to maintain any insurance which
Tenant is required to maintain pursuant to this Article 11, Tenant shall be
liable to Landlord for any loss or cost resulting from such failure to maintain.
Landlord shall have the right, in its sole discretion, to procure and maintain
such insurance which Tenant is required to maintain hereunder and the cost
thereof shall be deemed Additional Rent due and payable by Tenant. Tenant may
not self-insure against any risks required to be covered by insurance provided
by Tenant hereunder.

 

11.8         Miscellaneous.  Landlord makes no representation that the insurance
coverage specified to be carried by Tenant pursuant to this Article 11 is
adequate to protect Tenant against Tenant’s undertaking under the terms of this
Lease of otherwise, and in the event Tenant believes that any such insurance
coverage called for under this Lease is insufficient, Tenant shall provide, at
its sole cost and expense, such additional insurance as Tenant deems adequate.
Tenant shall not keep, use, sell or offer for sale in or upon the Premises any
article which may be prohibited by any insurance policy periodically in force
covering the Premises, the Buildings or the Project. If any of Landlord’s
insurance policies shall be cancelled or cancellation shall be threatened or the
coverage thereunder reduced or threatened to be reduced in any way because of
the use of the Premises or any part thereof by Tenant or any assignee,
subtenant, licensee or invitee of Tenant and, if Tenant fails to remedy the
condition giving rise to such cancellation, threatened cancellation, reduction
of coverage, or threatened reduction of coverage, within forty-eight (48) hours
after notice thereof, Landlord may, at its option, enter upon the Premises and
attempt to remedy such condition, and Tenant shall pay the cost thereof to
Landlord as Additional Rent within ten (10) days of Landlord’s demand therefor.
Landlord shall not be liable for any damage or injury caused to any property of
Tenant or of others located on the Premises resulting from such entry. Tenant
shall not do or permit to be done any act or things upon or about the Premises,
the Buildings or the Project, which will: (i) result in the assertion of any
defense by any insurer of any claim under (ii) invalidate or be in conflict
with, the insurance policies of Landlord or Tenant covering the Project, the
Buildings or the Premises or the Tenant Improvements or personal property
therein, or (iii) increase the rate of fire insurance applicable to the
Buildings or the Project to an amount higher than it otherwise would be; and
Tenant shall neither do nor permit to be done any act or thing upon or about the
Premises or the Buildings or the Project which shall or might subject Landlord
to any liability or responsibility for injury to any person or persons or to
property. If, as a result of any act or omission by or on the part of Tenant or
violation of this Lease, whether or not Landlord has consented to the same, the
rate of “All Risk” or other type of insurance maintained by Landlord on or with
respect to the Buildings or the Project and fixtures and property therein, shall
be increased to an amount higher than it otherwise would be, Tenant shall,
within ten (10) days after delivery of written demand therefor by Landlord,
reimburse Landlord for all increases of Landlord’s insurance premiums so caused.
In any action or proceeding wherein Landlord and Tenant are parties, a
schedule or “make-up” of rates for the Project or the Premises issued by the
body making fire insurance rates or established by any insurance carrier
providing coverage for the Project, the Buildings or the demised premises shall
be presumptive evidence of the facts stated therein including the items and
charges taken into consideration in fixing the “All Risk” insurance rate then
applicable to the Project, the Buildings or the Premises.

 

11.9         Insurance Not Available On A Commercially Reasonably Basis.  To the
extent, and for such periods of time, that the insurance required to be obtained
by Landlord and/or Tenant ceases to be available on a commercially reasonable
basis, then to such extent and for such periods of time, Tenant and Landlord
shall be relieved of the obligation to obtain such insurance and will be deemed
to have self-insured for the risks covered by such insurance.

 

ARTICLE 12 - DAMAGE OR DESTRUCTION

 

12.1         Repair of Damage to Premises by Landlord. Except in the case where
Landlord or its agents are already aware of the same, Tenant shall promptly
notify Landlord of any material damage to the Premises resulting from fire or
any other casualty (“Casualty Damage”) promptly following the date Tenant’s
management actually becomes aware of the same. If the Project, the Buildings,
the Premises or any Common Areas (or any improvements contained in any of the
same) serving, providing access to, or otherwise affecting Tenant’s use and
enjoyment of the Premises shall be damaged by fire or other casualty, Landlord
shall promptly and diligently, subject to delays for insurance adjustment or
other matters beyond Landlord’s control, and subject to all other terms of this
Article 12, repair and restore (collectively “Restore” or “Restoration”) the
Project, the Buildings, and such Common Areas (other than Tenant Improvements
and Alterations within the Premises). Such Restoration shall be to materially
the same condition of the Project, the Buildings and the Common Areas as the
condition thereof existing immediately prior to the Casualty Damage, except for
modifications required by zoning and building codes and/or other Laws or any
other modifications to the Common Areas or the Project (outside of the Premises)
deemed desirable by Landlord that are consistent with a first-class project,
provided that the primary access to the Premises and any common restrooms
serving the Premises shall not be materially and adversely affected. Promptly
following the occurrence of any Casualty Damage thereto, Tenant shall, at its
sole cost and expense (using contractors and subcontractors approved by
Landlord, which approval shall not be unreasonably withheld, conditioned or
delayed) to Restore the Tenant Improvements in the Premises to a commercially
reasonable condition (which shall not be required to have the same value or
configuration as the earlier Tenant Improvements). Prior to the commencement of
such Restoration of the Tenant Improvements, Tenant shall submit to Landlord,
for Landlord’s review and approval (not to be unreasonably withheld, conditioned
or delayed consistent with the standards of Article 10), all plans,
specifications and working drawings relating to such Restoration to be conducted
by Tenant. Subject to the provisions of this Lease, Landlord shall not be liable
for any inconvenience or annoyance to Tenant or its visitors, or injury to
Tenant’s business resulting in any way from such damage or the repair thereof.

 

12.2         Landlord and Tenant Termination Rights.

 

12.2.1      Landlord’s Option to Terminate. Notwithstanding any provision of
this Article 12 to the contrary, in the event of any Casualty Damage to the
Project, Landlord may elect not to rebuild and/or Restore the South Tower
Premises, the South Tower, the Plaza Building, the Plaza Building Space and/or
the Project, and instead, subject to the terms of this Section 12.2, terminate
this Lease with respect to the Premises (including the South Tower

 

48

--------------------------------------------------------------------------------


 

Premises and the Plaza Building Space), by notifying Tenant in writing of such
termination within one hundred twenty (120) days after the date of Landlord’s
discovery of the Casualty Damage in question (and such notice shall include a
termination date giving Tenant ninety (90) days to vacate the Premises, which
ninety (90) day period shall be subject to extension for delays due to Force
Majcure (as that term is defined in Section 30.5, below)), provided, however,
that Landlord may so elect to terminate this Lease only if a material portion of
the South Tower Premises shall be materially damaged by Casualty Damage and one
or more of the following conditions is present; (i) Restoration of the South
Tower Premises and/or the South Tower cannot reasonably be completed within
twelve (12) months after the date of commencement of Restoration of the Casualty
Damage (when such Restoration is made without the payment of overtime or other
premiums); (ii) where the primary cause of the Casualty Damage in question is
earthquake, terrorism or war (“Special Risks”) and the costs of Restoration of
the Casualty Damage to the South Tower (and rental abatement resulting
therefrom) not covered by Landlord’s insurance (or by the type of property
damage insurance Landlord is required to carry under this Lease) exceeds the
Landlord Contribution (defined in this Section 12.2.l, below) and Tenant does
not agree within fifteen (15) business days of receipt of Landlord’s notice of
termination to fund the amount in excess of Landlord’s contribution required to
complete the appropriate Restoration; or (iii) unless Tenant has exercised an
Extension Option pursuant to Section 2.4 of this Lease to extend the Term beyond
such fifteen (15) month period, the Casualty Damage occurs during the last
fifteen (15) months of the Lease Term and the Restoration cannot, in the
reasonable opinion of a contractor reasonably selected by Landlord, be completed
within one hundred twenty (120) days after being commenced. At any time, from
time to time, after the date occurring ninety (90) days after the date any
Casualty Damage is discovered by the parties, Tenant may request that Landlord
provide Tenant with a certificate from the architect or contractor described
above setting forth such architect’s or contractor’s reasonable opinion of the
date of completion of the Restoration and Landlord shall respond to such request
within thirty (30) business days. For purposes of this Section 12.2, the
“Landlord Contribution” shall mean *

 

12.2.2      Tenant Termination Right.  If Landlord does not elect to terminate
this Lease with respect to the Premises pursuant to Landlord’s termination right
as provided in Section 12.2.1, above, and: (a) the Restoration of: (i) a
material portion of the South Tower Premises or (ii) those portions of the
Common Areas, the loss of which materially impairs Tenant’s business occupancy
of the South Tower Premises or (iii) both of the areas covered in the foregoing
clauses (i) and (ii), cannot be completed within twelve (12) months after being
commenced, (b) where the primary cause of the Casualty Damage in question is a
Special Risk and the costs of Restoration of Improvements not covered by
Tenant’s insurance (or by the type of property damage insurance Tenant is
required to carry under the Lease) exceeds the Tenant’s Contribution (defined in
this Section 12.2.2, below) and Landlord does not agree (within fifty (15)
business days of Tenant’s notice of termination) to fund the amount in excess of
Tenant’s Contribution required to complete the appropriate Restoration of the
Improvements in the Premises, or (c) the casualty Damage in question occurs
during the last fifteen (15) months of the Lease Term and the Restoration
cannot, in the reasonable opinion of an architect or contractor reasonably
selected by Landlord, be completed within one hundred twenty (120) days after
being commenced, Tenant may elect, no earlier than sixty (60) days after the
date of Tenant’s discovery of the Casualty Damage in question and not later than
ninety (90) days after the date of such discovery, to terminate this Lease with
respect to the Premises (including both the South Tower Premises and the Plaza
Building Space) by written notice to Landlord effective as of the date specified
in the notice, which date shall not be less than thirty (30) days nor more than
ninety (90) days after the date on which such notice is given by Tenant. In
addition, if neither Landlord nor Tenant shall elect to terminate this Lease
with respect to the Premises as set forth in this Section 12.2, and there is
material Casualty Damage to the South Tower Premises, and either:
(i) Restoration of the Casualty Damage with respect to the South Tower Premises
which is to be performed by Landlord under Section 12.1 has not been commenced
within eight (8) months after the date of Landlord’s discovery of the Casualty
Damage in question, or (ii) a material portion of the Restoration of the
Casualty Damage to the South Tower Premises which is Landlord’s responsibility
under Section 12.1 has not been satisfactorily completed within eighteen (18)
months after the date of discovery of damage (which dates shall be subject to
extension for Force Majeure and delays caused by Tenant), then Tenant shall have
the right, within five (5) business days of the end of either such period, and
thereafter during the first five (5) business days of the first day of each such
calendar month following the end of such period until such time as such
Restoration by Landlord is commenced or completed, as applicable, to terminate
this Lease by notice to Landlord (the “Damage Termination Notice”), effective as
of a date set forth in the Damage Termination Notice (the “Damage Termination
Date”), which Damage Termination Date shall not be less than five (5) business
days following the end of such period or each such month, as the case may be.
Notwithstanding the foregoing, if Tenant delivers a Damage Termination Notice to
Landlord, then Landlord shall have the right to suspend the occurrence of the
Damage Termination Date for a period ending thirty (30) days after the delivery
by Tenant of the Damage Termination Notice by delivering to Tenant, within five
(5) business days of Landlord’s receipt of the Damage Termination Notice, a
certificate of Landlord’s contractor responsible for the Restoration of the
damage certifying that it is such contractor’s good faith judgment that the
repairs shall either be commenced or shall be substantially completed, as
applicable, within thirty (30) days after delivery by Tenant of the Damage
Termination Notice. If repairs shall be commenced or shall be substantially
completed, as applicable, prior to the expiration of such thirty (30)-day
period, then the Damage Termination Notice shall be of no force or effect, but
if the repairs are not commenced or substantially completed, as applicable,
within such thirty (30) day period, then this Lease shall terminate upon the
expiration of such thirty (30)-day period. For purposes of this Section 12.2.2,
the “Tenant’s Contribution” shall be equal to *

*

 

12.3         Rent Abatement.  If Tenant is prevented from using (and does not
actually conduct business operations in) the Premises or any portion thereof as
a result of any Casualty Damage to the Buildings, Project or Premises, then
Tenant’s Rent (which for purposes of this Section 12.3 shall include Base Rent,
Additional Rent, Parking Fees and all similar periodic changes contemplated
hereunder) shall be abated or reduced (as the case may be) from the date of
discovery of such Casualty Damage for such time as Tenant is prevented from
using, and actually does not conduct business operations in, the Premises (or if
only of a portion thereof, such abatement shall be in the proportion that the
Rentable Area of the portion of the Premises that Tenant is prevented from using
(and actually does not conduct business operations in) bears to the total
Rentable Area of the Premises). However, if Tenant is prevented from conducting
Tenant’s business in any portion of the Premises and the remaining portion of
the Premises is not sufficient to allow (or otherwise does not permit) Tenant to
effectively conduct Tenant’s business in the Premises (and Tenant actually does
not conduct any business from any portion of the Premises), then Tenant’s Rent
for the entire Premises shall be abated for such time during which Tenant is so
prevented from effectively conducting Tenant’s business in the Premises (and
actually does not conduct business in the entire Premises). If Tenant’s right to
abatement

 

49

--------------------------------------------------------------------------------

 

occurs during a free rent period of other period during which Tenant’s Rent
hereunder is abated or subject to another rent credit provision under this Lease
or the Work Letter (“Overlap Period”), Tenant shall be entitled to an additional
free rent credit (applicable to the rent next due and payable) equal to the free
rent to which Tenant was otherwise entitled during the Overlap Period but which
was not used by virtue of application of this Section 12.3.  In any case where
this Lease is not terminated pursuant to this Article 12, to the extent the
repair and Restoration of the damage involves work within the Premises by Tenant
pursuant to the provisions of this Article 12, Tenant’s abatement period shall
continue until Tenant has been provided a reasonable period to rebuild the
portion of the Premises it is required to rebuild under this Article 12 (subject
to extension for Force Majeure), to install Tenant’s property, furniture,
fixtures, and equipment, and to move in over one (1) weekend.

 

12.4                           Waiver of Statutory Provisions.  The provisions
of this Lease, including this Article 12, constitute an express agreement
between Landlord and Tenant with respect to any and all damage to, or
destruction of, all or any part of the Premises, the Buildings or the Project,
and any statute or regulation of the state of California, including, without
limitation, Sections 1932(2) and 1933(4) of the California Civil Code, with
respect to any rights or obligations concerning damage or destruction in the
absence of an express agreement between the parties, and any other statute or
regulation, now or hereafter in effect, shall have no application to this Lease
or any damage or destruction to all or any part of the Premises, the Buildings
or the Project.  Notwithstanding anything to the contrary contained in this
Lease, in the event of any termination of this Lease pursuant to Articles 12 or
13 hereof, Tenant shall assign and deliver to Landlord (or to any party
designated by Landlord) all insurance proceeds payable under such insurance
policies (and payable to Tenant), covering damage to the Tenant Improvements
together with the full amount of any deductibles payable by Tenant under such
insurance polices; provided, however, that such amount to be assigned and
delivered to Landlord shall not exceed the unamortized portion (based upon a
straight-line amortization of the Tenant Improvement Allowance over the Initial
Term and all Base Rent paid through the date of termination) of the Tenant
Improvement Allowance (as defined in Section 2.1 of the Work Letter) granted to
Tenant by Landlord under this Lease for that portion of the Premises subject to
the damage in question.

 

ARTICLE 13 - CONDEMNATION

 

If the whole or any substantial portion of the Premises shall be permanently
taken for any public or quasi-public use or purpose as a result of any taking by
the power of eminent domain or condemnation by, any competent authority (or any
transfer in lieu of such taking) (collectively, a “Taking”), Landlord shall have
the option to terminate this Lease (as to the entire Premises effective as of
the date possession is required to be surrendered to the authority (the “Taking
Date”).  If, as a result of any Taking of any portion of the Premises, the
Building or the Project, there is a substantial interference in Tenant’s use or
occupancy of the whole or a substantial portion of the Premises for a period of
time in excess of one hundred eighty (180) days, Tenant shall have option to
terminate this Lease by delivery of written notice to Landlord prior to the date
(“Possession Date”) possession of the portion of the Project affected is
required to be surrendered to the authority (in which case this Lease shall
terminate on the Possession Date).  Subject to the provisions hereof, Tenant
shall not, because of such Taking assert any claim against Landlord or the
authority for any compensation because of such Taking, and Landlord shall be
entitled to the entire award or payment in connection therewith, except that
Tenant shall have the right to pursue and receive an award for: (i) fifty
percent (50%) of the value of its leasehold interest hereunder, (ii) its
relocation expenses and (iii) damages to Tenant’s personal property, trade
fixtures and goodwill.  All Rent shall be apportioned as of the date of such
termination.  Subject to the provisions of this Lease, Tenant hereby waives any
and all rights it might otherwise have pursuant to Section 1265, 130 of the
California code of Civil Procedure.  Notwithstanding anything to the contrary
contained in this Article 13, in the event of a Taking of all or any portion of
the Premises for a period of time of less than one hundred eighty (180) days,
then this Lease shall not terminate, but the Base Rent and the Additional Rent
shall be abated during the time and to the extent Tenant is prevented from using
(and actually does not use) the Premises or portions thereof on the same basis
as provided in Article 12 above.  In the case of any Taking where this Lease is
not terminated pursuant to the provisions hereof, Landlord shall, promptly
following the Taking Date or Possession Date, as applicable, restore the
Premises (and all Tenant Improvements contained therein), and the Project to a
complete improvement, in a condition, size, configuration, location and of a
quality and with amenities as close as reasonably possible to the condition of
the Premises, Building and Project in effect immediately prior to such Taking;
provided that Landlord shall not be required to expand more than that portion of
the award applicable to such purposes.

 

ARTICLE 14 - ARBITRATION

 

14.1                           General Submittals to Arbitration.  The submittal
of all matters to arbitration in accordance with the terms of this Article 14 is
the sole and exclusive method, means and procedure to resolve any and all
claims, disputes or disagreements arising under this Lease, including, but not
limited to any matter relating to Landlord’s failure to approve an assignment,
sublease or other transfer of Tenant’s interest in the Lease under Article 15 of
this Lease, any other defaults by Landlord, or any default by Tenant, except for
(i) all claims by either party which (a) seek anything other than enforcement of
rights under this Lease, or (b) are primarily founded upon matters of fraud,
willful misconduct, bad faith or any other allegations of tortious action, and
seek the award of punitive or exemplary damages, (ii) claims relating to
Landlord of any unlawful detainer rights pursuant to California law or rights or
remedies used by Landlord to gain possession of the Premises or terminate
Tenant’s right possession to the Premises, or (c) any action by Landlord’s
exercise for equitable relief and/or specific performance, which disputes shall
be resolved by suit field in the Superior Court of Los Angeles County,
California, the decision of which court shall be subject to appeal pursuant to
applicable Law.  The parties hereby irrevocably waive any and all rights to the
contrary and shall at all times conduct themselves in strict, full, complete and
timely accordance with the terms of this Article 14, and all attempts to
circumvent the terms of this Article 14 shall be absolutely null and void and of
no force or effect whatsoever.  Notwithstanding the foregoing, nothing contained
herein shall limit Tenant’s rights to act in accordance with the terms of
Section 9.3, above.  As to any matter submitted to arbitration (except with
respect to the payment of money) to determine whether a matter would, with the
passage of time, constitute an Event of Default, such passage of time shall not
commence to run until any such affirmative arbitrated determination, as long as
it is simultaneously determined in such arbitration that the challenge of such
matter as a potential Event of Default was made in good faith.  As to any matter
submitted to arbitration with respect to the payment of money, to determine
whether a matter would, with the passage of time, constitute and Event of
Default, such passage of time shall not commence to run in the event that the
party which is obligated to make the payment does in fact make the payment to
the other party.  Such payment can be made “under protest,” which shall occur
when such payment is accompanied by

 

50

--------------------------------------------------------------------------------


 

a good faith notice stating the reasons that the party has elected to make a
payment under protest.  Such protest will be deemed waived unless the subject
matter identified in the protest is submitted to arbitration as set forth in
this Article 14.

 

14.2                           AAA.  Any dispute to be arbitrated pursuant to
the provisions of this Article 14 shall be determined by binding arbitration
before a real estate lawyer with significant experience in the area of office
leases (the “Arbitrator”) under the auspices of the American Arbitration
Association (“AAA”) under the AAA’s commercial arbitration rules then in
effect.  Such arbitration shall be initiated by the parties, either of them,
within ten (10) days after either party sends written notice (the “Arbitration
Notice”) of a demand to arbitrate by registered or certified mail to the other
party and to AAA.  The Arbitration Notice shall contain a description of the
subject matter of the arbitration, the dispute with respect thereto, the amount
involved, if any, and the remedy or determination sought.  The parties may agree
on any Arbitrator that is listed as an active Arbitrator (but not any lawyer who
is then representing, or has previously represented within the immediately
preceding five (5) year period, either party (or any lawyer in any firm that is
then representing, or has previously represented within the immediately
preceding five (5) year period, either party).  If they are unable to agree upon
the Arbitrator within five (5) days, AAA will provide a list of three
Arbitrators who are real estate lawyers and who have significant experience in
the area of office leases and each party may strike one.  The remaining
Arbitrator (or if there are two, the one selected by AAA) will serve as the
Arbitrator.  The parties agree that discovery may occur in accordance with
California Code of Civil Procedure Section 1283.05, subject to Section 14.3.1,
below.

 

14.3                           Arbitration Procedure.

 

14.3.1                  Pre-Decision Actions.  The Arbitrator shall schedule a
pre-hearing conference to resolve procedural matters, arrange for the exchange
of information, obtain stipulations, and narrow the issues.  The parties will
submit proposed discovery schedules to the Arbitrator at the pre-hearing
conference.  The scope and duration of discovery will be within the sole
discretion of the Arbitrator.  The Arbitrator shall have the discretion to order
a pre-hearing exchange of information by the parties, including, without
limitation, production of requested documents, exchange of summaries of
testimony of proposed witnesses, and examination by deposition of parties and
third-party witnesses.  This discretion shall be exercised in favor of discovery
reasonable under the circumstances.

 

14.3.2                  The Decision.  The arbitration shall be conducted in the
City of Los Angeles, California.  Any party may be represented by counsel or any
other authorized representative.  In rendering an award, the Arbitrator shall
determine the rights and obligations of the parties according to the substantive
and procedural laws of the State of California and the terms and provisions of
this Lease.  The Arbitrator’s award shall be based on the evidence introduced at
the hearing, including all logical and reasonable inferences therefrom.  The
Arbitrator may make any determination, and/or grant any remedy or relief that is
just and equitable.  The award must be based on, and accompanied by, a written
statement of award explaining the factual and legal basis for the award as to
each of the principal controverted issues.  The award shall be conclusive and
binding, and it may thereafter be confirmed as a judgment by the Superior Court
of the State of California, subject only to challenge on the grounds set forth
in the California Code of Civil Procedure Section 1286.2.  The Arbitrator shall
award costs, including without limitation Attorneys’ Fees (defined in
Article 17), and expert and witness costs, to the prevailing party, if any, as
determined by the Arbitrator in his discretion.  The Arbitrator’s fees and costs
shall be paid by the non-prevailing party as determined by the Arbitrator in his
discretion.

 

ARTICLE 15 - ASSIGNMENT AND SUBLETTING

 

15.1                           Restriction.  Subject to the terms of this
Article 15, without the prior written consent of Landlord, which may not be
withheld except as provided in this Article 15, Tenant shall not, either
involuntarily or voluntarily or by operation of law or otherwise, assign,
mortgage, pledge, hypothecate, encumber or permit any lien to attach to; of
transfer this Lease or any interest herein, or sublet the Premises or any part
thereof, or permit the Premises to be occupied by anyone other than Tenant, its
Affiliates and Successors (defined in Section 15.8, below) and their employees
(each a “Transfer” and any person or entity to whom a Transfer is made or sought
to be made is referred to herein as a “Transferee”).  Any Transfer with respect
to which Landlord’s consent is required under this Article 15, and with respect
to which such consent requirement is not exempted under this Article 15 is
referred to herein as a “Consent Transfer.”  Subject to the provisions of this
Article 15, any Consent Transfer made without Landlord’s prior written consent
shall, at Landlord’s option, be null, void and of no force or effect.

 

15.2                           Notice to Landlord.  Subject to Section 15.3,
below, if Tenant desires to enter into a Consent Transfer then at least twenty
(20) days (but no more than one hundred eighty (180) days) prior to the
effective date of the proposed Transfer, Tenant shall submit to Landlord a
written request (a “Transfer Consent Notice”) for Landlord’s consent, which
notice shall include:

 

15.2.1                  A statement containing: (i) the name and address of the
proposed Transferee; (ii) current financial statements of the proposed
Transferee; (iii) the proposed effective date of the Transfer; (iv) a
description of the portion of the Premises subject to the proposed Transfer (the
“Subject Space”); (v) all of the principal terms of the proposed Transfer
(including a calculation of the Transfer Profits (defined in Section 15.4,
below)); (vi) reasonably detailed information as to the proposed Transferor’s
proposed use of the Subject Space; and (vii) any other good faith information
customarily required by landlords of Comparable Buildings in connection with the
review of similar Transfers.

 

15.2.2                  Four (4) originals of the proposed assignment or
sublease or other Transfer and four (4) originals of executed copies of
Landlord’s form of “Landlord’s Consent to Sublease” or “Assignment and
Assumption of Lease and Consent” (or some other commercially reasonable form of
such documents) executed by Tenant and the proposed Transferee.

 

15.2.3                  If following Tenant’s submission of a Transfer Consent
Notice.  Tenant modifies any of the material terms and conditions relevant to a
proposed Transfer specified in the Transfer Consent Notice, Tenant shall

 

51

--------------------------------------------------------------------------------


 

re-submit such transfer Consent Notice to Landlord for its consent pursuant to
all of the terms and conditions of this Article 15.

 

Subject to the provisions of Section 15.3 below, Landlord shall either grant its
consent or withhold or condition its consent (pursuant to the criteria set forth
in Section 15.3, below) within twenty (20) days (provided that the applicable
time period shall be fifteen (15) days if the applicable Transfer involves two
(2) full South Tower floors (or less space)) following Landlord’s receipt of a
Transfer Consent Notice conforming to the requirements of this Section 15.2;
provided, however, that notwithstanding the foregoing, the applicable time
period shall be within sixty (60) days with respect: (i) to any required
Landlord response to a Tenant request for a Recognition Agreement (defined in
Section 15.10 below) under Section 15.10, (ii) to any circumstance where Tenant
and/or the proposed Transferee shall request any amendment to the provisions of
this Lease, or (iii) to any circumstance where the proposed Transferee is
proposing to provide substitute Credit Enhancements (defined in Section 15.3.5
below) to satisfy the requirements of Section 15.3.5.

 

15.2.4                  Landlord’s Recapture Rights.  Notwithstanding anything
to the contrary contained in this Article 15, subject to the terms hereof, in
the event Tenant contemplates a Consent Transfer:  (a) of all or a portion of
the Premises for substantially all of the then remaining portion of the Initial
Term (or then effective Extension Term), (b) of the Plaza Building Space or
(c) with respect to more than one (1) full floor of the South Tower Premises
after the seventh (7th) anniversary of the First Increment Commencement Date,
Tenant shall give Landlord thirty (30) days prior written notice (the “Intention
to Transfer Consent Notice”) of such contemplated Consent Transfer (whether or
not the contemplated Transferee or the terms of such contemplated Consent
Transfer have been identified or determined).  Any Intention to Transfer Consent
Notice shall specify the location and amount of square feet of Rentable Area of
the Premises which Tenant intends to Transfer (the “Contemplated Transfer
Space”), the contemplated date for the commencement of the contemplated Transfer
(the “Contemplated Transfer Date”) and the contemplated length of the term of
such contemplated Transfer, and shall specify that such Intension to Transfer
Consent Notice is delivered to Landlord pursuant to this Section 15.2.4 in order
to allow Landlord to elect to recapture the contemplated Transfer Space for the
term set forth in the Intention to Transfer Consent Notice.  Thereafter,
Landlord shall have the option, by giving written notice to Tenant within twenty
(20) days after receipt of any Intention to Transfer Consent Notice, to
recapture the Contemplated Transfer Space.  Such recapture shall cancel and
terminate or when appropriate suspend this Lease with respect to such
Contemplated Transfer Space as of the Contemplated Transfer Date until the last
day of the term of the contemplated Transfer Space.  Such recapture shall cancel
and terminate or when appropriate suspend this Lease with respect to such
Contemplated Transfer Space as of the Contemplated Transfer Date until the last
day of the term of the contemplated Transfer as set forth in the Intention to
Transfer Consent Notice (provided, however, that: (i) if such last day of the
contemplated Transfer is within the last twenty (20) months of the Initial Lease
Term, Landlord may elect to have such recapture continue for the remainder of
the Term and (ii) if the Contemplated Transfer Space is the Plaza Building
Space, such recapture shall apply (in all cases) to the remainder of the Term),
at which time, if the Term  has not then expired and this Lease remains in full
force and effect, Landlord shall redeliver such Contemplated Transfer Space in
substantially the same condition as of the date of cancellation, termination, or
suspension, reasonable wear and tear excepted (or in the same condition in which
Tenant would have permitted a Transferee to return such Contemplated Transfer
Space) whereupon, such space shall be deemed to be part of the premises once
again. Tenant acknowledges and agrees that in the event that Landlord shall
recapture the Plaza Building Space pursuant to this Section 15.2.4, all of
Tenant’s Tenant Plaza Building Identification Rights (defined in
Section 28.5.4(ii), below) shall terminate and from such date forward shall be
of no force or effect.  In the event of a recapture by Landlord, if this Lease
shall be cancelled and terminated, or when appropriate, suspended, with respect
to less than the entire South Tower Premises, the Rent reserved herein shall be
reduced to eliminate the Base Rent and Additional Rent attributable to the
Contemplated Transfer Space that has been Transferred, and this Lease, as so
amended, shall continue thereafter in full force and effect, and upon request of
either party, the parties shall execute a written confirmation of the same and
Landlord shall, at its sole costs and expense, construct or cause to be
constructed any demising walls that are necessary with respect to the
Contemplated Transfer Space.  If Landlord declines, or fails to elect in a
timely manner, to recapture any Contemplated Transfer Space identified in any
Intention to Transfer Consent Notice under this Section 15.2.4, then, subject to
the other terms of this Article 15, for a period of nine (9) months (the “Nine
Month Period”) commencing on the last day of such twenty (20) day period,
Landlord shall not have any right to recapture such Contemplated Transfer Space
in connection with any Consent Transfer for which Tenant delivers to Landlord a
Transfer Consent Notice during the Nine Month Period, provided that any such
Transfer is for the Contemplated Transfer Space and for the area described in,
and otherwise is substantially on the terms set forth in the Intention to
Transfer Consent Notice; provided, further, however, that any such Transfer
shall be subject to the remaining terms of this Article 15.  Tenant may send
additional Intention to Transfer Notices to Landlord with respect to a
Contemplated Transfer space or other portions of the Premises during the Nine
Month Period, and in the event that Tenant does so, Landlord shall again have a
right to recapture such Contemplated Transfer Space and all of the procedures
set forth herein shall be repeated, including a new start to the Nine month
Period.  If such a Transfer is not so consummated, within the Nine Month Period
(or if a Transfer is so consummated then upon the expiration of the term of any
Transfer of such Contemplated Transfer Space that is consummated within such
Nine Month Period), Tenant shall again be required to submit a new Intention to
Transfer Consent Notice to Landlord with respect any contemplated Consent
Transfer, as provided above in the Section 15.2.4.

 

15.3                           Landlord’s Consent; Standards; Remedies.  Subject
to Section 15.2.4, Landlord’s consent to any proposed Consent Transfer shall not
be withheld or conditioned except when such withholding or conditioning of
consent is based upon one or more of the following reasons (provided, however,
that any withholding or conditioning of Landlord’s consent, when based upon one
or more of the following reasons, shall be deemed reasonably withheld or
conditioned:

 

15.3.1                  The Transferee is of a character or demonstrated
reputation or engaged in a business which is materially inconsistent with
quality of the Project (as judged with reference to the then existing direct
tenants in the project);

 

15.3.2                  The Transferee intends to use the subject Space for
purposes which are not permitted under this Lease;

 

15.3.3                  The Transferee is either a governmental agency or
instrumentality thereof (provided, however, that Landlord shall not be entitled
to disapprove a Transfer of space in the south Tower by the terms of this
Section 15.3.3 if: (i) the Transfer is to a Transferee that is a governmental
entity that is comparable to a governmental

 

52

--------------------------------------------------------------------------------


 

entity with which Landlord has voluntarily entered into a direct lease of office
space in the above ground areas of the Project within the sixty (60) month
period prior to the date on which Tenant delivers a Transfer Consent Notice (an
“Existing comparable Governmental Tenant”), and (ii) Tenant’s Transfer of the
applicable Subject Space (and the proposed use of such Subject Space by the
proposed Transferee) shall comply with the requirements of Section 7.1.1, above,
such that: (a) the use proposed by the Transferee is a Permitted Domestic
Government Use or a Permitted Foreign Governmental Use, (b) the characteristics
of the proposed Transferee are such that, the occupancy by such Transferee of
space in the Project will not, in Landlord’s good faith and reasonable
discretion, be more intrusive upon and/or more in conflict with the nature,
size, intensity, reputation and/or impacts upon security, use of Common Areas,
reputation of the Project and/or desirability of the Project to other tenants
(and all other reasonably relevant characteristics specified by Landlord with
respect to the use by any Existing comparable Governmental Tenant of its
premises), and (c) the Subject Space to be Transferred is no larger than the
above ground premises at the Project occupied by Existing Comparable
Governmental Tenants as of the date on which Tenant delivers a Transfer Consent
Notice (so that if, for example, the premises leased to Existing Comparable
Governmental Tenants is a premises of two thousand (2,000) square feet of
Rentable Area, is used as an office for executives and/or legal staff for a
governmental agency and is reasonably viewed by the public (and other tenants)
as being comparable to the other first class tenants in the South Tower,
Tenant’s rights to Transfer any Subject Space to a Transferee that is a
governmental entity proposing a Permitted Domestic Governmental Use or a
Permitted Foreign Governmental Use, as the case may be, in such Subject Space
shall be limited to Domestic Government Use or a Foreign Governmental Use, as
applicable, of two thousand (2,000) square feet of Rentable Area or less of a
comparable nature to such Domestic Government Use or Foreign Governmental Use or
a Foreign Governmental Use, as the case may be, by such Comparable Existing
Governmental Tenant);

 

15.3.4                  The proposed Transfer would cause a violation of another
lease for space in the Project, or would give an occupant of the Project a right
to cancel its lease;

 

15.3.5                  In the event that there has been a substantial decline
in Tenant’s financial strength, the proposed Transferee does not have the
financial strength (taking into account all of the Transferee’s other actual or
potential obligations and liabilities) to perform its obligations with respect
to the proposed Transfer or, otherwise does not satisfy Landlord’s standards for
financial standing with respect to tenants under direct leases of comparable
economic scope or is not a party of reasonable financial worth and/or financial
stability in light of the responsibilities to be undertaken in connection with
the Transfer on the date consent is requested and such proposed Transferee is
not willing to provide credit enhancements (“Substitute Credit Enhancements”)
(such as security deposits, letters of credit and/or guaranties) to Landlord of
substantially the same type and magnitude (with the form and substance of all
documentation) as those which Landlord has accepted from other tenants of the
Project of similar creditworthiness and financial strength to such Transferee
with which Landlord has entered into direct leases within the twelve (12) month
period prior thereto with respect to space of a Rentable Area comparable to the
Rentable Area of the Subject Space for a term equal to the remaining Lease Term,
and pursuant to which such tenant has assumed monetary obligations equal to
those to be assumed under the Transfer;

 

15.3.6                  In the event that Tenant proposes any Transfer on or
before the date that is forty-eight (48) months after the Third Increment
Commencement Date;

 

(i)                                     either the proposed Transferee, or any
person which directly or indirectly controls, is controlled by, or is under
common control with the proposed Transferee, is currently in discussions with
Landlord to lease space in the Project or has been in such discussions within
the preceding sixty (60) days;

 

(ii)                                  either the proposed Transferee, or any
person which directly or indirectly controls, is controlled by, or is under
common control with, the proposed Transferee, is currently a tenant or a
subtenant in the Project; or

 

(iii)                               the proposed Transfer would be on economic
terms (based upon the effective rental rates) more favorable to the Transferee
than the economic terms then being accepted by Landlord for comparable direct
leasing transactions in the Project.

 

Notwithstanding anything to the contrary in this Section 15.3.6, the provisions
of this Section 15.3.6 shall not apply if the proposed Transfer (and all other
Transfers then in effect) cover aggregate Subject Spaces (expressed in a number
of aggregate square feet of Rentable Area) which does not exceed the number of
square feet of Rentable Area, If any, by which [ILLEGIBLE] then effective area
of the Premises (expressed in number of square feet of Rentable Area) is greater
than *

*

 

15.3.7                  In the event that Tenant proposes to Transfer the Plaza
Building Space:

 

(i)                                     The proposed Transfer is for less than *
Building Space; or

 

(ii)                                  The proposed Transferee is not a Permitted
Plaza Building First Class Tenant (defined in Section 28.9.3 below).

 

15.3.8                  Landlord agrees that it shall be unreasonable for
Landlord to withhold its consent to a Consent Transfer on the grounds that such
Consent Transfer is a sublease or assignment of a subleasehold interest.

 

15.3.9                  Notwithstanding anything to the contrary in this Lease,
if Tenant or any proposed Transferee claims that Landlord has unreasonably
withheld or delayed its consent or otherwise acted in a manner not permitted
under this Article 15, then the sole remedy of Tenant and such proposed
Transferee, if such claim is determined by the Arbitrator or by a court of
competent jurisdiction to be successful, shall be declaratory judgment

 

53

--------------------------------------------------------------------------------


 

and an injunction for the relief sought together with (x) a recovery of
attorneys’ fees and costs pursuant to Article 17 and (y) any direct monetary
damages or other monetary relief.  Tenant and each proposed Transferee hereby
waive to the maximum extent permitted by Law any and all other remedies,
including, without limitation, any right at law or equity to terminate this
Lease with respect to any such claim.

 

15.3.10  Tenant acknowledges that Tenant’s rights under this Article 15 satisfy
the conditions set forth in Section 1951.4 of the California Civil Code with
respect to the availability to Landlord of certain remedies for a default by
Tenant under this Lease.

 

15.4                           Transfer Profits.  Subject to the provisions of
this Article 15, if Landlord consents to any Transfer, Tenant shall pay to
Landlord *       of any Transfer Profits (defined below); provided, however,
that Tenant shall have no obligation to pay to Landlord any portion of any
Transfer Profits allocable to any period of occupancy by the Transferee under
the Transfer occurring prior to July 1, 2008.  “Transfer Profits” shall mean all
rent, additional rent or other material consideration received by Tenant in
connection with the Transfer in excess of the Rent and Additional Rent payable
by Tenant under this Lease during the term of the Transfer, on a per square foot
of Rentable Area basis if less than all of the Premises is transferred (unless
all or a portion of the subject space is subject to different Rent and
Additional Rent terms, in which case, to the extent applicable, such different
terms shall be applicable), after first deducting the expenses incurred or to be
incurred by Tenant for the following (collectively, the “Transfer Costs”):
 (i) any changes, alterations and improvements to the Subject Space in
connection with the Transfer, (ii) any space planning, architectural or design
fees or expenses incurred in marketing the Subject Space or in connection with
such Transfer, (iii) any improvement allowance or other monetary concessions
actually provided to the Transferee with respect to the Subject Space, (iv) any
brokerage commissions actually paid by Tenant, or paid to Landlord, in
connection with Transfer, (v) any good faith, out-of-pocket attorneys’ fees
actually incurred by Tenant, or paid to Landlord, in connection with the
Transfer, (vi) any lease takeover costs incurred by Tenant in connection with
the Transfer, (vii) any actual, out-of-pocket costs of advertising the Subject
Space, (viii) the amount of any Base Rent and Additional Rent paid by Tenant to
Landlord with respect to the Subject Space during the period commencing on the
later of (a) the date Tenant contracts with a reputable broker to market the
Subject Space and notifies the Landlord in writing of such contract (or
commences negotiations with the Transferee), and (b) the date Tenant actually
vacates the entire Subject Space, until the commencement of the term of the
Transfer, and (ix) any other economic concessions actually given to the
Transferee.  The determination of the amount of Landlord’s applicable share of
the Transfer Profits shall be made on a monthly basis as rent or other
consideration is received by Tenant under the Transfer.  For purposes of
calculating the Transfer Profits on a monthly basis, the Transfer Costs shall be
allocated to the earliest portion of the term of such Transfer until such
Transfer Costs are exhausted (such that Transfer Profits shall not be payable
with until respect to a Transfer until Tenant has first recovered all of its
Transfer Costs applicable to the applicable Subject Space).  Transfer Profits
shall also include, but not be limited to, key money, bonus money or other cash
consideration paid by the Transferee to Tenant in connection with such Transfer,
but shall exclude any payment which is not in excess of fair market value for
(1) services rendered by Tenant to Transferee or (2) non-lease assets,
inventory, equipment, or furniture transferred by Tenant to Transferee in
connection with such Transfer.

 

15.5                           Landlord’s Costs.  With respect to each Transfer
proposed to be consummated by Tenant, whether or not Landlord shall grant its
consent thereto, Tenant shall pay Landlord’s actual review and processing fees,
as well as any reasonable professional fees (including, without limitation,
attorneys’, accountants’, architects’, engineers’ and consultants’ fees)
(collectively, “Review Expenses”) incurred by Landlord, within thirty (30) days
after written request by Landlord to do so; provided, however, that in no event
shall such Review Expenses exceed: (a) *       [ILLEGIBLE] respect to subleases
of not more than 2,500 rentable square feet or space in the Premises or
(b) *             other transactions, for a Consent Transfer in the ordinary
course of business; provided, further, however, that none of the above dollar
limitations shall apply to (A) any Consent Transfer with respect to which Tenant
shall request a Recognition Agreement under Section 15.10, (B) any Transfer
involving more than seventy-five thousand (75,000) square feet of Rentable Area;
or (C) any Consent Transfer with respect to which Tenant or the prospective
Transferee shall request documentation in addition to, or material modification
of, Landlord’s standard form of “Consent to Sublease” or “Assignment and
Assumption of Lease and Consent” for granting such consent.

 

15.6                           Continuing Liability of Tenant.  Notwithstanding
the consummation or attempted consummation of any Transfer under this
Article 15, Tenant shall remain as fully and primarily liable for the payment of
Rent and for the performance of all other obligations of Tenant contained in
this Lease to the same extent as if the Transfer had not occurred; provided,
however, that any act or omission of any Transferee, other than Landlord, that
violates the provisions of this Lease shall be deemed a breach of this Lease by
Tenant.  If any Transferee defaults beyond applicable cure and grace periods in
the performance of any of the provisions hereof, such default shall constitute
an Event of Default hereunder, and Landlord may proceed directly against Tenant
with respect thereto without the necessity of exhausting its remedies against
such Transferee.  Landlord may consent to subsequent Transfers of this Lease by
Transferees of Tenant, upon notice to Tenant, but without obtaining its or their
consent thereto, and such action shall not relieve Tenant of any of its
liability or obligations under this Lease.  Landlord agrees to provide Tenant
with copies of any notices that Landlord delivers to Tenant’s subtenants and/or
assignees pertaining to breaches or defaults under the Lease and agrees that
Tenant shall have the right to cure (concurrently with such subtenants’ and/or
assignees’ rights to cure) such breaches within the time periods applicable for
cures under this Lease.

 

15.7                           Non-Waiver.  The consent by Landlord to any
Transfer shall not relieve Tenant, or any person claiming through or by Tenant,
of the obligation to obtain the consent of Landlord, pursuant to this
Article 15, to any further Transfer.  In the event of a Transfer, Landlord may
collect rent from the Transferee when the Transferee is an assignee, or from a
Subtenant if an Event of Default by Tenant is then in existence; provided,
however, that Landlord shall have no right to make a “double recovery” of rent. 
By collecting any such rent from a Transferee, Landlord shall not be deemed to
have waived any of Landlord’s rights hereunder, and the collection of the rent
from a person other than Tenant shall not be deemed a waiver of any of
Landlord’s rights under this Article 15, an acceptance of any Transferee as
Tenant, or a release of Tenant from the performance of Tenant’s obligations
under this Lease.

 

15.8                           Affiliates.  Except as specifically set forth
otherwise herein, this Lease may be assigned or all or any portion of the South
Tower Premises and/or the entire Plaza Building Space may be sublet, in fact or
by operation of law, by Tenant to any Affiliate of Tenant or to any Successor of
Tenant without the consent of Landlord (i.e., such

 

54

--------------------------------------------------------------------------------


 

Transfers shall be exempt from such Landlord consent requirements under this
Article 15) and without being subject to the provisions of Section 15.2.4, 15.3,
15.4, and 15.5); provided, however, that any Transfer of the Plaza Building
Space to an Affiliate (as opposed to a Successor) shall be subject to all of the
provisions of this Article 15.  An “Affiliate” means, as to any designated
person or entity, any other person or entity which Control with, such designated
person or entity, or the parent of any such designated entity.  A “Successor”
means any person or entity of reasonable financial standing which acquires in
good faith in a single transaction or in a series of related transaction (by
merger, consolidation, transfer of assets or otherwise) this Lease and all or
substantially all of the other property and assets of Tenant, and/or Tenant’s
parent, and which assumes by written instrument all of Tenant’s liabilities
hereunder.  “Control,” as used in this Section 15.8, shall mean the possession,
direct or indirect, of the power to direct or cause the direction of the
management and policies of a person or entity or the parent of such designated
entity, and ownership, directly or indirectly, of a least fifty percent (50%) of
the voting securities of, or at least fifty percent (50%) of the voting interest
in, any person or entity or the parent of such entity.

 

15.9                           Occupancy By Others.  Except as specifically set
forth otherwise herein, Tenant shall have the right, without the payment of any
Transfer Profits to Landlord and without the need to obtain Landlord’s consent
(i.e., such Transfers shall be exempt from such Landlord consent requirements),
and without prior notice to Landlord, to permit the occupancy of portions of the
South Tower Premises to any individual(s) or entities providing services onsite
(exclusively) to Tenant (but not to the general public) (“Tenant’s Occupants”)
on and subject to the following conditions: (i) all such individuals or entities
shall be of a character and reputation consistent with the quality of the
Project; (ii) the space occupied by such Tenant’s Occupants shall not be
separately demised from the Premises and shall not have a separate entrance from
the Premises, and (iii) in the aggregate, such Tenant’s Occupants shall not
occupy more than *                 rentable square feet of space in the South
Tower Premises (“Tenant’s Occupants’ Maximum Amount”); provided, however, that
no occupancy of any portion of the Plaza Building Space by any Tenant Occupant
(or any other individual or entity) shall be permitted pursuant to this
Section 15.9 without Landlord’s prior written consent.  Tenant shall, within
five (5) days, notify Landlord of any occupancy by any Tenant Occupant of any
portion of the Premises pursuant to this Section 15.9 and shall supply Landlord
with any documents or information reasonably requested by Landlord regarding any
such Tenant Occupant within ten (10) days of Landlord’s request therefor.  Any
occupancy permitted under this Section 15.9 shall not be deemed a Transfer under
this Article 15.  Notwithstanding the foregoing, no such occupancy shall relieve
Tenant from any liability or any obligations under this Lease.

 

15.10                     Landlord’s Recognition of Transfers Upon Termination
of Lease.  At Tenant’s request, Landlord shall execute a commercially reasonable
recognition agreement (a “Recognition Agreement”), on Landlord’s form of
Recognition Agreement, in favor of a Transferee under a Consent Transfer who is
a subtenant of Tenant (a “Subtenant”), which provides that, in the event this
Lease shall be terminated, Landlord shall recognize the sublease between such
Subtenant and Tenant (the “Sublease”) and shall not disturb such Subtenant’s
possession of the Premises or applicable portion thereof (the “Sublease Space”),
due to such termination on the condition that: (i) at the time of Tenant’s
request for Landlord’s execution of the Recognition Agreement, such Sublease
shall contain the same economic terms and conditions set forth in this Lease,
subject to equitable modifications based on the Rentable Area of the Sublease
Space; provided, however, that: (a) the Recognition Agreement shall provide
that, in the event of the termination of Tenant’s leasehold interest in the
Sublease Space, the monthly base rent payable to Landlord by such Subtenant
shall be the greater of: (1) the base rent rate specified in the Sublease, or
(2) the Base Rent specified herein (on a per square foot of Rentable Area basis)
and (b) such Subtenant shall not be entitled exercise any of Tenant’s rights
with respect to Sections (or Articles) 1.3.4, 1.5.2, 1.6, 1.7, 1.8, 1.9, 1.10
(unless such Subtenant is subleasing the entire Plaza Building Space, in which
case all of the provisions of Section 1.10 (except for Tenant’s Additional ATM
Right) shall apply to such Subtenant), 2.4, 4.3.4, 4.4.1 (but only to the extent
that it permits Tenant to pay Tenant’s Percentage Share of Landlord’s estimate
of Property Taxes and of the cost of Landlord’s Insurance on anything other than
a monthly basis), 4.5.1, 4.6, 6, 7.1.1 (but only to the extent that it permits
Tenant to use Premises for a Permitted Domestic Government Use or a Permitted
Foreign Governmental Use), 8.1.1 (but only to the extent that it specifies the
After Hours HVAC Rate), 8.1.5, 8.1.7 (but only to the extent that it allows
Tenant to install a security system that is not compatible with Landlord’s
security system), 8.1.9, 9.3, 15.3.3 (but only to the extent that it permits
Tenant to make a Transfer to a governmental entity), 15.9, 15.10, 19.2, 19.3,
20.2.3, 20.2.4, 20.2.5, 20.3, 20.4, 20.5, 28.3 (but only to the extent that it
permits Tenant to require Landlord to include a reference to “City National
Plaza” (or any other name) on the South Tower directory (defined in
Section 28.3, below), or within the Electronic South Tower Directory (defined in
Section 28.3, below)), 28.5, 28.6, 28.7, 28.8, 28.9, 29, 30.9, 30.30, or 30.31,
and the provisions of such Sections or Articles (or the provisions of such
Sections or Articles providing such rights) shall in no event be applicable to
such Subtenant; (ii) the Sublease Space shall consist of the entire Plaza
Building Space or of full floors of the Premises which are not located in
between two (2) full or partial floors of the Premises; (iii) Landlord shall not
be liable for any act or omission of Tenant; (iv) Landlord shall not be subject
to any offsets or defenses which Subtenant might have as to Tenant or to any
claims for damages against Tenant, nor shall Landlord be obligated to fund to,
or for the benefit of, Subtenant, any undisbursed tenant improvement or
refurbishment allowance or other allowances or monetary concessions;
(v) Landlord shall not be required or obligated to credit Subtenant with any
rent, additional rent, security deposits, security or other amounts delivered or
paid by Subtenant to Tenant; (vi) Landlord shall not be bound by any terms or
conditions of the Sublease which are inconsistent with the terms and conditions
of this Lease; (vii) such recognition shall be effective upon, and Landlord
shall be responsible for performance of only those covenants and obligations of
Tenant pursuant to the Sublease accruing after the termination of this Lease
which would be obligations of Landlord if Subtenant were the tenant under this
Lease; (viii) as a condition to Landlord’s obligation to enter into a
Recognition Agreement with a particular Subtenant, Landlord shall have the right
to reasonably approve the creditworthiness and financial strength of Subtenant,
which reasonable approval shall be based upon the creditworthiness and financial
strength then generally required by Landlord of a new tenant which is leasing
space of a Rentable Area in the Project comparable to the Rentable Area of the
Sublease Space for a term equal to the remaining Lease Term, and who is assuming
the monetary obligations equal to those to be assumed under the Sublease (which
may also be met by such Subtenant providing Substitute Credit Enhancements of
the same type and magnitude which Landlord has accepted from other tenants of
the Project of similar creditworthiness and financial strength to such Subtenant
with which Landlord has entered into direct leases with respect to space of a
Rentable Area comparable to the Rentable Area of the Sublease Space for a term
equal to the remaining Lease Term, and pursuant to which such tenant has assumed
monetary obligations equal to those to be assumed under the Sublease); and
(ix) Subtenant shall make full and complete attornment to Landlord, as lessor,
pursuant to written agreement executed by Landlord and

 

55

--------------------------------------------------------------------------------


 

Subtenant, so as to establish direct privity of contract between Landlord and
Subtenant with the same force and effect as though Sublease was originally made
directly between Landlord and Subtenant.  At Landlord’s election, upon
Landlord’s written request given at any time after the termination of this
Lease, Subtenant shall execute a lease for the Sublease Space subject to the
applicable Sublease upon the same terms and conditions as set forth in the
applicable Recognition Agreement.  In the event Landlord enters into a
Recognition Agreement with any particular Subtenant pursuant to the terms of
this Section 15.10.  Tenant hereby acknowledges and agrees that, for purposes of
calculating the damages due Landlord following Tenant’s breach and Landlord’s
termination of this Lease, with respect to any such Sublease Space, Landlord
shall be deemed to have adequately mitigated its damages in accordance with
applicable Law.

 

ARTICLE 16 - DEFAULT AND REMEDIES

 

16.1                           Events of Default By Tenant.  The occurrence of
any of the following shall constitute a material default and breach of this
Lease by Tenant (an “Event of Default”);

 

16.1.1                  Any failure by Tenant to pay any Rent or any other
charge required to be paid under this Lease, or any part thereof, within five
(5) business days of notice from Landlord to Tenant of such failure.

 

16.1.2                  Any failure by Tenant to execute and deliver any
statement or document described in Article 18 (Subordination and Attornment) and
22 (Estoppel Certificates) requested by Landlord within the time periods
specified therein, where such failure continues for three (3) business days
after delivery by Landlord to Tenant of written notice of such failure; which
written notice shall reference this Section 16.1.2 and state that an Event of
Default will be deemed to occur if Tenant shall continue to fail to execute and
deliver such statement or document.

 

16.1.3                  The failure by Tenant to observe or perform any other
provision of this Lease to be observed or performed by Tenant, other than those
described in Sections 16.1.1 and 16.1.2, above, if such failure continues for
thirty (30) days after written notice thereof from Landlord to Tenant; provided
that if the nature of such default is such that the same cannot reasonably be
cured within a thirty (30) day period, an Event of Default by Tenant shall not
be deemed to have occurred if Tenant: (a) agrees in a written notice delivered
to Landlord within twenty (20) days after written notice of default from
Landlord that it will cure such default, (b) diligently commences such cure
within such twenty (20) day period and (c) thereafter diligently proceeds to
rectify and cure such default in full.

 

The notice periods provided herein are in addition to and not in lieu of the
notice requirements of California Code of Civil Procedure §1161, et seq.

 

16.2                           Remedies Upon Default.  Upon the occurrence of
any Event of Default by Tenant, Landlord shall have, in addition to any other
remedies available to Landlord at law or in equity, the option to pursue any one
or more of the following remedies, each and all of which shall, subject to
applicable Law, be cumulative and nonexclusive, without any notice or demand
whatsoever.

 

16.2.1                  Landlord’s Right To Terminate Upon Tenant Default.  Upon
the occurrence of an Event of Default by Tenant as provided in Section 16.1
above, Landlord shall have the right to terminate this Lease and recover
possession of the Premises by giving written notice to Tenant of Landlord’s
election to terminate this Lease (subject to and in accordance with applicable
Laws), in which event Landlord shall be entitled to receive from Tenant:

 

(i)                                     The worth at the time of award of any
unpaid Rent which had been earned at the time of such termination; plus

 

(ii)                                  The worth at the time of award of the
amount by which the unpaid Rent which would have been earned after termination
until the time of award exceeds the amount of such rental loss Tenant proves
could have been reasonably avoided; plus

 

(iii)                               The worth at the time of award of the amount
by which the unpaid Rent for the balance of the Term after the time of award
exceeds the amount of such rental loss that Tenant proves could be reasonably
avoided; plus

 

(iv)                              Any other amount reasonably necessary to
compensate Landlord for all the detriment proximately caused by Tenant’s failure
to perform its obligations under this Lease or which in the ordinary course of
things would be likely to result therefrom; and

 

(v)                                 At Landlord’s election, such other amounts
in addition to or in lieu of the foregoing as may be permitted from time to time
by applicable Law.

 

As used in Sections 16.2.1(i) and 16.2.1(ii) above, “worth at the time of award”
shall be computed by allowing interest at ten percent (10%) per year.  As used
in Section 16.2.1(iii) above, “worth at the time of award” shall be computed by
discounting such amount at the discount rate of the Federal Reserve Bank of San
Francisco at the time of award plus one percent (1%).

 

16.2.2                  Landlord’s Right To Continue Lease Upon Tenant Default. 
Upon the occurrence of an Event of Default under this Lease and abandonment of
the Premises by Tenant, if Landlord does not elect to terminate this Lease as
provided in Section 16.2.1 above, Landlord may from time to time, without
terminating this Lease, enforce all of its rights and remedies under this
Lease.  Without limiting the foregoing, Landlord shall have the remedy described
in California Civil Code Section 1951.4 (Landlord may continue this Lease in
effect after Tenant’s breach and abandonment and recover Rent as it becomes due,
if Tenant has the right to sublet or assign, subject only to reasonable
limitations).

 

56

--------------------------------------------------------------------------------

 

16.2.3                  Right of Landlord to Perform.     All covenants and
agreements to be performed by Tenant under this Lease shall be performed by
Tenant at Tenant’s sole cost and expense, except as expressly provided to the
contrary under this Lease.  If Tenant shall fail to perform any obligation under
this Lease, and such failure shall continue in excess of thirty (30) days
(except that there shall be no notice and cure period with respect to
emergencies, and for purposes of this Section 16.2.3, such notice and cure
period shall be ten (10) business days with respect to failures by Tenant to
perform Tenant’s obligations with respect to compliance with Laws or pursuant to
Article 11), Landlord may, but shall not be obligated to, make any such payment
or perform any such act on Tenant’s part without waiving its rights based upon
any such failure of Tenant and without releasing Tenant from any of its
obligations hereunder.  Any sums so paid by Landlord and all incidental costs,
together with interest thereon at the lesson of: (i) the maximum rate permitted
by Law and (ii) fifteen percent (15%) per annum (the “Default Rate”), calculated
from the date of such payment by Landlord, shall be payable to Landlord as
Additional Rent within thirty (30) days following Landlord’s demand therefor.

 

16.3                           Subleases of Tenant.  If Landlord elects to
terminate this Lease on account of any Event of Default by Tenant, as set forth
in this Article 16, subject to any Recognition Agreement granted under
Section 15.10, Landlord shall have right to terminate any and all subleases,
licenses, concessions or other consensual arrangements for possession entered
into by Tenant and affecting the Premises.

 

16.4                           Efforts to Relet.  For the purposes of this
Article 16, Tenant’s right to possession shall not be deemed to have been
terminated by efforts of Landlord to relet the Premises, by its acts of
maintenance or preservation with respect to the Premises, or by appointment of a
receiver to protect Landlord’s interests hereunder.  The foregoing enumeration
is not exhaustive, but merely illustrative of acts which may be performed by
Landlord without terminating Tenant’s right to possession.

 

16.5                           Non-Waiver.  Nothing in this Article 16 shall be
deemed to affect Landlord’s rights to indemnification for liability or
liabilities arising prior to termination of this Lease for personal injury or
property damages under the indemnification clause or clauses contained in this
Lease.  No acceptance by Landlord of a lesser sum than the Rent then due shall
be deemed to be other than on account of the earliest installment of such rent
due, nor shall nay endorsement or statement on any check or any letter
accompanying any check or payment as rent be deemed an accord and satisfaction,
and Landlord may accept such check or payment without prejudice to Landlord’s
right to recover the balance of such installment or pursue any other remedy
provided in this Lease.  The delivery of keys to any employee of Landlord or to
Landlord’s agent or any employee thereof shall not operate as a termination of
this Lease or a surrender of the Premises.

 

16.6                           WAIVER OF TRIAL BY JURY.    LANDLORD AND TENANT
EACH EXPRESSLY WAIVE THEIR RIGHT TO TRIAL BY JURY IN ANY TRIAL HELD AS A RESULT
OF A CLAIM ARISING OUT OF OR IN CONNECTION WITH THIS LEASE IN WHICH LANDLORD AND
TENANT ARE ADVERSE PARTIES.  THE FILING OF A CROSS-COMPLAINT BY ONE AGAINST THE
OTHER IS SUFFICIENT TO MAKE THE PARTIES “ADVERSE.”

 

16.7                           Cumulative Remedies.  In addition to the other
remedies provided in this Lease, subject to applicable Law, and except as
provided otherwise herein, each of Landlord and Tenant shall be entitled to a
restraint by injunction of the violation or attempted or threatened violation of
any of the covenants, conditions or provisions of this Lease or to a decree
compelling specific performance of any such covenants, conditions or provisions.

 

16.8                           Default by Landlord.

 

16.8.1                  In General.  Notwithstanding anything to the contrary
set forth in this Lease, but subject to the provisions of Section 9.3, Landlord
shall not be in default in the performance of any obligation required to be
performed by Landlord pursuant to this Lease unless Landlord fails to perform
such obligation within thirty (30) days after the receipt of notice from Tenant
specifying in detail Landlord’s failure to perform; provided, however, if the
nature of Landlord’s obligation is such that more than thirty (30) days are
reasonably required for its performance, then Landlord shall not be in default
under this Lease if it shall commence such performance within such thirty (30)
day period and thereafter shall diligently pursue the same to completion.  Upon
any such default by Landlord under this Lease, Tenant may, except as otherwise
specifically provided in this Lease to the contrary, exercise any of its rights
provided at law or in equity.

 

16.8.2                  Abatement of Rent.  In the event that Tenant is
prevented from using, and does not use, the Premises or any portion thereof, as
a result of: (i) any entry by Landlord into the Premises, or alteration or
construction in the Common Areas or affecting the Building Structure, or the
Building Systems, or any other repair, maintenance or alteration performed by
Landlord, or which Landlord failed to perform, after the First Increment
Commencement Date and which is required to be performed by Landlord under the
Lease, which materially interferes with Tenant’s use or occupancy of the
Premises, (ii) any failure due to a reason within Landlord’s reasonable control
to provide services, utilities or access to the Premises, or, unless Landlord
provides reasonable replacement parking areas or spaces, the Parking Facilities,
or (iii) the presence at, in, on, under or about the Project of Hazardous
Materials not brought onto, into, or to the Premises or the Project by any of
the Tenant Parties (any such set of circumstances as set forth in items (i),
(ii) or (iii), above, to be known as an “Abatement Event”), then Tenant shall
give Landlord notice of such Abatement Event, and if such Abatement Event
continues for four (4) consecutive business days after Landlord’s receipt of any
such notice or for nine (9) non-consecutive business days in the twelve (12)
month period after Landlord’s receipt of any such notice  (the “Eligibility
Period”), the Base Rent and Tenant’s Percentage Share of Operating Expenses and
Property Taxes and all other periodic Rent payable by Tenant hereunder, and
Tenant’s obligation to pay for parking shall be abated or reduced, as the case
may be, after expiration of the Eligibility Period for such time that Tenant
continues to be so prevented from using, and actually does not use, the Premises
or a portion thereof, in the proportion that the Rentable Area of the portion of
the Premises that Tenant is prevented from using, and does not use, bears to the
total Rentable Area of the Premises; provided, however, that in the event Tenant
is prevented from using, and does not use, a portion of the Premises for a
period of time in excess of the Eligibility Period and the remaining portion of
the Premises is not sufficient to allow Tenant to effectively conduct its
business therein, and if Tenant does not conduct its business from such
remaining portion, then for such time after expiration of the Eligibility

 

57

--------------------------------------------------------------------------------


 

Period during which Tenant is so prevented from effectively conducting its
business therein, the Base Rent and Tenant’s Percentage Share of excess
Operating Expenses and Property Taxes and all other periodic Rent payable
hereunder and all of Tenant’s obligation to pay for parking for the entire
Premises shall be abated for such time as Tenant continues to be so prevented
from using, and actually does not use, the entire Premises.  If, however, Tenant
reoccupies any portion of the Premises during such period, the Rent allocable to
such reoccupied portion, based on the proportion that the Rentable Area of such
reoccupied portion of the Premises bears to the total Rentable Area of the
Premises, shall be payable by Tenant from the date Tenant reoccupies such
portion of the Premises.  Such right to abate Base Rent and Tenant’s Percentage
Share of Operating Expenses and Property Taxes (and other Rent) shall be
Tenant’s sole and exclusive remedy at law or in equity for an Abatement Event;
provided, however, that if Landlord has not cured such Abatement Event within
two hundred seventy (270) days after the later of: (a) receipt of written notice
of the Abatement Event from Tenant, and (b) Tenant’s actual vacation of the area
(the “Affected Area”) of the Premises directly affected by the Abatement Event,
Tenant shall have the right to terminate this Lease as to the Affected Area
during the first five (5) business days of each calendar month following the end
of such two hundred seventy (270) day period and continuing until such time as
Landlord shall have cured the Abatement Event, which right may be exercised only
by delivery of notice to Landlord (the “Abatement Event Termination Notice”)
during such five (5) business-day period, and shall be effective as of a date
set forth in the Abatement Event Termination Notice (the “Abatement Event
Termination Date”), which Abatement Event Termination Date shall not be less
than (30) days, and not more than six (6) months, following the date on which
Tenant delivers to Landlord an Abatement Event Termination Notice.  References
in this Section 16.8.2 to “do not use” shall mean does not conduct business
operations in or from.

 

ARTICLE 17 - ATTORNEYS FEES; COSTS OF SUIT

 

If either Landlord or Tenant shall commence any action or other proceeding
against the other proceeding against the other arising out of, or relating to,
this Lease, and such action or other proceeding results in an arbitration award
(an “Award”) or a judgment by a court of competent jurisdiction (a “Judgment”)
the prevailing party shall be entitled to recover from the losing party, in
addition to any other relief, its actual attorneys fees, filing fees, court
costs, reasonable copying costs, and process server costs (collectively
“Attorneys’ Fees”) and expert and witness costs and fees irrespective of any
court schedule of reasonable attorneys’ fees.

 

ARTICLE 18 - SUBORDINATION AND ATTORNMENT

 

18.1                           Landlord represents, and warrants to Tenant that,
as of the date hereof, the only ground leases, deeds of trust, mortgages or
security interests (collectively, “Security Instruments”) affecting the Project,
or any part thereof, is the deed of trust held by the California State Teachers’
Retirement System, a public entity (“CalSTRS”) described on Exhibit “W” attached
hereto (the “Existing Security Instrument”).  As a condition precedent of
Tenant’s obligations under this Lease, Landlord shall deliver to Tenant, a
non-disturbance and attornment agreement in the form of Exhibit “X” (an “SNDAA”)
in favor of Tenant executed by the current holder of the Existing Security
Instrument within ten (10) business days following Landlord’s and Tenant’s
execution and delivery of this Lease.  In the event landlord does not deliver to
Tenant such SNDAA executed by CalSTRS within such ten (10) business day period,
Tenant shall have the right to terminate this Lease, exercisable at any time
thereafter upon ten (10) additional business days’ written notice to Landlord,
which termination shall be effective if Landlord does not provide Tenant with
the applicable executed and acknowledged non-disturbance agreement within such
ten (10) additional business day period.

 

18.2                           Subject to the terms of this Article 18, this
Lease shall be subject and subordinate to all future Security Instruments
hereafter in force against the Project, if any, and to all renewals, extensions,
modifications, consolidations and replacements thereof, and to all advances made
or hereafter to be made upon the security of such mortgages or trust deeds,
unless the holders of such mortgages or trust deeds, or the lessors under such
ground lease or underlying leases (collectively, “Superior Mortgagees”), require
in writing that this Lease be superior thereto, Landlord’s delivery to Tenant of
commercially reasonable SNDAA(s) in favor of Tenant from any such Superior
Mortgagees of Landlord who later come into existence at any time prior to the
expiration of the Lease Term shall be in consideration of, and a condition
precedent to, Tenant’s agreement to be bound by the terms of this Article 18. 
Each such commercially reasonable SNDAA shall include the obligation of any such
successor ground lessor, mortgage holder or lien holder to recognize Tenant’s
rights specifically set forth in this Lease to offset amounts against Rent due
hereunder.  Subject to the SNDAAs described above, Tenant covenants and agrees
in the event any proceedings are brought for the foreclosure (or deed in lieu
thereof) of any such mortgage, or if any ground or underlying lease is
terminated, to attorn, to the lien holder or purchaser or any successors thereto
upon any such foreclosure sale (or deed in lieu thereof), or to the lessor of
such ground or underlying lease, as the case may be, if so requested to do so by
such purchaser or lessor, and to recognize such purchaser or lessor as the
lessor under this Lease.  Tenant shall, within twenty (20) days of request by
Landlord, execute such further instruments or assurances as Landlord may
reasonably and in good faith deem necessary to evidence or confirm the
subordination or superiority of this Lease to any such mortgages, trust deeds,
ground leases or underlying leases, subject to the terms of this Article 18.

 

ARTICLE 19 - QUIET ENJOYMENT; NON-COMPETITION

 

19.1                           Quiet Enjoyment.  Provided that an Event of
Default by Tenant is not then in existence, Tenant shall have and peaceably
enjoy the Premises during the Term of this Lease, subject to all of the terms
and conditions contained in this Lease, from and against all persons holding an
interest in the Project from and through Landlord.

 

19.2                           Non-Competition South Tower Ground Floor.  On the
condition that, and so long as Original Tenant (or a Successor of Original
Tenant) shall not be subleasing *             [ILLEGIBLE] of the Premises (or
more) (and shall not have assigned this Lease to any party other than to a
successor or an Affiliate of Tenant), Landlord shall not lease any premises in
the ground floor lobby of the South Tower to any Tenant Competitor (defined
below).  Original Tenant’s right, pursuant to this Section 19.2, to restrict
Landlord’s rights to lease space in the ground floor lobby of the South Tower
shall be personal to Original Tenant and to any Successor of Original Tenant. 
For purposes of this Lease, “Tenant Competitor” as used in this Lease shall
mean:  (a) any entity which has the word “bank,” “savings,” “loan,” “trust,” or
“bankcorp” or any derivation or combination thereof (such as “banking”) in its
formal name, (b) any traditional bank or savings and loan association (such as
Citibank, Wells Fargo, U.S. Bank, and Bank of America) or (c) any entity which
actually accepts deposits at its premises in the Project, whose deposits are

 

58

--------------------------------------------------------------------------------


 

insured by the Federal Deposit Insurance Corporation and whose primary
government regulator is not the Securities Exchange Commission.  Notwithstanding
any provision of this Lease to the contrary, each of Landlord and Tenant hereby
acknowledge and agree that: (i) entities such as Schwab, Merrill Lynch, UBS
Paine Webber and Dean Witter Morgan Stanley, and comparable securities brokerage
firms and/or investment banks (collectively, “Securities/Investment Firms”),
shall in no case constitute, or be treated as, Tenant Competitors under this
Lease, as long as such Securities/Investment Firm (which is a tenant in the
Plaza Building) does not conduct traditional banking activities (as such
activities are commonly known as of the Effective Date) as its primary business
activity in its Plaza Building premises and  (ii) traditional banking activities
(as used in the context of this Section 19.2) are only an incidental part of the
business (and are not the primary activity) of the business operations of
Schwab, Merrill Lynch, UBS Paine Webber, and Dean Witter Morgan Stanley as of
the Effective Date.

 

19.3                           Non-Competition Plaza Building.  On the condition
that, and so long as there is not outstanding a Plaza Building Operating
Requirement Failure (as defined in Section 28.5.4(ii) below) and Landlord has
not recaptured the Plaza Building Space pursuant to Section 7.1.2 or
Section 15.2.4, Landlord shall not lease any premises in the Plaza Building to
any entity which is a Tenant Competitor on the date the lease in question (with
the Tenant Competitor) is executed by Landlord.  Each lease executed by Landlord
after the Effective Date with any tenant of the plaza Building shall contain a
restriction providing that, for so long as Tenant continues to comply with the
Plaza Building Operating Requirement, such tenant, and any subtenant of such
tenant, shall not conduct traditional banking activities as its primary business
activities from the Plaza Building.  Original Tenant’s rights to restrict
Landlord’s rights to lease space in the Plaza Building under this Section 19.3
shall be personal to Original Tenant and to any Successor of Original Tenant.

 

ARTICLE 20 - PARKING

 

20.1                           General.  The Parking Privileges (defined in
Section 20.3, below) are with respect to use of the following Project parking
facilities (the “Parking Facilities”): (i) the Project’s subterranean garage
located on the “A” Level (the “Subterranean Garage”) and (ii) the parking annex
facility located at 400 South Flower Street and commonly known as the “J-2”
garage (the “J-2 Parking Annex”).  Subject to the terms and conditions of this
Lease, the specific location of and areas within the Parking Facilities in which
Tenant may use the Parking Privileges shall be specified by, and may, from time
to time, be relocated by landlord in the exercise of its reasonable,
non-discriminatory discretion.  Subject to the provisions of Section 1.4,
Landlord shall have the right to modify, change, add to or delete the design,
configuration, layout, size, ingress, egress, areas, method of operation, and
other characteristics of or relating to the Parking Facilities at any time,
and/or to make repairs or provide, on a temporary basis for, the nonuse, partial
use or restricted use of portions thereof as long as Tenant’s parking rights are
not materially and substantially adversely affected thereby; or if Tenant’s
parking rights shall be materially and substantially adversely affected thereby;
(a) as long as Landlord provides reasonable parking facilities for Tenant
elsewhere (but as close to the Project as reasonably possible) (“Substitute
Parking Area”), and (b) if such Substitute Parking Area is in excess of two
(2) blocks from the Project, as long as Landlord provides, or agrees to pay the
cost of providing, reasonable shuttle or transportation services to transport
Tenant’s employees from the location of such Substitute Parking Area to the
Project, and (c) so long as Landlord employs commercially reasonable efforts to
make the Parking Facilities available to Tenant as soon as reasonably
practical.  In the event that Landlord shall provide a Substitute Parking Area
for use by Tenant, there shall be a reasonable downward adjustment of Parking
Fees (defined in Section 20.3, below) payable by Tenant hereunder.

 

20.2                           Grant of Parking Privileges.  Landlord hereby
grants to Tenant the following parking rights:

 

20.2.1                  A-Level Valet Parking Privileges.  Subject to Sections
20.2.3 and 20.2.5, below, as to each Increment of Space, commencing on the
commencement date for such Increment of Space and continuing throughout the Term
(including any applicable Extension Terms), Tenant shall rent from Landlord no
less than the number of valet served parking privileges for use in the
Subterranean Garage (the “A-Level Valet Privileges”) as are described in Item
7.1 of the Basic Lease Provisions with respect to such Increment of Space. 
Tenant shall additionally have the right, but not the obligation, subject to
availability, to rent, on a month-to-month basis, additional A-Level Valet
Privileges at the Parking Fee for A-Level Valet Privileges specified herein.

 

20.2.2                  J-2 Unreserved Parking Privileges.  Subject to Sections
20.2.4 and 20.2.5, below, commencing on the First Increment Commencement Date
and continuing throughout the Term (including any applicable Extension Terms),
Tenant shall rent from Landlord that number of unreserved parking privileges for
use of parking spaces in the J-2 Parking Annex (the “J-2 Unreserved Privileges”)
which is equal to the total number of J-2 Unreserved Privileges that is
described in Item 7.2 of the Basic Lease Provisions; provided, however that at
any time after the First Increment Commencement Date and prior to the Fourth
Increment Commencement Date, Tenant may, at its option, elect to rent hereunder
a total number of J-2 Unreserved Privileges which is not more than the number of
J-2 Unreserved Privileges set forth in Item 7.2 of the Basic Lease Provisions
and which is not less than the number of J-2 Unreserved Privileges which, on the
basis of *          -2 Unreserved Privilege per each 1000 square feet of
Rentable Area leased, shall be attributable to all the Increments of Space
within the Initial Premises for which there has then occurred, as of such date,
an Increment Commencement Date.

 

20.2.3                  Initial Right to Reduce A-Level Parking at Commencement
Date of each Increment of Space.  Notwithstanding any provision to the contrary
contained herein, as to the A-Level Valet Privileges that are allocable to each
Increment of Space, Tenant may, at Tenant’s option, elect to reduce the number
of A-Level Valet Privileges *    [ILLEGIBLE]   ) per floor) Tenant is required
to rent with respect to such increment of space (“Required A-Level Privileges”)
by delivering to Landlord, prior to the date that is ninety (90) days after the
commencement date with respect to such Increment of Space, written notice
(“A-Level Parking Reduction Notice”) specifying: (a) the Increment of Space and
that Tenant is electing to reduce the number of Required A-Level Privileges for
such Increment of Space, and (b) the lesser number of Required A-Level
Privileges (if any) which Tenant is electing to rent during the Term in
connection with its Lease of such Increment of Space.  In the even that Tenant
should fail to deliver an A-Level Parking Reduction Notice prior to the date
that is ninety (90) days after the commencement date for a particular Increment
of Space, Tenant shall have no

 

59

--------------------------------------------------------------------------------


 

further right under this Section 20.2.3 to reduce the number of such A-Level
Valet Privileges to which it is committed to rent for such Increment of Space.

 

20.2.4                  Initial Right to Reduce J-2 Parking at Commencement Date
of each Increment of Space.  Notwithstanding any provision to the contrary
contained herein, as to the J-2 Unreserved Privileges that are allocable to each
Increment of Space.  Tenant may, at Tenant’s option, elect to reduce the number
of J-2 Unreserved Privileges *                            feet of Rentable Area
to any number less *                       ) per 1,000 square feet of Rentable
Area) Tenant is required to rent with respect to such Increment of Space
(“Required J-2 Privileges”) by delivering to Landlord, prior to the date that in
ninety (90) days after the commencement date with respect to such Increment of
Space, written notice (“J-2 Unreserved Parking Reduction Notice”) specifying:
(a) the Increment of Space and that Tenant is electing to reduce the number of
Required J-2 Privileges for such Increment of Space, and (b) the lesser number
of Required J-2 Privileges which Tenant is electing to Lease during the Term in
connection with its lease of such Increment of Space.  In the event that Tenant
should fail to deliver a J-2 Unreserved Parking Reduction Notice prior to the
date that is ninety (90) days after the commencement date for a particular
Increment of Space, Tenant shall have no further right under this Section 20.2.4
to reduce the number of such J-2 Unreserved Privileges to which it is committed
to rent for such Increment of Space.

 

20.2.5                  Eight Year Right to Reduce Parking Commitment.  Tenant
shall also have a one-time option (the “Second Parking Reduction Option”) to
reduce the number of J-2 Unreserved Privileges that Tenant is obligated to rent
hereunder as of the first (1st) day of the ninety-seventh (97th) calendar month
of the Lease Term following the First Increment Commencement Date (the
“Reduction Date”), subject to the following terms and conditions, each of which
shall be a condition precedent to Tenant’s right to exercise its Second Parking
Reduction Option: (i) Tenant shall, following any exercise of the Second Parking
Reduction Option, be renting no less that *           J-2 Unreserved Parking
Privileges per ten thousand (10,000) square feet of Rentable Area within the
Premises *         *          ; (ii) Tenant shall deliver to Landlord, on or
before the date that is sixty (60) days before the Reduction Date, a written
notice (the “Reduction Notice”), which Reduction Notice shall: (a) indicate that
Tenant is electing to exercise the Second Parking Reduction Option (and shall
specifically reference this Section 20.2.5) and (b) specify the number of
Required J-2 Unreserved Privileges which Tenant is electing to rent following
its exercise of the Second Parking Reduction Option; provided, however, that
Tenant shall have no right under this Section 20.2.5 to reduce the total number
of Required J-2 Unreserved Privileges it rents to less than *             J-2
Unreserved Privileges per ten thousand (10,000) square feet of Rentable Area
within the Premises; and (iii) as of the date on which Tenant delivers the
Reduction Notice and as of the Reduction Date, there shall be no uncured Event
of Default by Tenant under this Lease.  Any attempt by Tenant to exercise the
Second Parking Reduction Option that does not satisfy all of the foregoing
conditions shall, at the election of Landlord, be deemed null, void and of no
force or effect and shall terminate Tenant’s right to exercise the Second
Parking Reduction Option.  The Second Parking Reduction Option shall be personal
to Original Tenant and its Successors.

 

20.3                           Parking Fees.  Commencing on the First Increment
Commencement Date and continuing throughout the Term (including any applicable
Extension Terms) Tenant shall pay to Landlord on the first day of each calendar
month during the Term, as Additional Rent hereunder, parking fees (the “Parking
Fees”) at Landlord’s then prevailing rate charged to tenants of the Project for
each type of parking privilege (A-Level Valet Privileges, or J-2 Unreserved
Privileges (collectively, the “Parking Privileges”)) for all of the Parking
Privileges rented by Tenant for such calendar month.  Notwithstanding anything
to the contrary herein, the parties acknowledge and agree that, (i) the Parking
Fees charged for a particular type of Parking Privilege (A-Level Valet
Privileges or J-2 Unreserved Privileges, as the case may be) from time to time
during the Term shall in no case exceed the parking fee generally in force for
such type of Parking Privilege as of the Effective Date (which the parties
hereto stipulate to be *                   [ILLEGIBLE] Parking Privilege per
month for A-Level Valet Privileges, or
*                       *                   per Parking Privilege per month for
J-2 Unreserved privileges), increased at a rate *                  *    per
year, compounded annually, for each twelve (12) month period following the First
Increment Commencement Date (the “Base Rate Standard”) and (ii) the Parking Fee
charged as of any particular date during the Term for each J-2 Unreserved
Privilege shall not exceed an amount equal to *                              the
Base Rate Standard as of such date for a J-2 Unreserved Privilege.  Accordingly,
the parties stipulate that, ([ILLEGIBLE]) as of the First Increment Commencement
Date, the Parking Fees to be paid by Tenant (not including any taxes,
assessments or other impositions imposed by any governmental entity) shall be:
(a) *                     *                     per month for A-Level Valet
Privileges and (b) *                     *      per Parking Privilege per month
for J-2 Unreserved Privileges, and (2) acknowledge and agree that that such
Parking Fees may be increased, from time to time during the Term, only in
accordance with and subject to the limitations set forth in clauses (i) and
(ii) of the immediately preceding sentence.  Landlord further agrees that the
Parking Fees charged hereunder as of a particular date for each of the A-Level
Valet Privileges and J-2 Unreserved Privileges shall never exceed the prevailing
rate charged to tenants of the Project for such Parking Privileges as of such
date.

 

All such Parking Fees payable by Tenant under this Section 20.3 shall be in
addition to all taxes, assessments or other impositions imposed by any
governmental entity (“Parking Taxes”) in connection with Tenant’s use of such
Parking Privileges, which Parking Taxes shall also be paid by Tenant when due,
or if required to be paid by Landlord, shall be reimbursed to Landlord by Tenant
(in either case as Additional Rent) concurrently with the payment of the Parking
Fees described above.

 

20.4                           Validated Parking.  Tenant’s business visitors
may park in the Subterranean Garage on a space-available basis, upon payment of
the prevailing fee for parking charged to visitors to the Project.  Commencing
as of the earlier of the Plaza Building Commencement Date or the date on which
Tenant commences business operations from its temporary retail bank branch in
that certain area of the southwest portion of the South Tower ground floor lobby
described as the “License Premises” in that certain Temporary Use License
Agreement” [MISSING BEGINNING QUOTES] of even date herewith by and between
Landlord (as licensor) and Tenant (as licensee), and continuing throughout the
Term (including any applicable Extension Terms), so long as Tenant continues to
comply with, and on the condition that Tenant continues to comply with the Plaza
Building Operating Requirement (as defined in Section 28.5.4(ii), below)
Landlord shall provide, at no cost to Tenant, up to
*                           Validations each day during the Term; provided,
however, that: (i) *                           by Tenant’s customers who are
visiting the Premises for the specific purpose of conducting business at the
Premises

 

60

--------------------------------------------------------------------------------


 

(the “Business Customers”), (ii) the Bank Customer Free Validations shall not be
used by or provided to any persons other than the Business Customers, including,
but not limited to Tenant’s employees, agents or visitors, or any other person
who visits or occupies the Premises for any other reason,  (iii) each such
Business Customer visiting the *                      Validation on any
particular calendar day, *                      may be used for parking at the
Project on any particular calendar day (and any portion of such
*                     ? Customer Validations allocable to any particular
calendar day that are not used on such calendar day may not be used on any other
calendar day).  Tenant shall additionally have the right to purchase an
unlimited number of additional visitor validations (“Additional Validations”) at
a rate equal to *                     ? of Landlord’s then-prevailing rate
charged for validations at the Building Parking Facilities; provided, however,
that such Additional Validations shall be used only by Tenant’s customers
(including, but not limited to, its Business Customers) and visitors to its
Premises (and the parties hereto agree that, for purposes of use of the
Additional Validations only (and not for purposes of use of the Customer Free
Validations), Tenant’s visitors to the Premises shall include employees of
Tenant who do not have offices (on an exclusive or shared basis) at the
Project), and may not be used by or provided to any other persons, including,
but not limited to, any to Tenant’s agents or employees who have offices (on an
exclusive or shared basis) at the Premises.

 

20.5                           After Hours Use of Subterranean Garage.  Landlord
agrees that after the hour of 6:00 p.m. on each business day, it will allow up
to *                      Tenant’s employees then renting J-2 Unreserved
Privileges to relocate their cars from the J-2 Parking Annex to the Subterranean
Garage for the remainder of the evening (through 5:30 a.m. the next day) at no
additional charge; provided, however, that the parties hereto acknowledge and
agree that such right of Tenant’s employees to relocate cars from the J-2
Parking Annex to the Subterranean Garage shall be subject to the availability of
parking spaces in the Subterranean Garage.

 

20.6                           After Hours Escorts to J-2 Parking Facilities. 
Subject to availability (which shall be consistent with the standards of the
Comparable Buildings) and upon request from Tenant, between the hours of
7:00 p.m. and 6:00 a.m., Landlord’s access control personnel will accompany any
employee of Tenant from the ground floor lobby of the South Tower to his vehicle
at the J-2 Parking Annex.

 

20.7                           Month to Month Privileges.  In addition to the
Parking Privileges granted to Tenant pursuant to Section 20.2, Tenant shall have
the right to rent, upon delivery of not less than forty-five (45) days advance
written notice to Landlord, on a month to month basis, any “J-2 Available
Privileges” (defined below).  The monthly Parking Fee payable for each J-2
Available Privilege rented by Tenant shall be the same rate applicable to each
J-2 Unreserved Privilege under Section 20.3. “J-2 Available Privileges” means,
as to any particular calendar month, any monthly privileges for unreserved
parking in the J-2 Parking Annex which Landlord has available to lease for such
month after satisfaction of all rights to rent such privileges granted to all
other tenants in the Project.  Tenant acknowledges and agrees that Landlord
shall have the right (exercisable in Landlord’s sole and absolute discretion and
without liability to Tenant) to reduce at any time, on thirty (30) days advance
written notice to Tenant, the number of J-2 Available Privileges it permits
Tenant to rent under this Section 20.7 for any month in order to grant rights to
such privileges to other actual or prospective Project tenants or to satisfy the
rights of other Project tenants.

 

20.8                           Rules; Transfer.  Tenant shall employ
commercially reasonable efforts to cause the group of its employees and
occupants utilizing Tenant’s Parking Privileges to abide by all commercially
reasonable, non-discriminatory rules and regulations for the use of the Parking
Facilities prescribed from time to time by Landlord.  If any individual using
one of Tenant’s Parking Privileges materially violates any of the terms and
conditions of this Article 20 or of such parking rules and regulations on two
(2) or more occasions during any twelve (12) month period, then following notice
to Tenant, Landlord may suspend for ten (10) days the license granted hereunder
with respect to the particular violating party’s use of the Parking Facilities,
and in the event that, within twelve (12) months after any such suspension, such
individual again materially violates any of the terms and conditions of this
Article 20 or of such parking rules and regulations, Landlord may, following
notice to Tenant, suspend for twenty (20) days the license granted hereunder
with respect to the particular violating party’s use of the Parking Facilities;
provided, however, that if any individual shall, willfully, repeatedly or
habitually violate any of the material terms and conditions of this Article 20
or such parking rules and regulations, then following notice to Tenant, Landlord
may suspend for ninety (90) days the license granted hereunder with respect to
the particular violating Party’s use of the Parking Facilities.  Landlord may
delegate its responsibilities hereunder to a parking operator in which case such
parking operator shall have all the rights of control allocated hereunder to the
Landlord, but such delegation shall not relieve Landlord of its liabilities
hereunder.  The Parking Privileges rented by Tenant pursuant to this Article 20
are provided to Tenant solely for use by officers, directors, and employees of
Tenant, its Affiliates, Successors, Permitted Transferees, Tenant’s Occupants
and/or any other tenant of the Project (collectively, the “Permitted Parking
Transferees”) and such Parking Privileges shall not otherwise be transferred,
assigned, subleased or otherwise alienated by Tenant to any other type of
transferee without Landlord’s prior written approval, which approval Landlord
may withhold in Landlord’s sole and absolute discretion.  Notwithstanding any
transfer of Parking Privileges to any Permitted Parking Transferee, Tenant shall
continue to pay to Landlord, as Additional Rent hereunder, the Parking Fees;
provided, however, that notwithstanding anything to the contrary herein, if and
to the extent Tenant shall transfer any Parking Privileges to any person or
entity that is not an Affiliate or Successor of Tenant, a Permitted Transferee,
a subtenant or assignee of Tenant under a Consent Transfer consented to by
Landlord pursuant to Article 15, or one of Tenant’s Occupants, Tenant shall pay,
as part of the Parking Fees, for each such Parking Privilege so transferred, the
prevailing rate charged to tenants of the Projects for such Parking Privileges.

 

20.9                           Reserved Parking Spaces.  In the event that
Landlord shall, at any time during the Term, create or designate parking spaces
in the Parking Facilities that are reserved for the use of particular tenants or
occupants at the Project (“Reserved Parking Privileges”), and if Landlord shall
make such Reserved Parking Privileges available for rental by tenants or
occupants of the Project generally (as opposed to making the same available to a
few tenants of occupants in the Project).  Landlord shall offer to Tenant the
right to rent up to a pro rata portion (based upon Tenant’s then effective
Percentage Share of the Project) of all such Reserved Parking Privileges
Landlord has elected to make available to all tenants in the Project generally,
at Landlord’s prevailing Parking Fee from time to time therefor, and otherwise
on the same terms, and subject to the same conditions, on which Landlord offers
such Reserved Parking Privileges to the other tenants and occupants of the
Project generally.  In the event that (and to the extent that) Tenant elects to
rent (by notice to Landlord delivered not more than thirty (30) days after
Landlord offers to rent such Reserved Parking Privileges to Tenant) any such
Reserved Parking Spaces offered to Tenant by Landlord, Tenant’s rental of such

 

61

--------------------------------------------------------------------------------


 

Reserved Parking Privileges shall be in addition to (and not in lieu of)
Tenant’s obligations to rent Parking Privileges (both A-Level Valet Parking
Privileges and J-2 Unreserved Parking Privileges) under this Lease.

 

ARTICLE 21 - RULES AND REGULATIONS

 

The “Rules and Regulations” attached hereto as Exhibit “D” are hereby
incorporated by reference herein and made a part hereof.  Tenant shall comply
with the Rules and Regulations and, to the extent they are not inconsistent with
the rights granted to Tenant under this Lease, with any reasonable and
non-discriminatory amendments, modifications and/or additions thereto as may
hereafter be adopted and published by written notice to tenants by Landlord for
the safety, care, security, good order and/or cleanliness of the Premises, any
Building and/or the Project, provided all future modifications of such Rules and
Regulation shall be reasonable, and further provided such Rules and Regulations
are not modified or enforced to unreasonably interfere with the Permitted Uses
and are not discriminatorily enforced against Tenant.  Landlord shall make good
faith efforts to enforce the Rules and Regulations on a consistent basis against
all tenants in the Project.

 

ARTICLE 22 - ESTOPPEL CERTIFICATES

 

At any time and from time to time upon not less than fifteen (15) business days’
prior written notice by either party (the “Requesting Party”) (but no more
frequently than two (2) times in any twelve (12) month period), the other party
(the “Responding Party”) shall execute, acknowledge and deliver to the
Requesting Party an estoppel certificate, which, as submitted by the Requesting
Party, shall be substantially in the form of Exhibit “E” attached hereto (or
such other form as may be reasonably required by any prospective mortgagee or
purchaser of the Project or Transferee of Tenant’s interests, or any portion
thereof, provided that the provisions thereof shall bear only on factual issues
relating to this Lease and Tenant’s occupancy of the Premises), indicating
therein to the actual knowledge of the Responding Party, without any duty of
inquiry or investigation, any exceptions thereto that may exist at that time,
and shall also contain any other factual information reasonably requested by the
Requesting Party.  Any statement delivered pursuant to this Article 22 may be
relied upon by any prospective transferee of Tenant’s interest or Landlord’s
purchaser of the fee of Buildings or the Project (or any portion thereof) or any
mortgagee, ground lessor or other like encumbrancer thereof or any assignee of
any such encumbrance upon the Buildings or the Project (or any portion thereof).

 

ARTICLE 23 - ENTRY BY LANDLORD

 

23.1                           In General.  Subject to the provisions of
Section 16.8.2 of this Lease, and provided that Landlord uses efforts consistent
with Institutional Owner Practices to minimize any interference with Tenant’s
use of the Premises, Landlord may enter the Premises at all reasonable times
upon reasonable notice to Tenant (provided, however, that no such notice shall
be required in the case of an emergency) to: make any repairs to the Premises or
the Building reasonably required or deemed reasonably necessary (consistent with
Institutional Owner Practices) by Landlord and to erect such equipment,
including scaffolding, as is reasonably necessary to effect such repairs
(provided that such right of entry for such repairs shall also apply to
Landlord’s contractors); inspect the Premises; exhibit the Premises to
prospective purchasers, lenders or, during the last twelve (12) months of the
Term, tenants; determine whether Tenant is complying with all of its obligations
under this Lease; supply janitorial and other services to be provided by
Landlord to Tenant under this Lease; post notices of non-responsibility; and
make repairs or improvements in or to the Project or the Premises; provided,
however, that all work associated with such repairs or improvements shall be
done as promptly as reasonably possible and so as to cause as little
interference to Tenant as reasonably possible.  Subject to the terms of
Section 16.8.2, Tenant hereby waives any claim for damages for any injury or
inconvenience to, or interference with, Tenant’s business, any loss of occupancy
or quiet enjoyment of the Premises or any other loss occasioned by such entry;
provided, however, that nothing contained herein shall be construed to waive any
liability of Landlord for personal injury and/or property damage resulting from
Landlord’s gross negligence or willful misconduct.  Landlord shall at all times
have and retain a key with which to unlock all of the doors in, on or about the
Premises (excluding Tenant’s vaults, safes and similar areas designated by
Tenant in writing in advance pursuant to Section 23.2, below), and Landlord
shall have the right to use any and all means by which Landlord may in good
faith deem proper to open such doors to obtain entry to the Premises, and any
entry to the Premises obtained by Landlord by any such means, or otherwise,
shall not under any circumstances be deemed or construed to be a forcible or
unlawful entry into or a detainer of the Premises or an eviction, actual or
constructive, of Tenant from any part of the Premises.  Such entry by Landlord
shall not act as a termination of Tenant’s duties under this Lease.  In
connection with any entry by Landlord into the Premises, Landlord shall take
action consistent with Institutional Owner Practices under the circumstances to
avoid and minimize damage to the Premises and to Tenant’s property and shall, if
Landlord’s entry into the Premises will materially interfere with the conduct or
operation of Tenant’s business from the Premises, be performed on weekends
and/or after normal business hours on weekdays, and Landlord shall clean up any
mess and repair any damage to the Premises caused by Landlord and/or Landlord’s
agents during such entry.  If Landlord shall be required to obtain entry in an
emergency by means other than a key provided by Tenant, the cost of such entry
shall be payable by Tenant to Landlord as Additional Rent.

 

23.2                           Secured Areas.  Tenant may, by written notice to
Landlord, designate portions of the Premises as “Secured Areas” should Tenant
require such areas for the purpose of securing certain valuable property or
confidential information.  Landlord and Landlord’s Agents may not enter such
Secured Areas, except:  (a) in the event of an emergency or  (b) to perform an
inspection, or perform any of Landlord’s duties or work required hereunder
(unless Tenant advises Landlord that it is unnecessary to perform such duties or
work and that the failure to do so does not and will not present a threat to the
safety or security of the Project or the people working at or visiting the
Premises, in which case Landlord shall provide Tenant with reasonable notice of
the date and time of entry (except in the case of an emergency).

 

ARTICLE 24 - LANDLORD’S LEASE UNDERTAKINGS-EXCULPATION FROM PERSONAL

LIABILITY TRANSFER OF LANDLORD’S INTEREST

 

24.1                           Landlord’s Lease Undertakings.  Notwithstanding
anything to the contrary contained in this Lease or in any exhibits, riders or
addenda hereto attached (collectively the “Lease Documents”), it is expressly
understood and agreed by and between the parties hereto that:  (a) the recourse
of Tenant or its successors or assigns

 

62

--------------------------------------------------------------------------------

 

against Landlord (and the liability of Landlord to Tenant, its successors and
assigns) with respect to:  (i) any actual or alleged breach or breaches by or on
the part of Landlord of any representation, warranty, covenant, undertaking or
agreement contained in any of the Lease Documents or (ii) any matter relating to
Tenant’s occupancy of the Premises (collectively, “Landlord’s Lease
Undertakings”) shall be limited solely to Landlord’s equity interest in the
Project and all available insurance proceeds: (b) Tenant shall have no recourse
against any other assets of Landlord ?

*

 

partners, members, managers or interest holders or any of their respective
directors, officers, shareholders, members, employees, agents, partners,
beneficiaries, trustees or representatives (each an “Owner Party” and
collectively, the “Owner Parties”); (c) except to the extent of Landlord’s
interest in the Project, no personal liability or personal responsibility of any
sort with respect to any of Landlord’s Lease Undertakings or any alleged breach
thereof is assumed by, or shall at any time be asserted or enforceable against,
Landlord or any Owner Parties; and (d) at no time shall Landlord or any Owner
Party be responsible or liable to Tenant for any lost profits, lost economic
opportunities or any form of Consequential Damages as the result of any actual
or alleged breach by Landlord of Landlord’s Lease Undertakings.  In addition,
with the exception of claims of fraud, willful misconduct or bad faith by
Tenant, claims arising under the terms of Article 25, or Tenant’s actions under
Section 9.3, above, Tenant shall not be liable under any circumstances for
injury or damage to, or interference with, Landlord’s business, including but
not limited to, loss of profits, loss of business opportunity, or loss of
goodwill, in each case, however occurring.

 

24.2                           Transfer of Landlord’s Interest.  Tenant
acknowledges that Landlord has the right to transfer all or any portion of its
interest in the Project or Building and in this Lease, and Tenant agrees that in
the event of any such transfer to a bona fide transferee in good faith who
agrees to assume the obligations of Landlord under this Lease, Landlord shall
automatically be released from all liability under this Lease attributable to
the period of time prior to the date of the transfer and Tenant agrees to look
solely to such transferee for the performance of Landlord’s obligations
hereunder attributable to the period of time after the date of transfer, and
such transferee shall be deemed to have fully assumed and be liable for all
obligations of this Lease to be performed by Landlord thereafter.  Tenant shall
attorn to any such transferee.

 

ARTICLE 25 - HOLDOVER TENANCY

 

Subject to the terms of this Article 25, if Tenant holds possession of the
Premises after the expiration or termination of the Term of this Lease, by lapse
of time or otherwise, without the express consent of Landlord, Tenant shall
become a tenant at sufferance upon all of the terms contained herein, except as
to Term and Base Rent.  During any such holdover period, Tenant shall pay to
Landlord (in addition to all other Rent payable hereunder), commencing on the
first (1st) day of such holdover period and continuing through the ninetieth
(90th) day of such holdover period, a monthly Base Rent in an amount equal to
one hundred twenty-five percent (125%) of the Base Rent applicable during the
last monthly rental period of the Lease Term prior to such holdover period, and
commencing on the ninety-first (91st) day of the holdover period, a monthly Base
Rent in an amount equal to one hundred fifty percent (150%) of the Base Rent
applicable during the last monthly rental period of the Lease Term prior to such
holdover period.  The monthly Base Rent payable for such holdover period shall
in no event be construed as a penalty or as liquidated damages for such
retention of possession.  Neither any provision hereof nor any acceptance by
Landlord of any Rent after any such expiration or earlier termination shall be
deemed a consent to any holdover hereunder or result in a renewal of this Lease
or an extension of the Term, or any waiver of any of Landlord’s rights or
remedies with respect to such holdover.  Notwithstanding any provision to the
contrary contained herein:  (a) Landlord expressly reserves the right to require
Tenant to surrender possession of the Premises upon the expiration of the Term
of this Lease or upon the earlier termination hereof or at any time during any
holdover, and, except as provided in (b) below, the right to assert any remedy
at law or in equity to evict Tenant and collect damages in connection with any
such holdover (provided, however, that Landlord shall not commence any such
proceedings to evict Tenant on the basis of such holdover during the thirty (30)
day period following the expiration date of this Lease), and (b) if Tenant fails
to surrender the Premises within thirty (30) days following the termination or
expiration of this Lease.  Tenant shall indemnify, defend and hold Landlord
harmless from and against any and all Claims, Damages and Expenses, including,
without limitation, all lost profits and other Consequential Damages, attorney’s
fees, consultants’ fees and court costs incurred or suffered by or asserted
against Landlord by reason of Tenant’s failure to so surrender the Premises in
accordance with the provisions of this Lease pertaining to the period of time
commencing thirty (30) days following the expiration or termination of this
Lease.

 

ARTICLE 26 - NOTICES

 

All notices, demands, statements, designations, approvals, consents or other
communications (collectively, “Notices”) given or required to be given by either
party to the other hereunder or by law shall be in writing, shall be:
(a) delivered by a nationally recognized overnight courier service which
provides evidence of delivery, or (b) delivered personally, addressed to the
Landlord at the address for Landlord set forth in Item 10 of the Basic Lease
Provisions and to Tenant at the address for Tenant set forth in Item 10 of the
Basic Lease Provisions, or, from and after the Commencement Date, to the Tenant
at the Premises, whether or not Tenant has departed from, abandoned or vacated
the Premises, or addressed to such other address or addresses as either Landlord
or Tenant may from time to time designate to the other in writing.  Any Notice
will be deemed given:  (i) the date the overnight courier delivery is made, or
(ii) the date personal delivery is made.  Notwithstanding any provision of this
Lease to the contrary, in the case where California statutory law requires that
any notice, notice to quit or pay rent, summons or complaint (or any other form
of writing required in connection with the assertion of rights against Tenant,
the enforcement of Tenant’s obligations under this Lease or the termination of
Tenant’s rights hereunder) (collectively, “Statutory Written Notices or
Complaints”) must be delivered or served in a particular form, delivered to or
served on Tenant through delivery to or service on a particular representative
of Tenant, delivered or served in a particular manner (or by a particular
method), for purposes of determining compliance with such applicable statutory
requirements, the time, manner or method of delivery of all such Statutory
Written Notices or Complaints delivered to or served on all of the Tenant
addresses for notices listed in Item 10 of the Basic Lease Provisions (other
than the timing, manner and/or method of delivery of the Statutory Written
Notice or Complaint to the First Addressee listed in Item 10) shall be
disregarded (so long as copies of such Statutory Written Notice or Complaint are
delivered to all such other Tenant addresses in accordance with the first
sentence of this Article 26 within two (2) business days of delivery to the
First Addressee listed in Item 10), and if the timing, manner and, method of
delivery and form of the Statutory Written Notice or

 

63

--------------------------------------------------------------------------------


 

Complaint delivered to the First Addressee listed in Item 10 shall satisfy the
applicable statutory requirements, then such statutory requirements shall be
deemed satisfied with respect to the timing, manner, and method of delivery and
form with respect to all Tenant addresses as of the date of delivery to the
First Addressee.

 

ARTICLE 27 - BROKERS

 

The parties recognize as the broker(s) who procured this Lease the
firm(s) specified in Item 8 of the Basic Lease Provisions (the “Brokers”) and
agree that Landlord shall be responsible for the payment of the brokerage
commission (a) to Tenant’s Broker required under the separate written agreement
between Tenant’s Broker and Landlord (“Commission Agreement”) and (b) to
Landlord’s Broker required under the separate written agreement between Landlord
and Landlord’s Broker, and that Tenant shall have no responsibility therefor. 
Subject to the foregoing, if Tenant or Landlord has dealt with any other person
or real estate broker (other than the Brokers) in respect to leasing, subleasing
or renting space in the Building, Tenant or Landlord, as the case may be, shall
be solely responsible for the payment of any fee due said person or firm
claiming to represent Tenant or Landlord, as appropriate, and shall protect,
indemnify, hold harmless and defend the other party from any liability in
respect thereto.  If Landlord fails to pay any amounts due under the Commission
Agreement, Tenant’s Broker may send written notice to Landlord and Tenant of
such failure, and if Landlord fails to pay such amounts within sixty (60) days
after Landlord receives said notice, Tenant shall be entitled (but not
obligated) to pay any such amounts to Tenant’s Broker, and offset such amounts
paid to Tenant’s Broker by Tenant against Tenant’s next rental obligations which
may become due under this Lease together with interest at the Interest Rate from
the date such amounts are paid to Tenant’s Broker to the date of the offset. 
Any amounts so offset from Tenant’s rental obligations hereunder shall no longer
be owed from Landlord to such Broker.

 

ARTICLE 28 - SIGNAGE AND PROJECT IDENTITY RIGHTS

 

28.1                           Tenant Signs On Full Floors.  On each full floor
of the South Tower Premises, Tenant may, at its sole cost and expense, install
identification signage in the elevator lobby of such floor as shall reasonably
be determined by Tenant.

 

28.2                           Tenant Signs On Multi-Tenant Floors.  If other
tenants occupy space on a floor of the South Tower on which a portion of the
Premises is located, Tenant’s identifying signage in the elevator lobby on such
floor shall be provided by Landlord, at Tenant’s sole cost and expense, and such
signage shall be comparable to that used by Landlord for other similar,
multi-tenant floors in the Project, and shall be consistent with the locational
and other standards (consistent with Institutional Owner Practices) for
multi-tenant floor tenant signage in the Project, as the same may exist and/or
be modified from time to time by Landlord; provided, however, that if Tenant is
leasing fifty percent (50%) or more of (but not all of) the Rentable Area on any
such floor:  (a) in the case where Tenant and one other tenant shall each lease
one-half (1/2) of the Rentable Area on the floor in question, each of Tenant and
such other tenant shall be permitted to install (at their respective sole cost
and expense) prominent elevator lobby signage (of equal size) in a form and
design reasonably approved in advance by Landlord and (b) in the case where
Tenant shall lease more than fifty percent (50%) of the Rentable Area on the
floor in question, Tenant shall be granted the right to install (at Tenant’s
sole cost and expense) a prominent identity sign in the elevator lobby of such
floor in a form and design reasonably approved in advance by Landlord, and any
other elevator lobby identity sign granted by Landlord to any other tenant
located on such floor shall proportionally reflect (in terms of size and
prominence) the smaller Rentable Area leased by such other tenant on such floor
(in comparison to the Rentable Area leased by Tenant.)

 

28.3                           Directory Signage.  Tenant shall be permitted, at
Tenant’s sole cost and expense, to use, at Tenant’s option, up to
*                      per each 1,000 square feet in the South Tower Premises on
or in the South Tower tenant directory located in the ground floor lobby of the
South Tower (the “South Tower Directory”), if any, for the installation of
Tenant’s name and the names of its Permitted Assignees, and each of the
foregoing entities’ departments, officers and employees.  Notwithstanding the
foregoing, Landlord may, at Landlord’s option, elect to (i) remove the existing
South Tower Directory and replace the same with a computerized, electronic
directory (the “Electronic South Tower Directory”) which shall be located in the
ground floor lobby of the South Tower, in which case:  (a) all of Tenant’s
rights to space or lines in the South Tower Directory, if any, shall terminate
and be of no further force or effect and (b) Tenant shall be permitted to use up
to *                     per each 1,000 square feet in the South Tower Premises
in the Electronic South Tower Director, for display or Tenant’s name and the
names of its Permitted Assignees, and each of the foregoing entities’
departments, officers and employees or (ii) so long as the failure to provide
any tenant directory in the South Tower ground floor lobby shall be consistent
with then effective Institutional Owner Practices, remove the existing South
Tower Directory and not provide any replacement (electronic or otherwise) for
the South Tower Directory.  Subject to the provisions of Section 28.5.3, in the
event that there is a South Tower Directory or an Electronic South Tower
Directory provided by Landlord in the South Tower ground floor lobby, on the
condition that Tenant’s Project Name Rights shall not have terminated hereunder,
effective upon the effectiveness of the grant to Tenant of the Project Name
Rights (defined in Section 28.7, below) pursuant to Section 28.7, and subject to
Tenant satisfying the Initial Occupancy Threshold (defined in Section 28.7,
below), Landlord shall include a Tasteful (defined in this Section 28.3, below)
reference to the name of the Project as “City National Plaza” on such South
Tower Directory or in such Electronic South Tower Directory (and in the case of
any Electronic South Tower Directory, such sign designating the name of the
Project as City National Plaza may appear at any location on the screen of such
Electronic South Tower Directory (or may appear only on the first “page” of such
Electronic South Tower Directory)).  If following any such inclusion to “City
National Plaza” on the South Tower Directory or within the Electronic South
Tower Directory, Tenant’s Project Name Rights shall terminate pursuant to the
provisions of Section 28.7, all rights of the Tenant under this Section 28.3 to
require Landlord to include a reference to “City National Plaza” on the South
Tower Directory (or within the Electronic South Tower Directory) shall also
automatically terminate.  For purposes of this Article 28, signage shall be
“Tasteful” only if and to the extent that such signage is approved as such by
Landlord’s Project Signage Consultant (defined in this Section 28.3, below);
provided, however, that Landlord’s Project Signage Consultant shall agree that
at least one sign (which is large enough to be observed) designating the name of
the Project as “City National Plaza” on any South Tower Directory or Electronic
South Tower Directory shall be Tasteful.  The parties hereto agree, that for
purposes of this Lease, “Landlord’s Project Signage Consultant” shall be
Sussman/Prezja or any similarly qualified architectural or design firm selected
from time to time by Landlord to replace Sussman/Prezja as Landlord’s Project
Signage Consultant.  Notwithstanding any provision to the contrary contained in
this Lease, the parties hereto hereby agree that Landlord shall not be required
to have or maintain a South

 

64

--------------------------------------------------------------------------------


 

Tower Directory or an Electronic South Tower Directory in the South Tower Lobby
to the extent that the failure to have or to maintain a South Tower Directory or
an Electronic South Tower Directory shall not be inconsistent with Institutional
Owner Practices, and that, in the event that Landlord shall properly elect and
shall continue to elect not to have or maintain a South Tower Directory or an
Electronic South Tower Directory in the South Tower ground floor lobby, Tenant
shall have no rights under this Section 28.3 to any lines on or in any South
Tower Directory or on or in any Electronic South Tower Directory.

 

28.4                           Prohibited Tenant Signage and Other Items. 
Except as specifically set forth in this Article 28, Tenant may not install any
signs on the exterior or roof of the Project or in any area which is a part of
(or is visible from) the Common Areas or from the exterior of the Premises or
from the exterior of any Building in the Project.  Except as otherwise provided
in this Article 28, any signs or other items visible from the Common Areas or
from the exterior of the Premises or from the exterior of any Building in the
Project shall be subject to the prior approval of Landlord, which approval may
be withheld in Landlord’s sole and absolute discretion.  Any such signs,
notices, logos, pictures, names or advertisements which are installed in the
Premises and that have not been separately approved by Landlord may be removed
by Landlord upon two (2) business days notice by Landlord to Tenant, at the sole
cost and expense of Tenant; provided, however, that the foregoing restrictions
shall not apply to customary, non-electrified retail bank signage located in the
interior of the Plaza Building Space that is comparable to that installed in
retail bank branch offices of other first-class banks located in the ground
floors of Comparable Buildings in the downtown Los Angeles Central Business
District.

 

28.5                           Tenant’s Exterior Signage.

 

28.5.1                  Tenant’s Exterior Signage Rights.  Subject to the
provisions of this Article 28, commencing on the First Increment Commencement
Date, and, continuing throughout the Term, including any Extension Terms, Tenant
shall be entitled to install, operate and maintain the following exterior signs
in connection with Tenant’s lease of the Premises (collectively “Tenant’s
Exterior Signs”):

 

(i)                                     South Tower.  Tenant shall have the
right to:  (a) designate the name of the South Tower as “City National Tower”
(the “Tower Name Rights”) and (b) to install, operate and maintain the following
signs on the physical exterior of the South Tower (all such signage is
collectively referred to herein as the “South Tower Signs”):

 

(a)   Two (2) signs identifying Tenant’s name as “City National Bank,” together
with Tenant’s logo, located at the top of the South Tower (the “South Tower Top
Signs”), in the locations and having the dimensions, color, illumination and
composition as more specifically described on Exhibit “L” attached hereto, but
otherwise, if and to the extent not otherwise described on Exhibit “L”, of a
composition reasonably designated by Tenant and reasonably approved by Landlord
in advance in accordance with this Article 28 (taking into account the Project
Exterior Signage Program (defined in Section 28.5.2, below));

 

(b)   Three (3) eyebrow signs identifying Tenant’s name as “City National Bank,”
together with Tenant’s logo, located on the exterior granite face of the South
Tower above the level of the pillar openings at the base of the South Tower and
below the third (3rd) floor windows of the South Tower, on, subject to the
provisions of Section 28.9.6, below, the east, south and west sides of the South
Tower, and facing Flower Street, 6th Street and Figueroa Street, respectively,
in the locations and having the dimensions, color, illumination and composition
as more particularly set forth on Exhibit “M” attached hereto, but otherwise, if
and to the extent not otherwise described on Exhibit “M”, of the composition
reasonably designated by Tenant and reasonably approved by Landlord in advance
in accordance with this Article 28 (taking into account the Project Exterior
Signage Program) (the “South Tower Eyebrow Signs”); and

 

(c)   Three (3) signs reading “City National Tower” located above the main
entrance door on the north side of the South Tower and above the northernmost
entrance doors on the east and west sides of the South Tower in the exact
locations and having the dimensions, color, and composition as more particularly
set forth on Exhibit “N” attached hereto, but otherwise, if and to the extent
such characteristic or characteristics are not otherwise described on
Exhibit “N”, of the composition reasonably designated by Tenant and reasonably
approved by Landlord in advance in accordance with this Article 28 (taking into
account the Project Exterior Signage Program) (the “South Tower Entrance
Signs”).

 

(ii)                                  Plaza Building.  Tenant shall also have
the right, subject to the provisions of this Article 28, to install, operate and
maintain one (1) sign identifying Tenant’s name as “City National Bank,”
together with Tenant’s logo, located on the exterior of the Plaza Building (the
“Plaza Building Sign”) on the east (Flower Street) side of the Plaza Building,
in the location and having the dimensions, colors, illumination and composition
as more specifically described on Exhibit “O” attached hereto, but otherwise, if
and to the extent not otherwise described on Exhibit “O”, of the composition
reasonably designated by Tenant and reasonably approved by Landlord in
accordance with this Article 28 (taking into account the Project Exterior
Signage Program).

 

(iii)                               Bank Directional Signage.  Tenant shall have
the right, so long as there is not an outstanding Plaza Building Operating
Requirement Failure and Landlord has not recaptured the Plaza Building Space
pursuant to Section 7.1.2 or Section 15.2.4 and Tenant is Occupying the Plaza
Building Space, to require Landlord to install directional signs (“Bank
Directional Signs”) (providing directional assistance) for passage to the Plaza
Building Space from:  (a) the valet portion of the parking area in the
Subterranean Garage and (b) Figueroa Street, to the Plaza Building Space, in the
locations described on Exhibit “O” attached hereto.

 

(iv)                              Future Pylon Signs.  Tenant shall have the
right, subject to the provisions of this Article 28, effective upon the
effectiveness of the grant to Tenant of the Project Name Rights pursuant to
Section 28.7, and subject to Tenant’s satisfaction of the Initial Occupancy
Threshold, to require Landlord to install an inscription prominently identifying
the Projects as “City National Plaza” (a “CNB Project Inscription”) within the
lowest of the designated signage fields (the “Designated Tenant Signage Field”),
in the manner indicated on Exhibit “PP” attached hereto, on those certain four
(4) pylon signs at the location shown on Exhibit “P” which

 

65

--------------------------------------------------------------------------------


 

Landlord may construct (but shall not be obligated to construct) in the future
at the four (4) corners of the Project (the “Future Pylon Signs”) (when and if
such Future Pylon Signs are installed).  The parties hereto acknowledge and
agree that:  (a) Exhibits “PP” and “P” is provided for purposes of illustration
only and is not intended to and does not constitute a representation or warranty
by Landlord as to the future construction, configuration, or size of the Future
Pylon Signs, (b) that the locations and dimensions of the Future Pylon Signs
shall be determined by Landlord in Landlord’s sole and absolute discretion, and
shall be subject to modification by Landlord in Landlord’s sole and absolute
discretion (provided that in all cases the CNB Project Inscription shall be a
prominent inscription in the lowest Designated Tenant Signage Field of each
Future Pylon Sign), and (c) that except for Tenant’s rights pursuant to this
Section 28.5.1(iv) to have Landlord install the CNB Project Inscriptions on the
Future Pylon Signs, Tenant shall have no rights under this Lease (or otherwise)
with respect to such Future Pylon Signs, and Landlord shall have the right to
grant to any other tenant or occupant of the Project identity or signage rights
on such Future Pylon Signs.  If by December 31, 2008, Landlord:  (x) has not
installed all of the four (4) the Future Pylon Signs in the Project, Tenant
shall have the right to require Landlord to install at Tenant’s sole cost and
expense additional signage or identity presentation at the Project containing a
reference or inscription identifying the Project as “City National Plaza” (the
“Full Pylon Substitute”), which Full Pylon Substitute (when considered together
with the CNB Project Inscription(s), if any, which have been inscribed on the
Future Pylon Signs, if any, that have been installed) shall be designed and
located by Landlord, but shall be of such nature and in such location in the
Project, and shall have such dimensions, composition, design, coloring, and
illumination such that the CNB Project Inscription on the Full Pylon Substitute
shall have equivalent visual impact and prominence (from the perspective of
third party visitors to the Project) as the CNB Project Inscriptions would have
had if all four (4) Future Pylon Signs had been constructed, and/or installed by
Landlord (with each such Future Pylon Sign having had “City National Plaza” so
inscribed in the lowest Designated Tenant Signage Field of each such Future
Pylon Sign) (collectively, the “CNB Inscription Visual Impact”), and (y) in the
event that the four (4) Future Pylon Signs are installed by Landlord in the
Project, but as of December 31, 2008, due to the existence of Other Tenant Prior
Rights, (defined in Section 28.5.3, below) and the operation of Section 28.5.3,
a CNB Project Inscription is not located on all of the Future Pylon Signs (with
the cumulative reference to all such inscriptions not installed being referred
to as the “Lost CNB Inscriptions,” and with the cumulative reference to those
Future Pylon Signs having CNB Project Inscriptions under circumstances where one
or more Future Pylon Signs do not have CNB Project Inscriptions being referred
to herein as “Partial CNB Set Pylons”), Tenant shall have the right to require
Landlord to provide at Tenant’s sole cost and expense such other signage and/or
identity presentation at the Project containing a reference to the Project as
“City National Plaza” (the “Partial Pylon Sign Substitute”), which Partial Pylon
Sign Substitute shall be designed and located by Landlord, but shall be of such
a nature, in such a location in the Project, and shall have such dimensions,
composition, design, coloring, and illumination such that the CNB Project
Inscription on such Partial Pylon Sign Substitute, together with the CNB Project
Inscriptions on the Partial CNB Set Pylons, shall have equivalent visual impact
and prominence (from the perspective of third party visitors to the Project) as
the CNB Project Inscriptions on the four (4) Future Pylons Signs would have had
if a CNB Project Inscription had been installed on each of the four (4) Future
Pylon Signs.  If at any time subsequent to the installation of the Full Pylon
Substitute or the Partial Pylon Sign Substitute, Landlord is permitted to
install CNB Project Inscriptions on all four (4) Future Pylon Signs (without
violating other Tenant Prior Rights), Tenant shall have the right to require
Landlord to install a CNB Project Inscription on each then existing Future Pylon
Sign that is then without a CNB Project Inscription (provided that Landlord
shall be permitted to remove the Full Pylon Substitute or the Partial Pylon
Substitute, as the case may be, (and all of Tenants’ rights thereto shall
terminate)), with Tenant to reimburse Landlord for all of Landlord’s Actual
Costs incurred in installing the new CNB Project Inscriptions and removing the
Full Pylon Substitute or the Partial Pylon Sign Substitute, as the case may be.

 

(v)                                 Other Project Signs.  Tenant shall have the
right, subject to the provisions of this Article 28 and subject to Tenant’s
satisfaction of the Initial Occupancy Threshold, to require Landlord to install
(at Tenant’s sole cost and expense) a Tasteful (as determined by Landlord’s
Project Signage Consultant) inscription identifying the Project as “City
National Plaza” on those certain other existing signs and/or signs to be
constructed in the future by Landlord at the Project as shown on Exhibit “OO”
attached hereto (if and when such signs are constructed), which signs shall have
such other purposes, and/or shall include the signs and/or logos of such other
Project tenants as is described on (and otherwise shall have such Project
locations as are identified on) Exhibit “OO” attached hereto (collectively, the
“Other Project Signs”), in accordance with the Project Exterior Signage
Program.  The parties hereto acknowledge and agree that:  (a) that the locations
and dimensions of such Other Project Signs shall be determined by Landlord in
Landlord’s sole and absolute discretion and shall be subject to modification by
Landlord in Landlord’s sole and absolute discretion, and (b) that except for
Tenant’s rights described in this Section 28.5.1(v) to have Landlord install
inscriptions identifying the Project as “City National Plaza” on the Other
Project Signs, Tenant shall have no rights under this Lease with respect to such
Other Project Signs.

 

Each of Landlord and Tenant hereby acknowledge that, to the extent that
(a) Tenant’s logo is permitted to be included hereunder on, and is included on,
the South Tower Top Signs, the Eyebrow Signs and/or the Plaza Building Sign, and
(b) Exhibit “L” (with respect to the South Tower Top Signs), Exhibit “M” (with
respect to the Eyebrow Signs), and/or Exhibit “O” (with respect to the Plaza
Building Sign) attached hereto does not specify the dimensions of that portion
of the South Tower Top Signs, or the Plaza Building Sign which shall include
Tenant’s logo, the portion of each such sign containing the Tenant’s logo shall
be of a color, illumination and composition that shall be consistent with the
remainder of the South Tower Top Signs, the Eyebrow Signs or the Plaza Building
Sign, as applicable, and shall be of the composition reasonably designated by
Tenant and reasonably approved by Landlord in accordance with this Article 28
(taking into account the Project Exterior Signage Program).

 

28.5.2                  Landlord’s Approval Specifications and Permits.  Except
as otherwise set forth on Exhibits “L”, “M”, “N”, and “O”, the graphics,
materials, color, design, lettering, lighting, size, illumination,
specifications and location of each of Tenant’s Exterior Signs shall (a) in all
cases be consistent with the requirements of Landlord’s Project signage program
attached hereto as Exhibit “P” (the “Project Exterior Signage Program”) and
(b) otherwise, to the extent not specifically set forth in the Project Exterior
Signage Program, shall be subject to the prior written approval of Landlord,
which approval shall not be unreasonably withheld, conditioned or delayed, based
upon the consistency of each such Tenant Exterior Sign with the standards for
architectural compatibility of Landlord and the Comparable Buildings.  In
addition, all of Tenant’s rights to install, operate and maintain each Tenant
Exterior Sign shall be subject to and conditional upon (i) Tenant obtaining, at
its sole cost and expense, all required governmental permits and approvals for
(and applicable to) each such Tenant Exterior Sign and (ii) the continuing

 

66

--------------------------------------------------------------------------------


 

compliance (at Tenant’s sole cost and expense) of each of Tenant’s Exterior
Signs with all applicable Laws.  Landlord shall reasonably cooperate (at no cost
to Landlord (unless Tenant shall agree in writing to reimburse Landlord for its
costs and shall so reimburse Landlord within ten (10) business days of
Landlord’s request therefor) with Tenant in seeking to obtain all such permits
and approvals.

 

28.5.3                  Superior Signage and Identity Rights.  Tenant
acknowledges and agrees that, notwithstanding any provision of this Lease to the
contrary:  (a) each and all of Tenant’s rights under this Article 28 (including
without limitation, each and all of Tenant’s rights to the South Tower Signs,
the Plaza Building Sign, the Bank Directional Signs, the Future Pylon Signs
(and/or the Full Pylon Substitute or the Partial Pylon Sign Substitute), the
Other Project Signs, the Tower Name Rights, the Project Name Rights (defined in
Section 28.7, below)) and all of Tenant’s rights (the “Directory Inscription
Rights”) under Section 28.3 to require Landlord to include a reference to “City
National Plaza” on the South Tower Directory (or within the Electronic South
Tower Directory) (collectively, the “Article 28 Rights”) shall be subject and
subordinate to the “Other Tenant Prior Rights” (“Other Tenant Prior Rights”)
described on Exhibit “O” attached hereto, (b) Tenant’s rights to Tenant’s
Exterior Signs, the Tower Name Rights, and the Directory Inscription Rights
shall not apply to the extent they are inconsistent with the rights of the
tenant under the BofA Lease (as defined in Exhibit “Y”), until the expiration or
the sooner termination of the BofA Lease, which, as indicated on Exhibit “Y”, is
scheduled to expire on September 15, 2004, (c) Tenant’s Tower Name Rights,
Project Name Rights (as defined in Section 28.7, below), Directory Inscription
Rights, and rights with respect to the Future Pylon Signs and the Other Project
Signs shall not apply to the extent they are inconsistent with the rights of the
tenant under the ARCO Lease (as defined in Exhibit “Z”) until the expiration or
sooner termination of the ARCO Lease, which as indicated in Exhibit “Z”, is
scheduled to expire on August 31, 2005, (d) so long as Landlord does not cause
the Other Tenant Prior Rights set forth in the Lease (“Other Tenant Lease”) held
by any “Other Tenant” (defined in Exhibit “AA” attached hereto) (collectively,
the “Other Tenants”) to become greater in any sense that materially conflicts
with Tenant’s Article 28 Rights, Landlord shall have the right to renew or
extend the term of any such Other Tenant Lease and/or to modify the rights and
obligations of any such Other Tenant under any such Other Tenant Lease without
the need to obtain Tenant’s consent or approval, and (e) Landlord shall not, in
any case, be required to take any action under this Article 28 (or otherwise
relating to the rights granted to Tenant under this Article 28) which would in
Landlord’s good faith judgment violate any Other Tenant Prior Right, and any
failure, inability and/or delay of Landlord in providing to Tenant the benefit
of any of the Article 28 Rights which is due in any way to the existence and/or
superiority of any such Other Tenant Prior Rights shall not constitute any form
of breach or default by Landlord under this Lease, shall not subject Landlord to
any liability to Tenant, and shall not give rise to any other right or remedy in
favor of Tenant under this Lease, at law or in equity.

 

28.5.4                  Occupancy Requirements.

 

(i)                                     Generally.  Notwithstanding any
provision of this Lease to the contrary, by notice (“Identity Rights Termination
Notice”) delivered to Tenant, Landlord, at its option, may elect to terminate
all of Tenant’s rights:  (a) with respect to the South Tower Signs, (b) with
respect to the Tower Name Rights, (c) with respect to the Future Pylon Signs
(and/or the Full Pylon Substitute or the Partial Sign Substitute), (d) with
respect to the Other Project Signs, (e) with respect to the Project Name Rights
as set forth in Section 28.7, below, and (f) with respect to the Directory
Inscription Rights (collectively, the “Tenant Project Identification Rights”),
at any time that Original Tenant (or any successor of Original Tenant) and its
Affiliates are no longer Occupying at least
*              *                                         Square feet of Rentable
Area (not including any storage space) in the South Tower (the “South Tower
Occupancy Requirement”); provided, however, that: (x) Landlord may only
terminate Tenant’s rights to the South Tower Signs if Landlord, at the time of
such termination:  (1) has granted or intends to grant to an existing   *

 

Prospective Identity Tenant”), rights which are inconsistent with (in whole or
in part) Tenant’s rights to the South Tower Signs, and pursuant to such rights,
such existing or prospective tenant is intended to place its name and/or logo on
the exterior of the South Tower, including on the South Tower parapet, and
(y) in the case involving a Prospective Identity Tenant where under the
preceding clause (x)(2), at the time of the termination of the Tenant Project
Identification Rights, Landlord has not yet executed a lease for space in the
Project covering *                                            )) square feet of
Rentable Area, such termination of the Tenant Project Identification Rights
shall be conditional upon Landlord executing a lease for space in the Project
covering *                                                square feet of
Rentable Area with such Prospective Identity Tenant (or an Affiliate thereof)
within six (6) months following delivery to Tenant of the Identity Rights
Termination Notice.  So long as Landlord is granting Project Name Rights (or its
equivalent) or rights to South Tower Top Signs to such Existing Identity Tenant
or Prospective Identity Tenant, subject to the provisions of the preceding
sentence, immediately upon delivery of any Identity Rights Termination Notice,
all of Tenant’s Project Identification Rights shall automatically terminate, and
Landlord shall be permitted to grant to one or more subsequent tenants any
remaining parts of the Tenant Project Identification Rights.  Following any such
termination of the Tenant Project Identification Rights:  (a) Landlord shall
have the right, from that time forward, to rename the Project, (b) Landlord
shall have the right, from that time forward, to rename the South Tower,
(c) Landlord shall have the right to require Tenant to remove all of the South
Tower Signs in accordance with the terms of Section 28.6, below (and Landlord
shall have the right to remove the names “City National Plaza” and “City
National Tower” from all Project signs), and (d) Landlord shall have the right
to install and operate and maintain (or allow any third party to install and
operate and maintain) additional signage on the South Tower and/or the Plaza
Building, without being restricted by the terms of this Article 28.

 

(ii)                                  Plaza Building Operating Requirement. 
Notwithstanding the terms of this Section 28.5, by written notice delivered to
Tenant, Landlord, at its option, may elect to terminate:  (a) all of the
Tenant’s rights to the Plaza Building Sign and the Bank Directional Signs and
(b) Tenant’s rights to enforce the restrictions set forth in Section 28.9.3
below (collectively, the “Tenant Plaza Building Identification Rights”), in the
event that:  (i) Landlord exercises its recapture rights with respect to the
Plaza Building Space pursuant to Section 7.1.2 (a “Plaza Building Operating
Requirement Failure”), or (ii) Landlord exercises its recapture rights with
respect to the Plaza Building Space pursuant Section 15.2.4 hereof.  Following
any such recapture of the Plaza Building Space and termination of the Tenant
Plaza Building Identification Rights, Landlord shall have the right, from that
time forward:  (a) to require Tenant to remove the Plaza Building Signage in
accordance with the terms of Section 28.6,

 

67

--------------------------------------------------------------------------------


 

below, and (b) to place and maintain additional signage in, on and around the
Plaza Building, without being restricted by any of the terms of this Article 28
or any of the terms of Section 19.3.

 

28.6                           Cost and Maintenance.

 

28.6.1                  All costs and expenses relating to the actual signs
comprising Tenant’s South Tower Top Signs, the South Tower Eyebrow Signs, the
South Tower Entrance Signs, the Plaza Building Sign, and the Bank Directional
Signs (collectively, the “Tenant Maintained Signs”), including, without
limitation, to the extent related to such signage, all installation, design,
operation, alteration, removal, construction, fabrication, and permitting costs
and expenses and any and all other costs to the extent associated with such
Tenant Maintained Signs, including, without limitation, the cost of removing and
disposing (or covering, as the case may be) ( both at the expiration or sooner
termination of this Lease and/or of the Plaza Building Space and at the
termination of any Tenant rights under this Article 28) of any existing signage
in the locations to be occupied by the Tenant Maintained Signs.  Utility charges
and book-up fees, permits, and maintenance and repairs with respect to all of
the Tenant Maintained Signs, shall be the sole responsibility of Tenant;
provided, however, that (a) Landlord shall reasonably cooperate (at Tenant’s
sole cost and responsibility of Tenant’s use of the Project Common Areas and
Building Systems (including subject to the provisions of Article 10, cooperating
to provide (at Tenant’s sole cost and expense) reasonable enhancements of
electricity connections and sign supports with respect to the South Tower Top
Signs, the South Tower Eyebrow Signs and the Plaza Building Sign) to allow
Tenant to install, operate, maintain and repair (and when appropriate, remove)
the Tenant Maintained Signs; and (b) Landlord shall, on or before the First
Increment Commencement Date, or as soon thereafter as is reasonably possible
(and permissble under the Other Tenant Prior Rights) with respect to all signs
which are subject to Other Tenant Prior Rights, at Landlord’s sole cost and
expense, remove all signs existing on the Effective Date on the South Tower, the
Plaza Building and the Project which are inconsistent with the signage and
Project Name Rights granted to Tenant in this Article 28, and repair any damage
to the Project caused by such removal and cause the areas from which all such
signage was removed to be restored to a condition commensurate with a
first-class office building.  Tenant shall be required to construct, maintain
and operate each and all of the tenant Maintained Signs in conformity with such
standards as Landlord may reasonably prescribe, consistent with the standards
for sign design, operation and maintenance of the Comparable Buildings, to the
extent not inconsistent with the rights granted to Tenant under this Lease. 
Should any of the Tenant Maintained Signs (including any lighting with respect
thereto) require repairs and/or maintenance under the foregoing standards,
Landlord shall have the right to provide notice thereof to Tenant, and Tenant
(except as set forth above) shall cause such repairs and/or maintenance to
commence and to be performed, at Tenant’s sole cost and expense, within five
(5) days after receipt of such notice from Landlord; provided, however, that if
such repairs and/or maintenance are reasonably expected to require longer than
five (5) day to perform, Tenant shall commence such repairs and/or maintenance
within such five (5) days period and shall thereafter diligently prosecute such
repairs and maintenance to completion at Tenant’s sole cost and expense.  Should
Tenant fail to perform or commence such repair and/or maintenance obligations
within the time periods described in the immediately preceding sentence, time
being of the essence, Landlord shall have the right to cause such work to be
performed for the account of Tenant and to charge Tenant as Additional Rent for
the Actual Cost of such work, plus interest at the Interest Rate from the date
of Landlord’s payment of such Actual Costs to the date of Tenant’s reimbursement
of Landlord of such Actual Costs and interest.  Within ten (10) days following
the expiration or earlier termination of this Lease, Tenant shall complete the
removal of all of the Tenant Maintained Signs from the Project, including, but
not limited to, from the South Tower and from the Plaza Building, and shall
cause the areas in which all such Tenant Maintained Sign were located to be
restored to the condition existing (to the extent commercially reasonable)
immediately prior to the placement of such Tenant Maintained Signs.  If Tenant
fails to timely remove all such Tenant Maintained Signs or to restore the areas
in which such Tenant Maintained Signs were located, as provided in the
immediately preceding sentence, then Landlord may perform such work, and all
Actual Costs reasonably incurred by Landlord in so performing such work, plus
interest at the Interest Rate from the date of Landlord’s payment of such costs
to the date of Tenant’s reimbursement of Landlord, shall be reimbursed by Tenant
to Landlord within thirty (30) days after Tenant’s receipt of an invoice
therefor.  The terms of this Section 28.6 shall survive the expiration or
earlier termination of this Lease, or of the Lease of the Plaza Building Space
or the termination of Tenant’s rights under this Article 28 (as the same relates
to the signs in question).

 

28.6.2                  Except as provided otherwise herein, Tenant shall
reimburse to Landlord, within ten (10) days of Landlord’s demand therefor,
Tenant’s pro rata share of the Actual Costs incurred by Landlord relating to the
Future Pylon Signs and the Other Project Signs, including, without limitation,
to the extent related to such signage, all installation, design, operation,
alteration, removal, construction, fabrication and permitting costs and expenses
and any and all other costs to the extent associated with such Future Pylon
Signs and/or Other Project Signs.  For purposes of this Section 28.6.2, Tenant’s
pro rate share of such costs and expenses relating to the Future Pylon Signs
and/or the Other Project Signs shall be equal to the portion of the area on such
Future Pylon Signs and/or Other Project Signs that is designated to receive or
display signage and that is devoted to signage identifying Tenant or identifying
the Project as City National Plaza.

 

28.7                           Project Name.  Effective upon the date of the
Prior Tenants’ Project Identity Rights Termination (defined in this
Section 28.7, below), and otherwise subject to all of the provisions of this
Article 28 (including, but not limited to the provisions of Section 28.5.4),
Tenant is hereby granted the right to designate the “name” of the Project (the
“Project Name”) as “City National Plaza” (the “Project Name Rights”); provided,
however, that Tenant’s rights to continue to enjoy and enforce the Project Name
Rights hereby shall be conditional upon Tenant leasing, having completed
construction of Tenant Improvements in, having commenced business operations
(for at least one (1) day) in, and otherwise Occupying, on or before the date
that is twelve (12) calendar months (subject to extension for Commencement Date
Delays) after the date on which Landlord delivers the Fourth Increment Office
Space to Tenant in Delivery Condition (the “Outside Occupancy Threshold Date”),
*                                        * feet of Rentable Area (or more) in
the South Tower Premises (the “Initial Occupancy Threshold”), provided, further,
however, that if, on or before the Outside Occupancy Threshold Date, Tenant
shall not have satisfied the Initial Occupancy Threshold, but, as of such date: 
(a) the Tenant Improvements in the Fourth Increment Office Space (the
“Unfinished Space”) are under construction, (b) Tenant shall have completed
construction of the Tenant Improvements in, shall have commenced business
operations (for at least one (1) day) in, and shall then be Occupying the
entirety of the remainder of the Initial Premises (other than such Unfinished
Space), and (c) for so long as (and only for so long as) Tenant shall continue
to diligently prosecute construction of such Tenant Improvements in such
Unfinished Space to completion, the Outside Occupancy Threshold Date shall be
extended on a day for day basis for

 

68

--------------------------------------------------------------------------------


 

each additional day required to complete construction of such Tenant
Improvements in such Unfinished Space.  In the event that, as of the Outside
Occupancy Threshold Date (as such date may be extended pursuant to this
Section 28.7), Tenant shall not have satisfied the Initial Occupancy Threshold,
all of Tenant’s rights to the Project Name Rights shall automatically terminate,
and as of such date, shall be of no further force or effect.  Subject to the
provisions of this Article 28 (and after the date of the Prior Tenants’ Project
Identity Rights Termination), after the initial designation of the Project Name,
Tenant shall, in connection with any change in the Tenant’s Exterior Signs
specifically permitted under Section 28.8, change such Project Name (and the
name of the South Tower) to match or to be a direct, recognizable derivative of
the new name of Tenant’s Successor on Tenant’s Exterior Signs.  Except as
specifically set forth in this Article 28, Tenant shall have no rights to
designate the name of any other portion of the Project (including, but not
limited to, the North Tower and the Plaza Building), and, subject to the Other
Tenant Prior Rights and to the rights of Tenant hereunder, Landlord shall retain
the right to designate and/or to redesignate the name of the North Tower and the
Plaza Building.  Landlord acknowledges and agrees that, subject to the
provisions of this Article 28, including, but not limited to, such provisions
relating to the Other Tenant Prior Rights, from and after the date of the Prior
Tenants’ Project Identity Rights Termination, the Project Name and the identity
of the Project is to be “City National Plaza.”  Accordingly, Landlord agrees
that, as part of Tenant’s Project Name Rights, following the Effective Date,
Landlord will not grant any signage rights to any other tenant or occupant of
the Project (or to any other party) that would, in the good faith opinion of
Landlord’s Project Signage Consultant, undermine the designation of the Project
as “City National Plaza.” For Purposes of application of this Lease, subject to
Tenant’s satisfaction of the Initial Occupancy Threshold, the “Project Name
Rights” shall also include Tenant’s rights under this Section 28.7 to require
Landlord to, commencing upon the day after the date on which the rights of the
tenant under the ARCO Lease terminate (and if such rights terminate prior to the
expiration of the BofA Lease, commencing on the day after the date on which the
rights of the tenant under the BofA Lease terminate) (the “Prior Tenants’
Project Identity Rights Termination”), and continuing until such time as Tenant
shall no longer satisfy the South Tower Occupancy Requirement (or until such
time as such rights shall otherwise terminate under the provisions of this
Section 28.7), to: (i) endeavor to cause its employees and agents to refer to
the Project as “City National Plaza,” (ii) cause a substantial portion of its
stationery, announcements and advertisements to identify the Project as “City
National Plaza,” (iii) cause any tape recorded welcome (or expression of thanks
upon departure) provided to vehicular visitors to the Project that is in
existence and is being broadcast at the entrance to or the exit from the
Subterranean Garage as of the Effective Date, to refer to the Project as “City
National Plaza” for so long as such tape recorded welcome or expression shall
continue to be provided to such visitors, and (iv) cause any security access
cards provided to employees of tenants of the Project to, where reasonably
possible to do so (taking into account the requirements of the card and security
access system in question), hear the inscription “City National Plaza”
(provided, however, that Tenant agrees that, as to the obligation of Landlord
under this clause (iv), in any case where any particular Project tenant or
occupant requests that such security access cards issued to the employees of
such tenant or occupant not bear the inscription “City National Plaza,” Landlord
shall have no obligation to provide such inscriptions on the security access
cards issued to the employees of such tenant or occupant (or to any other person
related to such tenant or occupant)).  For purposes of application of this
Lease, subject to Tenant’s satisfaction of the Initial Occupancy Threshold, the
“Project Name Rights” shall additionally include, Tenant’s rights under this
Section 28.7 to require Landlord to, commencing on the Prior Tenants’ Project
Identity Rights Termination and continuing until such time as Tenant shall no
longer satisfy the South Tower Occupancy Requirement (or such rights shall
otherwise terminate under the provisions of this Section 28.7), not to grant any
tenant of the Project, other than Tenant, any right to have its name or logo
displayed in any manner upon the uniforms of the Project Common Areas concierge,
janitorial, maintenance and/or access control personnel (provided, however, that
this obligation (and restriction) shall not apply to any uniforms worn by any
personnel employed by an entity or an Affiliate of any entity: (x) which is in
the business of providing such services, (y) which is a tenant at the Project,
and (z) which Landlord in good faith retains to provide any of such services at
the Project).

 

28.8                           Transferability and Changes.  All of the Tenant
Project Identification Rights and Tenant Plaza Building Identification Rights
(and Article 28 Rights) shall be personal to the Original Tenant and shall not
be transferable to (or inure to the benefit of) any third party; provided,
however, that: (i) Original Tenant may assign all, but not less than all, of the
Tenant Project Identification Rights to a Successor and (ii) Original Tenant and
any subsequent Qualifying Plaza Subtenant (as defined in this Section 28.8,
below) may assign all, but not less than all, of the Tenant Plaza Building
Identification Rights to a Successor or to a subtenant of Tenant which has been
duly approved by Landlord pursuant to Article 15 hereof and which subleases and
Occupies one hundred percent (100%) of the Plaza Building Space (a “Qualifying
Plaza Subtenant”); provided, further, however, that Original Tenant may only
effectuate a transfer of its Tenant Project Identification Rights and/or its
Tenant Plaza Building Identification Rights to a Successor or to a Qualifying
Plaza Subtenant, as applicable, if and to the extent: (a) such assignment would
not violate the terms (“Exclusive Terms”) of any then existing lease for space
in the Project that grants an occupant an “exclusive” as to a particular
business (provided that Tenant shall have the right to modify its use of
Tenant’s Exterior Signs so as not to violate any such Exclusive Terms) and
(b) such assignee does not have a name or logo which relates to an entity which
is of a character or reputation, or is associated with a political faction or
orientation, which would be objectionable to a majority of landlords of
Comparable Buildings (an “Objectionable Name”).  Following any such assignment
(or following any change in the name, tradename or logo of Tenant), Tenant shall
have the right to use a different name on the Tenant’s Exterior Signs (and to
redesignate the name of South Tower and the Project) provided such different
name is the new name, tradename or logo of Original Tenant or a Successor
thereof, is not an Objectionable Name, and is otherwise in substantial
conformance with all of the requirements of this Article 28.  Notwithstanding
any provision of this Lease to the contrary, in the event the South Tower Name
and/or the Project Name is changed by Tenant pursuant to this Section 28.8,
Tenant shall reimburse Landlord for all of its reasonable out of pocket expenses
in modifying all Project and Building identification signage (including, but not
limited to, the Future Pylon Signs and the other project signs), literature and
stationery.

 

28.9                           Additional Signage Provisions.

 

28.9.1                  South Tower Exclusivity; Exclusive Signage Occupancy
Requirement.  Subject to the provisions of this Section 28.9.1 and to the
provisions of Section 28.5.4, on the condition that, and for so long as Original
Tenant (or a Successor of Original Tenant) and its Affiliates continue to Occupy
more than *             *                         rentable square feet in the
South Tower (the “Exclusive Signage Occupancy Requirement”), except as provided
otherwise herein, Landlord shall not grant or permit any other tenant or
occupant in the South Tower or any other third party the right to affix or
install any sign to any portion of the exterior surface of the South Tower,
including its exterior cladding and windows, (which shall be deemed to include
the walls of the ground floor

 

69

--------------------------------------------------------------------------------


 

lobby, but which does not include the South Tower Building Envelope outside of
the South Tower itself).  Notwithstanding the foregoing, Landlord may, provided
that such signage is consistent with comparable signage granted in accordance
with Institutional Owner Practices:  (i) grant or permit any Permitted Ground
Floor Lobby Tenant (defined below) the right to affix or install signage or
advertising media, and Landlord may install or affix any such Permitted Ground
Floor Lobby Tenants’ signage or advertising media, to any portion of the
exterior of the South Tower (including its exterior cladding and windows) in the
area shown on Exhibit “R” attached hereto, but below the area which is generally
referred to as the “eyebrow level,” (ii) install or affix signage identifying
the street address of the South Tower, (iii) in addition to the signage
permitted under clause (i) above, grant or permit two (2) or more other tenants
or occupants in the Project to affix or install any signage, and Landlord may
install or affix any such tenants’ or occupants’ signage, to those two (2) areas
of the exterior walls of the South Tower designated in Exhibit “1” attached
hereto as locations for a multi-tenant sign (the “Designated Secondary
Signage”), (iv) provide for one (1) or two (2) customary fixed or electronic
tenant directory (or directories) within the ground floor lobby of the South
Tower, and/or (v) install the “Retail Identity and Major Retail Sign” to be
located by the escalator in the ground floor lobby of the South Tower.  If
Tenant shall, at any time, cease to satisfy the Exclusive Signage Occupancy
Requirement, all of Tenant’s rights under this Section 28.9.1 shall
automatically terminate and shall be of no further force or effect.  For
purposes of this Section 28.91, “Permitted Ground Floor Lobby Tenant” shall mean
any tenant of South Tower ground floor space that is not a Tenant Competitor. 
Notwithstanding any provisions of this Lease (including, without limitation, any
provision of Section 28.9.1 and Section 28.9.2) to the contrary, in all cases
Landlord shall be permitted to place (i) any sign or inscription and/or logo of
a Tenant Competitor on any Future Pylon Sign, and (ii) the sign and/or logo of
one (1) Tenant Competitor on the Designated Secondary Signage.  Provided,
further, however, that until the South Tower is fifty percent (50%) leased,
Landlord may have less than two (2) names on the Designated Secondary Signage.

 

28.9.2                  South Tower Building Envelope Exclusivity.  Subject to
the provisions of this Section 28.9.2, on the condition that, and for so long
as, Original Tenant (or a Successor) and its Affiliates continue to comply with
the Exclusive Signage Occupancy Requirement, Landlord shall not grant or permit
any Tenant Competitor the right to affix or install any signage or advertising
media, and Landlord shall not install or affix any Tenant Competitor’s signage
or advertising media within any area (or in any manner) within the South Tower
Building Envelope (defined in this Section 28.9.2, below).  If Tenant shall, at
any time, cease to satisfy the Exclusive Signage Occupancy Requirement, all of
Tenant’s rights under this Section 28.9.2 shall automatically terminate and
shall be of no further force or effect.  For purposes of this Section 28.9.2,
“South Tower Building Envelope” shall mean the area that is shown on Exhibit “U”
attached hereto.

 

28.9.3                  Plaza Building.  Subject to the provisions of this
Section 28.9.3 and the remainder of this Article 28, on the condition that, and
for so long as Tenant continues to comply with the Exclusive Signage Occupancy
Requirement, there is no outstanding Plaza Building Operating Requirement
Failure, and Landlord has not recaptured the Plaza Building Space pursuant to
Section 7.1.2 or Section 15.2.4, except as provided otherwise herein, Landlord
shall not grant or permit any other tenant or occupant in the Plaza Building or
the Project or any other third party the right to affix or install any signage
or advertising media, and Landlord shall not install or affix any such party’s
signage or advertising media to any portion of the exterior of the Plaza
Building (including its exterior cladding and windows).  Notwithstanding the
above, provided that such signage is not granted to any Tenant Competitor,
Landlord may: (i) grant or permit any Permitted Plaza Building First
Class Tenant the right to affix or install signage or advertising media, and
Landlord may install any such Permitted Plaza Building First Class Tenants’
signage or advertising media, to any portion of the exterior of the Plaza
Building (including its exterior cladding and windows) and/or (ii) grant or
permit any tenant or occupant of the Project or any other third party (other
than any Tenant Competitor), the right to affix or install any signage or
advertising media, and Landlord may install or affix any such parties’ signage
or advertising media, to the parapet of the Plaza Building (“Plaza Building
Parapet”) or any other portion of the Plaza Building; provided, however, that
Landlord agrees that Landlord shall have no right to grant to any party any
right to install any such signage on the Plaza Building Parapet if and to the
extent that Landlord’s Project Signage Consultant in good faith determines that
such signage is not Tasteful.  If Tenant shall, at any time, cease to satisfy
the Exclusive Signage Occupancy Requirement, or if Landlord shall recapture the
Plaza Building Space pursuant to Section 7.1.2 or Section 15.2.4, all of
Tenant’s rights under this Section 28.9.3 shall automatically terminate and
shall be of no further force or effect.  “Permitted Plaza Building First
Class Tenant” shall mean any tenant of any space on the ground floor of the
Plaza Building which is of a quality, character, reputation and use which is
consistent with the standards for office, service, restaurant (such as
California Pizza Kitchen, Cheesecake Factory, McCormick & Schmitt’s, El Torito
Grill, II Fornaio, Broadway Deli, Houston’s, P.F. Chang’s, The Daily Grill, and
Morton’s), banking and/or other tenants of primary ground floor space with
prominent visibility in the common areas of (or space which is considered to be
in the main floor lobby area of) the Comparable Buildings in downtown Los
Angeles (and with such use of any such Permitted Plaza Building First
Class Tenant constituting a “Permitted Plaza Building Class Use”)

 

28.9.4                  Project; North Tower.  Except as specifically set forth
in this Section 28.9, and subject to Section 28.7, there shall be no
restrictions on the name given to the Project, the Plaza Building or the North
Tower, or on the installation of any other signage at the Project, including,
but not limited to, at the North Tower, in the Plaza, or in the subterranean
levels of the Project.

 

28.9.5                  First Class Project Signage.  Landlord agrees that
Landlord shall not grant any rights to any signage at the Project which is not
consistent with signage rights granted at other first-class office projects.

 

28.9.6                  Offensive and Objectionable Entities.  Subject to the
provisions of this Article 28, Landlord shall not grant any rights to any
identity signage on any exterior surface of the South Tower, the North Tower, or
of the Plaza Building (or in the ground floor lobby of the South Tower or of the
North Tower) or in the Plaza Area, to any tenant in the Project which
constitutes an Offensive and Objectionable Entity (defined in this
Section 28.9.6, below) as of the date of execution of the lease for such
tenant.  An entity shall constitute an “Offensive and Objectionable Entity” on a
particular date if, on such date, such entity is known to Landlord to be
identified by a majority of adult American citizens as an entity that either:
(a) is synonymous with the propagation of racist violence or racist hatred (and
holds itself out to the general public as doing so), such as the American Nazi
Party or the Ku Klux Klan, or (b) as its primary business, creates and
distributes to the general public pornographic materials, such as Hustler
magazine.

 

70

--------------------------------------------------------------------------------

 

28.9.7                  Relocation of Eyebrow Sign.  Subject to the provisions
of this Section 28.9.7, if, the trees (“Plaza Trees”) that would currently
obstruct the view from Flower Street of an eyebrow sign located on the exterior
granite face of the north (Plaza Area) side of the South Tower above the level
of the pillar openings and below the third (3rd) floor windows of the South
Tower (the “Prospective North Eyebrow Sign Location”) are removed, cut back or
trimmed by Landlord during the three (3) year period following the Effective
Date (the “Eyebrow Sign Relocation Period”), and Tenant determines that it would
prefer (or for any reason (with or without the removal, cutting, and/or trimming
of the Plaza Trees), Tenant determines that it would prefer) to relocate the
South Tower Eyebrow Sign which is to be installed on the east (Flower Street)
side of the South Tower (the “Flower Street Eyebrow Sign”) to the Prospective
North Eyebrow Sign Location, then Tenant shall have the right (the “Flower
Street Eyebrow Sign Relocation Right”) to elect to require Landlord to relocate
the Flower Street Eyebrow Sign (at Tenant’s sole cost and expense) to the
Prospective North Eyebrow Sign Location.  The Flower Street Eyebrow Sign
Relocation Right may be exercised only by the delivery by Tenant to Landlord
during the Eyebrow Sign Relocation Period of a notice (the “Eyebrow Sign
Relocation Notice”) specifically referencing this Section 28.9.7 and notifying
Landlord that Tenant is exercising the Flower Street Eyebrow Sign Relocation
Right.  In the event that Tenant duly exercises the Flower Street Eyebrow Sign
Relocation Right: (a) the eyebrow sign which is to be located in the Prospective
North Eyebrow Sign Location (the “North Eyebrow Sign”) shall: (i) identify
Tenant’s name as “City National Bank,” together with Tenant’s logo, and
(b) shall be in the location and have the dimensions, color, illumination and
composition as more particularly set forth on Exhibit “M” (with respect to the
Eyebrow Sign which is to be located on the south (Sixth Street) side of the
South Tower (the “South Eyebrow Sign”), except that the directional orientation
of the applicable portion of Exhibit “M” shall be rotated one hundred eighty
(180) degrees (such that north is south, south is north, east is west, and west
is east), but otherwise, if and to the extent not otherwise described on
Exhibit “M”, shall be of the composition reasonably designated by Tenant and
reasonably approved by Landlord in advance in accordance with this Article 28
(taking into account the Project Exterior Signage Program), and (c) Tenant
shall, at Tenant’s sole cost and expense, remove the Flower Street Eyebrow Sign,
repair any damage to the Building caused by the removal of such sign, and cause
the area in which the Flower Street Eyebrow Sign was located to be restored to
the condition required under Section 28.6, above.

 

28.10                     Use of Tenant’s Tradename, Logo or Trademark.  Neither
Landlord nor any tenant shall acquire any right, title or interest in any
trademark, logo or tradename of Tenant by virtue of this Lease.  Landlord may
not, except as specifically required under this Lease, use Tenant’s tradename,
logo, or trademark in any manner otherwise prohibited by any Law.

 

28.11                     Use of Exterior Portion of South Tower for Promotional
and Advertising Purposes.  Landlord agrees that, except for bona fide identity
signage and/or logos installed on the South Tower for the benefit of bona fide
tenants in the South Tower (to the extent not prohibited or restricted by this
Article 28), Landlord shall not grant any rights to any tenant or other third
party to utilize the exterior surfaces (or any material portion thereof) of the
South Tower portion of the Project to be utilized for the purpose of
advertising, promoting or identifying a person, sign, cause, project, product,
service or the like by the placement of a billboard or similar advertising on
the walls of the South Tower.

 

28.12                     Arbitration of Disputes.  Any disputes or
disagreements or disputes between Landlord and Tenant related to any matter
arising out of, in connection with, or otherwise related to the rights and
obligations of Landlord and Tenant under this Article 28 shall be subject to
arbitration in accordance with Article 14, above.

 

ARTICLE 29 - STORAGE PREMISES

 

Subject to the provisions of this Article 29, at all times during the Term,
Tenant shall have the right to lease from Landlord up to five thousand (5,000)
usable square feet of storage space in one or more locations designated by
Landlord (the “Storage Premises”); provided, however, that notwithstanding the
foregoing, such right shall be conditional upon Tenant’s delivery to Landlord of
written notice (a “Storage Premises Commitment Notice”) committing to the
immediate leasing of such storage space pursuant to this Article 29 and stating
the approximate amount of storage space (subject to the size maximum stated
above) not later than June 1, 2004.  Subject to the provisions of this
Article 29, Tenant shall be required to pay storage rent (“Storage Rent”), and
no other rent, for Storage Premises leased by Tenant in the applicable amounts
set forth below.  Subsequent to June 1, 2004, Tenant shall, to the extent that
it has not already exercised its right to lease such Storage Premises, have a
further right to lease the unleased portions of the Storage Premises by
delivering a Storage Premises Commitment Notice to Landlord, but with respect to
Storage Premises Commitment Notices received by Landlord after June 1, 2004,
Landlord’s obligation to lease such Storage Premises to Tenant shall be
conditioned on Landlord having such Storage Premises available for lease at such
time (“Available Storage Space”).  Available Storage Space shall be defined as
storage space not then subject to another tenant’s rights.  If, subsequent to
June 1, 2004, at the time Landlord receives the Storage Premises Commitment
Notice, there is no Available Storage Space, Landlord shall so advise Tenant,
and when Available Storage Space comes into existence, Landlord shall deliver
such Available Storage Space to Tenant within thirty (30) days after such space
qualifies as Available Storage Space.  Subject to the provisions of this
Article 29, Tenant shall be required to pay storage rent (“Storage Rent”), and
no other rent, for Storage Premises leased by Tenant in the applicable amounts
set forth below.

 

Month of Term

 

Monthly Storage Rent/usable square foot

 

 

 

*

 

*

 

Upon the commencement of any Option Term, if applicable, Landlord shall have the
right, upon notice to Tenant within thirty (30) days following each such date,
to increase the Storage Rent to the prevailing per square foot rate charged by
Landlord to tenants for storage space.  Tenant shall give prompt notice to
Landlord in case of fire or accidents in or about the Storage Premises or of
defects therein or in the fixtures or equipment related thereto.  Tenant
acknowledges and agrees that Landlord shall have no obligation to provide any
security for the Storage Premises.  All Storage Premises rental amounts shall be
due on a monthly basis concurrent with Tenant’s payment of the Base Rent

 

71

--------------------------------------------------------------------------------


 

due with respect to the Premises, and shall constitute Rent under the Lease.  No
Additional Rent shall be payable by Tenant to Landlord in connection with the
lease of the Storage Premises; provided, however, that in the event any
governmental tax shall be imposed on the storage space transaction contemplated
hereunder, on the Storage Rent to be received by Tenant or on any similar basis,
Tenant shall be responsible for the timely payment of the same.  All Storage
Premises (to the extent there exists Available Storage Space) leased by Tenant
shall be delivered to Tenant within thirty (30) days after Landlord’s receipt of
the Storage Premises Commitment Notice, and shall be leased by Tenant in its
present existing, “As-Is” condition and, subject to the terms of Article 12,
above, Tenant shall be fully responsible for repairing any damage to the Storage
Premises resulting from or relating to Tenant’s use thereof; provided, however,
that such Storage Premises shall be demised, have a lockable door, have
reasonably sufficient lighting, and be accessible without going up or down
stairs.  Tenant shall comply with such reasonable rules and regulations as
promulgated by Landlord and delivered to Tenant from time to time pertaining to
the use of such Storage Premises.  Tenant’s insurance obligations under the
Lease shall also pertain to Tenant’s use of the Storage Premises.  Once the
Storage Premises is leased, Tenant shall have the right to terminate the Lease
as to the entire Storage Premises, or if the Storage Premises is comprised of
more than one separately demised unit of space, then as to one or more of such
separately demised units of space within the Storage Premises, on thirty (30)
days prior written notice to Landlord.

 

ARTICLE 30 - MISCELLANEOUS

 

30.1                           Entire Agreement.  This Lease contains all of the
agreements and understandings relating to the leasing of the Premises and the
obligations of Landlord and Tenant in connection with such leasing.  Neither
Landlord nor Tenant has made, and neither Tenant nor Landlord is relying upon,
any warranties, or representations, promises of statements made by the other
party or by any agent of the other party, except as expressly set forth herein. 
This Lease supersedes any and all prior agreements and understandings between
Landlord and Tenant and alone expresses the agreement of the parties.

 

30.2                           Amendments.  This Lease shall not be amended,
changed or modified in any way unless in writing executed by Landlord and
Tenant.  Neither party shall have waived or released any of its rights hereunder
unless in writing and executed by such party.

 

30.3                           Successors.  Except as expressly provided herein,
this Lease and the obligations of Landlord and Tenant contained herein shall
bind or inure to the benefit of Landlord and Tenant and their respective
successors and assigns, provided this clause shall not permit any Transfer by
Tenant contrary to the provisions of Article 15.

 

30.4                           Sale by Landlord.  An arm’s length sale or
conveyance by Landlord of the Project shall operate to release Landlord from any
future liability upon any of the agreements, obligations, covenants or
conditions, express or implied, herein contained in favor of Tenant (the
“Collective Obligations”), and Tenant agrees to look solely to the
responsibility of the successor in interest of Landlord in and to this Lease
except for Collective Obligations of Landlord hereunder that are attributable to
the period of time prior to such sale or conveyance; provided such successor in
interest agrees in writing to assume the Collective Obligations of Landlord
hereunder.  This Lease shall not be affected by any such sale, however, and
Tenant agrees to attorn to the purchaser or assignee, with such attornment to be
effective and self-operative without the execution of any further instruments by
any of the parties to this Lease.

 

30.5                           Force Majeure.  Any prevention, delay or
stoppage due to strikes, lockouts, labor disputes, acts of God, inability to
obtain services, labor, or materials or reasonable substitutes therefor (or
delays substantially beyond normal, regular and customary periods of time to
obtain the same), governmental actions, civil commotions, terrorist acts, fire,
earthquake or other casualty, and other causes beyond the reasonable control of
the party obligated to perform (collectively, a “Force Majeure”) shall excuse
the performance of such party (except with respect to the obligations imposed
with regard to Rent and other charges to be paid by Tenant pursuant to this
Lease; provided, however, that the provisions of this Section 30.5 shall not
operate to affect in any manner the operation or application of any provision of
this Lease that expressly grants to Tenant an abatement of Rent under particular
circumstances) for a period equal to any such prevention, delay or stoppage and,
therefore, if this Lease specifies a time period for performance of an
obligation of either party, that time period shall be extended by the period of
any delay in such party’s performance caused by a Force Majeure; provided,
however, that: (i) the provisions of this Section 30.5 shall not apply to the
provisions of Sections 9.3, 12.3, or 16.8.2 (which provide for rent abatement),
unless and only to the extent specific reference is made to Force Majeure
therein, (ii) all references continued in this Lease or in the Work Letter to
“Force Majeure Delays” shall refer to such term as defined in the Work Letter
and (iii) in no case shall the provisions of this Section 30.5 apply to the
determination of when a “Commencement Date” has occurred or shall occur, the
commencement of or expiration of the Term, or the commencement of any form of
Rent hereunder, with the parties hereto agreeing that such determination shall
be governed by the terms of the Work Letter and the provisions of this Lease
which specifically address such determination.

 

30.6                           Survival of Obligations.  Any obligations of
Tenant or Landlord accruing prior to the expiration of this Lease shall survive
the termination of this Lease, and Tenant and Landlord shall each perform all of
their respective obligations in a timely manner whether or not this Lease has
expired.

 

30.7                           Light and Air.  No diminution or shutting off of
any light, air or view by any structure now or hereafter erected shall in any
manner affect this Lease or the obligations of Tenant hereunder, or increase any
of the obligations of Landlord hereunder.

 

30.8                           Governing Law.  This Lease shall be governed by,
and construed in accordance with, the laws of the state of California, without
regard to its conflict of laws rules and principles.

 

30.9                           Qualified Prohibition Against Recording.  This
Lease shall not be recorded by Tenant or by anyone acting through, under or on
behalf of Tenant.  Landlord agrees that it will execute a short form memorandum
of Lease (“Memorandum of Lease”), with its signatures notarized, and allow
Tenant to record the same so as to place other parties on notice as to the
Premises leased, Tenant’s renewal and expansion rights, and Tenant’s signage and
naming rights hereunder.  Tenant agrees that, in the event that Tenant elects to
record a Memorandum of Lease pursuant to this Section 30.9, immediately
following the expiration or earlier termination of this Lease (or the Project

 

72

--------------------------------------------------------------------------------


 

Identification Rights or the Plaza Building Identification Rights), Tenant shall
take all actions requested of by Landlord (including, without limitation, the
execution and notarization of documents) to cause all record of such Memorandum
of Lease to be removed from the chain of title for the Project or appropriately
modified.

 

30.10.                  Severability.  In the event any provision of this Lease
is found to be unenforceable, the remainder of this Lease shall not be affected,
and any provision found to be invalid shall be enforceable to the extent
permitted by law.  The parties agree that in the event two different
interpretations may be given to any provision hereunder, one of which will
render the provision unenforceable, and one of which will render the provision
enforceable, the interpretation rendering the provision enforceable shall be
adopted.

 

30.11                     Captions.  All captions, headings, titles, numerical
references and computer highlighting are for convenience only and shall have no
effect on the interpretation of this Lease.

 

30.12                     Interpretation.  Tenant acknowledges that it has read
and reviewed this Lease and that it has had the opportunity to confer with
counsel in the negotiation of this Lease.  Accordingly, this Lease shall be
construed neither for nor against Landlord or Tenant, but shall be given a fair
and reasonable interpretation in accordance with the meaning of its terms and
the intent of the parties.

 

30.13                     Independent Covenants.  Except as specified to the
contrary herein, each covenant, agreement, obligation or other provision of this
Lease to be performed by Tenant and Landlord are separate and independent
covenants of Tenant and Landlord, and not dependent on any other provision of
this Lease.

 

30.14                     Number and Gender.  All terms and words used in this
Lease, regardless of the number or gender in which they are used, shall be
deemed to include the appropriate number and gender, as the context may require.

 

30.15                     Time is of the Essence.  Time is of the essence of
this Lease and the performance of all obligations hereunder.

 

30.16                     [INTENTIONALLY OMITTED]

 

30.17                     No Offer to Lease.  The submission of this Lease to
Tenant, Landlord or their respective Brokers or other agents, shall not
constitute an offer to Tenant or by Tenant to lease the Premises.  This Lease
shall have no force and effect until it is executed and delivered by both
parties.

 

30.18                     No Counterclaim; Choice of Laws.  It is mutually
agreed that in the event Landlord commences any summary proceeding for
non-payment of Rent, Tenant will not interpose any counterclaim of whatever
nature or description, unless it is a compulsory counterclaim, in any such
proceeding.  In addition, each of Landlord and Tenant hereby submit to local
jurisdiction in the State of California and agrees that, subject to Article 14,
any action by Tenant against Landlord or by Landlord against Tenant shall be
instituted in the State of California and that each of Landlord and Tenant shall
have personal jurisdiction over the other for any action brought by either
Landlord or Tenant against the other in the State of California.

 

30.19                     Rights Reserved by Landlord.  Subject to Article 28
(and any other provisions of this Lease which expressly limit the rights
reserved by Landlord in this Section 30.19), Landlord reserves the following
rights exercisable without notice (except as otherwise expressly provided to the
contrary in this Lease) and without being, deemed an eviction or disturbance of
Tenant’s use or possession of the Premises or giving rise to any claim for
set-off or abatement of Rent (except as otherwise provide for in this Lease): 
(i) to change the name or street address of the Buildings and/or the Project;
(ii) to install, affix and maintain all signs on the exterior and/or interior of
the Building and/or the Project; (iii) subject to the terms of this Lease, to
designate and/or approve prior to installation, all types of signs, window
shades, blinds, drapes, awnings or other similar items; (iv) to display the
Premises and/or the Project to mortgagees, prospective mortgagees purchasers and
ground lessors at reasonable hours upon reasonable advance notice to Tenant;
(v) to change the arrangement of entrances, doors, corridors, elevators and/or
stairs in the Buildings, provided no such change shall materially adversely
affect primary access to the Premises; (vi) to grant any party the exclusive
right to conduct any business or render any service in the Buildings, provided
such exclusive right shall not operate to prohibit Tenant from using the
Premises for the purposes permitted under this Leases; (vii) to prohibit the
placement of vending or dispensing machines of any kind in or about the Premises
other than for use by Tenant’s employees and visitors; (viii) to discontinue any
mail chute business in the Building; (ix) to close the Buildings after normal
business hours, except that Tenant and its employees and invitees shall be
entitled to admission at all times under such nondiscriminatory rules and
regulations as Landlord prescribes for security purposes; (x) to install and
maintain pipes, ducts, conduits, wires and structural elements located in the
Premises which serve other parts or other tenants of the Buildings, provided
that the same do not materially and adversely interfere with Tenant’s use or
improvement of the Premises as permitted by this Lease; and (xii) subject to the
terms of this Lease, to retain at all times master keys or pass keys to the
Premises.

 

30.20                     Reasonable Consent. Except for matters for which there
is a standard of consent or approval specifically set forth in this Lease (other
than a reasonableness standard), and except for matters which could materially
and adversely affect: (i) the Building Systems, (ii) the Building Structure, or
(iii) the exterior appearance of the Project or any Building, in which case
Landlord shall have the right to act in its sole and absolute discretion as to
the matters described in items (i), (ii) and (iii) above, any time the consent
or approval of Landlord or Tenant is required under this Lease, such consent or
approval shall not be unreasonably withheld, conditioned or delayed.

 

30.21                     Authority.  If Landlord or Tenant signs as a
corporation or a partnership, each of the persons executing this Lease on behalf
of Landlord or Tenant, as the case may be, does hereby covenant and warrant that
Landlord or Tenant, as the case may be, is a duly authorized and existing
entity, that Landlord or Tenant, as the case may be, has and is qualified to do
business in California, that such party has full right and authority to enter
into this Lease, and that each of both of the persons signing on behalf of such
party are authorized to do so.

 

73

--------------------------------------------------------------------------------


 

30.22                     Transportation Management.  Tenant shall comply with
all governmentally mandated present or future programs intended to manage
parking, transportation or traffic in and around the Project.

 

30.23                     The Other Improvements.  If portions of the Project or
property adjacent to the Project (collectively, the “Other Improvements”) are
owned by an entity other than Landlord, Landlord, at its option, in its good
faith discretion, may enter into an agreement with the owner or owners of any or
all of the Other Improvements to provide: (i) for reciprocal rights of access
and/or use of the Project and the Other Improvements, (ii) for the common
management, operation, maintenance, improvement and/or repair of all or any
portion of the Project and the Other Improvements, (iii) for the allocation of a
portion of the Operating Expenses to the Other Improvements and the operating
expenses and taxes for the Other Improvements to the Project, and (iv) for the
use or improvement of the Other Improvements and/or the Project in connection
with the improvement, construction, and/or excavation of the Other Improvements
and/or the Project.  Nothing contained herein shall be deemed or construed to
limit or otherwise affect Landlord’s right to convey all or any portion of the
Project or any other of Landlord’s rights described in this Lease.

 

30.24                     Renovation of the Project and Other Improvements. 
Tenant acknowledges that portions of the Project and/or the Other Improvements
may be under construction following Tenant’s occupancy of the Premises, and that
such construction may result in levels of noise, dust, obstruction of access,
etc. which are in excess of that present in a fully constructed project.  Except
as specifically set forth in this Lease to the contrary, it is expressly
understood and agreed that Landlord has no obligation to alter, remodel,
improve, renovate, repair or decorate the Premises, the South Tower, Plaza
Building or the Project or any portion thereof.  It is further agreed and
acknowledged that, except as specifically set forth in this Lease, no
representations or warranties respecting the condition of the Premises, the
South Tower, Plaza Building or the Project have been made by Landlord to
Tenant.  Tenant acknowledges and agrees that Landlord may alter, remodel,
improve and/or renovate (collectively, the “Renovation Work”) the South Tower,
Plaza Building, and/or the Project, including without limitation the Parking
Facilities, Common Areas, Building Systems, and Building Structure, which
Renovation Work may include, without limitation (and in addition to the
contemplated changes to the Common Areas identified in Section 1.4, above, and
the Project Upgrades identified in Section 1.5, above): (i) the installation of
sprinklers in the Project Common Areas and tenant spaces (other than the
Premises), (ii) the alteration of the Common Areas and tenant spaces to comply
with Laws (including Laws relating to the physically disabled, seismic
conditions, and building safety and security); and (iii) the installation of new
floor and wall coverings, and lighting in the South Tower and Plaza Building
Common Areas, and in connection with any Renovation Work, Landlord may, among
other things, erect scaffolding or other necessary structures in the South Tower
and/or Plaza Building, or the Project, reasonably restrict access to portions of
the Project, including portions of the Common Areas, or perform work in the
South Tower, the Plaza Building and/or the Project.  Subject to the terms of
this Lease, Tenant hereby agrees that such Renovation Work and Landlord’s
actions in connection with such Renovation Work shall, if performed in
compliance with the requirements of this Lease, in no way constitute a
constructive eviction of Tenant nor entitle Tenant to any abatement of Rent
(except as specifically set forth in this Lease).  Subject to Landlord’s
performance of its obligations under this Section 30.24, and subject to the
express provisions of this Lease, Landlord shall have no responsibility or
liability to Tenant for any injury to or interference with Tenant’s business
arising from any such Renovation Work, and Tenant shall not be entitled to any
damages from Landlord for loss of use of the Premises, in whole or in part, or
for loss of Tenant’s personal property or improvements, resulting from the
Renovation Work or Landlord’s actions in connection therewith or for any
inconvenience occasioned by such Renovation Work or Landlord’s actions in
connection therewith.  Notwithstanding any provision of this Lease to the
contrary, Landlord shall use commercially reasonable efforts, consistent with
the Institutional Owner Practices applied to comparable tenants, to minimize any
adverse impact on Tenant’s use of the Premises and Tenant’s business operations
in the Premises in connection with any actions taken by Landlord under this
Section 30.24, and shall perform such work on weekends and/or after normal
business hours on weekdays if and to the extent that the performance of such
work at other times would materially interface with the conduct or operation of
Tenant’s business from the Premises.

 

30.25                     No Partnership or Joint Venture.  Nothing contained in
this Lease shall be deemed or construed to create the relationship of principal
and agent, or partnership, or joint venturer, or any other relationship between
Landlord and Tenant other than that of landlord and tenant.

 

30.26                     Right to Lease.  Subject to the terms of Sections 1.6,
1.7, 1.8, 2.4, 19.2, and 19.3 and Article 28 of this Lease, Landlord reserves
the absolute right to lease space in the Project and to create such other
tenancies in the Project as Landlord, in its sole business judgment, shall
determine is in the best interests of the Project.  Landlord does not represent
and Tenant does not rely upon any specific type or number of tenants occupying
any space in the Project during the Term of this Lease.

 

30.27                     Project Name and Signage.  Subject to the provisions
of this Lease, Landlord shall have the right, at any time and from time to time,
to change the name of the South Tower, North Tower, Plaza Building and/or the
Project and to install, affix and maintain any and all signs on the exterior and
on the interior of the Building and/or the Project as Landlord may so desire, in
its sole and absolute discretion.

 

30.28                     Press Release.  Each of Landlord and Tenant agree to:
(a) reasonably and mutually agree on the content of any public announcement
and/or press release to be issued or released by either party (or any of their
respective Affiliates, contractors or agents) relating to or concerning the
execution of this Lease, the tenancy of Tenant within the Project or the grant
of any rights to Tenant hereunder (including, without limitation, concerning
and/or relating to signage rights and/or Tenant Project Identification Rights
and (b) not to issue or release (or permit the issuance or release of any such
public announcement or press release by any of such party’s contractors, agent
and/or Affiliates) without the prior written consent of the other party hereto
(which consent may be withheld in the exercise of the sole and absolute
discretion of such other party).

 

30.29                     Window Washing Equipment.  In the event that Landlord
or Landlord’s agents store and/or operate any window washing equipment along
certain portions of the ledges surrounding the floor(s) of the Building on which
the Premises are located, Landlord agrees that during all times that such
equipment is not in use, such equipment shall be concealed from view from any
and all employees, invitees and guests of Tenant from any portion of the

 

74

--------------------------------------------------------------------------------


 

Premises.  Landlord further agrees that no window washing personnel shall enter
the Premises in order to access the exterior of the Building, except in the
event of any emergency.  Otherwise, Landlord agrees that the operation of such
window washing equipment shall be conducted in a manner (and during times)
consistent with the practices of Comparable Buildings.

 

30.30                     Generator.  Landlord shall provide Tenant with
approximately one hundred (100) rentable square feet of space (“Generator
Space”) on the D-Level of the Project for the purpose of installing and
operating an auxiliary electrical generator (the “Generator”). The Generator
Space shall be considered part of the Premises, except that: (i) Tenant shall
not be required to pay Rent for such Generator Space; (ii) such space shall be
used only for purposes relating to the Generator; (iii) no services shall be
provided to the Generator Space; and (iv) access to the Generator Space shall be
reasonably limited by Landlord. Within twelve (12) years following the actual
execution and delivery of this Lease, Tenant must request in writing that
Landlord deliver the Generator Space and Landlord shall deliver such requested
space to Tenant within sixty (60) days of such notice. If Tenant fails to
deliver such request within such twelve (12) year period, Tenant’s rights under
this Section 30.30 shall terminate and be of no further force or effect.
Landlord shall deliver the Generator Space “As-Is,” with all faults and with no
representations or warranties with respect to the quality or suitability of such
space for Tenant’s purposes. Tenant shall be solely responsible for all costs
and expenses and for the performance or any work required to comply with
applicable Laws as may be applicable to Tenant’s installation of the Generator
and the use of the Generator Space. Landlord shall use commercially reasonable
efforts to provide Tenant with reasonable access to the Risers in the South
Tower and/or the Plaza Building and other parts of the Project and to Building
Systems for the purpose of connections (“Utility Connections”) necessary to
connect the Generator with the portions of the Premises to be serviced by such
Generator. No such Utility Connections shall interfere with Landlord’s operation
of the Building Systems for the Project. The installation and removal of such
Utility Connections shall be performed by Tenant at Tenant’s sole cost and
expense in a good and workmanlike manner using quality materials and following
Landlord’s reasonable approval of the plans and specifications for such work. At
the end of the Lease Term, Tenant shall surrender the Generator Space to
Landlord with the Generator and the Utility Connections removed and all affected
areas of the South Tower, the Plaza Building and the Project restored to the
condition existing prior to the installation of the Generator. Tenant, at its
sole cost and expense, shall submeter the electricity, water and other Utility
Connections to the Generator and shall be solely responsible for all such
utility costs, and any and all taxes relating thereto.

 

30.31                     Telecommunications Equipment.  At any time during the
Lease Term, subject to the terms of this Section 30.31; Tenant may install, at
Tenant’s sole cost and expense, telecommunications equipment, including
satellite dishes and/or antennae (the “Telecommunications Equipment”) in up to
one hundred (100) square feet of space upon the roof of the South Tower or on
the South Tower mechanical floors, as selected by Landlord. The physical
appearance, specifications and the size of the Telecommunications Equipment
shall be subject to Landlord’s reasonable approval, the location of any such
installation of the Telecommunications Equipment shall be designated by Landlord
and Landlord may require Tenant to install screening around such
Telecommunications Equipment, at Tenant’s sole cost and expense, as reasonably
designated by Landlord. Tenant shall maintain such Telecommunications Equipment,
at Tenant’s sole cost and expense. In the event Tenant elects to exercise its
right to install the Telecommunication Equipment, then Tenant shall give
Landlord prior written notice thereof and Landlord and Tenant shall execute a
commercially reasonable amendment to this Lease covering the payment for
installation costs, if any, of the Telecommunications Equipment, the
installation and maintenance of such Telecommunications Equipment, Tenant’s
indemnification of Landlord with respect thereto, Tenant’s obligation to remove
such Telecommunications Equipment upon the expiration or earlier termination of
this Lease, and other related matters.

 

30.32                     Time Periods for Performance.  Whenever the Landlord
or Tenant is required to perform any obligation but a specific period of time
for such performance or date for payment is not set forth, then: (a) with
respect to payments, regardless of the use of words such as “promptly” or “on
demand,” payment shall be due within thirty (30) days of demand and (b) with
respect to performance subject to the concept of commercial reasonableness
requirements, performance shall be started as soon as reasonably possible and
shall be diligently prosecuted to completion.

 

75

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, this Lease is hereby executed as of the Effective Date.

 

LANDLORD:

 

TPG PLAZA INVESTMENTS, LLC

a Delaware limited liability company

 

 

By:

TPGA,
LLC

 

a Delaware limited liability company, its Managing Member

 

 

 

 

By:

TPG/CALSTRS, LLC

 

 

a Delaware limited liability company, its Managing Member

 

 

 

 

 

 

By:

THOMAS PROPERTIES GROUP, LLC

 

 

 

a Delaware limited liability company, its Managing Member

 

 

 

 

 

 

 

By:

/s/ James A. Thomas

 

 

 

 

Print Name:

James A. Thomas

 

 

 

 

Title:

President & CEO

 

 

TENANT:

 

 

 

CITY NATIONAL BANK,

 

a national banking association

 

 

 

 

 

 

 

By:

/s/ Russell Goldsmith

 

Print Name:

Russell Goldsmith

 

Title:

Chairman of the Board & CEO

 

 

 

 

 

 

 

By:

/s/ Frank P. Pekny

 

Print Name:

Frank P. Pekny

 

Title:

CFO

 

 

76

--------------------------------------------------------------------------------


 

DEPICTION OF

THE PLAZA BUILDING SPACE

 

[GRAPHIC]

 

EXHIBIT “A”

 

DEPICTION OF THE PREMISES

 

--------------------------------------------------------------------------------


 

[GRAPHIC]

 

[GRAPHIC]

 

Arco Plaza South Tower – Floor S9

 

© 1985-2003 Stevenson Systems, Inc.

 

 

555 S. Flower St., Los Angeles, CA 90071

 

All Rights Reserved /
www.stevensonsystems.com

 

--------------------------------------------------------------------------------


 

[GRAPHIC]

 

[GRAPHIC]

 

Arco Plaza South Tower – Floor S10

 

© 1985-2003 Stevenson Systems, Inc.

 

 

555 S. Flower St., Los Angeles, CA 90071

 

All Rights Reserved /
www.stevensonsystems.com

 

--------------------------------------------------------------------------------


 

[GRAPHIC]

 

[GRAPHIC]

 

Arco Plaza South Tower – Floor S11

 

© 1985-2003 Stevenson Systems, Inc.

 

 

555 S. Flower St., Los Angeles, CA 90071

 

All Rights Reserved /
www.stevensonsystems.com

 

--------------------------------------------------------------------------------


 

[GRAPHIC]

 

[GRAPHIC]

 

Arco Plaza South Tower – Floor S12

 

© 1985-2003 Stevenson Systems, Inc.

 

 

555 S. Flower St., Los Angeles, CA 90071

 

All Rights Reserved /
www.stevensonsystems.com

 

--------------------------------------------------------------------------------


 

[GRAPHIC]

 

[GRAPHIC]

 

Arco Plaza South Tower – Floor S13

 

© 1985-2003 Stevenson Systems, Inc.

 

 

555 S. Flower St., Los Angeles, CA 90071

 

All Rights Reserved /
www.stevensonsystems.com

 

--------------------------------------------------------------------------------


 

[GRAPHIC]

 

[GRAPHIC]

 

Arco Plaza South Tower – Floor S16

 

© 1985-2003 Stevenson Systems, Inc.

 

 

555 S. Flower St., Los Angeles, CA 90071

 

All Rights Reserved /
www.stevensonsystems.com

 

--------------------------------------------------------------------------------


 

[GRAPHIC]

 

[GRAPHIC]

 

Arco Plaza South Tower – Floor S17

 

© 1985-2003 Stevenson Systems, Inc.

 

 

555 S. Flower St., Los Angeles, CA 90071

 

All Rights Reserved /
www.stevensonsystems.com

 

--------------------------------------------------------------------------------


 

[GRAPHIC]

 

[GRAPHIC]

 

Arco Plaza South Tower – Floor S18

 

© 1985-2003 Stevenson Systems, Inc.

 

 

555 S. Flower St., Los Angeles, CA 90071

 

All Rights Reserved /
www.stevensonsystems.com

 

--------------------------------------------------------------------------------

 

[GRAPHIC]

 

[GRAPHIC]

 

Arco Plaza South Tower – Floor S19

 

© 1985-2003 Stevenson Systems, Inc.

 

 

555 S. Flower St., Los Angeles, CA 90071

 

All Rights Reserved /
www.stevensonsystems.com

 

--------------------------------------------------------------------------------


 

[GRAPHIC]

 

[GRAPHIC]

 

Arco Plaza South Tower – Floor S20

 

© 1985-2003 Stevenson Systems, Inc.

 

 

555 S. Flower St., Los Angeles, CA 90071

 

All Rights Reserved /
www.stevensonsystems.com

 

--------------------------------------------------------------------------------


 

[GRAPHIC]

 

[GRAPHIC]

 

Arco Plaza South Tower – Floor S21

 

© 1985-2003 Stevenson Systems, Inc.

 

 

555 S. Flower St., Los Angeles, CA 90071

 

All Rights Reserved /
www.stevensonsystems.com

 

--------------------------------------------------------------------------------


 

[GRAPHIC]

 

[GRAPHIC]

 

Arco Plaza South Tower – Floor S22

 

© 1985-2003 Stevenson Systems, Inc.

 

 

555 S. Flower St., Los Angeles, CA 90071

 

All Rights Reserved /
www.stevensonsystems.com

 

--------------------------------------------------------------------------------


 

EXHIBIT “A-1”

 


DEPICTION OF THE SOUTH SIDE SPACE

 

[GRAPHIC]

 

City National Lease

 

--------------------------------------------------------------------------------


 

EXHIBIT “B”

 

NOTICE OF LEASE TERM DATES

 

To:

 

Re:          Office Lease dated November 19, 2003 between TPG PLAZA INVESTMENTS,
LLC, a Delaware limited liability company (“Landlord”), and CITY NATIONAL BANK,
a national banking association (“Tenant”) concerning Suite            on floor
            of the office buildings located at 525 and 555 S. Flower, Los
Angeles, California.

 

Ladies and Gentlemen:

 

In accordance with the Office Lease (the “Lease”), we wish to advise you and/or
confirm as follows:

 

1.             Commencement of Term:

 

(a)                                  The First Increment Office Space is
substantially completed, and, with respect to the First Increment Office Space,
the Term shall commence on or has commenced on                               for
a term of                                (          ) months ending on
                                               .

 

(b)                                 The Second Increment Office Space is
substantially completed, and, with respect to the Second Increment Office Space,
the Term shall commence on or has commenced on
                               for a term of
                           (          ) months ending
on                                   .

 

(c)                                  The Plaza Building Space is substantially
completed, and, with respect to the Plaza Building Space, the Term shall
commence on or has commenced on                                for a term of
                               (          ) months ending on
                                      .

 

(d)                                 The Third Increment Office Space is
substantially completed, and, with respect to the Third Increment Office Space,
the Term shall commence on or has commenced on
                               for a term of
                               (          ) months ending on
                                    .

 

(e)                                  The Fourth Increment Office Space is
substantially completed, and, with respect to the Fourth Increment Office Space,
the Term shall commence on or has commenced on                               for
a term of                             (          ) months ending on
                           .

 

2.                                       Rent Commencement:

 

(a)                                  With respect to the First Increment Office
Space, Rent commenced to accrue on                                , in the
amount of  $                               .

 

(b)                                 With respect to the Second Increment Office
Space, Rent commenced to accrue on                             , in the amount
of $                               .

 

--------------------------------------------------------------------------------


 

(c)                                  With respect to the Plaza Building Space,
Rent commenced to accrue on                       , in the amount of
$                               .

 

(d)                                 With respect to the Third Increment Office
Space, Rent commenced to accrue on                                , in the
amount of $                               .

 

(e)                                  With respect to the Fourth Increment Office
Space, Rent commenced to accrue on                         , in the amount of 
$                               .

 

3.                                       If any Commencement Date is other than
the first day of the month, the first billing will contain a pro rata
adjustment.  Each billing thereafter, with the exception of the final billing,
shall be for the full amount of the monthly installment as provided for in the
Lease.

 

4.                                       Your rent checks should be made payable
to TPG Plaza Investments, LLC.

 

5.                                       Premises:

 

(a)                                  The exact number of stipulated rentable
square feet within the First Increment Office Space is
                                square feet.

 

(b)                                 The exact number of stipulated rentable
square feet within the Second Increment Office Space is
                                square feet.

 

(c)                                  The exact number of stipulated rentable
square feet within the Plaza Building Space is
                               square feet

 

(d)                                 The exact number of stipulated rentable
square feet within the Third Increment Office Space is
                               square feet

 

--------------------------------------------------------------------------------


 

(e)                                  The exact number of stipulated rentable
square feet within the Fourth Increment Office Space is
                    square feet.

 

6.                                       Tenant’s Proportionate Share as
adjusted based upon the exact number of rentable square feet within the Premises
is:

 

(a)                                  With respect to the First Increment Office
Space,                          %.

 

(b)                                 With respect to the Second Increment Office
Space,                          %.

 

(c)                                  With respect to the Plaza Building Space,
                         %.

 

(d)                                 With respect to the Third Increment Office
Space,                          %.

 

(e)                                  With respect to the Fourth Increment Office
Space,                          %.

 

LANDLORD:

 

TPG PLAZA INVESTMENTS, LLC

a Delaware limited liability company

 

By:

TPGA, LLC

 

a Delaware limited liability company, its Managing Member

 

 

 

 

By:

TPG/CALSTRS, LLC

 

 

a Delaware limited liability company, its Managing Member

 

 

 

 

 

 

By:

THOMAS PROPERTIES GROUP, LLC

 

 

 

a Delaware limited liability company, its Managing Member

 

 

 

 

 

 

 

By:

 

 

 

 

 

 

 

 

 

 

 

Print Name:

 

 

 

 

 

 

 

 

 

 

 

Title:

 

 

 

Agreed to and Accepted as

of                               , 20         .

 

TENANT:

 

CITY NATIONAL BANK,

a national banking association

 

 

 

 

By:

 

 

 

 

 

Print Name:

 

 

 

 

 

Title:

 

 

 

 

 

 

 

 

By:

 

 

 

 

 

Print Name:

 

 

 

 

 

Title:

 

 

 

--------------------------------------------------------------------------------


 

EXHIBIT “C”

 

WORK LETTER

 

--------------------------------------------------------------------------------

 

EXHIBIT “C”

 

525-555 SOUTH FLOWER STREET

 

WORK LETTER

 

PREAMBLE

 

This Work Letter (“Work Letter”) sets forth the terms, covenants and conditions
relating to the construction of Tenant’s improvements in the Premises including
for each of the First Increment Office Space (the “First Increment Tenant
Improvements”), the Second Increment Office Space (the “Second Increment Tenant
Improvements”), the Third Increment Office Space (the “Third Increment Tenant
Improvements”), the Fourth Increment Office Space (the “Fourth Increment Tenant
Improvements”) the Added Hold Space, if any, is added to the Premises (the “Hold
Space Tenant Improvements”) (collectively, the “South Tower Tenant
Improvements”), and the Plaza Building Space (the “Plaza Building Tenant
Improvements”) (the First Increment Tenant Improvements, the Second Increment
Tenant Improvements, the Third Increment Tenant Improvements, the Fourth
Increment Tenant Improvements, the Hold Space Tenant Improvements (if any) and
the Plaza Building Tenant Improvements, are each referred to herein as a “Tenant
Improvements Increment,” and are collectively referred to herein as the “Tenant
Improvements”), and to the extent that other portions of the Lease specifically
refer to specific Sections of this Work Letter, the same shall apply. All
references in this Work Letter to Articles or Sections of this “Lease” or the
“Lease” shall mean the relevant portions of the Office Lease to which this Work
Letter is attached as Exhibit “C.” and all references in this Work Letter (or in
the Lease) to Sections of this “Work Letter” shall mean the relevant portions of
all Sections of this Work Letter. Except as defined to the contrary, all terms
used in initial capitals in this Work Letter without definition herein shall
have the same definitions provided for those terms in the Lease.

 

SECTION 1

 

DELIVERY OF THE PREMISES AND PERFORMANCE OF THE BASE BUILDING WORK

 

1.l                                  South Tower Premises.

 

1.1.1                        Initial South Tower Premises. Subject to the
provisions of this Work Letter, with respect to each Increment of Space (and any
Added Hold Space) located in the South Tower, Landlord has constructed, or will
cause to be constructed, prior to the date on which Landlord shall actually
tender delivery of possession to Tenant (the “Delivery Date”) of such Increment
of Space (or Added Hold Space, as the case may be), at Landlord’s sole cost and
expense, and without deduction from the Tenant Improvement Allowance (as that
term is defined in Section 2.1, below), and without charge to Tenant, the “South
Tower Base Building Work” (as defined in Schedule 1-B attached hereto).  With
respect to each Increment of Space, Landlord shall provide to Tenant a set of
Background Plans (defined in this Section 1.1.1, below) for the South Tower Base
Building Work in such Increment of Space (or floors therein) (each such set of
Background Plans is referred to herein as a set of “South Tower Increment
Background Plans”) on or before the date specified for delivery of Background
Plans for such Increment of Space (or the floors therein) in Part 1 of Schedule
1-A attached hereto. For purposes of this Work Letter, “Background Plans” shall
mean complete plans and specifications in customary form for the portion of the
Premises in question in shell, unoccupied condition but with all “Base Building
Work” (which shall refer to South Tower Base Building Work for all increments of
Space and Added Hold Space in the South Tower and to Plaza Building Base
Building Work (as defined in Schedule 1-D attached hereto) the Plaza Building
Space (specifically excluding the plans and specifications for reconstruction of
the restrooms on each Floor to be constructed by Landlord), but without
adjustment for any existing conditions thereafter discovered by Landlord (or for
any changes in such Base Building Work (or such space) thereafter required by
any governmental agency and/or official) in performing the Base Building Work
for such space. The South Tower Base Building Work contains, or shall contain,
the items and work set forth on Schedule 1-B. Notwithstanding any provision to
the contrary set forth in this Work Letter (or in the Lease) (but subject to
Sections 5.1.3 and 5.1.4) , with the exception of (a) the “South Tower ACM
Abatement Work” (as defined in Section l(b)(i) of Schedule 1-B, below) within
such Increment of Space (or Added Hold Space) and (b) the remainder of the
Minimum Base Building Work (defined in Schedule 1-C attached hereto) within such
Increment of Space (or Added Hold Space), Landlord shall not be required to
complete construction of any item or portion of the South Tower Base Building
Work in (or with respect to) such Increment of Space (or Added Hold Space) prior
to the date which is sixty (60) days following the Delivery Date for such
Increment of Space (or Added Hold Space), but Landlord nevertheless shall be
required to substantially complete all such South Tower Base Building Work
within each such Increment of Space (not including any Punch List Items (as
defined in Section 5.3, below) or any window coverings described in
Section l(c)(xvi) of Schedule 1-B) within sixty (60) days following the Delivery
Date for such Increment of Space; provided, however, that notwithstanding any
provision of the Lease or this Work Letter to the contrary, (i) with respect to
each of the Second Increment Office Space, Third Increment Office Space, and
Fourth Increment Office Space (and the Added Hold Space, if any) and with
respect to all floors within the First Increment Office Space except for the
sixteenth (16th) floor, Tenant shall have the option (the “Special Restroom
Allowance Option”), exercisable by delivery of written notice to Landlord at any
time prior to December 15, 2003, (June 15, 2004, in the case of the Third
Increment Office Space and the Fourth Increment Office Space), to elect to
receive a special tenant improvement allowance (the “Special Restroom
Allowance”) to be disbursed as part of the Tenant Improvement Allowance for such
Increment of Space equal to * ) per floor included in the applicable Increment
of Space (i.e., if Tenant were to elect to receive the special Restroom
Allowance for the entire Second Increment Office Space, the Special Restroom
Allowance shall equal $ * or such floors) in lieu of having Landlord perform any
work under Section l(c)(xii) (and any work under Sections l(c)(ii), (iii), (iv),
(v), (viii) or (ix) specifically applicable to the restroom space on any such
floor) of Schedule 1-B attached hereto or any work under Section 2 of

 

1

--------------------------------------------------------------------------------


 

Schedule 1-B attached hereto to the extent specifically applicable to the
restrooms located on such floors (collectively, as to each such Floor,
“Restrooms Renovation,”), (ii) in any case where Tenant shall elect to exercise
the Special Restroom Allowance Option (which shall only be exercisable on a full
floor by full floor basis) as to any floors in a particular Increment of Space,
Tenant alone shall be obligated to perform the Restrooms Renovation with respect
to such floors (for which Tenant has elected the Special Restroom Allowance
Option), and Landlord shall have no obligation to perform any of the Restrooms
Renovation with respect to such floors (for which Tenant has elected the Special
Restroom Allowance Option), (iii) in the event Tenant shall not exercise the
Special Restroom Allowance Option with respect to any floor contained in the
First Increment Office Space (other than Floor 16), the Second Increment Office
Space, the Third Increment Office Space or the Fourth Increment Office Space on
or before December 15, 2003, (or June 15, 2004, as applicable), the Special
Restroom Allowance Option shall automatically lapse as to such floor or floors,
and Landlord shall perform such Restrooms Renovation with respect to such
floors, and (iv) in all cases for each Base Building Work Punch List Item,
Landlord shall be given a commercially reasonable period of time to perform each
such Base Building Work Punch List Item. The condition in which Landlord is
required to deliver a particular Increment of Space (or Added Hold Space) under
this Section 1 (and Schedule 1-C) on the Delivery Date for such Increment of
Space (taking into account the provisions of Schedule 1-C) is referred to herein
as the “Delivery Condition” of such Increment of Space (or Added Hold Space, if
any).  Tenant acknowledges and agrees that, subject to Landlord’s obligation to
complete the ACM Abatement Work and the Minimum Base Building Work in (or with
respect to) any Increment of Space (or Added Hold Space) (and to otherwise put
the Increment of Space in question in Delivery Condition), before tendering
delivery of possession of such Increment of Space (or Added Hold Space) to
Tenant, following the Delivery Date for such Increment of Space (or Added Hold
Space), Landlord, and/or Landlord’s contractors, agents and employees shall be
permitted to have reasonable access to such Increment of Space (or Added Hold
Space) for the purpose of prosecuting and completing any remaining Landlord’s
South Tower Base Building Work for such Increment of Space (or Added Hold Space)
at all times following the Delivery Date for such Increment of Space (or Added
Hold Space).

 

1.1.2                     Expansion Space.  Subject to the provisions of this
Work Letter, with respect to any Expansion Space leased by Tenant pursuant to
Section 1.7 of the Lease, (i) Landlord has constructed, or will cause to be
constructed, prior to the Delivery Date for such Expansion Space, at Landlord’s
sole cost and expense, and without charge to Tenant, the South Tower Base
Building Work for such Expansion Space and (ii) on or before the date that is
sixty (60) days before the then scheduled Delivery Date for any such Expansion
Space leased by Tenant, Landlord shall provide to Tenant a set of Background
Plans for the South Tower Base Building Work in such Expansion Space (each such
set of Background Plans is referred to herein as “Expansion Space Increment
Background Plans”). The South Tower Base Building Work contains, or shall
contain, the items and work set forth on Schedule 1-B; provided, however, that
notwithstanding any provision to the contrary set forth in this Work Letter (or
in the Lease), with the exception of, (a) the South Tower ACM Abatement Work
within or pertaining to any such Expansion Space, and (b) the Minimum Base
Building Work within or pertaining to any such Expansion Space, Landlord shall
not be required to complete construction of any item or portion of the South
Tower Base Building Work for any Expansion Space prior to the Expansion Space
Commencement Date for such Expansion Space, but Landlord nevertheless shall be
required to substantially complete all such South Tower Base Building Work
within each such Expansion Space (not including any Punch List Items (as defined
in Section 5.3, below) or any window coverings described in Section l(c)(xvi) of
Schedule 1-B) within sixty (60) days following the Delivery Date for such
Expansion Space.  Tenant acknowledges and agrees that, subject to Landlord’s
obligation to complete the ACM Abatement Work and the Minimum Base Building Work
in (or with respect to) any such Expansion Space before tendering delivery
possession of such Expansion Space to Tenant, following the Delivery Date for
any such Expansion Space, Landlord, and/or Landlord’s contractors, agents and
employees shall be permitted to have reasonable access to such Expansion Space
for the purpose of prosecuting and completing any remaining Base Building Work
for such Expansion Space.

 

1.2                               Plaza Building Space.  Subject to the
provisions of this Work Letter, with respect to the Plaza Building Space,
(i) Landlord has constructed, or will cause to be constructed, prior to the
Delivery Date for the Plaza Building Space, at Landlord’s sole cost and expense,
without deduction from the Tenant Improvement Allowance for the Plaza Building
Space and without charge to Tenant, the “Plaza Building Base Building Work” (as
defined in Schedule 1-D, attached hereto) and (ii) on or before May 15, 2004,
Landlord shall provide to Tenant a set of complete Background Plans for the
Plaza Building Base Building Work to be performed within the Plaza Building
Space (the “Plaza Building Space Background Plans”). The Plaza Building Base
Building Work contains, or shall contain, the items and work set forth on
Schedule 1-D; provided, however, that notwithstanding any provision to the
contrary set forth in this Work Letter (or in the Lease), with the exception of,
(a) the “Plaza Building ACM Abatement Work” (as defined in Section l(b)(i) of
Schedule 1-D, below) within the Plaza Building Space and (b) the Minimum Base
Building Work within the Plaza Building Space, Landlord shall not be required to
complete construction of any item or portion of the Plaza Building Base Building
Work in (or with respect to) the Plaza Building Space prior to the Plaza
Building Commencement Date, but Landlord nevertheless shall be required to
substantially complete all such Plaza Building Base Building Work within the
Plaza Building Space (not including any Punch List Items (as defined in
Section 5.3, below), any Plaza Building Base Building Work located outside the
Plaza Building Space, or any window coverings described in Section l(c)(xvii) of
Schedule 1-D) sixty (60) days following the Delivery Date for the Plaza Building
Space.  Tenant acknowledges and agrees that, subject to Landlord’s obligation to
complete the Plaza Building ACM Abatement Work and the Minimum Base Building
Work before tendering delivery of the Plaza Building Space to Tenant on the
Delivery Date therefor, following the Delivery Date for the Plaza Building
Space, Landlord, and/or Landlord’s contractors, agents and employees shall be
permitted to have reasonable access to the Plaza Building Space for the purpose
of prosecuting and completing any remaining Landlord’s Plaza Building Base
Building Work.

 

1.3                               Substitutions For Base Building Work.  Subject
to the provisions of Section 3.7 of this Work Letter, Tenant may, on delivery of
ten (10) business days’ advance written notice (a “Base Building Substitution
Notice”) to Landlord, elect to have Landlord, to the extent permitted by
applicable Laws, with respect to any of the

 

2

--------------------------------------------------------------------------------


 

Base Building Substitution Items (defined in this Section 1.3, below), construct
or install, as a substitute for any such Base Building Substitution Item, an
item or component of equal or greater quality (each such substituted item or
component is referred to herein as a “Tenant Substituted Base Building Item”),
and if Tenant so elects to substitute a Tenant Substituted Base Building Item
for a Base Building Substitution Item, Tenant shall pay to Landlord an amount
equal to all costs and expenses actually incurred by Landlord for, and/or in
connection with, the design, permitting, construction, substitution and/or
installation of each such Tenant Substituted Base Building Item (on an installed
basis), as reasonably estimated by Landlord (less the full cost which would have
otherwise been incurred by Landlord with respect to the construction and
installation of the Base Building Substitution Item for which Tenant substituted
the Tenant Substituted Base Building Item). Within ten (10) business days of
receipt of Tenant’s written request to do so, Landlord shall consult with
Landlord’s consultants and agents (and/or contractors) and cause to be delivered
to Tenant a good faith (but nonbinding) estimate of the cost of designing,
engineering and installing any particular Tenant Substituted Base Building Item.
For purposes of this Work Letter, the “Base Building Substitution Items” shall,
as to each Increment of Space, (i) only mean any portion (or item or component)
of the Base Building Work for such Increment of Space which has not been
ordered, installed, performed and/or constructed by Landlord (or by any of
Landlord’s contractors or subcontractors), in whole or in part, as of the date
the Base Building Substitution Notice with respect to such Base Building
Substitution Item is actually received by Landlord, and (ii) shall not include
any of the items, components or other work described on Schedule 1-E attached
hereto (the “No Substitution Items”). Notwithstanding any provision of this Work
Letter or the Lease to the contrary, Tenant acknowledges and agrees that any
delays in the design, permitting, commencement and/or completion of any portion
of the Base Building Work and/or in the commencement, prosecution and/or
completion of the design, permitting and/or construction of any portion of the
Tenant Improvements hereunder resulting in any manner from any Tenant request to
substitute any Tenant Substituted Base Building Item for any Base Building
Substitution Item shall be the sole responsibility of Tenant hereunder (and at
the sole cost of Tenant), shall (if any such Tenant requested substitution for
any Base Building Substitution Item shall result in any delay in the design,
permitting, commencement and and/or completion of any Base Building Work)
constitute a “Tenant Delay” under Section 5.5 below, and shall in no event be
the basis of any claim of Commencement Date Delay hereunder by Tenant.

 

SECTION 2

 

TENANT IMPROVEMENTS

 

2.1                               Tenant Improvement Allowance.   Tenant shall
be entitled to a tenant improvement allowance with respect to each Increment of
Space as follows:

 

2.1.1                     in an amount equal to * per square foot of Rentable
Area stipulated in the Lease to be attributable to the First Increment Office
Space (the “First Increment Tenant Improvement Allowance”);

 

2.1.2                     in an amount equal to * per square foot of Rentable
Area stipulated in the Lease to be attributable to the Second Increment Office
Space (the “Second Increment Tenant Improvement Allowance”);

 

2.1.3                     in an amount equal to * per square foot of Rentable
Area stipulated in the Lease to be attributable to the Plaza Building Space (the
“Plaza Building Tenant Improvement Allowance”);

 

2.1.4                     in an amount equal to * ) per square foot of Rentable
Area stipulated in the Lease to be attributable to the Third Increment Office
Space (the “Third Increment Tenant Improvement Allowance”);

 

2.1.5                     in an amount equal to * per square foot of Rentable
Area stipulated in the Lease to be attributable to the Fourth Increment Office
Space (the “Fourth Increment Tenant Improvement Allowance”); provided, however
that in the event that Tenant shall delete any portion of the Initial Reduction
Space from the Fourth Increment Office Space pursuant to Section 1.6.1 of the
Lease, the Fourth Increment Tenant Improvement Allowance shall be reduced by an
amount equal to the product of Forty Dollars ($40.00) and the number of square
feet of Rentable Area contained in the Initial Reduction Space so deleted from
the Premises by Tenant pursuant to Section 1.6.1.

 

Each of the First Increment Tenant Improvement Allowance, the Plaza Building
Tenant Improvement Allowance, the Second Increment Tenant Improvement Allowance,
the Third Increment Tenant Improvement Allowance and the Fourth Increment Tenant
Improvement Allowance may be referred to, individually, hereinafter as an
“Increment Tenant Improvement Allowance,” and collectively (and in the
aggregate) hereinafter as the “Tenant Improvement Allowance.”

 

Subject to Tenant’s right to receive the Tenant Improvement Allowance, and
subject to the Lease and the provisions of this Work Letter, (a) with respect to
each Increment of Space, Tenant shall bear all of the costs of designing,
constructing, installing, fixturing, furnishing and completing the Tenant
Improvements Increment (and all Tenant Improvements) for such Increment of Space
in accordance with the provisions of this Work Letter, and (b) except for the
South Tower Base Building Work and the Plaza Building Base Building Work, and
except as otherwise set forth in this Work Letter or in the Lease, Landlord
shall not be obligated to make any payments or disbursements pursuant to or
related to this Work Letter in a total amount which exceeds the amount of the
Increment Tenant Improvement Allowance (nor shall Landlord be obligated to make
such payments or disbursements pursuant to this Work Letter) for such Increment
of Space.

 

3

--------------------------------------------------------------------------------


 

2.2                               Use of the Tenant Improvement
Allowance.    Except as otherwise set forth in this Work Letter (including in
Section 2.4, below), the Increment Tenant Improvement Allowance for each
Increment of Space shall be disbursed by Landlord (which disbursement shall be
made pursuant to Landlord’s disbursement process set forth in Section 2.3,
below) only for the following items and costs (collectively the “Tenant
Improvement Allowance Items” or “Tenant Improvement Allowance Costs”) requested
and approved in writing by Tenant for disbursement:

 

2.2.1                     Payment of the fees of (i) the “Architect” and the
“Engineers” (as those terms are defined in Section 3.1 of this Work Letter), and
(ii) any consultants engaged by Tenant in connection with Tenant’s design,
permitting, installation and/or construction of the Tenant Improvements for such
Increment of Space;

 

2.2.2                     The payment of plan check, permit and license fees
relating to construction of the Tenant Improvements in such Increment of Space;

 

2.2.3                     The cost of constructing the Tenant Improvements in
such Increment of Space, including costs for carpet and floor coverings;

 

2.2.4                     The cost of any Base Building Changes (defined in
Section 3.7, below) to the South Tower and/or the Plaza Building and/or the
Project (to the extent that, pursuant to this Work Letter, such costs are not
required to be paid for and absorbed by Landlord without deduction from the
Tenant Improvement Allowance), with such cost to include all architectural
and/or engineering fees and expenses incurred in connection therewith (where the
cost of such changes is to be borne by Tenant pursuant to the provisions of this
Work Letter);

 

2.2.5                     The cost of any changes to the Construction Drawings
(defined in Section 3.1.1, below) or any portion of the Tenant Improvements for
such Increment of Space required by applicable Laws;

 

2.2.6                     Sales and use taxes and Title 24 fees in connection
with the construction of the Tenant Improvements for such Increment of Space;

 

2.2.7                     The cost of furniture, fixtures, freestanding work
stations, reception desks, telecommunications and other equipment and related
wiring, audiovisual equipment, and security systems for such Increment of Space
with respect to which Tenant seeks reimbursement hereunder.

 

All disbursements of the Tenant Improvement Allowance shall be made by Landlord
only following request by Tenant for disbursement of the same under
Section 2.3.  In addition to the foregoing, Tenant shall reimburse Landlord’s
direct, actual, out-of-pocket costs incurred in good faith by Landlord and paid
by Landlord to a third-party in connection with Landlord’s review and approval
of the Construction Drawings in accordance with Institutional Owner Practices. 
By written notice to Landlord, Tenant may also elect to have such costs deducted
from the Tenant Improvement Allowance.

 

2.3                               Disbursement of Tenant Improvement
Allowance.   Prior to, during and following the design, permitting, and/or
construction of the Tenant Improvements for each Increment of Space, as the case
may be, and with respect to the payment of any other items contemplated by
Section 2.2 above, Landlord shall make monthly disbursements of the Tenant
Improvement Allowance with respect to such Increment of Space for Tenant
Improvement Allowance Items as follows:

 

2.3.1                     Monthly Disbursements.

 

(a)                                  Request for Payment.   With respect to each
Increment of Space, on or before the twenty-fifth (25th) day (the “Submittal
Date”) of each calendar month commencing with the first calendar month following
the full execution and delivery of this Lease), Tenant shall deliver to Landlord
a request for payment (“Request for Payment”): (i) summarizing and enclosing
invoices from all of Tenant’s agents, contractors, materialmen, laborers and
suppliers which are retained by Tenant (collectively, “Tenant’s Agents”), for
Tenant Improvement Allowance Items and/or labor rendered and materials delivered
to (or with respect to) the applicable Increment of Space (and covered by the
Request for Payment) for the applicable payment period, and, (ii) in addition to
the requirements of clause (i) above, Tenant shall deliver to Landlord executed
conditional mechanic’s lien releases from all subcontractors and Tenant’s Agents
(who have potential mechanic’s lien rights under applicable Law), as applicable,
which shall comply with the provisions of California Civil Code
Section 3262(d)(1) or Section 3262(d)(3), as applicable, for all work requested
to be paid for from the Tenant Improvement Allowance for the applicable
Increment of Space under such Request for Payment. Landlord’s receipt from
Tenant of a Request for Payment signed by Tenant shall be deemed to constitute
Tenant’s authorization for Landlord to disburse the amounts requested to Tenant
as set forth in the Request for Payment and to deduct such amounts from the
applicable Increment Tenant Improvement Allowance. Landlord’s receipt from
tenant of a Request for Payment (or of invoices from Tenant’s Agents) shall be
deemed Tenant’s acceptance and approval of the work furnished and/or the
materials supplied to the Premises as set forth in Tenant’s Request for Payment
vis-à-vis Landlord (but not vis-à-vis Tenant’s Agents).

 

(b)                                  Payment.   On or before the date which is
twenty-three (23) days after the date on which Landlord receives a Request for
Payment from Tenant (the “Payment Date”), and on the condition that Landlord
shall receive the applicable information and/or materials described in
subparagraphs (i) and (ii) of Section 2.3.1(a), above, and for all work
requested to be paid for from the applicable Increment Tenant Improvement
Allowance for the Increment of Space in question under such Request for Payment,
and unconditional lien releases, if applicable, for all work paid for from such
Increment Tenant Improvement Allowance on the previous Payment Date (and to the
extent not previously received for any work in the Project paid for from any

 

4

--------------------------------------------------------------------------------


 

portion of the Tenant Improvement Allowance), Landlord shall deliver a check to
Contractor or to Tenant, as directed by Tenant, in payment of the lesser of:
(A) the amounts so requested in the Request for Payment, as set forth in
Section 2.3.1(a), above, and (B) subject to the provisions of Section 2.3.2,
below, the balance of any remaining available portion of the applicable Tenant
Improvement Allowance for the Increment of Space in question, less (subject to
the provisions of this Section 2.3.1.2) a ten percent (10%) retention (the
aggregate amount of such retentions for each Increment of Space to be known as
the “Final Retention” for such Increment of Space). The foregoing ten percent
(10%) retention on disbursements shall be calculated so as to not be duplicative
of any retention separately imposed by Tenant with respect to any payment to a
Contractor.

 

2.3.2                     Final Retention.   Tenant shall submit for Landlord’s
records, copies of all requests for payments received by Tenant from the
Contractor and Tenant’s Agents, through the Contractor’s final application for
payment. Subject to the provisions of this Work Letter, checks for the Final
Retention for each Increment of Space payable to Tenant for construction of a
particular Tenant Improvements Increment shall be delivered by Landlord to
Tenant within forth-five (45) days of the date following Substantial Completion
(defined in Section 5.3, below) of such Tenant Improvements Increment on which
Contractor or Tenant shall have delivered to Landlord properly executed copies
of all unconditional mechanics lien releases (which unconditional mechanics lien
releases shall comply with both California Civil Code Section 3262(d)(2) and
either Section 3262(d)(3) or Section 3262(d)(4) (as applicable)) from all
Subcontractors and Tenant’s Agents (who have potential mechanics’ lien rights
under applicable Laws) and a copy of a final invoice from the Contractor
requesting payment of the amount of the Final Retention in question.

 

2.3.3                     Rental Offset Right.   In the event that Landlord
fails to fulfill its obligation to disburse an Increment Tenant Improvement
Allowance in accordance with the provisions of this Section 2.3, and such
failure continues for ten (10) days after written notice of such failure is
delivered by Landlord to Tenant, Tenant shall have the right, in addition to any
other rights or remedies available to Tenant under the Lease, or at Law or in
equity, to offset against Tenant’s obligations to pay Rent next coming due under
the Lease, the amount of the Increment Tenant Improvement Allowance that
Landlord so fails to disburse to Tenant (“Nondisbursed Amount”), together with
interest at the Interest Rate computed from the date such amount should have
been disbursed by Landlord to Tenant under this Section 2.3 until the earlier
of: (i) the date of the offset or (ii) the date Landlord pays such amount to
Tenant.

 

2.4                               Rent Credit.   If and to the extent the entire
amount of any Increment Tenant Improvement Allowance has not been disbursed by
Landlord to Tenant pursuant to Section 2.3 (or offset against Rent under
Section 2.3.3), on or before the date that is sixty (60) days after Substantial
Completion of the Tenant Improvements Increment for a particular Increment of
Space, Tenant shall have the right to elect, in its sole discretion, exercisable
by written notice given to Landlord, to apply the then remaining balance of the
applicable Increment Tenant Improvement Allowance against Tenant’s obligations
to pay Base Rent and Additional Rent next becoming due and payable under the
provisions of the Lease.

 

2.5                               Standard Tenant Improvement
Package.   Landlord has established certain mandatory specifications (the
“Specifications”) for Building standard components to be used in the
construction of the Tenant Improvements (and/or other Alterations or
Improvements) in the Premises, which Specifications are set forth on Schedule 2
attached hereto. The Tenant Improvements (and all Alterations and other
Improvements) shall comply with such Specifications; provided, however, that:
(a) except as is specifically described on Schedule 2, attached hereto (and
subject to clause (b) below), Tenant may, at Tenant’s option, substitute for any
item or component required under the Specifications, an item or component of
substantially equal or greater quality and (b) Tenant shall have no right to
(and shall not) install any locks within the Premises that are not compatible
with (and do not work with) Landlord’s master key system for the Project;
provided, further, however, that Tenant may: (i) cause such locks to be operated
by any other mechanism or system (including key card systems) in addition to by
keys that are compatible with Landlord’s master key system for the Project and
(ii) install locks of any kind on any of Tenant’s Secured Areas without regard
to the compatibility (or incompatibility) of such locks with Landlord’s master
key system for the Project. In the event that, at any time during the Term,
Tenant leases or otherwise occupies any partial floor in the South Tower or in
the Plaza Building, and in connection with such lease or occupancy of such
partial floor, Tenant desires to construct or perform modifications to the
improvements contained within the Common Areas (the “Partial Floor Common
Areas”) on such partial floor (including, but not limited to, the restrooms on
such partial floor), (i) any such modifications shall require Landlord’s prior
written approval under Section 3.7, below, and (ii) notwithstanding any
provision of Section 3.7 to the contrary: (A) if Tenant is not leasing more than
fifty percent (50%) of the Rentable Area on such floor, or if any other tenant’s
tenancy on such floor predates Tenant’s tenancy on such floor and such other
tenant’s lease restricts or otherwise prohibits modifications to such Common
Areas (such that Tenant’s proposed modifications would violate such other
tenant’s lease), Landlord may withhold such approval in the exercise of its sole
and absolute discretion, and (B) in any event, such modifications shall be of a
quality and quantity at least equal to Landlord’s Specifications then in effect.

 

2.6          Expansion Space.   If and to the extent that any allowance for
construction of Expansion Space Improvements is provided for any Expansion Space
leased by Tenant (any such allowance is referred to herein as an “Expansion
Space Improvement Allowance”), such Expansion Improvement Allowance shall be:
(i) used only for Tenant Improvement Allowance Items and (ii) shall be disbursed
to Tenant by Landlord only in accordance with the provisions of Section 2.3 of
this Work Letter.

 

5

--------------------------------------------------------------------------------

 

SECTION 3

 

CONSTRUCTION DRAWINGS

 

3.1                               Selection of Architect/Construction Drawings.

 

3.1.1                     Initial Premises.   Tenant shall retain an architect
or space planner approved by Landlord (the “Architect”), which approval shall
not be unreasonably withheld, conditioned or delayed (and Landlord hereby
approves the use by Tenant of each of * , with respect to the entire Premises
(or for any Increment of Space therein (or any Added Hold Space or Expansion
Space leased by Tenant)) and * with respect to the Plaza Building Space only),
to prepare the Construction Drawings for each Increment of Space (and any Added
Hold Space or other space leased by Tenant). Tenant shall select and retain
engineering consultants approved by Landlord (the “Engineers”), which approval
shall not be unreasonably withheld, conditioned or delayed, to prepare all plans
and engineered working drawings relating to the structural, mechanical,
electrical, plumbing, HVAC, lifesafety, and sprinkler work for each Increment of
Space (or other space) to be located within the Premises, to the extent such
work is not part of the South Tower Base Building Work or the Plaza Building
Base Building Work; provided, however, that notwithstanding any provision of
this Work Letter to the contrary, (a) in connection with the preparation of that
portion of any such Construction Drawings relating to the mechanical,
electrical, and plumbing systems (“MEP Systems”), Tenant shall select * * , as
the MEP Systems Engineer; (b) in connection with the preparation of that portion
of the Construction Drawings (including any Expansion Space Construction
Drawings) relating to structural items, Tenant shall select one of * as the
Structural Engineer; and (c) with respect to design and engineering of all
portions of the Tenant Improvements (including, without limitation, Expansion
Space Improvements) relating to life/safety systems, Tenant shall cause its
life/safety improvements to be compatible with, and fully programmable in
connection with, the Base Building life/safety system, (which is a Pyrotronics
XLR-63). The plans, drawings and specifications to be prepared by the Architect
and the Engineers hereunder for the Tenant Improvements for the First Increment
Office Space (the “First Increment Construction Drawings”), the Plaza Building
Space (the “Plaza Building Construction Drawings”), the Second Increment Office
Space (the “Second Increment Construction Drawings”), the Third Increment Office
Space (the “Third Increment Construction Drawings”), the Fourth Increment Office
Space (the “Fourth Increment Construction Drawings”),and the Added Hold Space,
if any (the “Hold Space Construction Drawings”), (each, a set of “Increment
Construction Drawings”), and collectively, the “Construction Drawings”. All
construction Drawings shall be in a drawing format reasonably acceptable to
Landlord and subject to the provisions of Section 3.4.1, all Construction
Drawings and each component thereof may be submitted at one or more times and at
one or more parts as to each such Increment.  Landlord’s review of the
Construction Drawings for each Increment of Space as set forth in this Section 3
shall be for its sole purpose, and shall not imply Landlord’s review of the
same, or obligate Landlord to review the same, for quality, design, code
compliance or other like matters. Accordingly, notwithstanding the fact that any
Construction Drawings are reviewed by Landlord or its architect, engineers or
any other Landlord consultants, and notwithstanding any advice or assistance
which may be rendered to Tenant by Landlord or Landlord’s architect, engineers,
or other consultants, Landlord shall have no liability whatsoever in connection
therewith, shall not be responsible for any omissions or errors contained in the
Construction Drawings, and Tenant’s waiver and indemnity set forth in
Section 11.1 of the Lease shall specifically apply to any such matter relating
to the Construction Drawings. Furthermore, Tenant and Architect shall verify, in
the field, the dimensions and conditions as shown on the relevant portions of
the Background Plans for the South Tower Base Building Work and the Plaza
Building Base Building Work, as applicable, for each Increment of Space, and
Tenant and Architect shall be solely responsible for the same (and Landlord
shall have no responsibility in connection therewith) to the extent such
verification can be made by an architect’s visual inspection of the Premises
(without invasive testing or penetration of columns or any of the core walls of
the applicable portion of the Premises); provided, however, that if and to the
extent the actual conditions behind any column or Building core wall within the
Premises (which are not observable or discoverable by Tenant’s Architect without
penetrating and providing for invasive testing behind any such Building column
or core wall) are inconsistent with the conditions for such area (behind any
such column or core wall) as indicated by the Background Plans for such portion
of the Premises, Landlord shall promptly reimburse Tenant for any additional
direct, out of pocket costs payable by Tenant to independent third party
suppliers and/or consultants incurred in good faith by Tenant in connection with
the design and/or engineering, permitting and/or construction of the Tenant
Improvements for the Increment of Space in question on account of such
inconsistency between such actual conditions and the conditions indicated by the
Background Plans in question (which additional direct costs would not have been
incurred by Tenant had the Background Plans in question not been so materially
inconsistent).

 

3.1.2                     Expansion Space.   In the event that Tenant leases any
Expansion Space, the Architect shall prepare the Expansion Space Construction
Drawings (defined in this Section 3.1.2, below) and the Engineers shall prepare
all plans and engineering working drawings relating to the structural,
mechanical, electrical, plumbing, HVAC, lifesafety, and sprinkler work in the
Expansion Space, as applicable, to the extent such work is not part of the South
Tower Base Building Work and/or the Plaza Building Base Building Work for such
Expansion Space. The plans and drawings to be prepared by the Architect and the
Engineers hereunder for the Expansion Space Improvements to be constructed or
installed in any such Expansion Space shall be referred to herein as the
“Expansion Space Construction Drawings.” All Expansion Space Construction
Drawings shall be in a drawing format reasonably acceptable to Landlord.
Landlord’s review of any Expansion Space Construction Drawings as set forth in
this Section 3 shall be for its sole purpose and shall not imply Landlord’s
review of the same, or obligate Landlord to review the same, for quality,
design, code compliance or other like matters. Accordingly, notwithstanding the
fact that any Expansion Space Construction Drawings are reviewed by Landlord or
its architect, engineers or any other Landlord consultants, and notwithstanding
any advice or assistance which may be rendered to Tenant by Landlord or
Landlord’s architect, engineers, or other consultants, Landlord shall have no
liability whatsoever in connection therewith, shall not be responsible for any
omissions or errors contained in any Expansion Space Construction Drawings, and
Tenant’s waiver and indemnity set forth in Section 11.1 of the Lease shall

 

6

--------------------------------------------------------------------------------


 

specifically apply to any such matter relating to the Expansion Space
Construction Drawings.  Furthermore, Tenant and Architect shall verify, in the
field, the dimensions and conditions as shown on the relevant portions of the
South Tower Base Building drawings and the Plaza Building Base Building
drawings, and Tenant and Architect shall be solely responsible for the same, and
Landlord shall have no responsibility in connection therewith to the extent such
verification can be made without testing or penetrating columns or the Building
core walls components of the applicable Building.

 

3.1.3                     Consents.   Each time Landlord is granted the right
under this Work Letter to review, consent or approve the Construction Drawings,
or any Expansion Space Construction Drawings, or any part or component thereof,
or any Tenant Change (defined in Section 3.6, below) thereto (each such approval
is referred to herein as a “Consent”), such Consent shall, except as
specifically specified otherwise in this Work Letter, not be withheld by
Landlord unless (and only to the extent) a Design Problem (defined in this
Section 3.13, below) exists.  For purposes of this Work Letter (and the Lease),
a “Design Problem” shall be deemed to exist if any portion of any Tenant
Improvements (or any Expansion Space Improvements) (or other improvements by
Tenants, as specified by this Work Letter): (i) affects the exterior appearance
of the Project or of any Building in the Project (except with respect to signage
and antennae which shall be subject to separate criteria under the Lease),
(ii) affects the exterior appearance of any of the Common Areas or any views
from any of the Common Areas (but not including views from (A) the Common Areas
through the exterior windows or doors of the Plaza Building Space of
improvements which are consistent with the improvements provided in prominent
ground floor retail or other tenancies (with comparable windows and glass doors)
in first class Comparable Buildings in the downtown Los Angeles Central Business
District or (B) the interior of South Tower elevator cabs, or the views from
Common Area corridors on multi-tenant South Tower floors into the Premises),
(iii) materially and adversely affects the Building Systems or the Building
Structure, (iv) requires Landlord to provide additional services (above and
beyond those normally provided) to the Premises or to any other portion of the
Project, or otherwise creates special maintenance problems at the Project (but,
in each case, only to the extent Tenant is unwilling to agree (in a written
agreement reasonably satisfactory to Landlord) to pay all incremental Actual
Costs incurred by Landlord as a result thereof), (v) only in the context of Base
Building Changes (defined in Section 3.7, below) outside of the Premises, could
result in a higher frequency of (or more severe) injuries to persons and/or
damage to property, (vi) fails to comply with any Laws, (vii) unreasonably
interferes with the normal or customary business office operations of any other
business office tenant or occupant of the South Tower or North Tower or with the
normal or customary operations of any other tenant or occupant of the Plaza
Building, (vii) reduces or affects the size or function of the Premises (or any
Project installation (such as antennas or generators)) of any other tenant in
the Project; (viii) adversely affects the function of any Common Area, or
(ix) results in the increase in insurance costs of Landlord and/or other tenants
(but, in each case, only to the extent Tenant is unwilling to agree (in a
written agreement reasonably satisfactory to Landlord) to pay all incremental
costs incurred by Landlord or such other tenants as a result thereof).

 

3.2                               Preliminary Space Plans.

 

3.2.1                     Increment Preliminary Space Plans.   Tenant and the
Architect shall prepare a preliminary space plan for each Increment of Space
(and any Added Hold Space) (each an “Increment Preliminary Space Plan”) and
shall deliver each such Increment Preliminary Space Plan to Landlord for
Landlord’s approval.  Each Increment Preliminary Space Plan shall show the
contemplated layout of all Tenant Improvements in the applicable Increment of
Space, or Added Hold Space, as the case may be (including, but not limited to,
the approximate, contemplated locations of internal and external offices within
the applicable Increment of Space (or Added Hold Space), paths of travel within
the applicable Increment of Space (or Added Hold Space), and modes of ingress
and egress to and from the applicable Increment of Space (or Added Hold Space)).

 

3.2.2                     Expansion Space Preliminary Space Plan.   Tenant and
the Architect shall prepare a preliminary space plan for each increment of
Expansion Space leased by Tenant (each an “Expansion Space Preliminary Space
Plan”), and shall deliver each such Expansion Space Preliminary Space Plan to
Landlord for Landlord’s approval.  Each such Expansion Space Preliminary Space
Plan shall show the contemplated layout of all Expansion Space Improvements in
the applicable Expansion Space (including, but not limited to, the approximate,
contemplated locations of internal and external offices within such space, paths
of travel within such space, and modes of ingress and egress to and from such
space).

 

3.2.3                     Landlord Approval of Preliminary Space
Plans.   Landlord shall, within five (5) business days after Landlord’s receipt
of each Preliminary Space Plan (defined in this Section 3.2.3, below):
(i) approve such Preliminary Space Plan, (ii) approve such Preliminary Space
Plan subject to specified conditions to be complied with to eliminate a Design
Problem when a Final Space Plan (defined in Section 3.3.3, below) for such
Increment of Space (or other space leased by Tenant under the Lease), is
submitted by Tenant to Landlord, or (iii) disapprove such Preliminary Space Plan
and return the same to Tenant with a description in commercially reasonable
detail of the Design Problem(s) on which such disapproval is based.  If Landlord
disapproves any such Preliminary Space Plan, Tenant may resubmit such
Preliminary Space Plan to Landlord at any time, and Landlord shall approve,
approve with conditions or disapprove of the resubmitted Preliminary Space Plan,
based upon the criteria set forth in this Section 3.2, within three (3) business
days after Landlord receives such resubmitted Preliminary Space Plan.  Such
procedures shall be repeated until the applicable Preliminary Space Plan is
approved.  For purposes of this Work Letter, “Preliminary Space Plan” shall
mean, and shall refer to each of (and any of) the Increment Preliminary Space
Plans, and any Expansion Space Preliminary Space Plans.

 

3.3                               Final Space Plan.

 

3.3.1                     Increment Final Space Plan.   Tenant and the Architect
shall prepare a final space plan for each Increment of Space (and any Added Hold
Space) (each an “Increment Final Space Plan”) and shall deliver each such
Increment Final Space Plan to Landlord for Landlord’s approval.  Each Increment
Final Space

 

7

--------------------------------------------------------------------------------


 

Plan shall show all corridors, internal and external offices and partitions,
paths of travel, and exiting within the applicable Increment of Space (or Added
Hold Space).

 

3.3.2                     Expansion Space.   Tenant and the Architect shall
prepare the final space plan for any Expansion Space (the “Expansion Space Final
Space Plan”) leased by Tenant, and shall deliver each such Expansion Space Final
Space Plan to Landlord for Landlord’s approval.  Each such Expansion Space Final
Space Plan shall show all corridors, internal and external offices and
partitions, paths of travel, and exiting within the applicable Expansion Space.

 

3.3.3                     Landlord Approval of Final Space Plans.   Landlord
shall, within five (5) business days after Landlord’s receipt of each Final
Space Plan (defined in this Section 3.3.3, below): (i) approve such Final Space
Plan, (ii) approve such Final Space Plan subject to specified conditions to be
complied with in order to avoid a Design Problem when the Construction Drawings
for such Increment of Space (or other space leased by Tenant under the Lease),
are submitted by Tenant to Landlord, or (iii) disapprove such Final Space
because a Design Problem exists and return the same to Tenant with a description
in commercially reasonable detail of the Design Problem(s) in question.  If
Landlord disapproves any such Final Space Plan, Tenant may resubmit such Final
Space Plan to Landlord at any time, and Landlord shall approve, approve with
conditions to eliminate a Design Problem or disapprove of such resubmitted Final
Space Plan (but such conditions or disapproval must specify in commercially
reasonable detail why a Design Problem continues to exist) within three
(3) business days after Landlord receives such resubmitted Final Space Plan. 
Such procedures shall be repeated until the applicable Final Space Plan is
approved.  For purposes of this Work Letter, “Final Space Plan” shall mean, and
shall refer to each of (and any of) the Increment Final Space Plans or any
Expansion Space Final Space Plans.

 

3.4                               Completion of Construction Drawings.

 

3.4.1                     Submission of Construction Drawings.   Tenant, the
Architect and the Engineers shall complete the Increment Construction Drawings
for each Increment of Space (or other leased space), in a form which is
sufficient to obtain applicable permits for the Tenant Improvements to be
constructed therein, and Tenant shall submit such Increment Construction
Drawings (or any portion thereof) to Landlord for Landlord’s prior written
approval; provided, however, that Tenant shall submit to Landlord only one
(1) set of Increment Construction Drawings (or any portion thereof) at any one
time, and shall not submit any additional sets of Increment Construction
Drawings to Landlord which are duplicative in any material respect of any other
Increment Construction Drawings which Landlord is then reviewing hereunder. 
Tenant shall supply Landlord with four (4) completed copies of each such set of
Construction Drawings, all of which shall be signed by Tenant.

 

3.4.2                     Landlord Approval of Construction Drawings.   Landlord
shall, within ten (10) business days after Landlord’s receipt of each set of
Increment Construction Drawings: (i) approve such Increment Construction
Drawings, (ii) approve such Increment Construction Drawings subject to specified
conditions to be complied with in order to avoid a Design Problem, or
(iii) disapprove such Increment Construction Drawings because a Design Problem
Exists and return such Increment Construction Drawings to Tenant with a
commercially reasonable description of the Design Problem(s) in question.  If
Landlord disapproves any Increment Construction Drawings because a Design
Problem exists, Tenant may resubmit such Increment Construction Drawings to
Landlord at any time, and Landlord shall approve or disapprove such resubmitted
Increment Construction Drawings, based upon the criteria set forth in this
Section 3.4, within five (5) business days after Landlord receives such
resubmitted Increment Construction Drawings.  Such procedure shall be repeated
until the applicable Increment Construction Drawings (for the applicable
Increment of Space or for any Added Hold Space or Expansion Space leased by
Tenant) are approved.  Following approval by Landlord pursuant to this
Section 3.4, each such set of Increment Construction Drawings so approved shall
be deemed to be “Approved Increment Construction Drawings.” Each of (and any of)
the Approved Increment Construction Drawings may be referred to herein
individually or collectively (as the context may require) as the “Approved
Construction Drawings.”

 

3.5                               Approved Construction Drawings.   Subject to
performance of Landlord’s obligations under this Work Letter, Tenant shall cause
to be obtained all applicable building and other permits required in connection
with the construction or installation of: (a) the Tenant Improvements in each
Increment of Space (and in any Added Hold Space) or (b) any Expansion Space
Improvements in any Expansion Space leased by Tenant (collectively “Permits”). 
Tenant hereby acknowledges and agrees that, subject to Landlord’s obligations
with respect to Landlord’s South Tower Base Building Work and Landlord’s Plaza
Building Base Building Work, which are to be completed by Landlord in accordance
with the terms of Article 1, above: (i) neither Landlord nor Landlord’s
consultants shall be responsible for obtaining any Permits, approvals or
certificates of occupancy for any Increment of Space (or for any Added Hold
Space, Expansion Space leased by Tenant and/or for the Premises generally) and
(ii) Tenant shall be responsible for obtaining any and all required Permits,
approvals and certificates of occupancy for each and every Increment of Space
(and for each and every Added Hold Space, Expansion Space leased by Tenant
and/or for the Premises generally); provided, however, that Landlord shall
reasonably cooperate with Tenant (at no cost to Landlord) in the performance of
ministerial acts that are reasonably necessary to enable Tenant to obtain any
such Permits, approvals or certificates of occupancy.  No material changes,
modifications or alterations in or to any set of Approved Construction Drawings
shall be made by Tenant without the prior written consent of Landlord, which
consent shall not be withheld, except to the extent necessary to eliminate or
avoid a Design Problem, as provided in Section 3.6.

 

3.6                               Change Orders.   In the event Tenant desires
to materially change any set of Approved Construction Drawings (or the Tenant
Improvements constructed, or to be constructed thereunder), Tenant shall deliver
a notice (a “Drawing Change Notice”) of such proposed change to Landlord, which
Drawing Change Notice shall set forth in detail all changes (the “Tenant
Changes”) Tenant desires to make to the applicable set of Approved Construction
Drawings.  Landlord shall, within five (5) business days of Landlord’s receipt
of any

 

8

--------------------------------------------------------------------------------


 

Drawing Change Notice either: (i) approve the Tenant Changes in question, or
(ii) disapprove such Tenant Change or Changes and deliver a notice to Tenant
specifying in reasonably sufficient detail the reasons for Landlord’s
disapproval; provided, however, that Landlord may only disapprove of the Tenant
Change if (and to the extent) the Tenant Change causes or results in a Design
Problem.

 

3.7                               Base Building Changes.   Subject to the
provisions of this Work Letter, if Tenant requests work to be done in any
Increment of Space (or in any other space in the Project, including, but not
limited to in any other space in the Project leased by Tenant) that necessitates
revisions, alterations or changes in the design or construction of the South
Tower Base Building Work (including, without limitation, any portion of the
exterior of the South Tower), the Plaza Building Base Building Work (including,
without limitation, any portion of the exterior of the Plaza Building), the
Building Structure, the Common Areas or the Building Systems, any such changes
(collectively, “Base Building Changes”) shall be subject to the prior written
approval of Landlord, which approval shall, subject to the provisions of
Section 3.1.3, not be withheld unless a Design Problem shall exist with respect
to the proposed Base Building Change in question; provided, however, that if a
Design Problem shall exist with respect to a Base Building Change proposed by
Tenant, Landlord may withhold its consent thereto in its sole and absolute
discretion; provided, further, however, that notwithstanding the foregoing, if a
Design Problem exists because: (i) a Base Building Change could result in a
higher level of maintenance by Landlord of any portion of the Premises or of the
Common Areas, then Landlord may condition its consent to such Base Building
Change Upon Tenant’s agreement in writing (in a form and substance reasonably
acceptable to Landlord) to absorb, at Tenant’s cost, the entirety of such
increased, incremental costs of maintenance and (ii) any such Base Building
Change could result in a higher frequency of (or more severe) injuries to
persons and/or damage to property, Landlord shall advise Tenant of such problem
and Tenant shall, where such requested Base Building Change could result in a
higher frequency of (or more severe) injuries to (a) persons, withdraw such
request or (b) property, redesign such requested Base Building Change so as to
eliminate the greater likelihood of (or likelihood of greater severity of)
damage to property.  Notwithstanding any provision of this Work Letter or the
Lease to the contrary, Landlord may, in the exercise of its sole and absolute
discretion, withhold its consent to any Base Building Change proposed by Tenant
if such Base Building Change may interfere with the exercise or enjoyment of any
access or other express or implied rights of other tenants in the Project or
adversely impact the quality of the Project.  In all events, except as provided
herein to the contrary, Tenant shall be responsible for: (i) all costs resulting
from such design revisions or construction changes, including architectural and
engineering charges, as such costs become due and payable, (ii) all delays
resulting from such design revisions or construction changes shall constitute
“Tenant Delays” under Section 5.5 and no such delays shall be deemed a
Commencement Date Delay (or extend the Expansion Space Construction Period or
the Available Space Construction Period), (iii) obtaining any special permits
and/or paying any fees attributed thereto and (iv) all costs incurred by
Landlord in restoring the Base Building Change (and the area of the Project
affected thereby) to its original condition upon the expiration or sooner
termination of the Term of the Lease.  Landlord understands that Tenant will
need to install various supplemental HVAC systems which may require Base
Building Changes and Landlord agrees that, subject to all of the terms of the
Lease and of this Work Letter (including, but not limited to, this Section 3.7),
Tenant may install such supplemental HVAC systems.

 

SECTION 4

 

CONSTRUCTION OF THE TENANT IMPROVEMENT

 

4.1                               Tenant’s Selection of Contractors.

 

4.1.1                     The Contractors.   Tenant shall retain a licensed
general contractor (i) with respect to the construction of the First Increment
Tenant Improvements (the “First Increment Contractor”); (ii) with respect to the
construction of the Plaza Building Tenant Improvements (the “Plaza Building
Contractor”); (iii) with respect to the construction of the Second Increment
Tenant Improvements, collectively, (the “Second Increment Contractor”);
(iv) with respect to the construction of the Third Increment Tenant
Improvements, (the “Third Increment Contractor”); (v) with respect to
construction of the Fourth Increment Tenant Improvements (the “Fourth Increment
Contractor”), (vi) with respect to the construction of the Hold Space Tenant
improvements, if any, (the “Hold Space Contractor”), and (vii) with respect to
the construction of the Expansion Space Improvements, if any, (each, an
“Expansion Space Contractor”) (each a “Contractor,” and collectively, the
“Contractors”).  Each of the Contractors shall be approved by Landlord, which
approval shall not be unreasonably withheld and shall be granted or withheld
within five (5) business days of Landlord’s receipt of Tenant’s written request
for such approval; provided, however, that each of general contractors listed in
Schedule 4, attached hereto, are hereby approved by Landlord.

 

4.1.2.                  Tenant’s Agents.   Except as specified to the contrary
in this Work Letter (including, but not limited to in Section 3.1.1, above, with
respect to the required installation of certain aspects of the lifesafety system
in the Premises), all other contractors, laborers, materialmen, and suppliers
(in addition to the Contractors) used by Tenant (or any of its Contractors) in
constructing each Tenant Improvements Increment (or in constructing any
Expansion Space Improvements) must be approved in writing by Landlord, which
approval shall not be unreasonably withheld or delayed and shall be granted or
withheld within five (5) business days of Landlord’s receipt of Tenant’s written
request for such approval.  Tenant hereby waives all claims against Landlord,
and Landlord shall have no responsibility or liability to Tenant, on account of
any nonperformance or any misconduct of any Contractor (or any subcontractor
thereof) for any reason.  The subcontractors, laborers, materialmen or suppliers
used by Tenant in connection with the construction of each Tenant Improvements
Increment (and with the construction of the Hold Space Tenant Improvements (if
any) or Expansion Space Improvements (if any)), as well as the Engineers,
project manager, broker, Architect, laborers, materialmen, and suppliers,
Contractors and all of Tenant’s employees engaged in the review of the design
and construction of each Tenant Improvements Increment (and of all Hold Space
Tenant Improvements (if any) or Expansion Space Improvements (if any)), shall
hereafter be known collectively as “Tenant’s Agents.” The Contractors and the
Contractors’ subcontractors (collectively

 

9

--------------------------------------------------------------------------------


 

“Tenant’s Contractors”) and all of their respective workers shall conduct their
activities in and around the Premises, Buildings and Project in a harmonious
relationship with all other subcontractors, laborers, materialmen and suppliers
performing work in, on or about the Premises, Buildings and Project.

 

4.2                               Construction of Tenant Improvements by
Tenant’s Agents.

 

4.2.1                     Construction Contract.

 

(a)                                  Initial Premises.   Tenant shall enter into
a construction contract and general conditions with respect to each of: (i) the
First Increment Contractor (the “First Increment Contract”); (ii) the Plaza
Building Contractor (the “Plaza Building Contract”); (iii) the Second Increment
Contractor (the “Second Increment Contract”); and (iv) the Third Increment
Contractor (the “Third Increment Contract”), (v) the Fourth Increment Contractor
(the “Fourth Increment Contract”), and (vi) if applicable, the Hold Space
Contractor (the “Hold Space Contract”) (each a “Contract” collectively, the
“Contracts”). Promptly following Tenant’s execution of each such Contract,
Tenant shall submit such Contract to Landlord for its records.

 

(b)                                  Expansion Space.   If and to the extent
that  any Expansion Space Improvement Allowance is provided for any Expansion
Space Leased by Tenant pursuant to Section 1.7 of the Lease, Tenant shall enter
into a construction contract and general conditions with an Expansion Space
Contractor for any such Expansion Space leased by Tenant (each an “Expansion
Space Contract”). Promptly following Tenant’s execution of any such Expansion
Space Contract, Tenant shall submit such Expansion Space Contract to Landlord
for its records.

 

4.2.2                     Tenant’s Agents.

 

(a)                                  Landlord’s General Conditions for Tenant’s
Agents and Tenant Improvement Work. Tenant’s and Tenant’s Agents’ construction
of each of the Tenant Improvements Increments (or of any Expansion Space
Improvements) (“Tenant’s Work”) shall comply with all of the following
conditions: (i) each of the Tenant Improvements Increments (or of any Expansion
Space Improvements) shall be constructed in conformance with the applicable
Approved Increment Construction Drawings (or with the applicable Approved
Expansion Space Construction Drawings); (ii) prior to commencement of
construction of any Tenant Improvements Increment (or of any Expansion Space
Improvement, as applicable), Tenant and Tenant’s Agents shall use commercially
reasonable efforts not to interfere with, obstruct, or delay, the work of
Landlord’s South Tower and/or Plaza Building Base Building contractor and
subcontractors; (iii) Tenant’s Contractors shall submit their schedules for all
of their work relating to each Tenant Improvements Increment (or to any
Expansion Space Improvements) to Landlord, and Landlord shall, within five
(5) business days of Landlord’s receipt thereof, inform Tenant and Tenant’s
Contractors of any changes (“Schedule Revisions”) which are reasonably necessary
thereto (a “Revised Schedule”), in order to avoid (consistent with the
Construction Rules (defined in this Section 4.2.2(a), below)) disruption of
existing tenants and/or disruption of work elsewhere in the Project being
performed by Landlord or any contractor thereof, and Tenant’s Contractors shall
adhere to such Revised Schedule (provided, however, that if and to the extent
the cumulative delay suffered by Tenant in achieving Substantial Completion of
the Tenant Improvements for a particular Increment of Space as a result of
Schedule Revisions required by Landlord under this Section 4.2.2(a) with respect
to a particular Increment of Space exceeds a total of three (3) full days of
such delay, such cumulative delay (in excess of three (3) full days per
Increment of Space) shall, subject to the provisions of Section 5.13, constitute
a Landlord Delay (a “Schedule Revision LL Delay”)); and (iv) Tenant shall abide
by the Project Construction Rules attached hereto as Schedule 5 (the
“Construction Rules”).

 

(b)                                  Indemnity. Tenant’s indemnity of Landlord
and Landlord’s Indemnity of Tenant, both as set forth in Section 11.1 of this
Lease shall also apply with respect to matters arising in connection with the
construction of each of the Tenant Improvements Increments (and all of the
Tenant Improvements) and the construction of any Expansion Space Improvements.

 

(c)                                  Insurance Requirements.

 

(i)                                     General Coverages. All of Tenant’s
Agents who are one of Tenant’s Contractors shall carry worker’s compensation
insurance covering all of their respective employees to the extent required by
applicable Laws, and shall also carry public liability insurance, including
property damage, all with limits, in form and with companies as are required to
be carried by Tenant as set forth in Article 11 of this Lease.  The policies
therefor shall insure Landlord and Tenant, as their interests may appear, as
well as each Contractors and all of its subcontractors.

 

(ii)                                  Special Coverages. Subject (if and to the
extent applicable) to Tenant’s rights to provide for self-insurance under
Section 11.2.4 of this Lease, each Contractor (or Tenant) shall carry “Builder’s
All Risk” insurance, in an amount reasonably specified by Landlord, covering the
construction of the applicable Tenant Improvements Increment (or Expansion Space
Improvements), it being understood and agreed that each Tenant Improvements
Increment (and all Expansion Space Improvements) shall be insured (or if and to
the extent applicable, self-insured to the extent permitted by Section 11.2.4 of
the Lease) by Tenant Pursuant to Article 11 of this Lease immediately upon
completion thereof.

 

(iii)                               General Terms. Certificates for all
insurance carried by each Contractor and/or by Tenant pursuant to this
Section 4.2.2(c) shall be delivered to Landlord before the commencement of
construction of the applicable Tenant Improvements Increment for each Increment
of Space (or of any Expansion Space Improvements) and before such Contractor’s
equipment is moved onto or into the project. All such policies of insurance must
contain a provision that the company writing said policy will provide Landlord

 

10

--------------------------------------------------------------------------------


 

and Tenant with thirty (30) days prior notice of any cancellation, modification
or lapse of the policy. In the event that any Tenant Improvements Increment (or
any Expansion Space Improvements) is damaged by any cause during the course of
the construction thereof, Tenant shall immediately repair the same at Tenant’s
sole cost and expense. Each of Tenant’s Contractors shall maintain all of the
foregoing insurance coverage in full force and effect until the Substantial
Completion of the applicable Tenant Improvements Increment (or of any Expansion
Space Improvements), except for any “Products” and “Completed Operation
Coverage” insurance (which is to be carried by a Contractor only) required by
Landlord, which coverage is to be maintained for the term of the policy period
following Substantial Completion of the applicable Tenant Improvements Increment
(or Expansion Space Improvements). The Builder’s All Risk policy maintained by
each Contractor (or by Tenant) shall preclude subrogation claims by the insurer
against anyone insured thereunder, and shall additionally provide that such
policy is primary insurance with respect to Landlord and that any other
insurance maintained by Landlord is excess and noncontributing with the
insurance required hereunder.

 

4.2.3                     Governmental Compliance. Subject to the performance of
Landlord’s obligations under this Work Letter (including Landlord’s obligations
with respect to Base Building Work), each of the Tenant Improvements Increments
(and all of the Tenant Improvements) and any all Expansion Space Improvements
shall comply in all respects with all of the following: (i) all applicable Laws,
including , but not limited to, building codes and other state, federal, city or
quasi-governmental laws, codes, ordinances and regulations, as each may apply
according to the rulings of the controlling public official, agent or other
person; and (ii) all applicable standards of the American Insurance Association
(formerly, the National Board of Fire Underwriters) and the National Electrical
Code.

 

4.2.4                     Inspection by Landlord. Landlord shall have the right,
upon reasonable notice to Tenant, at reasonable times, to inspect each portion
of any Tenant Improvements Increment (and any Expansion Space Improvements)
being constructed for or on behalf of Tenant at a particular time; provided,
however, that Landlord’s failure to inspect any Tenant Improvements Increment
(or any Expansion Space  Improvements) shall in no event constitute a waiver of
any of Landlord’s rights hereunder nor shall Landlord’s inspection of any Tenant
Improvements Increment (or of any Expansion Space Improvements) constitute
Landlord’s approval of the same.

 

4.2.5                     Meetings.

 

(a)                                  Initial Premises. Commencing upon the
execution of this Lease, Tenant shall hold regular meetings at a reasonable
time, with the Architect and the Contractor regarding the progress of the
preparation of each of the Increment Construction Drawings and the construction
of each of the Tenant Improvements Increments, which meetings shall be held at
the Project (provided, however, that prior to (but not after) the date on which
construction of the Tenant Improvements commences, Tenant may, by delivering
written notice to Landlord no less than five (5) days prior to the date of any
such meeting, insist that such meeting be held in Tenant’s downtown Los Angeles
office, in which case such meeting will be held in Tenant’s downtown Los Angeles
office), and Landlord and/or its agents shall receive prior notice of, and shall
have the right to attend, all such meetings.

 

(b)                                  Expansion space. Commencing upon the
delivery of Tenant of any Expansion Exercise Notice with respect to any
Expansion Space, Tenant shall hold regular meetings at a reasonable time, with
the Architect and the Contractor regarding the progress of the preparation of
the Expansion Space Construction Drawings, as the case may be, and the
construction of any Expansion Space Improvements, which meetings shall be  held
at the Project (provided, however, that prior to (but not after) the date on
which construction of the Tenant Improvements commences, Tenant may, by
delivering written notice to Landlord no less than five (5) days prior to the
date of any such meeting, insist that such meeting be held in Tenant’s downtown
Los Angeles office, in which case such meeting will be held in Tenant’s downtown
Los Angeles office), and Landlord and/or its agents shall receive prior notice
of, and shall have the right to attend, all such meetings.

 

4.3                               Completion; Copy of Updated Approved
Construction Drawings. Within ten (10) days after the completion of construction
of each Tenant Improvements Increment (or of any Expansion Space Improvements),
Tenant shall prepare, or cause to be prepared, a Notice of Completion with
respect to such Tenant Improvements Increment (or Expansion Space Improvements),
which, if factually correct, Landlord shall execute, and Tenant shall thereafter
cause such Notice of Completion to be recorded in the office of the Recorder of
the County of Los Angeles in accordance with Section 3093 of the Civil Code of
the State of California or any successor statute, and shall furnish a copy
thereof to Landlord upon such recordation. If Tenant fails to do so, and if such
failure continues for five (5) business days after receipt of notice from
Landlord of such failure, Landlord may, at Tenant’s sole cost and expense,
execute and file the same on behalf of Tenant as Tenant’s agent for such
purpose. At the completion of construction of each Tenant Improvements Increment
(or of any Expansion Space Improvements), Tenant: (i) shall promptly deliver to
Landlord a copy of all warranties, and guaranties relating to the Tenant
Improvements (or the applicable Expansion Space Improvements); and (ii) shall
cause the applicable Contractor: (a) to update the applicable Approved Increment
Construction Drawings (or the Approved Expansion Space Construction Drawings) as
to the mechanical and structural drawing portions thereof, and to provide
field-grade mark-ups of the remaining portion of the applicable Approved
Increment Construction Drawings (the “Updated Approved Increment Construction
Drawings”) (or of the applicable Approved Expansion Space Construction Drawings
(the “Updated Approved Expansion Space Construction Drawings”)) so as to reflect
on such Updated Approved Increment Construction Drawings (or Updated Approved
Expansion Space Construction Drawings) all changes made to the applicable
Approved Increment Construction Drawings (or Approved Expansion Space
Construction Drawings) during the course of construction of the applicable
Tenant Improvements Increment (or Expansion Space Improvements), and (b) within
thirty (30) days following issuance of a certificate of occupancy for the
applicable Increment of Space (or the applicable Expansion Space), to deliver to
Landlord two (2) sets of reproducible copies (and one (1) complete set of
Autocad .dwg (release 13 or higher) files) of such Updated

 

11

--------------------------------------------------------------------------------

 

Approved Increment Construction Drawings (or Updated Approved Expansion Space
Construction Drawings), together with any Permits, approvals, inspection
reports, certificates of occupancy or similar documents issued by governmental
agencies in connection with the construction of the Tenant Improvements (or the
applicable Expansion Space Improvements).

 

SECTION 5

 

DELAY OF COMMENCEMENT DATE

 

5.1                               Commencement Date Delays.

 

5.1.1                     Commencement Date; Delays. As specified in Section 2.2
of the Lease, the Term of the Lease shall commence on the First Increment
Commencement Date.  Each of the First Increment Commencement Date, the Second
Increment Commencement Date, the Plaza Building Commencement Date, the Third
Increment Commencement Date and the Fourth Increment Commencement Date shall
occur as provided in Item 3.4(i), Item 3.4(ii), Item 3.4(iii), Item 3.4(iv) and
Item 3.4(v) of the Basic Lease Provisions, respectively, and each Expansion
Space Commencement Date shall occur as provided in Section 1.7.9 of the Lease
respectively; provided, however, that for purpose of determining each such
Commencement Date, the Construction Period applicable to each such Increment of
Space (or Expansion Space) shall be extended on a day-for-day basis for each day
of delay in the design or Substantial Completion of the applicable Tenant
Improvements Increment (or of the applicable Expansion Space Improvements) or
Tenant’s move into the applicable Increment of Space (or Expansion Space) that
is caused by a Commencement Date Delay (defined  in this Section 5.1.1, below).
As used herein,  the term “Commencement Date Delay” shall mean only a Force
Majeure Delay (defined in Section 5.1.2, below) or a Landlord Delay (defined in
Section 5.1.3, below).

 

5.1.2                     Force Majeure Delay.

 

(a)                                  As used herein, subject to the provisions
of Section 3.7, the term “Force Majeure Delay” shall mean only an actual delay
resulting from; strikes; fire; wind; terrorist acts; damage or destruction to
the Project; explosion; casualty; flood; hurricane; tornado; the elements; acts
of God or the public enemy; sabotage; war; invasion; insurrection; rebellion;
civil unrest; riots; or earthquakes and delays in obtaining permits or other
governmental approvals to the extent caused by and industry-wide, recognized
delay in the issuance or processing of permits or other approvals by the
applicable governmental agencies generally (for example, where due to budgetary
problems, Los Angeles Department of Building and Safety reduces the hours of its
staff by 50% without any compensating increase in available staffing), and not
relating to the specifics of any construction Drawings, or any act or omission
of Tenant (or any Tenant’s Agent) in attempting to obtain such permits or
approvals.

 

(b)                                  In the case where the term “Force Majeure
Delay” is used in the Lease or in this Work Letter in the context of any delay
suffered or incurred by Landlord in the design, permitting, engineering,
commencement, prosecution and/or substantial completion of any Base Building
Work under this Lease or under this Work Letter, “Force Majeure Delay” shall, in
addition to the meaning set forth in Section 5.1.2 (a), also mean any actual
delay resulting from (i) any holdover in any space in the Project by any tenant
(provided that to the extent Landlord does not substantially perform its
obligations under Section 2.3.1 of the Lease with respect to the Commencement
and prosecution of unlawful detainer proceedings with respect to such holdover
tenant and such failure of performance extends the duration of such holdover,
the same shall not constitute a Force Majeure Delay with respect to that portion
of the holdover period which would not have occurred had Landlord substantially
performed its obligations under Section 2.3.1 with respect thereto), (ii) any
existing conditions in any space in the Project which becomes part of the
Premises which is not actually known by Landlord’s executive management as of
the date hereof, or (iii) the inability of Landlord (or its contractor) to
procure services and/or materials within normal periods, other than due to the
lack of credit of the Landlord (or any failure to pay by Landlord).

 

5.1.3                     Landlord Delay. As used in this Work Letter, subject
to the provisions of Section 3.7, “Landlord Delay” shall mean any actual delay
that results directly from: (i) the failure of Landlord to timely approve or
disapprove any Preliminary Space Plan (or Expansion Space Preliminary Space
Plan), Final Space Plan (or Expansion Space Final Space Plan), Increment
Construction Drawings (or Expansion Space Construction Drawings) or Change
Orders or other matters which Landlord is required to approve under this Work
Letter; (ii) the failure of Landlord to have removed and remediated any
Pre-Delivery Hazardous Materials or Pre-Commencement Hazardous Materials (each
term is define in Section 6.5.1, below) located in the Premises (or in any
Expansion Space) which are required to be removed or remediated by Landlord
under the provisions of Section 6.5.1 prior to the applicable Delivery Date;
(iv) the existence of ACM in any particular Increment of Space, if and to the
extent such delay constitutes a “Landlord Delay” under the provisions of
Section 6.5.2; (v) the failure of Landlord to timely perform Base Building Work
in accordance with the timing provisions of this Work Letter (and Schedule 1-B
and Schedule 1-D, attached hereto) applicable thereto; (vi) any actual delays in
Substantial Completion of the Tenant Improvements for any Increment of Space
caused by any material errors and/or omissions in the Background Plans for such
Increment of Space with respect to areas inside columns or behind core walls
which are verifiable only by invasive testing or penetration; provided, however,
that no Landlord Delay shall be deemed to have occurred to the extent that such
errors and omissions in such Background Plans could reasonably have been
discovered by Tenant or Tenant’s Architect pursuant to such parties’
verification of the applicable portion of the Background Plans pursuant to
Section 3.1.1, above (the delays which constitute Landlord Delays under this
clause (vi) are referred to herein as “Non-Verifiable Background Plans
Conditions Delays”), (vii) the performance by Landlord of any Base Building Work
within any Increment of Space following the Delivery Date (and before the
Commencement Date) for such Increment of Space, which performance actually
interferes with and causes an actual delay (despite the good faith efforts of
Tenant and its Contractors to cooperate (which good faith cooperation shall not
involve incurring any

 

12

--------------------------------------------------------------------------------


 

additional cost) with such performance) in the completion of any critical path
task (as indicated on the applicable construction schedule prepared by Tenant’s
Contractor with respect to such Increment of Space), but only to the extent that
any such delay in the completion of any critical path task (or tasks) does in
fact cause the Substantial Completion of the Tenant Improvements for such
Increment of Space to be delayed beyond the scheduled Commencement Date for such
Increment of Space (the delays which constitute Landlord Delays under this
clause (vii) are referred to herein as “Base Building Interference Delays”),
(viii) the failure of any Increment of Space to be in compliance with Laws to
the extent required under Section 2 of Schedule 1-B, attached hereto, or
Section 2 of Schedule 1-D attached hereto, as applicable, or (ix) and Schedule
Revision LL Delay, if and to the extent provided in Section 4.2.2(a).

 

5.1.4                     Reimbursement of Additional Tenant Design and
Construction Costs Caused by Landlord Delays.

 

Landlord shall reimburse Tenant for any additional, incremental, out-of-pocket
design and/or construction costs actually incurred by Tenant (through payment to
independent, third-party contractors, suppliers, consultants or service
providers) with respect to the design and construction of the Tenant
Improvements for each Increment of Space as the direct result of the following
forms of Landlord Delay (and if and to the extent such additional incremental
out-of-pocket design and/or construction costs would not have been so incurred
had there been no such Landlord Delays):

 

(a)                                  The failure of the Base Building Work for
such Increment of Space to comply with the requirements of Section 2 of Schedule
1-B or Schedule 1-D, as applicable;

 

(b)                                  Non-Verifiable Background Plans Condition
Delays;

 

(c)                                  Any amounts reimbursable under
Section 6.5.1 (but only to the extent reimbursable thereunder) on account of any
Pre-delivery Hazardous Materials or Pre-Commencement Hazardous Materials
discovered in such Increment of Space (provided, however, that no amounts
reimbursed under this Section 5.1.4(c) shall also be reimbursable under
Section 6.5.1 (and vice versa));

 

(d)                                  Any amounts reimbursable under
Section 6.5.2 (but only to the extent reimbursable thereunder) on account of any
ACM discovered in such Increment of Space following the Delivery Date therefor
(but prior to the Commencement Date therefor) which is required to be abated by
Landlord hereunder) (provided, however, that no amounts reimbursed under this
Section 5.1.4(d) shall also be reimbursable under Section 6.5.2 (and vice
versa));

 

(e)                                  Base Building Interference Delays with
respect to such Increment of Space; and

 

(f)                                    Schedule Revision LL Delays (provided,
however that any such reimbursement of costs under this Section 5.1.4(f) with
respect to a particular Increment of Space shall be limited to any actual
increase in “general conditions” resulting therefrom paid to the Contractor for
such Increment of Space by Tenant on account of such Schedule Revision LL
Delays.)

 

5.2                               Determination of Commencement Date Delay.  If
Tenant contends that a Commencement Date Delay has occurred, Tenant shall notify
Landlord in writing (the “Delay Notice”), and such Delay Notice shall
specifically identify the event or events which constitutes such Commencement
Date Delay.  If such actions, inaction or circumstance described in the Delay
Notice are not cured by Landlord on or before the end of the next business day
after the day on which Landlord actually receives the Delay Notice, and if such
action, inaction or circumstance otherwise qualifies as a Commencement Date
Delay, then a Commencement Date Delay shall be deemed to have occurred
commencing as of the date of Landlord’s receipt of the Delay Notice and ending
as of the date such delay ends; provided, however, that, notwithstanding the
above, with respect to the construction of any particular Increment of Space, at
any time after which Tenant shall have correctly delivered ten (10) Delay
Notices with respect to such Tenant Improvements Increment prior to the
Substantial Completion of such Tenant

 

Improvements Increment, and if such actions, inactions or circumstances
described in the Delay Notice are not cured by Landlord within the same business
day of Landlord’s receipt of the Delay Notice in question, then a commencement
Date Delay shall be deemed to have occurred commencing as of the date of
Landlord’s receipt of the Delay Notice and ending as of the date such delay
ends.

 

5.3                               Definition of Substantial Completion. For
purposes of this Work Letter, and with respect to any Tenant Improvements
Increment (or any Expansion Space Improvements) (or Base Building Work or
Minimum Base Building Work), “Substantial Completion” shall mean substantial
completion of construction of such Tenant Improvements Increment (or Expansion
Space Improvements) (or Base Building Work or Minimum Base Building Work) within
the applicable Increment of Space (or Expansion Space), pursuant to the
applicable set of Approved Construction Drawings (or Background Plans, as
applicable) therefor, sufficient to allow occupany of such Increment of Space
(or Expansion Space) by Tenant, as well as issuance of a certificate of occupany
or a temporary certificate of occupany (or the equivalent of either) for such
Increment of Space (or Expansion Space) so as to allow legal occupany of such
Increment of Space (or Expansion Space) by Tenant (provided that such occupancy
and certificate of occupancy requirements shall not apply in the case of Base
Building Work or Minimum Base Building Work).  Substantial Completion shall not
include and shall not require the completion of any Punch List Items (defined in
this Section 5.3, below), but such Punch List Items shall nevertheless be
completed as soon as reasonably possible.  For purposes of this Work Letter,
“Punch List Items” shall mean (a) with respect to Tenant Improvements, all items
of construction which entail one or more details of construction, decoration,
mechanical adjustment or installation that (in the case of Tenant Improvements
or Expansion Space Improvements only) do not materially and adversely affect the
use and occupancy of any portion of an Increment of Space for the normal conduct

 

13

--------------------------------------------------------------------------------


 

of Tenant’s business, or (b) with respect to Base Building Work to be provided
by Landlord pursuant to Schedule 1-B or Schedule 1-D, all items of construction
required to correct deficiencies in the Base Building Work noted by the Landlord
in its customary “punch list” review of the Base Building Work (as the same
shall occur from time to time) or communicated to Landlord by Tenant during the
parties, Punch List Inspection (defined in this Section 5.3, below) for the
Increment of Space in question or thereafter discovered by Tenant communicated
to Landlord by Tenant during the construction of the Tenant Improvements for the
Increment of Space in question.  Prior to, or reasonably promptly following, the
Delivery Date for each Increment of Space, Landlord, Tenant and Tenant’s
Architect shall jointly conduct a customary visual punch list inspection of the
Base Building Work for such Increment of Space (the “Punch List Inspection”). 
Landlord shall complete all Punch List Items indicated by the Punch List
Inspection for a particular Increment of Space within sixty (60) days of the
Delivery Date for such Increment of Space.

 

5.4                               Landlord’s Right to Remedy Commencement Date
Delays.  Notwithstanding anything contained in this Section 5 to the contrary,
Landlord and Tenant agree that, to the extent that Landlord is able (through the
payment of overtime wages to Tenant’s Agents, the hiring of additional
contractors, subcontractors or other work force, or other incentives) to
eliminate, and does in fact eliminate (and Tenant will cooperate with Landlord
to achieve such result) any actual delay in the Substantial Completion of any
Tenant Improvements Increment (or any Expansion Space Improvements), which delay
would otherwise be deemed to be a Commencement Date Delay pursuant to the terms
of this Section 5, a Commencement Date Delay shall not be deemed to have
occurred.

 

5.5                               Tenant Delay.  For purposes of the Lease and
this Work Letter, “Tenant Delay” shall mean any actual delay incurred by
Landlord as a result of (i) a Tenant request for a Base Building Change or for
substitution of a Tenant Substituted Base Building Item for a Base Building
Substitution Item, (ii) breach of this Work Letter by Tenant, or (iii) any other
event specified to be a Tenant Delay in this Work Letter (including, but not
limited to in Section 6.4, below).

 

SECTION 6

 

MISCELLANEOUS

 

6.1                               Tenant’s Representative.  Tenant has
designated *                                         as its sole representative
with respect to the matters set forth in this Work Letter, who, until further
notice to Landlord, shall have full authority and responsibility to act on
behalf of Tenant as required in this Work Letter.

 

6.2                               Landlord’s Representative.  Landlord has
designated *                                         is its sole representative
with respect to the matters set forth in this Work Letter, who, until further
notice to Tenant, shall have full authority and responsibility to act on behalf
of Landlord as required in this Work Letter.

 

6.3                               Time of the Essence in This Work Letter. 
Unless otherwise indicated, all references in this Work Letter to a “number of
days” shall mean and refer to calendar days.  If any item requiring approval is
timely disapproved by Landlord, the procedure for preparation of the document
and approval there of shall be repeated until the document is approved by
Landlord.

 

6.4                               Tenant Work Letter Default.  Notwithstanding
anything to the contrary contained in this Lease, (a) if at any time on or
before the Substantial Completion of any Tenant Improvements Increment (or any
Expansion Space Improvements), an Event of Default shall have occurred under the
Lease, then: (i) in addition to all other rights and remedies granted to
Landlord pursuant to the Lease, Landlord shall have the right to cause the
applicable Contractor to cease construction of all Tenant Improvements then
under construction (in which case, such work stoppage shall not be deemed a
Commencement Date Delay), and (ii) all other obligations of Landlord under this
Work Letter shall be suspended until such time as such Event of Default is cured
pursuant to the provisions of the Lease (and/or any amendments to the Lease in
connection with any election by Tenant to lease any Expansion Space), in which
case, Tenant shall be responsible for any delay (as a Tenant Delay) in the
Substantial Completion of the applicable Tenant Improvements Increment that is
caused by such inaction by Landlord, and (b) if at any time prior to Substantial
Completion of the Tenant Improvements for a particular Increment of Space,
Landlord shall fail to disburse to Tenant under Section 2.3.1 or Section 2.3.2
an amount or amounts which are properly disbursable to Tenant under Section 2.3
from the Tenant Improvement Allowance for such Increment of Space aggregating
to              ), and such failure to disburse shall continue for sixty (60)
days or longer following delivery by Tenant to Landlord of written notice of
such failure, Tenant shall have the right to cease construction of the Tenant
Improvements for such Increment of Space.  Notwithstanding any other provisions
of this Lease, if an Event of Default is cured, forgiven or waived, Landlord’s
suspended obligations under this Work Letter shall be fully reinstated and
resumed, effective immediately.

 

6.5                               Presence of Hazardous Materials.

 

6.5.1                     Hazardous Materials Other than ACM.

 

Landlord shall:   (i) cause all Pre-Delivery Hazardous Materials located within
a particular Increment of Space to be remediated in accordance with all Laws
then in effect applicable to such remediation prior to delivery of possession of
such Increment of Space to Tenant for commencement of Tenant Improvements
construction, and (ii) cause all Pre-Commencement Hazardous Materials located
within a particular increment of Space to be promptly remediated in accordance
with all Laws then in effect applicable to such remediation; provided, however,
that notwithstanding any provision of the Lease or this Work Letter to the
contrary, (i) the obligations of Landlord under this Section 6.5.1 shall not
apply to any Hazardous Materials: (x) which were brought into (or otherwise
introduced into) such Increment of Space by Tenant, any Contractor of Tenant,
any Tenant’s Agent or any Tenant Party or (y) the need for remediation of which
under applicable Laws was caused by the acts or

 

14

--------------------------------------------------------------------------------


 

omissions of Tenant, any Contractor of Tenant, any Tenant’s Agent or any Tenant
Party following notice by Landlord to Tenant of the existence and location of
such Hazardous Materials (under circumstances where the Hazardous Materials in
question were of a nature and condition which prior to such acts or omissions
did not require remediation under applicable Laws) (collectively, “Tenant Caused
HazMat Problems”).  Landlord agrees:  (i) to bear any increased, out-of-pocket
Actual Costs actually incurred by Tenant (through payments to independent
third-party contractors, suppliers, consultants or service providers) in the
design or construction of any Tenant Improvements Increment to the extent such
increased Actual Costs result from (and would not have been otherwise incurred
by Tenant without);  (A) the presence of any Pre-Delivery Hazardous Materials in
a particular Increment of Space as of the date on which Tenant commences
construction of such Tenant Improvements Increment or (B) the presence of any
Pre-Commencement Hazardous Materials ( or the existence of which was the subject
of a written notice delivered by Tenant to Landlord) during the construction of
Tenant Improvements (and prior to the Increment Commencement Date for the
Increment of Space in question) (with Tenant agreeing that it shall notify
Landlord of the existence of such Hazardous Materials with reasonable
promptness  following its discovery of the same), but only if and to the extent
such incurred out-of-pocket costs (under clause (A) or (B)) shall not relate in
any manner to any Tenant Caused HazMat Problems in, on, at, under or upon any
part of the Project and (ii) to reimburse Tenant for any additional,
out-of-pocket Actual Costs actually incurred by Tenant in the construction of
any Tenant Improvements Increment that result directly from the presence of any
Pre-Commencement Hazardous Materials in such Increment of Space during the
period following the date on which Tenant commences construction of such Tenant
Improvements Increment, but only if and to the extent such Actual Costs shall
not relate in any manner to any Tenant Caused HazMat Problems in, on, at, under
or upon any part of the Project.  Any reimbursement of Tenant by Landlord under
this Section 6.5.1 shall be payable by Landlord to Tenant within thirty (30)
days of Landlord’s receipt from Tenant of: (A) Tenant’s written itemization and
reasonable description of the Actual Costs involved and the basis for Tenant’s
right to reimbursement under this Section 6.5.1 and (B) reasonable evidence of
such Actual Costs.  For purposes of this Lease, “Pre-Delivery Hazardous
Materials” means any Hazardous Materials (other than ACM) which: (1) are
discovered to exist within a particular Increment of Space by Landlord (or
written notice of which is received by Landlord from Tenant) prior to the
Delivery Date for such Increment of space and (2) is known to Landlord to
require remediation under applicable Laws as of the Delivery Date for such
Increment of Space.  For Purposes of this Lease, “Pre-Commencement Hazardous
Materials” means any Hazardous Materials (other than ACM) which: (1) is
discovered to exist within a particular Increment of Space by Landlord (or
written notice of which is received by Landlord from Tenant) following the
Delivery Date for a particular Increment of Space and (2) is known to Landlord
to require remediation under applicable Laws as of a date prior to the
Commencement Date for such Increment of Space.

 

6.5.2                     ACM.

 

(a)                                  Landlord shall cause to be abated and/or
remediated in accordance with Landlord’s Asbestos Abatement Plan and applicable
Laws, all ACM (other than any Permissible Residual ACM (defined in
Section 1(b)(i) of Schedule 1-B) or any Permitted ACM (defined in this
Section 6.5.2, below)) discovered by Landlord (or written notice of which is
received by Landlord from Tenant) in a particular Increment of Space following
the Delivery Date for such Increment of Space; provided, however, that Landlord
shall have no obligation whatsoever under this Section 6.5.2 with respect to any
ACM which:  (i) constitutes Permissible Residual ACM or Permitted ACM or
(ii) becomes located in another area of such Increment of Space or otherwise is
disturbed or made friable (under circumstances where such ACM was Permitted ACM
and not friable prior to such disturbance) as the result of any act or omission
of Tenant, any Contractor or Tenant, any Tenant’s Agent or any Tenant Party
affecting the Known Encapsulation/Enclosure Areas (defined in
Section 1(b)(ii) of Schedule 1-B, attached hereto) (included in the South Tower
known Encapsulation/Enclosure Areas (defined in Section 1(b)(ii) of Schedule
1-B, attached hereto) and the Plaza Building Known Encapsulation/Enclosure Areas
(defined in Section 1(b)(ii) of Schedule 1-D attached hereto)) (collectively,
“Tenant Disturbed ACM”).  For purposes of this Lease, “Permitted ACM” is any ACM
present at any location in the Project which constitutes a “Known
Encapsulation/Enclosure Area” under Schedule 1-B or Schedule 1-D, as applicable.

 

(b)                                  Landlord agrees:  (i) to bear any increased
out-of-pocket Actual Costs in the design or construction of any Tenant
Improvements Increment actually incurred by Tenant (through payments to
independent, third-party contractors, suppliers, consultants or service
providers) as the direct result of the existence of any ACM (other than
Permissible Residual ACM, Permitted ACM or Tenant Disturbed ACM) within a
particular Increment of Space following the Delivery Date for such Increment of
Space that is discovered by Landlord prior to the Commencement Date for such
Increment of Space or is discovered by Tenant and described in a written notice
delivered by Tenant to Landlord (which Tenant agrees to promptly deliver) prior
to the Substantial Completion of the initial Tenant Improvements Increment
constructed by Tenant), which increased, out-of-pocket Actual Costs would not
have been incurred had such ACM not existed (“LL ACM Costs”); and (ii) to
reimburse Tenant for any LL ACM Costs actually incurred by Tenant in the
construction of any Tenant Improvements Increment; provided, however, that
Landlord shall have no obligation to bear or reimburse Tenant for any increased
or additional costs if such increased or additional costs are related to: 
(a) the presence of ACM at the Project as a result of the introduction of ACM
into, onto or about the Project by Tenant, any Contractor of Tenant, any
Tenant’s Agent or any Tenant Party, (b) the presence of any Permissible Residual
ACM, Permitted ACM or Tenant Disturbed ACM, (c) any desire by Tenant to remove
or abate any Permitted ACM, or (d) the disturbance (either intended or
unintended) by Tenant, any Contractor of Tenant, any Tenant’s Agent, or any
Tenant Party of any Permitted ACM during the construction and/or installation of
any Tenant Improvements (or Expansion Space Improvements).  Landlord further
agrees that any delays encountered by Tenant in the Substantial Completion of
any Tenant Improvements Increment that result directly from the presence of any
ACM in such Increment of Space (other than Permissible Residual ACM, Permitted
ACM or Tenant Disturbed ACM) as of the date on which Tenant commences
construction of such Tenant Improvements Increments shall, subject to the
provisions of Article 5, be deemed a Landlord Delay; provided, however, that no
Commencement Date Delay shall be deemed to have occurred if such delay relates
to:  (a) all presence of ACM at the Project as a result of the introduction of
ACM into, onto or about the Project by Tenant, any Contractor of Tenant, any
Tenant’s Agent, or any Tenant Party, (b) the presence of

 

15

--------------------------------------------------------------------------------


 

Permissible Residual ACM, Permitted ACM or Tenant Disturbed ACM at any location
in the Project, (c) any desire by Tenant to remove or abate any Permitted ACM,
or (d) the disturbance (either intended or unintended) by Tenant, any Contractor
of Tenant, any Tenant’s Agent, or any Tenant Party of any Permitted ACM during
the construction and/or installation of any Tenant Improvements (or Expansion
Space Improvements).  In the event that any increase in the cost of the design,
construction or installation of any Tenant Improvements Increment or any delay
in the Substantial Completion of any Tenant Improvements Increment is caused 
by:  (a) the presence of ACM at the Project as a result of the introduction of
ACM into, onto or about the Project by Tenant, any Contractor of Tenant, any
Tenant’s Agent, or any Tenant Party, (b) the presence of Permitted ACM (or
Tenant Disturbed ACM) at any location in the Project, (c) any desire by Tenant
to remove or abate any Permitted ACM, or (d) the disturbance (either intended or
unintended) by Tenant, any Contractor of Tenant, any Tenant’s Agent,  or any
Tenant Party of any Permitted ACM during the construction and/or installation of
any Tenant Improvements (or Expansion Space Improvements), then to such extent,
such increased costs shall be borne by Tenant (at Tenant’s sole cost and
expense) and no such delays shall, to such extent, be deemed to be any form of
Commencement Date Delay.

 

6.6                               Cleaning.    Each Increment of Space (and by
Expansion Space leased by Tenant) shall be periodically cleaned by (and shall be
kept clean by) Tenant’s Contractors during the construction of each Tenant
Improvements Increment (or the Expansion Space Improvements), and upon
Substantial Completion of any Tenant Improvements Increment (or of any Expansion
Space Improvements), the applicable Contractor shall cause all construction
related debris and materials to be removed from the applicable Increment of
Space (or Expansion Space) and shall further cause such Increment of Space (or
Expansion Space) to be in a broom clean condition.  Upon the completion of such
cleaning by Tenant’s Contractor, and upon commencement of the Lease with respect
to each Increment of Space (or Expansion Space), each such Increment of Space
(or Expansion Space)  shall be customarily cleaned by Landlord in conformance
with Landlord’s then effective janitorial specifications immediately following
Tenant’s move into such Increment of Space (or Expansion Space).  The costs of
the cleaning provided by Landlord pursuant  to this Section 6.6 shall not be
deducted from the Tenant Improvement Allowance (or from the applicable Expansion
Allowance, if any).

 

6.7                               Services During Construction.   During the
Construction of each Tenant Improvements Increment (or of any Expansion Space
Improvements), and during Tenant’s move into any Increment of Space (or any
Expansion Space), Landlord shall provide, in the applicable Increment of Space,
and only in such Increment of Space (or in the applicable Expansion Space, and
only in such Expansion Space), and neither Tenant nor Tenant’s Agents shall be
charged for: (i) HVAC service during Business Hours, (ii) freight elevator
service to such Increment of Space (including freight elevator service) during
Normal Construction Hours (defined in this Section 6.7, below),
(iii) electricity, (iv) water and (v) access to Project loading docks during
Normal Construction Hours.  Landlord shall provide on reasonable advance notice,
freight elevator service to any Increment of Space (or to any Expansion Space)
after Normal Construction Hours, subject to reimbursement on demand by Tenant to
Landlord for all of Landlord’s actual, out-of-pocket costs (as reasonably
estimated by Landlord) incurred by Landlord in so providing such freight
elevator services.  Except as expressly set forth in this Work Letter or in the
Lease (or any amendment thereto), Landlord shall not charge Tenant any overhead,
profit or other fees in connection with Tenant’s construction of Tenant
Improvements (or of any Expansion Space Improvements).  For purposes of this
Work Letter, “Normal Construction Hours” shall mean 6:00 a.m to 6:00 p.m, on
Monday through Friday and 9:00 a.m. through 6:00 p.m. on Saturdays.

 

6.8                               Consistency.   In the event of any
inconsistency between the provisions of this Work Letter and the provisions of
the Construction Rules, the provisions of this Work Letter shall control.

 

6.9                               Move-In Priority.   During Tenant’s move into
each Increment of Space (or into any Expansion Space), Landlord shall grant
Tenant reasonable priority in usage of the Project freight elevators, subject to
Landlord’s reasonable requirements in accommodating other Tenants and occupants
of the South Tower and/or Plaza Building, and Landlord’s general maintenance and
operation requirements in the South Tower and/or Plaza Building.

 

6.10                        Access to Premises Prior to Construction.   Except
to the extent such space is not accessible due to the nature of ongoing Base
Building Work, Tenant and its Architect, Engineers, consultants and Contractors
shall have full access to the First Increment Office Space at all times prior to
the First Increment Delivery Date for the purposes of planning Tenant’s Work in
such space.

 

6.11                        Staging Area.   During the period following
December 31, 2003 and prior to the Substantial Completion by Tenant of all of
its Tenant Improvements in the Fourth Increment Office Space, Tenant shall have
the right, without the obligation to pay Rent (except as expressly otherwise
provided in this Section 6.11), to use, and Landlord shall provide, subject to
availability, one (1) full floor in the South Tower (or on “D” level) selected
by Landlord in its sole discretion (the “Staging Area”) for the sole purpose of
storing and staging Tenant’s furniture and equipment in such Staging Area (and
for no other purpose).  With respect to this free Staging Area, Tenant shall be
responsible for providing all insurance and for providing any necessary fencing,
security or other protective facilities, Tenant shall defend, and hold Landlord
harmless and shall indemnify Landlord from and against any and all Claims,
Damages and Expenses in any manner arising out of or incurred by Landlord in
connection with the use of such Staging Area by Tenant.  In addition, all of the
provisions of the Lease as to insurance and indemnification to be provided by
Tenant shall apply (as if such Staging Area were part of the Premises);
provided, however, that notwithstanding any provision of the Lease or this Work
Letter to the contrary, in no case whatsoever (including, without limitation any
circumstance involving any form of negligence by Landlord or any Landlord Party)
shall Landlord have any liability to Tenant in the event any of Tenant’s
furniture and/or equipment stored in the Staging Area shall be damaged, lost or
stolen, and Tenant hereby waives all Claims, Damages and Expenses it may now or
hereafter hold against Landlord on account of such loss, damage or theft. 
Tenant shall be obligated to remove all of the stored materials and its fencing
and other facilities from the Staging Area within ten (10) days of Tenant’s

 

16

--------------------------------------------------------------------------------


 

receipt of written notice from Landlord stating that such Staging Area is needed
by Landlord for any reason, in which event comparable space in the South Tower,
to the extent such space is available, shall be made available by Landlord to
Tenant as a substitute Staging Area.  Landlord shall not be required to provide
any security or other services (other than elevator service) or utilities (other
than electricity) to the Staging Area, but Landlord shall be promptly reimbursed
by Tenant for any and all costs incurred by Landlord on account of any use by
Tenant of the Staging Area hereunder.  Upon the date five (5) days following the
Fourth Increment Commencement Date, all of Tenant’s rights under this
Section 6.11 shall automatically terminate.

 

17

--------------------------------------------------------------------------------

 

SCHEDULE 1-A TO EXHIBIT C

 

Part I

 

Delivery Dates for Delivery of Background Plans

 

1.

 

First Increment Office Space:

 

November 15, 2003

 

 

 

 

 

2.

 

Second Increment Office Space:

 

December 15, 2003

 

 

 

 

 

3.

 

Third Increment Office Space:

 

December 31, 2003

 

 

 

 

 

4.

 

Fourth Increment Office Space:

 

December 31, 2003

 

 

 

 

 

5.

 

Plaza Building Space:

 

May 15, 2004

 

Part II

 

Delivery Dates for Delivery of Restroom Plans

 

1.

 

First Increment Office Space
(provided, that no Restroom Plans
shall be delivered for Floor 16):

 

December 15, 2003

 

 

 

 

 

2.

 

Second Increment Office Space:

 

December 15, 2003

 

 

 

 

 

3.

 

Third Increment Office Space:

 

May 15, 2004

 

 

 

 

 

4.

 

Fourth Increment Office Space:

 

May 15, 2004

 

 

 

 

 

5.

 

Plaza Building Space:

 

Not applicable

 

All Restroom Plans will be “permit ready” and provide for a level of quality and
quantity for the restrooms which shall be equal to, or better than, the
restrooms reflected described in the Standard Restroom Plans defined in
Section 1cc) (xii) of Schedule 1-B to Exhibit C.

 

SCHEDULE 1-A TO
EXHIBIT C

 

1

--------------------------------------------------------------------------------


 

SCHEDULE 1-B TO EXHIBIT C

 

SOUTH TOWER BASE BUILDING WORK

 

1.                                      Base Building Work.

 

With respect to each Increment of Space (and any Added Hold Space (if any))
located in the South Tower, Landlord shall perform the following work in a first
class manner and in accordance with Section 2 hereof (the “South Tower Base
Building Work”) with respect to such Increment of Space.

 

(a)                                  Demolition Work.

 

(i)                                     First Increment Office Space.  Landlord
shall complete the demolition and removal of existing tenant improvements (so as
to return each such floor to core and shell condition in accordance with and to
the extent provided in the South Tower Increment Background Plans for the First
Increment Office Space) on Floors 16, 18, 19, and 21, as well as the demolition
of the existing restrooms on Floors 18, 19, and 21.

 

(ii)                                  Second Increment Office Space.  Landlord
shall complete the demolition and removal of existing tenant improvements (so as
to return each such floor to core and shell condition in accordance with and to
the extent provided in the South Tower Increment Background Plans for the Second
Increment Office Space) (as well as the demolition of the existing restrooms on
Floors 20 and 22) on Floors 20 and 22.

 

(iii)                               Third Increment Office Space.  Landlord
shall complete the demolition and removal of existing tenant improvements (so as
to return each such floor to core and shell condition in accordance with and to
the extent provided in the South Tower Increment Background Plans for the Third
Increment Office Space) (as well as the demolition of the existing restrooms and
Floors 13 and 17) on Floors 13 and 17.

 

(iv)                              Fourth Increment Office Space.  Landlord shall
complete the demolition and removal of existing tenant improvements (so as to
return each such floor to core and shell condition in accordance with and to the
extent provided in the South Tower Increment Background Plans therefor) (as well
as demolition of existing restrooms on Floors 12, 11, 10 and 9) on Floors 12,
11, 10 and 9.

 

(v)                                 Added Hold Space.  In the event that Tenant
elects to lease any Hold Space pursuant to Section 1.6 of the Lease, Landlord
shall complete the demolition and removal of existing tenant improvements (so as
to return each such floor to core and shell condition in accordance with and to
the extent provided in the South Tower Increment Background Plans for any such
Added Hold Space) (as well as demolition of any existing Restrooms) in such
Added Hold Space.

 

(b)                                  Asbestos Abatement.

 

(i)                                     If and to the extent such work has not
already been performed as of the date hereof, as part of the South Tower Base
Building Work for each Increment of Space (and each portion of each Increment of
Space), Landlord shall, prior to the Delivery Date for each Increment of Space
cause all ACM in such Increment of Space to be abated in accordance with
Landlord’s Asbestos Abatement Plan (defined in this Section 1(b)(i), below) (or,
subject to subparagraph (b)(ii) below, if and to the extent Landlord’s Asbestos
Abatement Plan calls for enclosure and/or encapsulation of ACM in particular
locations, to be enclosed and/or encapsulated) in accordance with Landlord’s
Asbestos Abatement Plan, the ACM Scope and all applicable Laws such that
following such abatement, no ACM shall remain in the applicable Increment of
Space  (or Added Hold Space) other than ACM enclosed and/or encapsulated in
accordance with Landlord’s Asbestos Abatement (c) Plan (and residual airborne
ACM (“Permissible Residual ACM”) at levels which are permissible (and do not
require abatement) under either applicable Laws or Landlord’s Asbestos Abatement
Plan) (such work to be so performed is referred to herein as the “South Tower
ACM Abatement Work”).  For purposes of this work Letter, as to any particular
portion of the Premises with respect to which ACM is to be abated therefrom
following the Effective Date, “ACM Scope” shall mean (i) removal and disposal of
all accessible ACM and ACM fireproofing from the following south Tower floor
core areas: toilet rooms, janitor’s rooms, telephone rooms, storage/vending
rooms, freight lobbies and passenger lobbies, (ii)  removal of fireproofing from
the South Tower floor decking, I-bearns, spandrel beams, cross bracing and
interior columns, (iii) removal of al ACM floor tile and mastic, all carpet glue
containing ACM and all TSI piping and elbow material, (iv) installation of
perimeter sheet metal panels at the void between existing columns at the window
pockets (where the ACM cannot feasible be removed) and (v) compliance with the
requirements of Attachment I-B(1) attached hereto (entitled  “Project Closeout”,
“Work Area Clearance” and “Removal of Asbestos-containing Materials”.

 

1

--------------------------------------------------------------------------------


 

(ii)                                  In addition, prior to the Delivery Date
for each Increment of Space, Landlord shall provide Tenant with an asbestos
abatement report (“South Tower Asbestos Abatement Report”) in form and substance
consistent with customary commercial practices, which report shall state the
locations (the “Known Encapsulation/Enclosure Areas”) of any ACM in such
Increment of Space that has been enclosed or encapsulated in accordance with
Landlord’s Asbestos Abatement Plan.  As used herein, “Landlord’s Asbestos
Abatement Plan” is that certain asbestos abatement plan in effect from time to
time and available for review by Tenant at the Project Management Office;
provided, however, that in all cases of South Tower ACM Abatement Work,
Landlord’s Asbestos Abatement Plan shall mean, at a minimum: (A) removal of all
ACM from the ceiling and exposed interior core columns, (B) enclosure of all ACM
contained on window columns and (C) encapsulation of all ACM located under or
behind the perimeter HVAC induction units.  Those areas of each floor of the
South Tower Premises where, pursuant to Landlord’s ACM Abatement Plan, ACM
(other than Permissible Residual ACM) shall remain (in an enclosed or
encapsulated state) are:  (1) the exterior window columns described in clause
(B) of the preceding sentence, (2) under and/or behind the perimeter HVAC
induction units, (3) behind core walls, (4) on the interior side of all beams
running through the stairwells, elevator shafts and the main air/mechanical
shafts and (5) on the outer aspect of the spandrel beams (collectively, “South
Tower Known Encapsulation/Enclosure Areas”).

 

(c)                                  Base Building/Systems and Equipment.

 

Subject to the provisions hereof, as part of the South Tower Base Building Work,
for each Increment of Space, Landlord shall, on or before the applicable
Commencement Date (subject to Sections 1.1.1) and cause the following items to
be in place in and about such Increment of Space, and as appropriate, in and
about the South Tower (all of which shall be considered part of the South Tower
Base Building Work).  In addition, where such items are within (or are intended
to service) a particular Increment of Space and are intended to operate or
function in a particular manner, such items shall be placed in good working
condition.

 

(i)                                     South Tower Shell.      The South Tower
shell and exterior, including perimeter window frames, seals, mullions and
glazing in good condition.

 

(ii)                                  South Tower Core.      The South Tower
core, including, without limitation, mechanical, electrical, fire sprinkler,
plumbing, and/or life-safety systems in accordance with applicable Codes
(defined in Section 2, below) and as required for connection of Tenant’s
distribution in such Increment of Space.

 

(iii)                               Drywall. Drywall (fire taped, unpainted and
ready for paint) at core and perimeter walls and columns and in conformance with
applicable fire ratings.

 

(iv)                              Doors.  Project standard door, frame and
hardware assemblies at core locations including stairwells, restrooms, and
electrical, telephone, mechanical, and janitorial rooms (“Core Service Rooms”).
The Core Service Rooms shall have concrete or finished floors (per Project
Standards) and lighting and convenience electrical power as specified in the
South Tower Increment Background Plans for each Increment of Space.

 

(v)                                 Public Access.  Public stairwells and
associated legal paths of egress shall be as required under the Codes, and shall
be delivered clean and well lighted.

 

(vi)                              Core Electrical Rooms.  Core electrical rooms
shall be complete with all required feeders, transformers, panels, and
associated equipment as required to provide electrical service in accordance
with the Lease, suitable for distribution by Tenant within such Increment of
Space.  Each floor of such Increment of Space shall have at least two
(2) 277/480 volt, 42 circuit and two (2) 120/208 volt, 42 circuit panelboards
and one (1) 75 KVA transformer in good working condition to provide service on
such floor; provided, however, that Landlord shall not demolish (and shall leave
in place) any additional panels or transformers located in or about such
Increment of Space.

 

(vii)                           Fire Sprinkler System.  Primary fire sprinkler
system consisting of main piping, control valves, and lateral piping and
sprinkler heads as required to meet Codes for an unoccupied premises and capable
of accommodating Tenant’s distribution within such Increment of Space, subject
to the terms of Section 2, below.

 

(viii)                        Fire/Life Safety System.  Life safety systems as
required by applicable building codes on a core only basis, including all
required exit signs; alarm and communication systems within the janitor’s
closet, telephone and electrical rooms, service elevator lobby area, stairwells,
toilet rooms; life safety terminal cabinets, with terminal cabinets ready for
book-up by Tenant; and electrical power necessary for Tenant’s strobes, speakers
and smoke detectors, etc. to the extent the quantity of such devices is
consistent with that found in tenant spaces in Comparable Buildings.

 

SOUTH TOWER
BASE BUILDING
WORK

 

2

--------------------------------------------------------------------------------


 

(ix)                                Floors.   Concrete floors, level to
one-quarter (1/4) inch variation per ten linear feet on a non-cumulative basis
(the “Level Standard”), prepared to accept installation of standard tenant
improvement floor finishes without further treatment (and areas of significant
damage to the floor shall be patched so as to prepare such areas to accept
standard tenant improvement floor finishes).  Subject to the provisions of this
subparagraph, if Tenant shall, during its inspection of an Increment of Space
(or Added Hold Space or Expansion Space) identify any areas of any concrete
floor within such Increment of Space (or Added Hold Space or Expansion Space)
with significant, material deviations from the Level Standard, and if Tenant
shall within ten (10) days following the Delivery Date for such Increment of
Space (or Expansion Space) correctly notify Landlord in writing of the existence
of such material variation (a “Floor Variation Notice”), then Landlord shall, at
Landlord’s expense, perform the work necessary to cause such concrete floor in
such area to be leveled to a standard of one-quarter (1/4) inch variation per
twenty feet (the “Floor Leveling Work”).  Notwithstanding any provision of the
Lease or this Work Letter to the contrary, Tenant’s failure to deliver a Floor
Variation Notice for a particular Increment of Space (or any such significant
material variation contained therein) within such ten (10) day period shall
automatically and conclusively be deemed to be a waiver by Tenant of any further
rights of Tenant under this subparagraph (ix) with respect to such Increment of
Space; provided, however, that notwithstanding the above, if Tenant shall
deliver a Floor Variation Notice after such ten (10) day period notifying
Landlord: (a) of the presence of an area (or areas) of any concrete floor within
any Increment of Space (or Expansion Space) where there is a significant,
material deviation from the Level Standard and (b) that such materially
deviation will unreasonably interfere with Tenant’s construction or installation
of its Tenant Improvements in such Increment of Space (or Expansion Space), then
Landlord shall, at Landlord’s expense, within a commercially reasonable time
after Landlord’s receipt of such Floor Variation Notice, perform the Floor
Leveling Work with respect to such area and, except to the extent that Landlord
does not perform such Floor Leveling Work within a commercially reasonable time
following Landlord’s receipt of such Floor Leveling Notice, no Commencement Date
Delay shall be deemed to have occurred and Landlord shall not be responsible for
any increased construction or other costs incurred by Tenant with respect to
such Tenant Improvements Increment (or Expansion Space Improvements) as a result
of Landlord’s performance of the Floor Leveling Work in such Increment of Space
(or Expansion Space).

 

(x)                                   HVAC Interior Systems.   Multiple supply
air ducts within such increment of Space, capable of supplying cooled and heated
air to tenant space; supply and return air for elevator lobby; and supply and
exhaust air for toilet rooms.  Pneumatic control loop around core for control of
tenant spaces.

 

(xi)                                Common Elevator Lobbies.  Common elevator
lobbies for each floor within such Increment of Space, including finished
elevator doors, emergency egress signage, Braille floor numbering signs, call
lanterns, call buttons fire alarm devices, and fire department connections.

 

(xii)                             Restrooms.  Mens’ and Womens’ restrooms on
each floor of such Increment of Space completed in accordance with those certain
restroom renovation drawings and specification for Floor 44 of the South Tower
(a copy of which Tenant acknowledges has been provided to Tenant) (“Standard
Restroom Plans”), with plumbing fixtures, ceramic tile floors, recessed
accessories, partitions/dividers, ceiling and lighting, and running warm and
cold water, all modified to provide for full compliance with all applicable
Codes; provided, however, that Landlord reserves the right to substitute (for
purposes of the Standard Restroom Plan) finishes and/or fixtures and other
equipment of equal or greater quality than that shown on the Standard Restroom
Plans delivered to Tenant.

 

(xiii)                          Exit Signage.  Illuminated exit signage at
stairwells and elevator lobbies (with not less than two (2) power sources for
each exit sign) and otherwise as required for compliance with all applicable
Codes for an unoccupied premises.

 

(xiv)                         HVAC Induction Units.  For all portions of such
Increment of Space with HVAC perimeter induction units, the HVAC perimeter
induction units shall be in good working order.  In addition to the foregoing
(for those portions of any Increment of Space not intended to be served by the
HVAC perimeter induction units), the internal space HVAC system, inclusive of
control loops and control systems, shall be in good working order.

 

(xv)                            Telecommunications.  As to such Increment of
Space, telecommunications riser capacity reasonably sufficient and available for
normal office tenant telecommunications cable use (without further charge by
Landlord) from the MPOE (minimum point of entry) as to the South Tower to the
main telephone terminal located in the telephone/electrical room on each floor
of such Increment of Space and available for branching by Tenant of lines
throughout such Increment of Space.

 

3

--------------------------------------------------------------------------------


 

(xvi)                         Window Coverings.  Window coverings for each floor
within each Increment of Space of the type specified in the Specifications
(Schedule 2).  Notwithstanding any provision to the contrary contained in the
Work Letter or this Schedule to the contrary, Tenant acknowledges and agrees
that Landlord shall not be required to install the window coverings until after
Tenant has finished construction of all partitions (and related work) but not
before the installation of Tenant’s floor finishes within a particular Increment
of Space and Landlord’s work with respect to window coverings may proceed
without interference or the possibility of a claim of Landlord Delay.

 

(xvii)                      Core Service Room Signage.  All Base Building core
service rooms shall contain such signage as is required by all applicable Laws.

 

2.                                      Compliance with Law.

 

For each increment of Space (and any Added Hold Space) located in the South
Tower, the South Tower Base Building, as constructed by Landlord, shall be in
compliance with applicable building codes, life-fire safety codes, physical
disability codes, and other applicable laws (collectively, “Codes”) applicable
to the South Tower Base Building Work, to the extent that such compliance is
required (or would be required) to comply with Codes in effect (and as enforced)
(for unoccupied space, without tenant improvements) as of the date of
Substantial Completion of the Tenant Improvements in each such Increment of
Space (or Added Hold Space) (or the Commencement Date for such Increment of
Space, whichever date is earlier) as required to obtain a certificate of
occupancy, a temporary certificate of occupancy, or any writing permitting legal
occupancy of such Increment of Space by Tenant; provided, however, that (with
respect to any obligation of Landlord for compliance with Codes or Laws set
forth in this Work Letter) Landlord may utilize any exemptions, variances and/or
grandfather provisions contained in any Code to effect compliance therewith;
provided, further, however, that to the extent that Landlord utilizes any such
exemptions, variances and/or grandfather provisions to effect compliance with
Codes applicable to the South Tower Base Building Work in any Increment of Space
(or Added Hold Space), and Tenant is, in the future, required to perform
remedial work (because Tenant is going to make subsequent Alterations or
repairs, or because of a governmental requirement) with respect to any of the
South Tower Base Building Work (“Remedial South Tower Base Building Work”) in
such Increment of Space (or Added Hold Space) in order to comply with applicable
Codes  which were in effect as of the date of Substantial Completion of the
Tenant Improvements in such Increment of Space (or Added Hold Space), and which
Tenant would not otherwise have been required to perform but for the use by
Landlord of such exemptions, variances and/or grandfather provisions, Landlord
shall, at Landlord’s election, (a) perform such Remedial South Tower  Base
Building Work or (b) reimburse Tenant (after receipt of reasonably detailed
invoices therefor) for Tenant’s reasonable, out-of-pocket costs incurred in
performing such Remedial South Tower Base Building Work.  In addition, Landlord
shall, at Landlord’s expense, perform any modifications required to the vertical
penetrations in the South Tower core and in the South Tower Base Building and
Common Areas on floors of the South Tower on which any Increment of Space in the
South Tower Premises is located, to the extent such modifications are required
to obtain a certificate of occupancy, a temporary certificate of occupancy, or
its equivalent for each such Increment of Space as of the date of Substantial
Completion of the Tenant Improvements in such Increment of Space.  Landlord
shall not be required to make upright any fire sprinkler heads or to replace any
elevator fire doors removed by Tenant.

 

4

--------------------------------------------------------------------------------


 

SCHEDULE 1-C TO EXHIBIT C

 

Minimum Base Building Work

 

1.                                      All Space.

 

As to each Increment of Space and all Added Hold Space, “Minimum Base Building
Work” shall mean (a) all South Tower ACM Abatement Work (as to the South Tower
Space in question) and all Plaza Building ACM Abatement Work (as to all Plaza
Building Space), and (b) demolition of existing tenant improvements in the
Increment of Space (or Added Hold Space) in question substantially in accordance
with the Background Plans for such space.

 

2.                                      Restroom Renovation.

 

With respect to the First Increment Office Space only, Minimum Base Building
Work shall also include the renovation of the restrooms with respect to all
floors (other than Floor 16) within such First Increment Office Space described
in Section (c)(xii) of Schedule 1-B attached to the Work Letter.

 

3.                                      Specific Exceptions to Minimum Base
Building Work.

 

Notwithstanding any provision of the Lease, the Work Letter or this Schedule to
the contrary, Minimum Base Building Work shall specifically not include any of
the following:

 

(a)                                  Except as provided in Paragraph 2 above,
any Restroom Renovation;

 

(b)                                 Window covering installation (subject to the
provisions of Schedule 1-B Section 1(c)(xvi) and Schedule 1-D
Section 1(c)(xvii)); and

 

(c)                                  Closure of any stairwell openings on floors
within any such Increment of Space deemed unnecessary by Tenant.  Stairwell
openings will be closed unless Tenant notifies Landlord that it desires to keep
one or more open stairwells prior to the Delivery Date with respect thereto.

 

1

--------------------------------------------------------------------------------


 

SCHEDULE 1-D TO EXHIBIT C

 

PLAZA BUILDING BASE BUILDING

 

1.                                      Base Building Work.

 

With respect to the Plaza Building Space, Landlord shall perform the following
work in a first class manner and in accordance with Section 2 hereof (the “Plaza
Building Base Building Work”) with respect to the Plaza Building Space:

 

(a)                                  Demolition Work in the Plaza Building
Space.  Landlord shall complete the demolition and removal of existing
improvements in the Plaza Building Space (so as to return the Plaza Building
Space to core and shell condition in accordance with and to the extent provided
in the Plaza Building Space Background Plans).

 

(b)                                 Asbestos Abatement.

 

(i)                                     Landlord shall, prior to the Plaza
Building Delivery Date, cause all ACM in the Plaza Building Space to be abated
(or, subject to subparagraph (b)(ii) below, if and to the extent Landlord’s
Asbestos Abatement Plan calls for enclosure or encapsulation of ACM in
particular locations, to be enclosed and/or encapsulated) in accordance with
Landlord’s Asbestos Abatement Plan, and all applicable Laws such that following
such abatement, no ACM shall remain in or about the Plaza Building Space other
than Permissible Residual ACM or ACM enclosed or encapsulated in accordance with
Landlord’s Asbestos Abatement Plan.  Landlord’s Asbestos Abatement Plan shall
(A) be consistent with the ACM Scope for the South Tower Premises set forth in
Schedule 1-B (to the extent, such standards would be applicable under ACM
abatement best practices, taking into account the differences in the nature of
the Plaza Building Space and the differences, if any, in the location of the ACM
in the Plaza Building Space with all areas of ACM selected for enclosure and/or
encapsulation to be selected on a basis consistent with such selection under the
South Tower Asbestos Abatement Plan and the ACM Scope and (B) to the extent
applicable to conditions and/or ACM locations which are not comparable to that
found in the South Tower Premises, shall reflect the same level of best ACM
industry and compliance with Laws as is provided the ACM Scope.  Landlord shall
identify with precision All Known Encapsulation/Enclosure Areas in (as with
respect to) the Plaza Building Space (the “Plaza Building Space Known
Encapsulation/Enclosure Areas”) in a written notice (“Known ACM Areas Notice”)
delivered to Tenant not later than thirty (30) days prior to the Delivery Date
for the Plaza Building Space.

 

(ii)                                  In addition, prior to the date that is
thirty (30) days prior to the Plaza Building Space Delivery Date, Landlord shall
provide Tenant with (in addition to the Known ACM Areas Notice) an asbestos
abatement report (the “Plaza Building Asbestos Abatement Report”) in form and
substance consistent with customary commercial practices, which report shall
state in reasonable detail the location of any ACM in or adjacent to the Plaza
Building Space that has been encapsulated in accordance with Landlord’s Asbestos
Abatement Plan (and which shall be consistent with the Known ACM Area Notice).

 

(c)                                  Base Building/Systems and Equipment.  As
part of the Plaza Building Base Building Work, Landlord shall cause the Plaza
Building Space to have the following items in place in and about the Plaza
Building Space; In addition, where such items are within the Plaza Building and
are intended to operate or functions in a particular manner, such items shall be
placed in good working condition.

 

(i)                                     Plaza Building Shell.  The Plaza
Building shell and exterior, including perimeter window frames, seals, mullions
and glazing in good condition.

 

(ii)                                  Demising Walls.  All walls and all other
alterations required to demise the Plaza Building Space, which shall, where
applicable, will include slab to slab metal studs with rated, double dry wall or
drywall as required by applicable Codes.

 

(iii)                               Plaza Building Core Areas.  The Plaza
Building core areas, including, without limitation, mechanical, electrical, fire
sprinkler, plumbing, and/or life-safety systems in accordance with applicable
Codes and as required for connection of Tenant’s distribution within the Plaza
Building Space.

 

(iv)                              Drywall.  Drywall (fire taped, unpainted and
ready for paint) at core, demising and perimeter walls and columns and in
conformance with applicable fire ratings.

 

(v)                                 Doors.  Project standard door, frame and
hardware assemblies at core locations including stairwells, restrooms, and
electrical, telephone, mechanical, and janitorial rooms (“Core Service Rooms”),
and leading from the interior of the Plaza Building Space directly to the
outside Plaza Area.

 

(vi)                              Core Service Room.  The Core Service Rooms
shall have concrete or finished floors (per Project Standards) and lighting and
convenience electrical power.

 

(vii)                           Public Access.  Public stairwells and associated
legal paths of egress shall be as required under the Codes, and shall be
delivered clean, well lighted and with a fresh coat of paint.

 

(viii)                        Core Electrical Rooms.  The common core electrical
room shall be complete with all required feeders, transformers, panels, and
associated equipment as required to provide electrical service in accordance
with the Lease, suitable for distribution by Tenant within the Plaza Building
Space.  The common core

 

1

--------------------------------------------------------------------------------


 

electrical room shall have 277/480 volt panelboards and 120/208 volt
panelboards.  Emergency power will be available to provide for Code required
lighting.

 

(ix)                                Fire Sprinkler System.  Primary fire
sprinkler system consisting of main piping, control valves, and lateral piping
and sprinkler heads as required to meet Codes for an unoccupied premises and
capable of accommodating Tenant’s distribution within the Plaza Building Space,
subject to the terms of Section 2, below.

 

(x)                                   Fire/Life Safety System.  Life safety
systems as required by applicable building codes on a core only basis, including
all required exit signs; alarm and communication systems within the telephone
and electrical rooms, stairwells, toilet rooms; life safety terminal cabinets,
which terminal cabinets shall be ready for hook-up by tenant; and electrical
power necessary for tenant’s strobes, speakers and smoke detectors, etc. to the
extent the quantity of such devices is consistent with that found in tenant
spaces in Comparable Buildings.

 

(xi)                                Floors.  Concrete floors level to within
one-quarter (1/4) inch variation per ten (10) linear feet on a non-cumulative
basis, prepared to accept installation of normal tenant improvement floor
finishes without further treatment (except that areas of significant damage to
the floor shall be patched so as to prepare such areas to accept normal tenant
improvement floor finishes); provided, however, that Tenant acknowledges that
(a) in all cases Landlord shall be permitted to leave in place (and shall not be
required to perform any floor leveling work with respect to those portions of
the Plaza Building Space which are currently covered with granite floor covering
and (b) following demolition of the other floor coverings in the Plaza Building
Space (other than the granite floor covering), there shall remain a difference
in floor level between the area covered by the granite floor and all other
areas, which difference in level Tenant agrees to accept (and to not require
work by Landlord to equalize).

 

(xii)                             HVAC.  Existing air-conditioning unit AC-87
supplied cooling to the Plaza Level northeast portion branch bank space.  Unit
has a maximum air handling capacity of 26,700 cfm and nominal 90 tons of cooling
capacity.  Unit includes supply fan, chilled water cooling coil, and 85%
efficiency filters.  Additionally, the ventilation outside air has charcoal
filters for removal of pollutants in the ventilation air.  Heating is by hot
water reheat coils in the tenant furnished terminal air units.  Source of hot
water is building heating hot water boilers.  Hot water supply and return pipes
are provided within the tenant space.  Main supply air ducts are existing in the
space.  Control is pneumatic.

 

(xiii)                          Restrooms.  Restrooms shall not be part of the
Plaza Building Base Work; Tenant has agreed to construct necessary restrooms
within its Plaza Building Space as part of its Tenant Improvements therein.

 

(xiv)                         Exit Signage.  Illuminated exit signage at
stairwells (with not less than two (2) power sources for each exit sign) and
otherwise as required for compliance with all applicable Codes for an unoccupied
premises.

 

(xv)                            Telecommunications.  As to the Plaza Building
Space, telecommunications riser capacity reasonably sufficient and available for
Tenant’s telecommunications cable use (in accordance with SBC standards and
without further charge by Landlord) from the MPOE (minimum point of entry) to
the main telephone terminal locations in the Plaza Building Space and available
for branching by Tenant of lines throughout the Plaza Building Space.

 

(xvi)                         Entry Doors.  Double door glass entry doors
conforming to the specifications for the adjacent Plaza Building’s entry doors.

 

(xvii)                      Window Coverings.  Window coverings for the Plaza
Building Space of the type specified in the Specifications (Schedule 2). 
Notwithstanding any provision to the contrary contained in the Work Letter on
this Schedule to the contrary, Landlord shall not be required to install the
window coverings until after Tenant has finished construction of all partitions
(and related work), but not before the installation of Tenant’s floor finishes
within the Plaza Building Space, and Landlord’s work with respect to window
coverings may proceed without interference or the possibility of a claim of
Landlord Delay.

 

2.                                       Compliance with Law.

 

The Plaza Building Space, as constructed by Landlord, shall be in compliance
with applicable Codes applicable to the Plaza Building Base Building Work, to
the extent that such compliance is required (or would be required) to comply
with Codes (for unoccupied space, without tenant improvements) in effect (and as
enforced) as of the date of Substantial Completion of the Plaza Building Tenant
Improvements (or the Commencement Date therefore, if earlier) as required to
obtain a certificate of occupancy, a temporary certificate of occupancy or any
writing permitting legal occupancy of such Plaza Building Space by Tenant;
provided, however, that (with respect to any obligation of Landlord for
compliance with Codes or Laws set forth in this Work Letter) Landlord may
utilize any exemptions, variances and/or grandfather provisions contained in any
Code to effect compliance therewith; provided, further, however, that to the
extent that Landlord utilizes any such exemptions, variances and/or grandfather
provisions to effect compliance with Codes applicable to the Plaza Building Base
Building Work, and Tenant is, in the future, required to perform remedial work
(because Tenant is going to make subsequent Alterations or repairs or because of
a government requirement) with respect to any of the Plaza Building Base
Building Work (“Remedial Plaza Building Base Building Work”) in the Plaza
Building Space in order to comply with applicable Codes which were in effect as
of the date of Substantial Completion of the Plaza Building Tenant Improvements,
and which Tenant would not otherwise have been required to perform but for the
use by Landlord of such exemptions, variances and/or grandfather provisions,
Landlord shall, at Landlord’s election, (a) perform such Remedial Plaza Building
Base Building Work or (b) reimburse Tenant (after receipt of reasonably detailed
invoices therefor) for Tenant’s reasonable, out-of-pocket costs incurred in
performing such Remedial Plaza Building Base

 

PLAZA BUILDING
BASE BUILDING

 

2

--------------------------------------------------------------------------------


 

Building Work.  In addition, Landlord shall, at Landlord’s expense, perform any
modifications required to the vertical penetrations in the Plaza Building and in
the Plaza Building Base Building and Common Areas on the ground floor of the
Plaza Building, to the extent such modifications are required to obtain a
certificate of occupancy, a temporary certificate of occupancy, or its
equivalent for the Plaza Building Space as of the date of Substantial Completion
of the Plaza Building Tenant Improvements.  Landlord shall not be required to
make upright any fire sprinkler heads or to replace any elevator fire doors
removed by Tenant.

 

3

--------------------------------------------------------------------------------


 

SCHEDULE 2 TO EXHIBIT C

 

TENANT IMPROVEMENT SPECIFICATIONS

 

1

--------------------------------------------------------------------------------

 

Thomas Properties Group, LLC

 

TENANT IMPROVEMENT SPECIFICATIONS

 

FOR THE SOUTH TOWER

 

CAUTION — ARCO Plaza contains asbestos.  Any work, which may come in contact
with asbestos, must be coordinated through the Office of the Building.  An
independent air monitoring company and a building approved asbestos removal
contractor must be present during all work in asbestos-containing areas.

 

1.               Demising Partition

 

1.               21/2” – 25 gauge metal studs at 24” on center from floor slab
to slab above.

 

2.               5/8” drywall.  One layer on each side.

 

3.               11/2” batt insulation between studs (R-8 rated).

 

4.               Partition taped, mudded, and sanded smooth to receive paint or
wall covering (three-coat application).

 

5.               Partition to be fire taped to underside of ceiling to slab
above.

 

6.               All demising walls will need access opening for return air. 
Contractor shall frame as required.  Air flow quantities through the return air
openings/sound traps should include all air that must get to the main R.A.
shafts and be sized at 500 F.P.M. free area.

 

7.               All return air openings will have a sound trap supplied and
installed by the HVAC contractor.

 

2.               Interior Partition

 

1.               21/2” - 25 gauge metal studs at 24” on centers.

 

2.               5/8” drywall.  One layer on each side.

 

3.               Partition taped and sanded smooth to receive paint or wall
covering.

 

4.               Height from floor slabs to ceiling grid approximately 8’-10”. 
Floors 13, 37, 49, 50 & 51 are higher.

 

5.               Partitions to be diagonally braced per code.

 

6.               Any partition that butts into the exterior window walls must be
finished on the side that meets the window glass to match the existing dark
anodized aluminum window mullions.

 

3.               Corridor and Interior Door Assembly

 

1.               3’ x full height x 13/4” solid core white oak rift cut door,
20-minute fire rating (UL labeled).  Landlord shall permit in “back of the
house” areas (which are not expected to be used for public traffic or for normal
customer contact) “p-lam” doors to be substituted for Building Standard doors.

 

2.               3’ x full height anodized bronze frame.  Western Integrated
Materials, Inc., 9859 E. Alpac, South El Monte, CA 91733, (818) 443-0715 with 20
minute fire rating (UL labeled).

 

3.               HINGES Two pair of 41/2” x 4” ball bearing butt hinges. 
McKinney #TA 2731, 613 finish Interior door hinges to be two pair 41/2” x 4”
McKinney #T-2731, 613 finish.

 

4.               ENTRY LOCK SET to be SCHLAGE #L9453, lever 06, finish 613.

 

5.               INTERIOR LOCKSETS to be SCHLAGE L9050, 613 finish, lever 06,
33/4” backset.

 

6.               LOCK KEYWAYS to be: (SCHLAGE)

 

7.               FIRE EXIT STAIRWAY DOOR LOCKSETS to be SCHLAGE L9060, 613
finish, lever 06.

 

8.               LATCHSETS to be SCHLAGE L9010, 613 finish, lever.

 

9.               Restroom doors to have SCHLAGE L9060 LOCKSET, 613 finish, lever
06.

 

10.         DOOR CLOSERS to be LCN 4040 smoothie, 613 finish.  DOOR CLOSERS for
handicap doors to be LCN 4041 smoothie, 613 finish.

 

11.         Door stop. Quality #331 ES, 10B finish.

 

12.         The BUILDING LOCKSMITH will do all keying of lock cylinders. 
Contractor must have all lock cylinders and key/tenant drawing information in
the hands of the building locksmith at least 10 working days prior to move in of
tenants.

 

4.               Magnetically Held Doors (which form part of the fire rated
existing corridors)

 

Revised November 18, 2003

 

1

--------------------------------------------------------------------------------


 

1.               All magnetically held doors throughout the entire tenant space
must release when any alarm device is activated on the floor.  All doors held
open by magnetic devices shall be acceptance tested by AHJ.  Fire exit doors
along the egress path of travel, require special attention to this detail.

 

2.               Contractor responsible for furnishing and installing wiring,
conduit and boxes required for item 1 above and shall coordinate the door
closure with the Building’s Fire Alarm contractor.  Door holders shall be
suitable for connection with the base building fire alarm system.

 

5.               Ceiling System

 

1.               Donn Fineline with Armstrong Cirrus Travertone #9760 24” x 24”
tiles.

 

2.               Hard Ceilings:
Hard Ceilings may not be installed without written permission from the Office of
the Building.

 

3.               Access doors are required at all Damper Motors, VAV boxes, Fire
Life Safety junction boxes, A/C duct access doors, duct damper handles, etc.

 

If Hard Ceilings are approved by the Office of the Building, all mechanical or
electrical equipment including mixing dampers, VAV boxes, electrical junction
boxes, Life Safety Speakers, etc. must be moved out of the area above the Hard
Ceiling or access doors must be installed at all of the above mentioned
locations.

 

The Office of the Building must inspect all areas above the Hard Ceiling area
before any Hard Ceiling areas can be installed.

 

6.               Painting

 

1.               Flat finish interior latex paint by Sinclair Colors to be
selected from Building Standards.

 

2.               All paints and stain must be water-based materials only.

 

3.               All painting is to be done after normal business hours to
contain odors.  Prior written approval by the Owner will be required to paint
during normal business hours.

 

7.               Wall Base

 

1.               4” vinyl base (Roppe or Burke).

 

2.               Colors to be selected from Building Standards.

 

8.               Floor Covering (Building Standard)

 

1.               Vinyl composition tile 3/22” Axrock or Kentile.

 

2.               Carpet - Bentley Winchester 32 oz.  Ultron 3D Premium yarn
either glue down or padding.

 

3.               Color to be selected from Owner’s standard samples.

 

4.               It is strongly suggested that Carpet Tiles be used over the
Walker Duct areas to allow for access.

 

9.               Window Coverings

 

1.               Roller Shades –

 

a.               Screencloth – 3G Mermet, Super twill 300, Charcoal - Pewter

 

b.              Mechanism/Clutch – Nysan Chain Operator, lift assist, stainless
steel chain

 

10.         Glass Sections and Sidelights

 

1.               Use Western Integrated Materials, Inc.  Part numbers 315–1
through 315–7 x, as needed.  All glass to be safety glass per code.

 

11.         Lighting Fixtures

 

1.               Building Standard Fluorescent Fixtures:

 

a.               2’ x 4’ recessed fixture with 3” high, 18 cell, low iridescent,
diffuse parabolic louver; with two or three F32T8, 3500 degree K lamps, CRI 90
or higher; electronic ballast with 10% THD.  Metalux Cat. No. 2EP3S (2 or 3)
32T8S361EB or equivalent products of Columbia, Lightolier or Lithonia.

 

b.              2’x2’ recessed fixture with 3” high, 9 cell, low iridescent
diffuse parabolic louver; with two or three F32T8-U6, 3500 degree K lamps, CRI
90 or higher; electronic ballast with 10% THD.

 

2

--------------------------------------------------------------------------------


 

Metalux Cat. No. 2EP3SX (2 or 3) U6T8S33IEB or equivalent products of Columbia,
Lightolier or Lithonia.

 

c.               Compact fluorescent recessed downlight with 7-3/8 inch
aperture, 32 watt triple fluorescent lamp and electronic ballast.  Halo
No. C7032-7050 or equivalent products of Lightolier or Lithonia.

 

d.              Compact fluorescent recessed wall wash fixture with 7-3/8 inch
aperture, 32 watt triple fluorescent lamp and electronic ballast.  Halo
No. C7032-7010 or equivalent products of Lightolier or Lithonia.

 

2.               Emergency lighting shall be provided as required by code and
connected to building emergency circuits.

 

3.               Non-standard fluorescent fixtures shall have T-8 lamps and
electronic ballasts.  The building is not responsible for maintaining
non-standard lighting or replacing lamps in non-standard fixtures.

 

4.               Where 2’x4’ recessed building standard fixtures are visible
from outside the building, they shall be placed with the four foot dimension in
the east-west direction.

 

5.               Building standard exit signs shall be Lithonia Precise, edge
lighted, with 6-inch high green letters on clear background, LED lamps,
two-circuit for connection to building normal and emergency power systems.

 

12.         Light Switching

 

1.               Lighting in all areas shall be controlled by occupancy
sensors.  Wall mounted sensors shall be Novitas #01-400 single or dual level;
ceiling mounted sensors shall be Novitas of the required type.

 

13.         Receptacle and Telephone Outlets

 

1.               Duplex wall receptacles shall be 20 amp, 120 volt, NEMA 5-20R,
Leviton No. 16362-HGW, white decora with white plastic plate.

 

2.               Pedestal service fittings on cellular decking system shall be
Wiremold of the desired configuration.

 

3.               Receptacles shall be installed in 4/S box, minimum size.

 

4.               Telephone outlets shall be installed in minimum 4/S box with
EMT conduit, 3/4 inch minimum size, up to ceiling space.  Cover plates shall be
white plastic.

 

14.         Electrical Wiring System

 

1.               All wiring shall be installed in code-approved conduit system,
except that wiring for recessed lighting in demountable ceilings may be
relocatable, plug-in type of a manufacturer approved by the building.

 

2.               Conduit installed above demountable ceilings shall be supported
independent from the ceiling system.

 

3.               New panelboards and transformers if required shall be G.E. to
match existing.

 

4.               Existing cellular decking system may be used for tenant power
and telephone wiring if desired.

 

5.               No tenant electrical or telephone equipment can be installed in
building electrical or telephone rooms.

 

6.               No tenant equipment other than required emergency lighting and
exit signs can be connected to the building emergency system.

 

15.         Fire Alarm System Additions shall be Pyrotronics equipment and
installed by the building approved contractor.  All fire alarm wiring shall be
installed in conduit, except that wiring for speakers and strobes may be
installed with approved plenum rated cable.

 

16.         Power Metering

 

1.               Power for all over-standard equipment such as computers,
telephone switches, supplementary air condition, food service equipment, etc.,
shall be separately metered by the Tenant.

 

2.               Meters shall be E-MON D-MON with meters located in the building
electrical room.

 

17.         HVAC Tenant Design Criteria

 

3

--------------------------------------------------------------------------------


 

1.               General:  The design of the tenant HVAC system shall comply
with the Uniform Building code as amended by the City of Los Angeles, City of
Los Angeles Fire Code, California Title 24 Energy Conservation Code for office
buildings and other applicable codes and industrial safety orders.

 

2.               Tenant Zones – (Typical Floors excluding Ground Floor):

 

a.               Private offices and open office areas are not to be connected
to the same zone.  Applicable to interior zones.

 

b.              If there is a high heat loan for a room, it shall have a
separate zone and a supplementary cooling system, if needed.

 

c.               Lunch rooms, pantry and coffee rooms shall have separate zones
and ducted exhaust.

 

d.              Do not locate acoustically sensitive areas next to duct shafts
or elevator.

 

3.               Design Conditions:

 

 

 

Summer

 

Winter

 

a.       Outside Dry Bulb:

 

99°F

 

41°F

 

Outside Wet Bulb:

 

72°F

 

—

 

Inside Dry Bulb:

 

75°F

 

70°F

 

Inside Relative Humidity:

 

30%-60%

 

30%-60%

 

Mean Daily Range:

 

21°F

 

—

 

 

b.              Minimum Ventilation: Per ASHRAE Standard 62-1989 or 15.0 CFM/100
square feet, whichever is higher.

 

c.               Maximum Air Supply: Maximum average air supply rate of 0.8
CFM/square foot of conditioned space in interior zones.

 

4.               Interior Loads:

 

a.               Lights:  1.5 watts/square foot maximum.  1.2 watts/square foot
average.

 

b.              Miscellaneous Equipment:  Maximum continuous heat output equal
to 2.0 watts/square foot (6.6 BTU/square foot of conditioned space.)

 

c.               People:  150 square feet/person.

 

5.               Air Handling System:

 

a.               Perimeter zones of building – induction units: Each unit with a
thermostatically controlled valve for cooling and heating control.  Ventilation
outdoor air to these units is from the primary air system.  Induction units will
provide cooling and heating to offset solar, transmission, lighting, power and
people load for a perimeter zone depth of 15 feet maximum.

 

b.              Interior zones of building: Multiple central station air handler
units located in mechanical equipment floors.  Each unit has duct riser serving
multiple floors.  Total of five riser outlets per floor.  Tenant HVAC designer
to ensure uniform loading of each riser takeoff on each tenant floor.

 

6.               Return Air:

 

a.               Any room with a door, which is larger than a 4’ X 6’ closet,
must have a Return Air grill; in exterior rooms, this must be a 11/2 “ wide
continuous slot or 2’ X 2’ return grills as close as possible to the windows. 
In concealed-spline ceilings and lay-in tile ceilings, Return Air grills shall
be 2’ X 2’ minimum.

 

b.              No rooms adjacent to the areas of the core that have main Return
Air stubs or intake opening are allowed to have the walls that go slab-to-slab. 
Additionally, communication, telephone, computer and data rooms are prohibited
in these locations.

 

c.               If exterior room or interior room walls are slab-to-slab, the
drywall may not go above the ceiling on the door side.  Alternatively, a Return
Air opening from the room ceiling plenum to the common ceiling plenum shall be
provided.  The opening shall be sized at no more than 300 fpm return air
velocity.  Where an acoustical boot is required at the Return Air opening, size
the boot at no more than 0.01” wg pressure loss.

 

18.         Mechanical Air Conditioning Specifications: Demolition and Removal

 

4

--------------------------------------------------------------------------------


 

1.               All unused or abandoned ductwork and piping within the tenant
remodel areas shall be removed back to the next tap upstream and blanked off or
capped.  Use sheet metal screws to secure cap and duct sealer, duct tape not
allowed.  Unwanted fire dampers and other devices in re-used existing ductwork
shall be removed and ductwork put back together and sealed airtight.

 

19.         Ductwork: Shall Be Galvanized Sheet Metal, meeting ASTM 526 64T

 

1.               All ducts shall be constructed and installed according to the
latest “SMACNA” manual, or Chapter 10 of the Uniform Mechanical Code, whichever
is the most stringent.  Ductwork downstream of terminals shall be 2” wg class. 
Ductwork upstream of terminal units shall be 3” wg class.

 

2.               Flexible ducts:

 

a.                    General: Factory pre-insulated, spiral helix spring
permanently bonded to an interior liner and sheathed in an exterior vapor
barrier-jacket.

 

a.               Thermal Rating: R4 minimum

 

b.              Fire Rating: U.L. 181, Class I.

 

b.                   Low Pressure Type: Thermaflex M-KA, Johns Manville
Micro-Aire J/FLX SL, Owens-Coming fiberglass Valuflex, CertainTeed flexible air
duct, or Casco flex.

 

a.               Rating: Up to 1-1/2” w.g. positive or 1/2” w.g. negative
pressure, 2,500 FPM maximum velocity.

 

b.              Application: Final connection to diffusers or grilles.

 

c.               Maximum Length: Not to exceed 7 feet.

 

c.                    High-Pressure Type: Johns Manville Micro-Aire J/FLX SL
with high-pressure attachments; CertainTeed, Certaflex or Thermaflex M-KC.

 

a.               Rating: Up to 6” w.g. positive or 1-1/2” w.g. negative
pressure, 4,000 FPM maximum velocity

 

b.              Application: Upstream connections to air terminal units.

 

c.               Maximum Length: Not to exceed 5 feet.

 

3.               Elbows for ducts with a width or 12 inches and less shall be
radius type with the throat radius equal to the duct width.

 

4.               Ductwork Accessories:

 

a.                    Hardware: Ventlok or equal.

 

b.                   Access Doors and Panels:

 

c.                    Large Doors: Fabricate per SMACNA details for double wall
insulated type where used in insulated systems; single wall type in
non-insulated systems.

 

d.                   Small Doors or Panels: Same as for large doors or Ventlok,
Air Balance, Inc., or United Sheet Metal pre-manufactured type with transparent
vision element.

 

e.                    Duct Tape: Not allowed.

 

f.                      Duct Sealant: Tuff-Bond No. 12, United McGill
Corporation “Uni-Grip” duct sealant, or equal.

 

g.                   Flexible Connectors: Neoprene coated glass fabric having
flame spread rating of 20 and smoke development rating of 40.  Ventglas-LA or
equal.  Minimum clearance 2” between metal parts.

 

5.               Duct Materials:

 

a.                    Ductwork: Galvanized sheet steel.  Use of rigid fiberglass
duct is strictly prohibited.  Do not submit for approval.

 

b.                   Bracings, Angles, Bars and Straps: Galvanized steel.

 

c.                    Screws and Bolts: Cadmium plated.

 

d.                   Round Ductwork and Fittings: Spiral or seam welded
construction, manufactured by United Sheet Metal, Peabody and Wind, Spiromatic,
or approved equal.

 

e.                    Corrugated, Flexible Metal Duct: Strictly prohibited.

 

5

--------------------------------------------------------------------------------

 

20.   Miscellaneous HVAC Specifications

 

1.     All duct tape to be removed from joints and connections on existing
ducts, Tuff-Bond No. 12, United McGill Corporation “Uni-Grip” duct sealant,
Teledyne-105, or equivalent to be used in lieu of said duct tape, except on duct
troffers connections.

 

2.     On existing ductwork, all joints are to be inspected and sealed with
specified duct sealant if there is any indication of a leak.  Existing
high-pressure access doors at the mechanical shafts to have new seals installed
if existing are leaking.

 

3.     All hangers shot to the slab above are to be one piece construction
forming a trapeze to support the duct and screwed to the duct and sealed. 
Hanger wires may be used to support the duct if two 12 GA.  wires with clips are
shot to slab and attached to each side of the duct with standard hanger straps.

 

4.     Where metal ducts are touching, insulation shall be placed between the
ducts to insure against vibration and noise.

 

5.     Where flex duct joins the metal duct, spin-ins, or other metal fittings,
these ducts shall be screwed, banded and sealed with Air-Bol, Teledyne-105 or
equivalent.  Nylon bands not allowed.  Spin-ins allowed on 2” wg class ducts
only.

 

6.     Where flex duct is hung, a larger piece of metal shall be used as a
sleeve between the flex duct and the hanger strap to insure against collapsing
of the flex duct.

 

7.     Two pieces of flex duct joined together is not acceptable.

 

8.     All ductwork is to be supported independently with hangers’ shot to the
slab above, and no ductwork is to be supported from another duct, conduit, pipe,
or other handy piece or equipment.

 

9.     Room thermostats to be Johnson T4002-201, two pipe, direct acting fully
proportional type, and equipped with concealed set point covers.  Where 1-pipe
stats were used reused mixing boxes must be converted from 1 pipe to 2-pipe
operation.

 

10.   All a/c zone control boxes must be controlled in the NORMALLY CLOSED
position.

 

11.   Controls contractor shall submit a control drawing for approval.  All
pneumatic control lines on the floor must be connected as per the approved
control drawing.

 

12.   Thomas Properties Group, LLC to be notified of any variance form the plans
prior to construction.  Any variance from the plans are to be clearly and
accurately noted on a plan and to be given to the Chief Engineer upon job
completion this drawing to be marked “as-built”.

 

13.   For tenant auxiliary air conditioning, use air-cooled condensers or dry
coolers with circulating pumps, located in mechanical equipment rooms.  Locating
air-cooled condensers in ceiling space of tenant floors is not allowed.

 

14.   All conference rooms shall have their own zone and thermostat.

 

15.   Manual dampers with handles are to be provided in all supply ducts before
attaching flex duct to air troffers.

 

16.   No combustible materials are allowed in ceiling return air plenums as per
code.

 

17.   All supply ductwork in the ceiling plenum area is to be insulated with 2”
glass fiber flexible blanket insulation with vapor barrier facing of UL rated
aluminum foil scrim Kraft.  Insulation 0.75 PCF, J. M. “Microlite”.

 

18.   Pipe insulation is required on all chilled water; hot water and condensate
drain piping.  1” thick glass fiber heavy density sectional pipe insulation with
factory applied all-purpose vapor barrier jacket or equal must be used.

 

19.   Sufficient clearance must be left in front of all window induction air
units to allow for periodic maintenance and repairs of the equipment.

 

21.   Linear Diffusers

 

1.     Ceiling supply diffusers (LD): Titus Series ML-38.  Frame to match
ceiling.

 

2.     Ceiling return: to match supply.  Every room must have a return grille
and a return air path.  Acoustic boots, where required, shall be low velocity
(300 fpm maximum) and low pressure drop 0.03” wg.

 

22.   Return Air Exhaust Fan

 

6

--------------------------------------------------------------------------------


 

1.     Penn inline model TDA’s Zephyr’s with speed control and timer.

 

23.   Auxiliary Air Conditioning Units

 

1.     The Landlord prior to any work being started must specifically approve
the use of auxiliary air conditioning units in tenant spaces.

 

2.     Auxiliary air conditioning units must be electrically sub-metered with a
meter installed in the main electrical room.

 

3.     Tenant must maintain auxiliary air conditioning units at tenant’s expense
with a service contract through a LA CITY Licensed HVAC contractor.

 

4.     Auxiliary HVAC units must have an access panel large enough for the
routine service (such as filter and belt replacement) and removable access to
drop the unit down per code.

 

5.     All ceiling hung auxiliary air conditioning units are to be provided with
separate secondary condensate pans, larger than air handler unit itself,
suspended independently of the air handler.  Air handler drain to drain into an
indirect waste line with condensate piping sized per code and with insulation. 
Secondary pan drain to spill to visible location.

 

6.     Cabinet: Cabinet shall be horizontal console type fabricated of
continuous galvanized steel and finished with paint.  All panels shall be
insulated with 1” neoprene coated glass fiber insulation.  Discharge angle shall
be equipped with duct collar.  Back panel shall have a 2” filter frame with
bottom filter across and be complete with duct collar.

 

7.     Fans: Fans shall be DWDI, forward curved, centrifugal type dynamically
balanced and mounted on solid steel fan shaft.  Shaft bearings to be grease able
from the exterior of the cabinet.

 

8.     Coils: Coils shall be of the extended surface plate fin and staggered
tube type construction of 1/2” OD seamless copper tubing and rippled aluminum
fins.

 

9.     Drain Pan: Drain pan shall be fabricated of continuous galvanized steel,
insulated with closed cell insulation.

 

10.   Motor and Drive: Motor mount shall be a hinged type for simple belt
tension adjustment and be securely fastened to unit frame.  Motor to be supplied
with ball bearings.

 

11.   Supply air and return Air Smoke Detectors are required for all fan coil
units.  All air handling devices must have automatic contorls connected to the
Fire Life Safety system to enable automatic shut off upon any floor alarm.  (See
Fire Alarm Section.)

 

12.   Auxiliary air conditioning units to have vibration isolators and seismic
restraints.

 

13.   Do not locate return grilles close to auxiliary air-conditioning units.

 

24.   Air Terminal Units (VAV Boxes)

 

1.     The noise criteria (NC) ratings shall not be more than NC35.  The units
shall be capable of 100% shut-off.

 

2.     Furnish and install Titus ESV-3000 or Tempmaster single duct, variable
volume air distribution assemblies with attenuates and normally closed action. 
Velocity controllers shall be Stafa Controls VCV 2500-300 controllers.  No
reversing relays on normally open boxes will be excepted.

 

3.     The assemblies shall be pressure independent and shall operate between
zero and the maximum catalogued CFM, at an inlet velocity of 2000 FPM, the
differential static pressure for any size shall not exceed 0.15” WG for the
basic assembly or .25” with factory furnished attenuates.

 

4.     All VAV boxes must operate NORMALLY CLOSED.

 

5.     All VAV boxes flexible supply duets shall not exceed five (5) feet in
length and shall be one size larger than box inlet size.  Provide three
diameters length of rigid straight duct; same size as box inlet size at box
inlet.  Provide concentric reducer between flexible duct and rigid duct.

 

25.   Testing and Balancing Air Distribution Systems

 

1.     Contractor shall procure the services of an independent air balance and
testing agency, which is a member of the Associated Air Balance Council, to
balance, adjust, and test all equipment, relating to the air distribution and
exhaust systems.

 

7

--------------------------------------------------------------------------------


 

2.     Perform testing and balancing in accordance with AABC National standards
for field measurement and instrumentation.

 

3.     Balance and testing shall not begin until systems have been completed and
is in full working order.

 

4.     Compile test data upon completion, and submit one copy of complete test
data to contractor for forwarding to Office of the Building for approval.

 

5.     Air Balancing: Perform following tests, and balancing system in
accordance with following requirements:

 

a.     Adjust all main supply and return air ducts to design CFM.

 

b.     Adjust all zones to design CFM, supply and return.

 

c.     Test and adjust each diffuser, grill, and register to within 5% of design
requirements.

 

d.     Modify, as needed any existing boxes for 0 minimum air, including
blanking of minimum air valves as needed.

 

6.     Air balance reports are to be in the Chief Engineer’s office within 10
days after job completion.

 

26.   Piping Materials

 

1.     Condense Drain: Type “M” hard drawn copper tubing with wrought copper
fittings.

 

2.     Hot & Cold Water: Type “L” hard drawn copper tubing with wrought copper
fittings.

 

3.     Soil, Waste & Vent: No hub cast iron soil pipe and fittings.

 

4.     Chilled Water or condenser water: Type “L” hard drawn copper tubing with
wrought copper fittings.

 

5.     Do not connect tenant chilled water piping to building chilled water
system.  Tenant hot water reheat coil piping may be connected to building hot
water system only upon Landlord approval.

 

27.   Values

 

1.     Ball Valves – 2 1/2” and Smaller: Nibco T-580-M bronze ball value,
screwed.

 

2.     Abandoned plumbing must be removed back to the source or to where it
enters the area under construction and capped.

 

3.     Check Values - 2” and Smaller: Nibco T413-Y bronze swing check, screwed.

 

28.   Piping Specialties

 

1.     Strainers: Muessco #11 for 2” and smaller, Muessco #751 and #752 for
21/2”and larger, Sarco, Bailey, Zurn, Armstrong or Muessco.

 

29.   Fire Sprinkler System

 

1.     ARCO Plaza has had its basic fire fighting water supply system upgraded
to conform to current retrofit codes.  These systems were completed in 1989.

 

30.   Fire Extinguisher

 

1.     2A/40 BC rated Dry Chemical or Halon, UL Listed and rechargeable.

 

2.     Fire extinguisher enclosures to be semi-recessed or recessed.

 

31.   Plumbing

 

1.     Drinking Fountains – If drinking fountains are to be used on a floor,
they must be HAWS Model #1118 handicap drinking fountains.

 

2.     All plumbing fixtures installed in the building must comply with all
WATER CONSERVATION REGULATIONS.

 

32.   Freight Elevators

 

1.     All material stocking or demo removal must be coordinated between
contractor and the Building Office.

 

2.     Freight elevator lobby doors should not be blocked at any time nor should
combustibles be stored in the lobby.

 

3.     All large deliveries that require the use of the freight elevator (such
as carpet, drywall, studs, furniture,

 

8

--------------------------------------------------------------------------------


 

etc.) must be delivered and moved after hours.

 

4.     Contractor is responsible for placing “walk-off carpet mats”, keeping
them wetted, in the freight elevator lobby to prevent the tracking of drywall
dust in the freights and throughout other areas of the building.

 

5.     Contractor is responsible for cleaning up the loading dock in the area
where contractor is doing any work or is loading or disposing of miscellaneous
materials.

 

33.   Demolition and Corridor Protection

 

1.     Contractor to coordinate with the Office of the building on the Building
requirements for demolition procedures.

 

2.     Contractor to coordinate through the Office of the Building for trash
removal and containers.

 

3.     All deemed materials remain the property of the Owner.  The contractor
shall provide for removal of all items or building reserves the right to keep
any deemed material, such as, but not limited to, aluminum, phone and electrical
wire, lead sheeting, etc.

 

4.     Deliver to the Owner’s designated location such items as may be
salvageable.

 

5.     Carpet floors are to be lined with fire retardant poly and then Masonite
is to be installed on all public corridor carpets from the freight elevator
lobby to construction entrance points.  The sheets of Masonite are to be taped
together, stopping their movement.  Floor to the restrooms must be covered.

 

6.     Walls of public corridors are to be covered with fire retardant poly
taped from top to bottom.

 

7.     Freight elevator lobby entrance doors are to be covered with Masonite.

 

8      A tall corridor and change in direction of the walls and corners shall be
protected with poly and Masonite.

 

9.     No materials, tools or carts are to be stored in any public corridor,
passenger elevator lobby or freight elevator lobby at any time.

 

10.   All public corridors, passenger elevators and freight elevator lobbies
must be kept clean at all times.

 

11.   Contractor to supply fire extinguishers on job site while construction is
in progress.

 

12.   When doing a complete demo, caution must be taken not to demo the existing
Fire/Life Safety System devices or their conduits.

 

13.   Contractor to notify Chief Engineer 24 hours prior to commencement of
demo, so return air filters can be installed and smoke detectors can be
disabled.

 

14.   When a full floor is to be deemed, all passenger elevators are to be
sealed with fire retardant poly and Masonite.

 

15.   Passenger elevators are not permitted to be used for access to or from
construction floors.  If any construction workers or personnel use the passenger
elevators for transportation of materials, said contractors will be banned from
the Building until such time as the Owner may decide.

 

16.   Stairwell doors are not to be blocked open nor the operation of the
magnetic door releases inhibited in any way.

 

17.   Prior to any demolition within your suite, please notify the Office of the
Building so an all clear can be granted if hazardous materials are present,
i.e., lighting ballasts, asbestos, lead.

 

34.   Plans

 

1.     At the completion of the project, provide to the Office of the Building,
two (2) complete sets of blue line as-built drawings and one (1) complete set of
AutoCAD .dwg (release 13 or higher) as-built files, of architectural,
specifications and engineered plans.

 

END OF SECTION

 

9

--------------------------------------------------------------------------------

 

Thomas Properties Group, LLC

 

TENANT IMPROVEMENT SPECIFICATIONS

 

FOR THE PLAZA BUILDING

 

CAUTION – ARCO Plaza contains asbestos.  Any work, which may come in contact
with asbestos, must be coordinated through the Office of the Building.  An
independent air monitoring company and a building approved asbestos removal
contractor must be present during all work in asbestos-containing areas.

 

1.               Demising Partition

 

1.               51/2” - 20 gauge metal studs at 24” on center from floor slab
to slab above.

 

2.               5/8” drywall. two layers on each side.

 

3.               11/2” batt insulation between studs (R-8 rated).

 

4.               Partition taped, mudded, and sanded smooth to receive paint or
wall covering (three-coat application).

 

5.               Partition to be fire taped to underside of ceiling to slab
above.

 

6.               All demising walls will need access opening for return air. 
Contractor shall frame as required.  Air flow quantities through the return air
openings/sound traps should include all air that must get to the main R.A.
shafts and be sized at 500 F.P.M. free area.

 

7.               All return air openings will have a sound trap supplied and
installed by the HVAC contractor.

 

2.               Interior Partition

 

1.               21/2” - 25 gauge metal studs at 24” on centers.

 

2.               5/8” drywall. One layer on each side.

 

3.               Partition taped and sanded smooth to receive paint or wall
covering.

 

4.               Height from floor slabs to ceiling grid approximately 8’-10”,
Floors 13, 37, 49, 50 & 51 are higher.

 

5.               Partitions to be diagonally braced per code.

 

6.               Any partition that butts into the exterior window walls must be
finished on the side that meets the window glass to match the existing dark
anodized aluminum window mullions.

 

3.               Corridor and Interior Door Assembly

 

1.               3’ x full height x 13/4” solid core white oak rift cut door,
20-minute fire rating (UL labeled).  Landlord shall permit in “back of the
house” areas (which are not expected to be used for public traffic or for normal
customer contact) “p-lam” doors to be substituted for Building Standard doors.

 

2.               3’ x full height anodized bronze frame.  Western Integrated
Materials, Inc., 9859 E. Alpac, South El Monte, CA 91733, (818) 443-0715 with 20
minute fire rating (UL labeled).

 

3.               HINGES Two pair of 41/2” x 4” ball bearing butt hinges. 
McKinney #TA 2731, 613 finish Interior door hinges to be two pair 41/2” x 4”
McKinney #T-2731, 613 finish.

 

4.               ENTRY LOCK SET to be SCHLAGE #L9453, lever 06, finish 613.

 

5.               INTERIOR LOCKSETS to be SCHLAGE L9050, 613 finish, lever 06,
33/4” backset.

 

6.               LOCK KEYWAYS to be: (SCHLAGE)

 

7.               FIRE EXIT STAIRWAY DOOR LOCKSETS to be SCHLAGE L9060, 613
finish, lever 06.

 

8.               LATCHSETS to be SCHLAGE L9010, 613 finish, lever.

 

9.               Restroom doors to have SCHLAGE L9060 LOCKSET, 613 finish, lever
06.

 

10.         DOOR CLOSERS to be LCN 4040 smoothie, 613 finish.  DOOR CLOSERS for
handicap doors to be LCN 4041 smoothie, 613 finish.

 

11.         Door stop.  Quality #331 ES, 10B finish.

 

12.         The BUILDING LOCKSMITH will do all keying of lock cylinders. 
Contractor must have all lock cylinders and key/tenant drawing information in
the hands of the building locksmith at least 10 working days prior to move in of
tenants.

 

Revised November 18, 2003

 

1

--------------------------------------------------------------------------------


 

4.               Ceiling System

 

1.               Donn Fineline with Armstrong Cirrus Travertone #9760 24” x 24”
tiles.

 

2.               Hard Ceilings:

Hard Ceilings may not be installed without written permission from the Office of
the Building.

 

3.               Access doors are required at all Damper Motors, VAV boxes, Fire
Life Safety junction boxes, A/C duct access doors, duct damper handles, etc.

 

If Hard Ceilings are approved by the Office of the Building, all mechanical or
electrical equipment including mixing dampers, VAV boxes, electrical junction
boxes, Life Safety Speakers, etc. must be moved out of the area above the Hard
Ceiling or access doors must be installed at all of the above mentioned
locations.

 

The Office of the Building must inspect all areas above the Hard Ceiling area
before any Hard Ceiling areas can be installed.

 

5.               Painting

 

1.               Flat finish interior latex paint by Sinclair Colors to be
selected from Building Standards.

 

2.               All paints and stain must be water-based materials only.

 

3.               All painting is to be done after normal business hours to
contain odors.  Prior written approval by the Owner will be required to paint
during normal business hours.

 

6.               Wall Base

 

1.               4” vinyl base (Roppe or Burke).

 

2.               Colors to be selected from Building Standards.

 

7.               Floor Covering (Building Standard)

 

1.               Vinyl composition tile 3/22” Axrock or Kentile.

 

2.               Carpet - Bentley Winchester 32 oz.  Ultron 3D Premium yarn
either glue down or padding.

 

3.               Color to be selected from Owner’s standard samples.

 

4.               It is strongly suggested that Carpet Titles be used over the
Walker Duct areas to allow for access.

 

8.               Window Coverings

 

1.               Roller Shades –

 

a.               Screencloth – 3G Mermet, Super twill 300, Charcoal - Pewter

 

b.              Mechanism/Clutch – Nysan Chain Operator, lift assist, stainless
steel chain

 

9.               Glass Sections and Sidelights

 

1.               Use Western Integrated Materials, Inc. Part numbers 315–1
through 315–7 x, as needed.  All glass to be safety glass per code.

 

10.         Lighting Fixtures

 

1.               Lighting fixtures shall utilize F32T8 lamps where possible. 
All fluorescent fixtures shall have electronic ballasts with 10% THD.

 

2.               Emergency lighting shall be provided as required by code and
connected to building emergency circuits.

 

3.               Building standard exit signs shall be Lithonia Precise, edge
lighted, with 6-inch high green letters on clear background, LED lamps,
two-circuit for connection to building normal and emergency power systems.

 

11.         Light Switching

 

1.               Lighting in all areas shall be controlled by occupancy
sensors.  Wall mounted sensors shall be Novitas #01-400 single or dual level;
ceiling mounted sensors shall be Novitas of the required type.

 

12.         Receptacle and Telephone Outlets

 

2

--------------------------------------------------------------------------------


 

1.               Duplex wall receptacles shall be 20 amp, 120 volt, NEMA 5-20R,
Leviton No. 16362-HGW, white decora with white plastic plate.

 

2.               Pedestal service fittings on cellular decking system shall be
Wiremold of the desired configuration.

 

3.               Receptacles shall be installed in 4/S box, minimum size.

 

4.               Telephone outlets shall be installed in minimum 4/S box with
EMT conduit, 3/4 inch minimum size, up to ceiling space.  Cover plates shall be
white plastic.

 

13.         Electrical Wiring System

 

1.               All wiring shall be installed in code-approved conduit system,
except that wiring for recessed lighting in demountable ceilings may be
relocatable, plug-in type of a manufacturer approved by the building.

 

2.               Conduit installed above demountable ceilings shall be supported
independent from the ceiling system.

 

3.               New panelboards and transformers if required shall be G.E. to
match existing.

 

4.               No tenant electrical or telephone equipment can be installed in
building electrical or telephone rooms.

 

5.               No tenant equipment other than required emergency lighting and
exit signs can be connected to the building emergency system.

 

14.         Fire Alarm System Additions shall be Pyrotronics equipment and
installed by the building approved contractor.  All fire alarm wiring shall be
installed in conduit, except that wiring for speakers and strobes may be
installed with approved plenum rated cable.

 

15.         Power Metering

 

1.               All electrical service, including power for air conditioning
equipment, shall be sub-metered.

 

2.               Meters shall be E-MON D-MON with meters located in the building
electrical room.

 

16.         HVAC Tenant Design Criteria

 

1.               General:   The design of the tenant HVAC system shall comply
with the Uniform Building code as amended by the City of Los Angeles, City of
Los Angeles Fire Code, California Title 24 Energy Conservation Code for office
buildings and other applicable codes and industrial safety orders.

 

2.               Tenant Zones

 

a.                    Private offices and open office areas are not to be
connected to the same zone.

 

b.                   If there is a high heat load for a room, it shall have a
separate zone and a supplementary cooling system, if needed.

 

c.                    Lunch rooms, pantry and coffee rooms shall have separate
zones and ducted exhaust.

 

d.                   Do not locate acoustically sensitive areas next to duct
shafts or elevator.

 

3.               Design Conditions:

 

 

 

Summer

 

Winter

 

 

 

 

 

 

 

a.       Outside Dry Bulb:

 

99ºF

 

41ºF

 

Outside Wet Bulb:

 

72ºF

 

—

 

Inside Dry Bulb:

 

75ºF

 

70ºF

 

Inside Relative Humidity:

 

30%-60%

 

30%-60%

 

Mean Daily Range:

 

21ºF

 

—

 

 

b.                   Minimum Ventilation:  Per ASHRAE Standard 62-1989 or 15.0
CFM/100 square feet, whichever is higher.

 

c.                    Maximum Air Supply:  Maximum average air supply rate of
0.8 CFM/square foot of conditioned space in interior zones.

 

4.               Interior Loads:

 

a.                    Lights:  1.5 watts/square foot maximum.  1.2 watts/square
foot average.

 

3

--------------------------------------------------------------------------------


 

b.                   Miscellaneous Equipment:  Maximum continuous heat output
equal to 2.0 watts/square foot (6.6 BTU/square foot of conditioned space.)

 

c.                    People:  150 square feet/person.

 

5.               Air Handling System:

 

a.                    A dedicated air handling unit provides supply and return
air for the tenant demised bank branch.

 

4.               Return Air:

 

a.                    Any room with a door, which is larger than a 4’ X 6’
closet, must have a Return Air grill; in exterior rooms, this must be a 11/2”
wide continuous slot or 2’ X 2’ return grills as close as possible to the
windows.  In concealed-spline ceilings and lay-in tile ceilings, Return Air
grills shall be 2’ X 2’ minimum.

 

b.                   No rooms adjacent to the areas of the core that have main
Return Air stubs or intake opening are allowed to have the walls that go
slab-to-slab.  Additionally, communication, telephone, computer and data rooms
are prohibited in these locations

 

c.                    If exterior room or interior room walls are slab-to-slab,
the drywall may not go above the ceiling on the door side.  Alternatively, a
Return Air opening from the room ceiling plenum to the common ceiling plenum
shall be provided.  The opening shall be sized at no more than 300 fpm return
air velocity.  Where an acoustical boot is required at the Return Air opening,
size the boot at no more than 0.01” wg pressure loss.

 

17.         Mechanical Air Conditioning Specifications: Demolition and Removal

 

1.               All unused or abandoned ductwork and piping within the tenant
remodel areas shall be removed back to the next tap upstream and blanked off or
capped.  Use sheet metal screws to secure cap and duct sealer, duct tape not
allowed.  Unwanted fire dampers and other devices in re-used existing ductwork
shall be removed and ductwork put back together and sealed airtight.

 

18.         Ductwork: Shall Be Galvanized Sheet Metal, meeting ASTM 526 64T

 

1.               All ducts shall be constructed and installed according to the
latest “SMACNA” manual, or Chapter 10 of the Uniform Mechanical Code, whichever
is the most stringent.  Ductwork downstream of terminals shall be 2” wg class. 
Ductwork upstream of terminal units shall be 3” wg class.

 

2.               Flexible ducts:

 

a.                    General:  Factory pre-insulated, spiral helix spring
permanently bonded to an interior liner and sheathed in an exterior vapor
barrier-jacket

 

a.               Thermal Rating:  R4 minimum

 

b.              Fire Rating:  U.L. 181, Class I.

 

b.                   Low Pressure Type:  Thermaflex M-KA, Johns Manville
Micro-Aire J/FLX SL, Owens-Corning fiberglass Valuflex, CertainTeed flexible air
duct, or Casco flex.

 

a.               Rating:  Up to 1-1/2” w. g. positive or 1/2” w. g. negative
pressure, 2,500 FPM maximum velocity.

 

b.              Application:  Final connection to diffusers or grilles.

 

c.               Maximum Length:  Not to exceed 7 feet.

 

c.                    High-Pressure Type:  Johns Manville Micro-Aire J/FLX SL
with high-pressure attachments; CertainTeed, Certaflex or Thermaflex M-KC.

 

a.               Rating:  Up to 6” w. g. positive or 1-1/2” w. g . negative
pressure, 4,000 FPM maximum velocity

 

b.              Application:  Upstream connections to air terminal units.

 

c.               Maximum Length:  Not to exceed 5 feet.

 

3.               Elbows for ducts with a width of 12 inches and less shall be
radius type with the throat radius equal to the duct width.

 

4.               Ductwork Accessories:

 

a.                    Hardware:  Ventlok or equal.

 

4

--------------------------------------------------------------------------------


 

b.                   Access Doors and Panels:

 

c.                    Large Doors:  Fabricate per SMACNA details for double wall
insulated type where used in insulated systems; single wall type in
non-insulated systems.

 

d.                   Small Doors or Panels:  Same as for large doors or Ventlok,
Air Balance, Inc., or United Sheet Metal pre-manufactured type with transparent
vision element.

 

e.                    Duct Tape:  Not allowed.

 

f.                      Duct Sealant:  Tuff-Bond No. 12, United McGill
Corporation “Uni-Grip” duct sealant, or equal.

 

g.                   Flexible Connectors:  Neoprene coated glass fabric having
flame spread rating of 20 and smoke development rating of 40.  Ventglas-LA or
equal.  Minimum clearance 2” between metal parts.

 

5.               Duct Materials:

 

a.                    Ductwork:  Galvanized sheet steel.  Use of rigid
fiberglass duct is strictly prohibited.  Do not submit for approval.

 

b.                   Bracings, Angles, Bars and Straps:  Galvanized steel.

 

c.                    Screws and Bolts:  Cadmium plated.

 

d.                   Round Ductwork and Fittings:  Spiral or seam welded
construction, manufactured by United Sheet Metal, Peabody and Wind, Spiromatic,
or approved equal.

 

e.                    Corrugated, Flexible Metal Duct:  Strictly prohibited.

 

19.         Miscellaneous HVAC Specifications

 

1.               All duct tape to be removed from joints and connections on
existing ducts, Tuff-Bond No. 12, United McGill Corporation “Uni-Grip” duct
sealant, Teledyne-105, or equivalent to be used in lieu of said duct tape,
except on duct troffers connections.

 

2.               On existing ductwork, all joints are to be inspected and sealed
with specified duct sealant if there is any indication of a leak.  Existing
high-pressure access doors at the mechanical shafts to have new seals installed
if existing are leaking.

 

3.               All hangers shot to the slab above are to be one piece
construction forming a trapeze to support the duct and screwed to the duct and
sealed.  Hanger wires may be used to support the duct if two 12 GA. wires with
clips are shot to slab and attached to each side of the duct with standard
hanger straps.

 

4.               Where metal ducts are touching, insulation shall be placed
between the ducts to insure against vibration and noise.

 

5.               Where flex duct joins the metal duct, spin-ins, or other metal
fittings, these ducts shall be screwed, banded and sealed with Air-Bol,
Teledyne-105 or equivalent.  Nylon bands not allowed.  Spin-ins allowed on 2” wg
class ducts only.

 

6.               Where flex duct is hung, a larger piece of metal shall be used
as a sleeve between the flex duct and the hanger strap to insure against
collapsing of the flex duct.

 

7.               Two pieces of flex duct joined together is not acceptable.

 

8.               All ductwork is to be supported independently with hangers’
shot to the slab above, and no ductwork is to be supported from another duct,
conduit, pipe, or other handy piece of equipment.

 

9.               Room thermostats to be Johnson T4002-201, two pipe, direct
acting fully proportional type, and equipped with concealed set point covers. 
Where 1-pipe stats were used reused mixing boxes must be converted from 1 pipe
to 2-pipe operation.

 

10.         All a/c zone control boxes must be controlled in the NORMALLY CLOSED
position.

 

11.         Controls contractor shall submit a control drawing for approval. 
All pneumatic control lines on the floor must be connected as per the approved
control drawing.

 

12.         Thomas Properties Group, LLC to be notified of any variance from the
plans prior to construction.  Any variance from the plans are to be clearly and
accurately noted on a plan and to be given to the Chief Engineer upon job
completion this drawing to be marked “as-built”.

 

13.         For tenant auxiliary air conditioning, use air-cooled condensers or
dry coolers with circulating pumps, located in mechanical equipment rooms. 
Locating air-cooled condensers in ceiling space of tenant floors is not allowed.

 

14.         All conference rooms shall have their own zone and thermostat.

 

15.         Manual dampers with handles are to be provided in all supply ducts
before attaching flex duct to air troffers.

 

5

--------------------------------------------------------------------------------


 

16.         No combustible materials are allowed in ceiling return air plenums
as per code.

 

17.         All supply ductwork in the ceiling plenum area is to be insulated
with 2” glass fiber flexible blanket insulation with vapor barrier facing of UL
rated aluminum foil scrim Kraft.  Insulation 0.75 PCF, J. M. “Microlite”.

 

18.         Pipe insulation is required on all chilled water; hot water and
condensate drain piping.  1” thick glass fiber heavy density sectional pipe
insulation with factory applied all-purpose vapor barrier jacket or equal must
be used.

 

19.         Sufficient clearance must be left in front of all window induction
air units to allow for periodic maintenance and repairs of the equipment.

 

20.         Linear Diffusers

 

1.               Ceiling supply diffusers (LD): Titus Series ML-38.  Frame to
match ceiling.

 

2.               Ceiling return: to match supply.  Every room must have a return
grille and a return air path.  Acoustic boots, where required, shall be low
velocity (300 fpm maximum) and low pressure drop 0.03” wg.

 

21.         Return Air Exhaust Fan

 

1.               Penn inline model TDA’s Zephyr’s with speed control and timer.

 

22.         Auxiliary Air Conditioning Units

 

1.               The Landlord prior to any work being started must specifically
approve the use of auxiliary air conditioning units in tenant spaces.

 

2.               Auxiliary air conditioning units must be electrically
sub-metered with a meter installed in the main electrical room.

 

3.               Tenant must maintain auxiliary air conditioning units at
tenant’s expense with a service contract through a LA CITY Licensed HVAC
contractor.

 

4.               Auxiliary HVAC units must have an access panel large enough for
the routine service (such as filter and belt replacement) and removable access
to drop the unit down per code.

 

5.               All ceiling hung auxiliary air conditioning units are to be
provided with separate secondary condensate pans, larger than air handler unit
itself, suspended independently of the air handler.  Air handler drain to drain
into an indirect waste line with condensate piping sized per code and with
insulation.  Secondary pan drain to spill to visible location.

 

6.               Cabinet:  Cabinet shall be horizontal console type fabricated
of continuous galvanized steel and finished with paint.  All panels shall be
insulated with 1” neoprene coated glass fiber insulation.  Discharge angle shall
be equipped with duct collar.  Back panel shall have a 2” filter frame with
bottom filter across and be complete with duct collar.

 

7.               Fans:  Fans shall be DWDI, forward curved, centrifugal type
dynamically balanced and mounted on solid steel fan shaft.  Shaft bearings to be
grease able from the exterior of the cabinet.

 

8.               Coils:  Coils shall be of the extended surface plate fin and
staggered tube type construction of 1/2” OD seamless copper tubing and rippled
aluminum fins.

 

9.               Drain Pan:  Drain pan shall be fabricated of continuous
galvanized steel, insulated with closed cell insulation.

 

10.         Motor and Drive:  Motor mount shall be a hinged type for simple belt
tension adjustment and be securely fastened to unit frame.  Motor to be supplied
with ball bearings.

 

11.         Supply air and return Air Smoke Detectors are required for all fan
coil units.  All air handling devices must have automatic controls connected to
the Fire Life Safety system to enable automatic shut off upon any floor alarm. 
(See Fire Alarm Section.)

 

12.         Auxiliary air conditioning units to have vibration isolators and
seismic restraints.

 

13.         Do not locate return grilles close to auxiliary air-conditioning
units.

 

23.         Air Terminal Units (VAV Boxes)

 

6

--------------------------------------------------------------------------------

 

1.              The noise criteria (NC) ratings shall not be more than NC35. 
The units shall be capable of 100% shutoff.

 

2.              Furnish and install Titus ESV-3000 or Tempmaster single duct,
variable volume air distribution assemblies with attenuates and normally closed
action.  Velocity controllers shall be Stafa Controls VCV 2500-300 controllers. 
No reversing relays on normally open boxes will be excepted.

 

3.              The assemblies shall be pressure independent and shall operate
between zero and the maximum catalogued CFM, at an inlet velocity of 2000 FPM,
the differential static pressure for any size shall not exceed 0.15” WG for the
basic assembly or .25” with factory furnished attenuates.

 

4.              All VAV boxes must operate NORMALLY CLOSED.

 

5.              All VAV boxes flexible supply duets shall not exceed five
(5) feet in length and shall be one size larger than box inlet size.  Provide
three diameters length of rigid straight duct; same size as box inlet size at
box inlet.  Provide concentric reducer between flexible duct and rigid duct.

 

24.         Testing and Balancing Air Distribution Systems

 

1.              Contractor shall procure the services of an independent air
balance and testing agency, which is a member of the Associated Air Balance
Council, to balance, adjust, and test all equipment, relating to the air
distribution and exhaust systems.

 

2.              Perform testing and balancing in accordance with AABC National
standards for field measurement and instrumentation.

 

3.              Balance and testing shall not begin until systems have been
completed and is in full working order.

 

4.              Compile test data upon completion, and submit one copy of
complete test data to contractor for forwarding to Office of the Building for
approval.

 

5.              Air Balancing:  Perform following test, and balancing system in
accordance with following requirements:

 

a.                    Adjust all main supply and return air ducts to design CFM.

 

b.                   Adjust all zones to design CFM, supply and return.

 

c.                    Test and adjust each diffuser, grill, and register to
within 5% of design requirements.

 

d.                   Modify, as needed any existing boxes for 0 minimum air,
including blanking of minimum air values as needed.

 

6.              Air balance reports are to be in the Chief Engineer’s office
within 10 days after job completion.

 

25.         Piping Materials

 

1.              Condense Drain:  Type “M” hard drawn copper tubing with wrought
copper fittings.

 

2.              Hot & Cold Water:  Type “L” hard drawn copper tubing with
wrought copper fittings.

 

3.              Soil, Waste & Vent: No hub cast iron soil pipe and fittings.

 

4.              Chilled Water or condenser water:  Type “L” hard drawn copper
tubing with wrought copper fittings.

 

5.              Do not connect tenant chilled water piping to building chilled
water system.  Tenant hot water reheat coil piping may be connected to building
hot water system only upon Landlord approval.

 

26.         Valves

 

1.              Ball Valves – 21/2” and Smaller:  Nibco T-580-M bronze ball
value, screwed.

 

2.              Abandoned plumbing must be removed back to the source or to
where it enters the area under construction and capped.

 

3.              Check Valves - 2” and Smaller:  Nibco T413-Y bronze swing check,
screwed.

 

27.         Piping Specialties

 

1.              Strainers:  Muessco #11 for 2” and smaller, Muessco #751 and
#752 for 21/2” and larger, Sarco, Bailey, Zurn, Armstrong or Muessco.

 

7

--------------------------------------------------------------------------------


 

28.         Fire Sprinkler System

 

1.              ARCO Plaza has had its basic fire fighting water supply system
upgraded to conform to current retrofit codes.  These systems were completed in
1989.

 

29.         Fire Extinguisher

 

1.              2A/40 BC rated Dry Chemical or Halon, UL Listed and
rechargeable.

 

2.              Fire extinguisher enclosures to be semi-recessed or recessed.

 

30.         Plumbing

 

1.              Drinking Fountains – If drinking fountains are to be used on a
floor, they must be HAWS Model # 1118 handicap drinking fountains.

 

2.              All Plumbing fixtures installed in the building must comply with
all WATER CONSERVATION REGULATIONS.

 

31.         Freight Elevators

 

1.              All material stocking or demo removal must be coordinate between
contractor and the Building Office.

 

2.              Freight elevator lobby doors should not be blocked at any time
nor should combustibles be stored in the lobby.

 

3.              All large deliveries that require the use of the freight
elevator (such as carpet, drywall, studs, furniture, etc.) must be delivered and
moved after hours.

 

4.              Contractor is responsible for placing “Walk-off carpet mats”,
keeping them wetted, in the freight elevator lobby to prevent the tracking of
drywall dust in the freights and throughout other areas of the building.

 

5.              Contractor is responsible for cleaning up the loading dock in
the area where contractor is doing any work or is loading or disposing of
miscellaneous materials.

 

32.         Demolition and Corridor Protection

 

1.              Contractor to coordinate with the Office of the Building on the
building requirements for demolition procedures.

 

2.              Contractor to coordinate through the Office of the Building for
trash removal and containers.

 

3.              All deemed materials remain the property of the Owner.  The
contractor shall provide for removal of all items or building reserves the right
to keep any deemed material, such as, but not limited to, aluminum, phone and
electrical wire, lead sheeting, etc.

 

4.              Deliver to the Owner’s designated location such items as may be
salvageable.

 

5.              Carpet floors are to be lined with fire retardant poly and then
Masonite is to be installed on all public corridor carpets from the freight
elevator lobby to construction entrance points.  The sheets of Masonite are to
be taped together, stopping their movement.  Floor to the restrooms must be
covered.

 

6.              Walls of public corridors are to the covered with fire retardant
poly taped from top to bottom.

 

7.              Freight elevator lobby entrance doors are to be covered with
Masonite.

 

8.              A tall corridor and change in direction of the walls and corners
shall be protected with poly and Masonite.

 

9.              No Materials, tools or carts are to be stored in any public
corridor, passenger elevator lobby or freight elevator lobby at any time.

 

10.        All public corridors, passenger elevators and freight elevator
lobbies must be kept clean at all times.

 

11.        Contractor to supply fire extinguishers on job site while
construction is in progress.

 

12.        When doing a complete demo, caution must be taken not to demo the
existing Fire/Life Safety System devices or their conduits.

 

13.        Contractor to notify Chief Engineer 24 hours prior to commencement of
demo, so return air filters can be installed and smoke detectors can be
disabled.

 

14.        When a full floor is to be deemed, all passenger elevators are to be
sealed with fire retardant poly and Mansonite.

 

8

--------------------------------------------------------------------------------


 

15.        Passenger elevators are not permitted to be used for access to or
from construction floors.  If any construction workers or personnel use the
passenger elevators for transportation of materials, said contractor will be
banned from the Building until such time as the Owner may decide.

 

16.        Stairwell doors are not to be blocked open nor the operation of the
magnetic door releases inhibited in any way.

 

17.        Prior to any demolition within your suite, please notify the Office
of the Building so an all clear can be granted if hazardous materials are
present, i.e., lighting ballasts, asbestos, lead.

 

33.         Plans

 

1.              At the completion of the project, provide to the Office of the
Building, two (2) complete sets of blue line as-built drawings and one
(1) complete set of AutoCAD .dwg (release 13 or higher) as-built files, of
architectural, specifications and engineered plans.

 

END OF SECTION

 

9

--------------------------------------------------------------------------------


 

SCHEDULE 3 TO EXHIBIT C

 

INTENTIONALLY DELETED

 

1

--------------------------------------------------------------------------------


 

SCHEDULE 4 TO EXHIBIT C

 

APPROVED CONTRACTORS

 

Environmental Contracting Corp.

 

Illig Construction

 

Swinerton & Walberg

 

Turner Construction Co.

 

Innerspace Construction

 

McCarthy Construction

 

Webcor Construction

 

1

--------------------------------------------------------------------------------


 

SCHEDULE 5 TO EXHIBIT C

 

CONSTRUCTION RULES

 

1.                                     Prior to Start of Construction

 

(a)                                 Provide the Office of the Building with
drawings as required by the Work Letter.  Prints to include the following plans,
as applicable:

 

(i)                                    DEMOLITION

 

(ii)                                 CONSTRUCTION

 

(iii)                              ELECTRICAL

 

(iv)                             PLUMBING

 

(v)                                HVAC

 

(vi)                             REFLECTED CEILING

 

(vii)                          FINISH

 

(viii)                       CABINET ELEVATIONS AND SECTIONS

 

(ix)                               FIRE SPRINKLERS

 

(x)                                  FIRE & LIFE SAFETY SYSTEMS

 

(xi)                               OTHER

 

(b)                                Construction “Kick-Off Meeting” with tenant,
general contractor, building staff and key sub-contractors, no less than five
(5) working days prior to start of construction, to review the following:

 

(i)                                    Review approved plans, work letter,
building standards and building construction regulations.

 

(ii)                                 Receive list of sub-contractors, foreman of
job and telephone numbers.

 

(iii)                              Receive start date and work schedule.

 

(iv)                             Receive a delivery schedule of materials.

 

(v)                                Discuss the protection of common corridors
and elevators.

 

(vi)                             Receive CERTIFICATE OF INSURANCE from general
contractor and all subcontractors naming additionally insured as follows:  TPG
Plaza Investments, LLC as Owner, Thomas Properties Group, and California State
Teachers’ Retirement System (without this correctly completed certificate, no
site presence is allowed).

 

(vii)                          Provide a copy of the construction permit.

 

2.                                     During Construction

 

(a)                                 At start of construction, provide walk-off
mats at entrance to construction area as well as entrance to all elevators & in
all other area’s where tracking of dirt & dust is possible.  Mats shall be kept
damp at all times.  Footprint clean ups will be back charged to the contractor.

 

(b)                                Job foreman to contact Chief
Engineer/Locksmith at the start of construction for instructions on the building
key and hardware schedule.

 

(c)                                 Debris boxes/roll-off bins may be delivered
only after permission from Building Manager or Dockmaster.

 

(d)                                All material delivery/debris removal will be
made at the loading dock through the Dock Manager as expeditiously as possible.

 

(e)                                 Any work involving any exposure or possible
exposure to asbestos must be coordinated and approved through the Building
Construction Manager and in accordance with the building asbestos procedures,
prior to starting.

 

1

--------------------------------------------------------------------------------


 

(f)                                   Isolate the construction site from the
adjacent occupied areas.  You may use fire retardant plastic, drywall or
Masonite as conditions indicate or allow.  The objective is to prevent dust from
entering other tenant occupied areas.

 

(g)                                All work is to be performed in accordance
with all applicable city, county, state and federal laws, regulations and codes
and to building standards and restrictions.

 

(h)                                Any materials, tools, boxes, equipment, etc.,
are subject to inspection by Security when entering and being removed from
specific areas within the facility.

 

(i)                                    The Owner reserves the right to inspect
the job site at any time.

 

(j)                                    The Owner must approve any changes from
the originally approved working drawings.  Drawings must be submitted as
required.

 

(k)                                 The Owner with Contractor will conduct
periodic progress walk-through.

 

(l)                                    All lighting ballasts removed form the
building must be disposed of as hazardous materials unless they are marked “This
ballast does not contain PCB’s.”

 

(m)                              All lighting fluorescent lamps removed from the
building must be disposed of as hazardous materials.

 

3.                                     General Building Rules

 

(a)                                 Smoking is not permitted at the Project,
this includes the job-site.

 

(b)                                Roof hatches in freight elevators will not be
opened without prior approval from the Office of the Building and the cost for
elevator mechanics assistance shall be borne by the tenant/Contractor.

 

(c)                                 All work requiring an open flame, cutting,
welding, sawing, spark producing or any other work that could possibly set off a
fire alarm must be coordinated through security dispatch located on “D” level. 
Some of the fire alarm systems on your construction floor must be taken out of
service and the contractor will be required to act as a fire watch during the
time when the alarms are offline.  The contractor must go to security dispatch
on “D” level and sign a logbook to remove the fire alarms from service.  The
contractor is required to promptly return to security dispatch and sign the
logbook at the completion of its work so the engineers can put the system back
into service.

 

(d)                                All heating, ventilation and air conditioning
controls to be building standard.  The Building Management Office must approve
any variation.

 

(e)                                 All hardware is to be building standard. 
The Building Management Office must approve any variation.

 

(f)                                   All electrical panel labeling is to be
performed in accordance to acceptable industry standards.  Exterior plastic
labels with 1/2” high letter shall be provided.  Interior circuit I.D. cards
shall be typewritten.  Existing I.D. Cards are not to be removed from the
building.

 

(g)                                All fluorescent light tubes must be F-34,
warm white, supersavers, with two (2) tubes per fixture if existing fixtures are
reused or (3) tubes per fixture on all new fixtures.  T-8 lighting is
acceptable, however, all ballets must be magnetic, or Howard Electronic
#EL-323-IS-277, EL-332-IS-277 or EL-432-IS-277.

 

(h)                                All oil base painting, staining and other
similar odor producing applications must be done after Business Hours.  The
contractor will schedule all such work with the Office of the Building no less
than 3 working days prior to the date the scheduled work is to take place. 
Prior to the start of this work, the contractor must provide the building
construction department with a copy of the material safety data sheets (MSDS)
for all chemicals, paints, solvents, glues or any other products that will be
used for this job.

 

(i)                                    Workmen are to use freight elevators
only.  No material deliveries are to be done via passenger elevators.

 

(j)                                    Construction sites are to be kept clean
and free of debris.

 

(k)                                 All major demolition is to be done after
normal building working hours.

 

(l)                                    Any work requiring entry into another
tenant’s suite must be coordinated through the Building Management Office.

 

(m)                              Any work causing offensive odors, dust, or
noise, must be done after normal operating hours.

 

2

--------------------------------------------------------------------------------


 

4.                                     At Completion of Construction

 

(a)                                 Clean inside of all exterior windows.

 

(b)                                Clean inside and outside of all light
fixtures and lenses.

 

(c)                                 Completely rebalance heating, ventilation
and air conditioning systems.  Provide written balance report to the Building
Management Office.

 

(d)                                Clean and vacuum lint screen and coil of
perimeter air handler (induction units).

 

(e)                                 Provide two (2) full size sets of as-built
prints and one (1) set of Mylar as built reproducible to be forwarded to the
Building Management Office.

 

(f)                                   Contractor is responsible for cleaning,
reworking, repairing, and re-hanging all existing window coverings in the
construction area.

 

(g)                                Job superintendent to walk the completed
construction with the Building Construction Manager and tenant and Owner, and
tenant and Owner will produce a deficiency list.

 

(h)                                Contractor to complete all deficiencies item
on list and request re-confirmation.

 

3

--------------------------------------------------------------------------------

 

CONTRACTOR RULES & REGULATIONS

 

(CONTRACTOR TO POST SIGNED-OFF COPY OF THIS IN ITS ENTIRETY IN THE SUITE/AREA
UNDER CONSTRUCTION)

 

Owner:  TPG Plaza Investments, LLC

Project:

Property Manager:  Thomas Properties Group

Suite/Work Location:

 

The General Contractor/Contractor/Vendor/Supplier (“Contractor”) must assemble
and submit prior to obtaining building permits when required and commencing
construction, the following for review by Owner:

 

a.                                      Certificate of Insurance naming Thomas
Properties Group in addition to the Owner above (general liability & workman’s
compensation).

 

b.                                     List of Trades and corresponding
subcontractors.

 

c.                                      Schedule of construction.

 

d.                                     Complete and current set of the approved
construction/contract documents.

 

e.                                      Building Permits and other Governmental
clearances.

 

f.                                        Name and Emergency telephone
number(s) of the responsible Project Manager for the project.

 

g.                                     Foreman/Field Superintendent’s home phone
and pager number.

 

Contractor shall advise all subcontractors, suppliers, etc., of the following
building rules and regulations concerning their proper conduct within the
building.  It is the Contractor’s responsibility to ensure everyone reads and
understands these rules and regulations.  Ignorance of it is not a waiver of
liability or responsibility.  Failure to comply with any of these rules may
result in your contract being canceled, your people being asked to leave the job
site and/or fines given to the Contractor.  The Contractor is ultimately
responsible for the conduct of its subcontractors, suppliers, employees, etc.

 

1.                                      No one shall be allowed to endanger the
Project or Building, its premises or its occupants in any manner whatsoever.  If
such a situation occurs, the Contractor, Subcontractor, Supplier, etc. shall
immediately take steps to correct and eliminate the hazardous condition.  In the
event that the Contractor’s personnel fail to perform in a satisfactory manner,
the Owner reserves the right to immediately take steps to remedy the hazard at
the Contractor’s expense.  All work shall be performed after normal business
hours of 6:00 AM to 6:00 PM unless approved in advanced by the Building
Management Office.

 

2.                                      In the event that the building is
equipped with a freight elevator to serve all floors, all Contractors and
Contractor personnel are to use only the freight elevator for transportation of
men, materials and equipment.  No personnel or equipment are permitted within
the finished passenger cabs (unless written permission is given); these are
reserved for occupants of the Project or Buildings and their guests.  If any
Contractor personnel are found in the passenger cars with tool belts, material,
equipment or tool chests, the elevators will be immediately inspected for damage
and Contractor shall be required to repair such damage.  The individual may be
required to leave the site.

 

3.                                      All Contractors and all personnel shall
enter and exit through the loading dock at all times or other locations as
determined by Building Property Management.  All Contractors shall sign in at
the Security Desk located in the lobby upon entering the Building.

 

4.                                      All deliveries are to be accepted, moved
and delivered to the work area by 6:00 a.m.  When accepting deliveries, masonite
must be laid to protect floor finishes.  It is the Contractor’s responsibility
to keep public areas clean at all times.

 

5.                                      All material deliveries shall be made at
the loading/service dock.  Contractor, where applicable, shall coordinate any
and all deliveries with the Building Management Office.  Contact Security if you
have any concerns regarding the size of the vehicle.  Material will be brought
through the loading dock to the freight elevator.  Hazardous material is not
allowed on site, without prior written notification of type and quantity and
authorization by the Building Management Office.  All deliveries consisting of
bulk material must be made between the hours of 6:00 p.m. and 6:00 a.m., and
must be scheduled with the Building Management Office.  If deliveries are to be
made at other times, approval must be obtained from the Building Management
Office.  At no time will material be transported through the building lobby or
public areas unless specifically authorized in writing.

 

6.                                      All construction waste and debris shall
be removed via the freight elevator to the loading dock.  Construction waste and
debris shall only be removed between the hours of 6:00 p.m. to 6:00 a.m.  No
construction waste or debris may be placed in the building dumpster/compactor. 
The Contractor will provide for removal of waste and debris from the building at
its own expense.  If a dumpster is required (space allowing), the location shall
be authorized by Building Management office.  The Contractor will keep the
loading dock free from debris.

 

4

--------------------------------------------------------------------------------


 

7.                                      Construction personnel shall, at all
times, maintain the highest level of project cleanliness.  All construction
debris shall be removed through the service elevator on a daily basis and shall
never be allowed to produce a fire hazard.  In the event that the Contractor
fails or refuses to keep the demised premises free of accumulated waste, the
Building Management Office reserves the right to enter said premises and remove
the debris at the Contractor’s expense.  In addition, all public areas, i.e.,
corridors, restrooms, janitor’s closets, etc. shall be maintained and kept free
of construction debris, dust, etc.  Contractor shall provide moistened walk-off
mat at all exits from the construction site to the common corridor.  Any
flammable or hazardous materials (i.e., paint) may only be stored on the
premises with prior permission of the building management office that shall
designate an area for such storage.

 

8.                                      Pre-filters shall be installed over
regular air filters on all return air openings on floors under construction. 
Pre-filters will be replaced every 14 days.  If building filters or equipment
requires replacement or cleaning due to construction dust, the Contractor will
be charged.  Contractor will temporarily install filters in any demising
firewall damper.  Contractor is to remove these filters at the end of the job,
prior to final punch list walk.

 

9.                                      All entrance and exit doors are to be
kept closed to restrict the movement of dust, dirt, and noise.  Close off
temporary openings with polyurethane.   Due to local fire codes, no openings may
be made on an occupied floor to the corridor unless the premise is
“firewatched.”  See Nos. 15 and 16 for firewatch procedures and penalties.  All
corridor doors must remain closed unless materials are being delivered to the
construction site.  All HVAC filters in fan rooms shall also be delivered in
operable condition at time of completion (thus a temporary filter should be
added to the existing filter).

 

10.                                Specific Restrooms will be designated for
Contractor use.  Anyone found using Restrooms (other than those specified), or
janitorial closets, will be subject to dismissal.  Said restroom, any/all sinks
and/or drinking fountains will NOT be used for disposing of anything or washing
of anything.  Contractor will be fined $300.00 per offense, and the person will
be asked to leave the project.  No one is permitted to use the janitorial
closets without management’s permission.  Upon completion of each Owner
improvement, the Contractor will be responsible for restoring the facility to
its original state.

 

INITIAL

 

11.                                All corrective work or work performed in
occupied spaces at any time must be scheduled and approved by the Building
Management Office and must be immediately cleaned up by the workmen prior to
their leaving the job or at the end of the business day if the project is
on-going.  The Contractor shall be responsible for all costs incurred by the
Building Management Office if this clean-up work is not performed
satisfactorily.

 

12.                                All traffic control, flagmen, barricades,
etc., as may be necessary or required by any agency having jurisdiction, shall
be the sole responsibility of and at the expense of Contractor.

 

13.                                All Contractors are to take precautions to
prevent the accidental tripping of the fire alarm system.  False alarms shall be
fined to the Contractor at $ 300.00 each offense.

 

INITIAL

 

14.                                No gasoline-operated devices, i.e., concrete
saws, coring machines, welding machines, etc., shall be permitted within the
Project and Building premises.  All work requiring such devices shall be by
means of electrically operated substitutes.

 

15.                                All welding equipment (gas and oxygen
canisters), will be pre-approved by Building Management Office, and shall be
properly chained and supported to eliminate all potential hazards.  Welding will
only be done with a qualified, properly equipped firewatch present.  Violation
of this will result in a $1,000.00 fine to Contractor.  All area around any
welding will be protected from spark.  Contractor is to notify Building
Management Office 24 hours in advance to any welding.  At the completion of use,
said containers shall be removed from the building.

 

INITIAL

 

16.                                Please contact the Building Management Office
24 hours in advance to schedule work on the following building systems:  (Any
disruption of services will be scheduled at the Building Management Office’s
discretion.)

 

(a)                                 Domestic water.

 

(b)                                Fire Life Safety System (alarm, speaker, or
strobe) installation, tie-ins or testing.  All FLS final ties-ins will be done
by Building Owners approved FLS contractor at Contractors expense.  Twenty-four
hours notice to the Building Management Office is required.  Testing will be
done between 6:00 pm and 6:00 am.

 

(c)                                 Electrical tie-ins to base building or the
addition of equipment to any area other than the Owner suite except sub panels
located within the Owner premises.

 

(d)                                Sprinkler system.

 

5

--------------------------------------------------------------------------------


 

(e)                                 Telecommunication and Satellite Dish.

 

(f)                                   Any work that will take place outside the
demised space (i.e., floor coring, electrical, etc.) requires 48 hours advance
notice.

 

(g)                                Any tie-ins that may affect other spaces.

 

(h)                                Noise or odor producing work.

 

Note:  If a utility or building alarm is to be turned off for Contractor’s work,
Contractor must notify the Building Management Office so security can disarm the
system.  Any system that is turned off will need a person to stand guard as
firewatch.  If it is discovered that a firewatch is not posted, the Building
Management Office will post a security guard at market rate around the clock. 
Said expense will be deducted from the Contractors contract along with a
$1,000.00 penalty.

 

INITIAL

 

17.                                Construction personnel are not permitted to
block open any entry door, stairway doors and electrical room doors.  These
doors provide the fire protection required by code.  Continued violation of this
provision shall be subject to a $200.00 fine and/or removal of subcontractor
from site.  Janitorial doors shall be kept closed at all times on occupied
floors.

 

INITIAL

 

18.                                Contractors shall provide and keep available
the required amount, based upon square footage, of fire extinguishers, within
the demised premises during construction.

 

19.                                Contractor/Subcontractor shall inaugurate and
maintain an accident prevention program and an employee safety-training program.

 

20.                                All employees on the job, regardless of whose
direct payroll they are on, shall be required to respond to safety and emergency
(i.e., evacuation) instructions, including alarms, from the Contractor’s
supervision.  Persons who do not respond shall be removed from the job.

 

21.                                Respect must be shown to the Building Tenants
and personnel at all times.  Rude and obscene behavior, including foul and
abusive language, will not be tolerated.  All clothing will be appropriate and
non-offensive.  Offenders will be asked to remove themselves from the premises
and shall not be permitted to return.

 

22.                                Any persons not on the approved Contractor
list will be denied access to the property - no exceptions.  All Contractors,
vendors, employees, guests, invitees, agents, etc., must sign in with Security
at their desk in the main lobby.

 

23.                                All workers are required, when and where
applicable, to wear on their person the Building Management Office approved
vendor badges.  These badges can be checked out on a daily basis from the
Building Management Office.  Contractor will be charged $25.00 for each badge
not returned from his trades.

 

24.                                No tobacco smoking or chewing will be
permitted in the building.

 

25.                                No radios or other sound producing equipment
will be permitted in the building or parking structure.

 

INITIAL

 

26.                                “Wet Paint” signs must be posted in all
public areas when appropriate.

 

27.                                All exterior/site and interior common areas,
near or adjacent to Construction area(s), shall be protected from all damage
during the course of construction.  The Contractor shall erect barriers and take
other practical measures to assure protection of these areas.  Areas to protect
include, but are not limited to:

 

(a)                                 Paved parking areas, sidewalks, planters, or
landscaping.

 

(b)                                Building shell surfaces, building
entries/exits, building systems service rooms.

 

(c)                                 Building lobby, corridors, elevators,
elevator lobbies, and stairways.

 

(d)                                Building toilet facilities, telephone access
rooms, signage/directories.

 

Soiled surfaces and/or damages occurring as a result of negligence or
carelessness, on part of construction personnel, shall be immediately remedied
or returned to it’s original condition at the Contractor’s sole expense.

 

28.                                Contractor shall provide temporary electrical
devices within the demised premises for their Subcontractor’s use.  Contractor
will not be permitted to run extension cords through public space (i.e., across
corridors) on occupied floors or through occupied spaces.

 

6

--------------------------------------------------------------------------------


 

29.                                The Contractor shall use reasonable measures
to minimize energy consumption in the construction area when possible.  The
Building shall pay for normal electrical consumption during the construction
process.  All lights and equipment must be extinguished at the end of the
Contractor’s business day.  In the event that the Contractor continues to leave
lights and equipment on during off-hours, the Building Management Office
reserves the right to receive just compensation for excessive electrical
consumption.

 

30.                                Loading Dock parking will only be used for
temporary loading or unloading of equipment and supplies.  Any vehicles found in
unauthorized spaces will be subject to posted parking rates/regulations.

 

31.                                No Contractor shall be allowed to start any
work at the Project or in any Building without having a current Certificate of
Insurance on file with the Building Management Office.  Contractor must keep
current insurance certificates on all Subcontractors.  Any Contractor or
Subcontractor performing work without a current insurance certificate will be
immediately ordered off the premises.  Contractors shall list the following, in
addition to the building owner as additionally insured:  It’s agents, employees,
partners, and shareholders.

 

32.                                Contractor/Subcontractor shall obtain and pay
for a City Business License, if required.

 

33.                                The Contractor/Subcontractor shall obtain at
its own expense, all permits and licenses necessary to perform the work and
shall comply with all laws, ordinances, and regulations of the state and federal
government, and/or of any agency, board or commission or other duly qualified
body.

 

34.                                All work shall be performed in accordance
with all applicable laws and the rules and regulations of all City, State and
Federal agencies having jurisdiction over the work.

 

35.                                Loading Dock doors may only be opened for
delivery of material after hours, otherwise, the dock doors will be locked down.

 

36.                                The Owner and/or the Building Management
Office reserves the right to inspect work, stop work and/or have a worker
removed from the job at any time during the contract.

 

37.                                No work is to be performed, nor materials
stored in any area other than the premises under construction without prior
written authorization.  Any material found in any location, other than the
premises under construction, will be confiscated and disposed (this includes
electrical and telephone rooms).  No staging of trucks or materials will be
allowed in areas, which may affect traffic flow to the adjoining properties.

 

38.                                Ceiling spaces shall be left clear of all
debris.  No debris, equipment, or materials shall be allowed to rest on the
ceiling grid or tiles.  Contractor shall inspect for and remove any debris found
on the ceiling grid or tiles.  This shall include residual ceiling tiles or
cuttings.

 

39.                                Access to the roof and electrical rooms of
the building shall be permitted only with prior consent of the Building
Management Office.

 

40.                                Any penetrations of the drywall below or
above the ceiling shall be patched in such a manner as to maintain the fire
rating of the wall and to leave no opening.  Any penetration through fire rated
areas must be sealed with an approved fire rated sealant and conduit intended
for that application.

 

41.                                All space above the ceiling is an HVAC return
air plenum.  As such, PVC and other flammable material that does not display a
factory label stating an intended use in such an area or an acceptable
flame/smoke rating shall not be installed in that space.  Therefore, only plenum
rated wire or cabling will be allowed in this area.  Rating must be factory
stamped and must read “CMP 4 with 100% FEP wire insulation” or equivalent on the
insulation jacket.  The only acceptable alternative is to provide EMT conduit
and encase the non-rated cable within.

 

42.                                Exposed plenum rated cabling shall not rest
on ceiling tile, fire sprinkler lines, ductwork, VAV boxes, air conditioning
units, or electrical conduit.  Subject cabling shall be supported from the deck
above by properly anchored hangers.  Under no circumstances will cabling run
through dampers.  Cabling shall not penetrate rated walls without conduit
enclosure and rated caulking or approved fire block.

 

43.                                All equipment or conduit in the ceiling
spaces that can be viewed through a return air grill shall be painted flat
black.  Ensure all HVAC controls are properly masked off during texturing and
painting.

 

44.                                Service access to existing equipment shall
not be hampered or obstructed by added equipment or newly constructed numbers.

 

45.                                Contractor is responsible for implementing
Indoor Air Quality (IAQ) as set forth by the Building Management Office.  All
return air to the building air system shall be covered with proper filter media
prior to any construction and removed after all construction is completed.

 

46.                                Building Management’s selected roofing
contractor shall seal all roof penetrations.  Contractor shall remain
responsible for watertight integrity of any penetration until sealed.

 

47.                                EMT conduit is not to contact or to be
supported by HVAC units, dusts, or piping.

 

7

--------------------------------------------------------------------------------


 

48.                                If hazardous material or dangerous conditions
are suspected, the Contractor is required to advise the Building Management
Office before disturbing the subject material.

 

49.                                Should there be a need to deviate from any of
the regulations contained in this document, only the Building Management office
is authorized to allow such changes.

 

50.                                All Contractors working over the weekend and
after the normal hours shall provide the building management office a list of
workers 24 hours prior to any workers being on site or they will be denied
access.  The list should also include an estimated time the Contractors will be
working, the location of the work to be done, the number of employees and the
working Supervisor who will be present in the building during the performance of
the work.

 

51.                                Rubber, non-marking wheels are required on
all vehicles transporting materials in the Building or floors shall be
protected.  Said wheels and vehicles will be kept clean and free of debris that
could be tracked onto common areas.

 

52.                                The Contractor will be required to furnish
the building management office with a list of Subcontractors prior to
commencement of the job.  This list will include phone numbers and contacts for
each Contractor/Subcontractor, including home and emergency telephone numbers.

 

Corporate Officer

Home/Emergency Phone No.

 

 

 

General Superintendent

 

Home/Emergency Phone No.

 

 

 

Project Superintendent

 

Home/Emergency Phone No.

 

53.                                Contractor and Subcontractor are not allowed
to smoke, eat, or drink in the premises under construction or in any part of the
building, unless written permission is given.  Contractor shall not bother or
remove any personal items from the Tenant’s desk, furniture, etc., unless
instructed by the Building Management Office.  Contractor shall not enter into
any Tenant’s refrigerator or use any appliances such as microwave ovens,
toasters, coffee machines, etc., nor should they consume any food or beverage
that is the property of the Tenant.

 

54.                                The Contractor, or his agent, shall provide
safety barricades or cables at floor penetrations.  Such penetrations will be
firewatched as described in No. 15.

 

55.                                Any existing vertical and/or horizontal area
separation is required to remain intact during construction.  If any separations
are compromised and not immediately sealed, a fire watch will be required.  See
Nos. 15 and 16 for firewatch procedures and penalties.

 

56.                                Contractor will exercise construction noise
and abatement by the use of proper scheduling practices.  The peaceful enjoyment
of existing, adjacent tenants and occupants (in premises above, below, or to the
sides) shall not be disturbed as a result of the contractors work.  Noisy and
odor producing work, (such as, but not limited to hammer or drilling, core
drilling, shooting of studs, carpet tack strips, painting, wall covering, or
other disturbances.), will only be allowed between the hours of 6:00 p.m. to
6:00 a.m., Monday through Friday.  All work of this nature must be selected
twenty-four (24) hours in advance with the Building Management Office. 
Contractor will be asked to leave if this is violated.

 

57.                                Prior to the commencement of work, this
guideline must be initialed and signed by Contractor.

 

 

Signature:

 

 

Date:

 

.

 

8

--------------------------------------------------------------------------------


 

GENERAL INFORMATION

Company Name:

Address

City  State  Zip Code

Telephone Number
o                              Fax Number o

Ownership Structure (Please check one)

 

o  Sole Proprietorship  o  Partnership  o  Corporation  o  Joint
Venture  o  Other:

 

Description of Service(s) Provided

 

Contractor’s License #

 

RESPONSIBLE CONTRACTOR STATUS (Refer to definitions on next page)

Please check one of the following boxes:

 

1. o  Meets all Responsible Contractor requirements

2. o  Meets none of the Responsible Contractor requirements

3. o  Meets certain of the Responsible Contractor requirements (provide
explanation below)

 

If you have checked box 3 above, please provide an explanation below (attach
additional pages if necessary):

 

Explanation:

 

 

OWNER’S CERTIFICATION OF RESPONSIBLE CONTRACTOR STATUS

On behalf of the above-named company, the undersigned certifies that the
information and response provided therein are true, complete and accurate as of
this date, and he/she is aware that any intentionally misrepresented or
falsified information may result in disqualification from future contracting
opportunities.

 

Signature

 

 

Date

 

 

Name (please print)

 

 

Title

 

 

 

This form was prepared for use in compliance with the Responsible Contractor
Program Policy of the California State Teachers’ Retirement System (“CalSTRS”).

 

Any contractor or subcontractor with a minimum contract size of $25,000 should
complete this form.

 

DEFINITIONS:

 

Responsible Contractor:          A contractor or subcontractor who pays workers
a fair wage and a fair benefit as evidenced by payroll and employee record. 
“Fair Benefits” are defined as including, but not limited to, employer paid
family health care coverage, pension benefits, and apprenticeship programs. 
What constitutes a “fair wage” and “fair benefit” depends on the wages and
benefits paid on comparable real estate projects based upon local market
factors, that include the nature of the project (e.g., residential or
commercial, public or private) comparable job or trade classification, and the
scope and complexity of the services provided.

 

9

--------------------------------------------------------------------------------


 

PUBLIC CORRIDOR PROTECTION

 

It is a Project and Building requirement that all Contractors and their
sub-contractors protect the Building and the Project when construction work is
conducted on a specific floor.  The Building Management Office requires the
Contractor to protect all public corridors and any and all other areas in the
Project and all Buildings that are used by their sub-contractors.

 

Public Corridor Protection Requirements:

 

1.                                      Full width, wet walk-off mats are to be
placed in front of each freight elevator door and corridor exits from all
construction areas.  The walk-off mats are to be cleaned daily and kept wet.

 

2.                                      Carpet floors are to be lined with paper
and then masonite is to be installed on all public corridor entrance points and
to men’s bathrooms.  The sheets of masonite are to be taped together, stopping
their movement.

 

3.                                      Walls of public corridors are to be
covered with fire retardant plastic, taped from top to bottom.

 

4.                                      Freight elevator lobby entrance doors
are to be covered with Masonite.

 

5.                                      At all corridor/lobby changes in
direction, the walls and corners shall be protected with Masonite and poly.

 

6.                                      No materials, tools or carts are to be
stored in any public corridor, passenger elevator lobbies or freight elevator
lobbies at any time.

 

7.                                      All public corridors, passenger
elevators and freight elevator lobbies must be kept clean at times.

 

8.                                      No fire exit stairwell doors shall be
propped or shimmed open for any reason.

 

10

--------------------------------------------------------------------------------

 

LOADING DOCK & FREIGHT ELEVATORS RULES

 

Loading Dock hours:

Monday – Friday 5:00 a.m. – 9:00 p.m.

 

 

Freight Elevators hours:

Monday – Friday 6:00 a.m. – 6:00 p.m.

 

Requests for use of facilities outside of the above listed hours will be handled
on a case by case basis.  As a reminder, any access to the building or use of
the facilities, outside of normal operating hours (6 a.m. - 6 p.m.,
Monday-Friday), will require submitting a request for after hours
access/facility use.  Holiday schedule will be the same as the Sunday schedule.

 

The Building Management Office must receive all requests for access and facility
use no later than 2:00 p.m. Office hours are 8:00 a.m. - 5:00 p.m., Monday
through Friday.  All facility use requests will be handled on a first come,
first serve basis.  You should follow up with the Loading Dock Manager to assure
approval.

 

We require that any large deliveries such as furniture, drywall, ceiling tile,
and floor tile deliveries at the loading dock not be made between the hours of
6:00 a.m. and 6:00 p.m.

 

DOCK RESTRICTIONS

 

1.                                      Loading dock access restrictions are 13’
high and 40’ maximum length.

 

2.                                      All vehicles will be given a one
(1) hour time restriction for loading and unloading at all docking locations;
any extension of time will be at the discretion of the Loading Dock Manager.

 

3.                                      Extended docking privileges will be
given only after the Building Management Office has granted written permission.

 

4.                                      Moving vans under contract of office
tenants will be scheduled in advance by the Loading Dock Manager to avoid
congestion in the Loading Dock.

 

Moving vans, contractors and vendors must exercise extreme care so as to protect
the Project’s common areas, work and service corridors.  Specifically, such
companies are to provide protection for existing carpets and wall coverings in
the public corridor between the freight elevators and the work area.  Carpets
shall be completely covered with Masonite or similar material.  Moving vans,
contractors and vendors shall be responsible for all damages resulting from any
damages/work performed at the Project.

 

5.                                      All delivery truck operators will leave
ignition keys with loading dock personnel to enable every vehicle to be
relocated by the Dock Jockey.

 

6.                                      All delivery truck operators will be
responsible to furnish their own dollies, carts, and man power to load and
unload cargo and remove all pallets, cartons, shipping material from dock area.

 

7.                                      We request that construction deliveries
at the Loading Dock NOT be made between the hours of 10:00 a.m. and 2:00 p.m.

 

8.                                      Loading and unloading on the Loading
dock during normal business hours (6:00 a.m. to 5 p.m.) is restricted to one
vehicle per company/vendor at a time up to one hour (unless prior written
permission has been given by the Loading Dock Manager).

 

9.                                      All deliveries, which require Dock
parking in excess of one hour, must be scheduled between the hours of 6:00 p.m.
and 6:00 a.m. and must be approved in writing by the Loading Dock Manager.

 

10.                                All correspondence and request for approval
must be forwarded to the attention of the Loading Dock Manager.

 

11.                                No Motorcycle are allowed in the loading Dock

 

12.                                Anyone working in the building for a one
(1) week period, or longer, must contact the Loading Dock Manager for a Project
identification badge.

 

NOTE:         DOCK PRIVILEGES MAY BE REVOKED FROM ANYONE NOT FOLLOWING THESE
POLICIES.

 

If you have any questions, please call of the Office of the Building at (213)
485-9595.

 

Thomas Properties Group, LLC

 

 

 

 

 

 

 

 

 

 

 

Ellisa Irving

 

Temika Stewart

 

Property Manager

 

Loading Dock Manager

 

Plaza                           

 

 

 

 

 

 

 

 

11

--------------------------------------------------------------------------------


 

Gentlemen:

 

You have requested our approval for the performance of certain work in the
Premises in the Building as shown on plans and specifications submitted by you. 
We hereby consent to your proceeding with the work, subject to the following
conditions:

 

1.                                      All costs and expenses in connection
with or arising out of the performance of the work shall be borne by you and all
payments therefor shall be made by you promptly as they become due, and evidence
of such payments shall be furnished to us on request.  At no time shall you do
or permit anything to be done whereby the Project, the Building or the land upon
which it is located may by subjected to any mechanic’s or other liens or
encumbrances arising out of work, and our consent herein shall not be deemed to
constitute any consent or permission to do anything which may create or be the
basis of any such lien or charge.  You shall notify us in writing not less than
ten (10) days prior to the commencement of any work in order to afford us an
opportunity to post and record appropriate notices of non-responsibility with
reference to all aspects of such work.  Prior to the commencement of any work,
and from time to time during the work whenever requested by us, and promptly
upon completion of work, by each original contractor and each sub-contractor,
you will deliver to us waivers of mechanic’s liens duly executed by all
contractors and all laborers or material men concerned with said work.  At any
time so requested by us you will, at your expense, and as we require, provide
and furnish to us either:  (a) surety company bond, or (b) court order
discharging lien, or (c) other form of protection against any such liens or
encumbrances which may be filed, or (d) secure the release and/or discharge of
any claim alleged to constitute such lien or encumbrance, and will hold us
harmless against the same.

 

2.                                      All materials as well as methods and
processes used in the performance of the work shall conform to the standards of
the Project of the Building and you hereby assure us that each of your
contractors is or will be entirely familiar with such requirements prior to
commencement of any work.

 

3.                                      You will perform this work in a safe and
lawful manner, using only contractors approved by us, and complying with
applicable laws and all regulations and requirements of municipal or other
governmental or duly constituted bodies exercising authority, and this
compliance shall include the filing of plans and other documents as required,
and the procuring of any required licensor permits at your sole cost and
expense.  You shall notify us in writing not less than ten(10) days prior to the
commencement of any work as to name, telephone number and responsible party for
each and every contractor and/or sub-contractor who is about to commence work.

 

4.                                      You hereby indemnify and agree to defend
and hold us harmless from and against any and all suits, claims, actions, loss,
cost or expense (including claims for workmen’s compensation) based on personal
injury or property damage caused in or contract claims (including but not
limited to claims for breach of warranty) arising for the performance of this
work by you, your employees, agents, servants, or contractors engaged by you;
and you will repair or replace, or at our election, reimburse us for the cost of
repairing or replacing, any portion of the Project or the Building or item of
its equipment, or any of our real or personal property so damaged, lost or
destroyed in the performance of this work.

 

5.                                      Insurance.  During the entire term of
this Agreement, Contractor shall maintain, at its sole cost and expense,
insurance as set forth below with a licensed insurer qualified to conduct
business in the state in which the property is located, with a minimum Best
Rating of AVII or better, and otherwise reasonably acceptable to TPG Plaza
Investments, LLC (“Owner”), and shall deliver to owner certificates of insurance
in form satisfactory to Owner concurrently with the execution of this Agreement
and shall deliver to Owner certificates of insurance or renewals thereof at
least thirty (30) days before the expiration of any such policies.

 

(a)                                 Commercial General Liability Insurance
against bodily and personal injuries and death and property damage with a
combined single limit of not less than *    per occurrence, *    general
aggregate, *    products/completed operations aggregate, and *    personal
injury and advertising injury, including contractual liability insurance
specifically insuring the indemnifying portions of this Agreement, naming Owner
and Thomas Properties Group as additional named insured (to the extent of the
indemnification set forth in Section 9 hereof);

 

(b)                                Umbrella Liability Insurance in the amount of
*    excess over the primary Comprehensive Liability Insurance of *    the
following form endorsement naming Owner and Thomas Properties Group as
additional named insured (to the extent of the indemnification set forth in
Section 9 hereof);

 

(c)                                 Worker’s Compensation Insurance in limits of
not less than *    bodily injury by accident – each accident, $*    bodily
injury by disease — each employee, and $*         injury by disease – policy
limit, and Employers Liability Insurance with limits of not less than $*

 

(d)                                Comprehensive Automobile Liability Insurance
covering owned, non-owned and hired vehicles against personal and bodily injury
and death and property damage with a combined single limit of not less than
$*    per occurrence, naming Owner and Thomas Properties Group as additional
named insured (to the extent of the indemnification set forth in Section 9
hereof);

 

12

--------------------------------------------------------------------------------


 

(e)                                 Comprehensive Crime Bond in limits of not
less than *    per occurrence covering all dishonest acts of servants,
employees, agents and representatives of Contractor while performing services
hereunder; and

 

(f)                                   In the event that Contractor is to park
motor vehicles as a part of the Services herein, Contractor shall continuously
maintain Garage Keeper’s Legal Liability Insurance in an amount of not less than
*   ) and Garage Liability Insurance in an amount not less than *    ) (plus the
*    ) Umbrella Liability Insurance required above) naming Owner and Thomas
Properties Group as additional named insured (to the extent of the
indemnification set forth in Section 9 hereof) in both such policies, which
insurance may be subject to a deductible provision not to exceed *    ?
occurrence.

 

The certificates of insurance to be provided by Contractor pursuant to this
Section 8 shall be endorsed to provide that such policies shall not be
materially changed or cancelled until at least thirty (30) days prior notice
thereof by Registered Mail is given to Owner.  Contractor agrees that the
provisions set forth herein above and in Section 6 shall be imposed upon,
assumed and performed by each of its subcontractors, if any.

 

6.                                      Indemnification.  Contractor shall
indemnify and save harmless Owner and Thomas Properties Group, and Owner’s and
Thomas Properties Group’s officers, directors, shareholders, partners, agents,
employees and contractors from and against any and all losses, expenses
(including, without limitation, reasonable attorneys’ fees and costs), damages,
costs, liabilities and claims asserted against or suffered by Owner or Thomas
Properties Group arising from or in any manner related to the negligence,
misconduct or other fault of Contractor, its servants, agents, contractors or
employees (i) because of bodily or personal injuries, including death at any
time resulting therefrom (“injuries”), sustained by any employee of Contractor
while at the Property, or elsewhere, while engaged in the performance of the
Services under this Agreement, or (ii) because of injuries sustained by any
person or persons other than employees of Contractor while at the Property, or
elsewhere, or (iii) because of injury to or destruction or loss of property;
provided that Contractor shall not be required to indemnify Owner or Thomas
Properties Group to the extent any such losses, expenses, damages, costs,
liabilities and claims are caused by the negligence or willful misconduct of
Owner or Thomas Properties Group.  Contractor, without limiting the generality
of the foregoing, agrees that the policies of insurance referred to in
Section 5, above, shall each (where applicable) contain clauses insuring Owner
and Thomas Properties Group against any loss resulting from a breach by
Contractor and covering Contractor’s liability to Owner in respect to any and
all of the foregoing indemnification.  Owner waives any claims it may hereafter
have against Contractor for damage, loss or injury to the Property to the extent
such damage, loss or injury is covered by insurance covering the Property; and
Owner’s policy of casualty insurance covering the Property shall be endorsed to
provide that the insurer waives its rights of subrogation against Contractor.

 

Contractor agrees to completely defend (or cause its insurance companies to
completely defend) promptly and diligently, at its or their sole cost and
expense, any claim, action, demand or proceeding brought against any of the
persons referred to in this Section 6 by any person or entity with respect to
any of the matters contained in Section 5 and/or Section 6 (the legal counsel
for which must be reasonably satisfactory to Owner) and to pay, upon demand, any
and all attorneys’ fees, investigation costs, and all other costs, expenses and
liabilities to the extent that the same is not actually paid by one or more of
Contractor’s insurance companies.  It is expressly understood and agreed that
the provisions of this Section 6 and of Section 5 shall survive the termination
of this Agreement.

 

7.                                      We shall have no responsibility for or
in connection with the work and you will remedy at your own expense and be
responsible for any and all defects in all such work that may appear during or
after the completion thereof whether the same shall affect the premises in
particular or any parts of the building in general.

 

8.                                      If the performance of this work shall
require that additional services or facilities (including but not limited to
extra elevator services, hoisting, cleanup or other cleaning services, trash
removal, field supervision or ordering of materials) be provided, you shall pay
us a reasonable charge therefor, together with 20% for our supervision and
overhead.  If you employ us at your expense to perform any portion of the work
and thereafter elect to yourself (through a sub-contractor selected by you but
approved by us) perform any component of such portion (including, but without
limiting the generality of the foregoing, finishes or over-standard items), then
you shall pay us 10% of such sub-contractors total bill as and for our
supervision and overhead.

 

9.                                      All of your sub-contractors, employees,
servants and agents must work in harmony with, and shall not interfere with, any
labor employed by us, or our mechanics, engineers or contractors or by any other
tenant or its contractors.

 

10.                                All work shall be performed on weekdays,
Monday through Friday.  Any work to be performed at other times shall be
performed only after submitting an after-hours access form to the Office of the
Building.

 

11.                                All Contractors and their personnel, workmen
and agents are to use the freight elevator only.

 

12.                                All demolition of partitions or removal of
rubbish, or both, shall be done between the hours of 7:00 p.m. and 6:00 a.m. 
All such materials shall be taken to “B” level by use of the freight elevator
and from there removed from the Building through the loading dock.

 

13

--------------------------------------------------------------------------------


 

13.                                All electrical and power panel balancing
shall be maintained during the entire work period.

 

14.                                All core drilling and concrete cutting shall
be performed between the hours of 7:00 p.m. and 6:00 a.m.

 

15.                                An employee or agent of ours must accompany
all workmen performing work in adjacent tenant areas or entering adjacent tenant
areas.  You shall reimburse us for the cost of any such employee or agent.

 

16.                                If any shut down or plumbing, electrical, or
air conditioning equipment becomes necessary, you shall notify us and we will
determine when such shut down may be made, and any such shut down shall be done
only if an agent or employee of ours is present.  You will reimburse us for the
expense of any such employee or agent.

 

17.                                You agree neither to demolish nor to remove
any structural element of the Building without our prior written approval.

 

18.                                Smoking is not permitted in the Project,
including the job site.  Smoking is only permitted outside of the building.

 

19.                                Supplementing Paragraph 8 hereof, you will
provide for and pay all costs and expenses of cleaning that construction area
and for any clean-up required in adjacent areas as a result of the construction
work.

 

20                                   Any noise from adjacent space areas or
smell complaints by tenants shall be remedied immediately or all operations are
to cease until said noise or smell is abated.

 

21.                                You agree to be entirely responsible for the
maintenance of the balancing of any heating, ventilating or air conditioning
system or equipment installed by you and/or for maintenance of lighting
fixtures, partitions, doors, hardware, or any other installations made by you. 
Only a contractor or sub-contractor, approved in writing, in advance, by the
Building Management Office shall perform such maintenance.

 

22.                                Any hardware, light fixtures, or any heating,
ventilating or air conditioning installations now installed in the premises
which you remove and not reinstall, shall be stored by you where directed by us
in our premises.  No such removal may be made unless shown on the plans and
specifications approved by us.

 

23.                                You shall follow all Building Rules and
Regulations during construction.

 

24.                                Contractor must have a current Injury &
Illness Prevention Plan (IIPP) in force as required by state law.

 

25.                                We expressly reserve the right to revoke this
consent upon notice to you in the event of the breach of any of the terms or
conditions hereof, in which event all work shall immediately cease (except as
otherwise directed by us).

 

26.                                Nothing herein contained shall be constructed
as:  (i) constituting you as our agent (you to do the work herein as principal)
or (ii) a waiver by us of any of the terms or provisions of any related lease,
our consent and approval as aforesaid being hereby expressly made subject
thereto.  However, any default by you with respect to any portion of this letter
shall, at our option, be deemed a breach of said lease and as to which we shall
have all remedies as in the case of a breach of the applicable lease.

 

CONTRACTORS ARE REQUIRED BY LAW TO BE LICENSED AND REGULATED BY, THE
CONTRACTORS’ STATE LICENSE BOARD.  ANY QUESTIONS CONCERNING A CONTRACTOR MAY BE
REFERRED TO THE REGISTER OF THE BOARD WHOSE ADDRESS IS:

 

CONTRACTORS’ STATE LICENSE BOARD

1020 “N” STREET

SACRAMENTO, CALIFORNIA 95814

 

This consent shall have no force or effect unless and until you have signed and
returned to us the enclosed copy acknowledging your agreement with the foregoing
within (5) days from the date hereof.

 

Sincerely,

 

 

 

 

 

Confirmed and Agreed:

 

                           Plaza

 

 

By:

 

 

 

 

 

(Title)

 

Date:

 

 

 

14

--------------------------------------------------------------------------------


 

Tenant/Contractor:

 

 

 

By:

 

 

 

 

(Title)

 

Date:

 

 

 

 

Please sign and return to:

 

Thomas Properties Group

515 South Flower Street, Suite 1100

Los Angeles, CA 90071

Attn:  Ellisa Irvin

 

15

--------------------------------------------------------------------------------

 

EXHIBIT “D”

 

RULES AND REGULATIONS

 

Tenant shall observe and comply with the following Rules and Regulations. 
Subject to Article 21 of the Lease, Landlord shall not be responsible to Tenant
for the nonperformance of any of said Rules and Regulations by or otherwise with
respect to the acts or omissions of any other tenants or occupants of the
Project.  To the extent any part of these Rules and Regulations are contrary to,
or inconsistent with, any provision of the Lease, the provisions of the Lease
shall, to such extent, supercede these Rules and Regulations.

 

1.                                      The sidewalks, driveways, entrances,
passages, courts, elevators, vestibules, stairways, corridors or halls shall not
be obstructed or used for any purpose other than ingress and egress.  Provided,
however, Tenant may use of the South Tower staircases to travel between the
floors of its South Tower Premises (and only between such floors) and (subject
to the terms of the Lease, including, without limitation, paragraph 8 of these
Rules and Regulations and Section 2.5 of the Work Letter) may install special
access control systems for the doors leading to its Premises to the extent a
Design Problem is not created and no applicable laws are violated.

 

2.                                      No awnings or other projection shall be
attached to the outside walls of the Project without Landlord’s prior written
consent.

 

3.                                      The sashes, sash doors, windows and
doors that reflect or admit light and air into the halls, passageways or other
public places in the Project shall not be covered or obstructed, nor shall any
objects or articles be placed on the windowsills or in the windows, except as
permitted under the Lease.  The window coverings must be of such uniform shapes,
colors, materials and makes as may be designated by Landlord as “Building
Standard” in the Work Letter.  Neither the interior nor the exterior of any
windows shall be coated or otherwise sunscreened without Landlord’s prior
written consent.

 

4.                                      Except as expressly provided, permitted
or conditioned by Article 28 of the Lease (including, with respect to signs that
may be placed in the Plaza Building Space in accordance with Section 28.4 of the
Lease), no sign, advertisement or notice shall be exhibited, painted or affixed
by Tenant or any part of, or so as to be seen from the outside of, its Premises
or the Project without Landlord’s prior written consent.  In the event of
Tenant’s violation of the foregoing, which violation remains uncured for five
(5) days after notice to Tenant from Landlord, Landlord may remove the same
without any liability and may charge the expense incurred in such removal to
Tenant.  All signs whether on doors, directory tablets or elsewhere, shall be
inscribed, painted or affixed for Tenant by Landlord at the expense of Tenant,
and shall be of a size, color and style acceptable to Landlord.

 

5.                                      Any of Tenant’s rights pursuant to the
Lease, to use the South Tower Directory or the Electronic South Tower Directory
in the ground floor lobby of the South Tower, if any, will be provided
exclusively for the display of the name and location of Tenant and Tenant’s
Permitted assignees and subtenants only; and Landlord reserves the right to
exclude any other names therefrom, and each and every name in addition to the
name of Tenant placed upon the South Tower Directory or in the Electronic South
Tower Directory, shall be subject to Landlord’s prior written consent (and if
approved by Landlord, all costs therefor shall be paid by Tenant).  Provided,
however, that, subject to Section 28.3 of the Lease, Tenant shall be allocated
one (1) line on any such South Tower Directory or Electronic South Tower
Directory for each 1,000 rentable square feet in its South Tower Premises
(“Minimum Allotment”), and subject to, in accordance with, and to the extent
permitted under Section 28.3 of the Lease, a reference to “City National Plaza”
shall be placed on the South Tower Directory, if any (or in the Electronic South
Tower Directory, if any).  Any such listings or representations, once installed
(or input), shall be subject to relocation or removal upon Landlord’s written
request for any nondiscriminatory reason uniformly applicable to all tenants of
the South Tower (except that any such relocations or removals at Landlord’s
request, unless such request is based upon Tenant’s breach of the Lease, of
which these Rules and Regulations are a part, shall be paid for by Landlord and
no such removal shall permanently reduce the number of lines allocated to Tenant
below the Minimum Allotment), and Tenant shall pay for the removal of any such
listings or representations upon its departure from its Premises.  Pursuant to
Section 28.3 of the Lease, in the event that Landlord replaces the South Tower
Directory with an Electronic South Tower Directory, Tenant shall be afforded the
same number of lines in the Electronic South Tower Directory as it is entitled
to on the South Tower Directory.

 

6.                                      All doors opening onto public corridors
shall be kept closed, except when being used for ingress and egress.

 

7.                                      Subject to Articles 9 and 10 of the
Lease and to the Work Letter, Tenant shall not drill or bore into, cut or string
wires in, lay linoleum or other floor coverings in, or in any way deface any
part of its Premises or the Project, except with Landlord’s prior written
consent and as Landlord may direct.

 

8.                                      All security access keys or cards to the
Parking Facilities and entrances to the Project and Buildings shall be obtained
from Landlord, and shall, subject to requirements of, and to the extent required
by Section 28.7 of the Lease (and all of the provisions of Article 28 of the
Lease), include a reference to the name of the Project as “City National Plaza”
for so long as Tenant shall retain the Project Name Rights.  Tenant may install
locks of any kind upon any of the doors to the Premises on the condition that
such locks shall be compatible with (and shall work with) Landlord’s master key
system for the Project; provided, however, that Tenant may install locks of any
kind on any of Tenant’s Secured Areas without regard to the compatibility (or
incompatibility) of such locks with Landlord’s master key system for the
Project.  Tenant shall provide extra keys to the non-secured parts of its
Premises to Landlord.  Tenant must, upon the termination of its tenancy, give to
Landlord all keys pertaining to the Premises and the Project, and in the event
of the loss of any keys so furnished, Tenant shall pay Landlord the cost of
replacing the same or changing the lock or locks opened by such lost key(s) if
Landlord shall deem it necessary to make such change.

 

9.                                      Subject to Articles 9 and 10 of the
Lease and to the Work Letter, no window or other air conditioning or heating
units or other similar apparatus shall be installed or used by Tenant without
Landlord’s prior written consent.

 

--------------------------------------------------------------------------------


 

10.                                The water and wash closets and other plumbing
fixtures shall not be used for any purpose other than those for which they were
constructed and no sweepings, rubbish, rags or other substances shall be thrown
therein.

 

11.                                Subject to the Work Letter, all removals
from, or carrying in or out of, the Project of any safes, freight, furniture,
heavy or bulky matter of any description, must take place only between the hours
of 9:00 and 11:00 a.m., and 2:00 and 4:00 p.m. of days other than Saturdays,
Sundays and holidays (no moving being permitted on Saturdays, Sundays or
holidays without special permission) and must be made upon previous written
notice to Landlord and under its supervision, and the persons employed by Tenant
for such work must be acceptable to Landlord.  Tenant shall be responsible for
any damage to the Project caused by any such activity.  Landlord reserves the
right to inspect all heavy or bulky equipment or articles to be brought into the
Project and to exclude from the Project all such heavy or bulky equipment or
articles, the weight of which may exceed the floor load for which the Project is
designed (unless Tenant reinforces such floors, at Tenant’s sole cost and
expense, to the extent deemed reasonably necessary by Landlord), or such
equipment or articles as may violate any of the provisions of the Lease of which
these Rules and Regulations are a part.  Tenant shall not use any machinery or
other bulky articles in the Premises, even though its installation may have been
permitted, which causes any noise, or jar, or tremor to the floors or walks
which unreasonably interferes with the normal business office operations of
other tenants or occupants of the South Tower and/or North Tower or with the
normal business operations of any tenant or occupant of the Plaza Building, or
which by its weight might cause injury to the floor of the Project (unless
Tenant reinforces such floors, at Tenant’s sole cost and expense, to the extent
deemed reasonably necessary by Landlord).

 

12.                                Neither Tenant nor its employees, agents,
visitors or licensees shall at any time bring or keep upon the Premises any
flammable, combustible or explosive fluid, chemical or substance, except for a
reasonable quantity of such material that is reasonably necessary for the
conduct of Tenant’s business.

 

13.                                Tenant’s Premises shall not be used for
manufacturing or for the storage of merchandise except as such storage may be
incidental to the permitted use of such Premises.  Tenant shall not, without
Landlord’s prior written consent, occupy or permit any portion of its Premises
to be occupied or used for the manufacture or sale of liquor or tobacco in any
form, or as a barber or manicure shop, or (except to hire its own employees for
employment at the Premises) as an employment bureau.  The Premises shall not be
used for lodging or sleeping or for any immoral or illegal purposes.

 

14.                                Tenant shall not make, or permit to be made,
any loud disturbing noises, or disturb or interfere with occupants of the
Project or neighboring buildings or premises or those having business with it by
the use of any musical instrument, radio, phonographs or unusual noise.  Neither
Tenant nor its servants, employees, agents, visitors or licensees shall throw
anything out of doors, windows or down the passageways.

 

15.                                No bicycles, vehicles or animals (except for
seeing eye dogs that are trained or are in the process of being trained) of any
kind shall be brought into or kept in or about Tenant’s Premises, and no cooking
shall be done or permitted by Tenant in its Premises, except that the
preparation of coffee, tea, hot chocolate and similar items (and to the extent
contemplated by the Lease, the cooking and service of food) for Tenant, its
employees and visitors shall be permitted; provided, however, that such
activities shall be permitted only if and to the extent that they do not
otherwise violate the Lease of which these Rules and Regulations are part. 
Tenant shall not cause or permit any unusual or objectionable odors to emanate
from its Premises.

 

16.                                These shall not be used in any space, or in
the public halls of the building, any hand trucks except those equipped with
rubber tires and side guards.

 

17.                                No vending or coin operated machines (except
for ATMs (as permitted by the Lease) or machines that count coins) shall be
placed by Tenant within the Premises without Landlord’s prior written consent,
except for those that serve Tenant’s employees and visitors.

 

18.                                No person shall be employed by Tenant to do
janitorial work in the Project (except in Tenant’s retail banking branch office
located in the Plaza Building Space or in Tenant’s Secured Areas or except as
otherwise specifically permitted by the Lease), or maintenance, construction or
similar work in any part of the Project without Landlord’s prior written
consent.  Any person employed by Tenant to do janitorial, maintenance or similar
work with Landlord’s consent shall, while in the Project, be subject to
reasonable rules imposed by Landlord or its agent or representative, and Tenant
shall be responsible for all acts of such persons.

 

19.                                Landlord shall have the right to prohibit any
advertising by Tenant (except to the extent that such advertising is
specifically permitted by the Lease) which identifies the Project or which, in
Landlord’s good faith opinion, tends to impair (i) the reputation of the Project
or (ii) the Project’s desirability as an office building, and upon written
notice from Landlord, Tenant shall refrain from or discontinue such advertising.

 

20.                                Canvassing, soliciting and peddling in the
Project are prohibited and Tenant shall cooperate to prevent the same; provided,
however, that this rule shall not prohibit Tenant from seeking to obtain the
retail banking business of tenants or occupants of the Project by normal
advertising or promotional programs which are comparable to those generally used
by first class retail banking institutions and which are conducted solely in and
from Tenant’s retail bank branch office in the Plaza Building Space.

 

21.                                Landlord reserves the right to control access
to the Project by all persons after reasonable hours or generally recognized
business days and at all hours on Sundays and legal holidays.  Tenant shall be
responsible for all persons for whom it requests after hours access and shall be
liable to Landlord for all acts of such persons.  Landlord assumes no
responsibility and shall not be liable for any damage resulting from the
admission of any unauthorized person to the Project; except to the extent that
the admission of any such person to the Project shall constitute gross
negligence on the part of Landlord.

 

--------------------------------------------------------------------------------


 

22.                                Landlord reserves the right to exclude or
expel from the Project, (a) any person who, in the judgment of Landlord, is
intoxicated or under the influence of liquor or drugs, or (b) (to the extent
that Landlord in good faith believes there is a potential for damage to property
or injury to person) who shall in any manner do any act in violation of the
Rules and Regulations of the Project.

 

23.                                It is understood and agreed between Landlord
and Tenant that no assent or consent to any waiver of any part hereof by
Landlord in spirit or letter shall be deemed or taken as made except if same is
done in a writing signed by Landlord.  Any such waiver shall not constitute a
waiver of any other rule or regulation or any subsequent application thereof to
Tenant.

 

24.                                Subject to Article 21 of the Lease, Landlord
reserves the right, at any time, to change or rescind any one of more of these
Rules and Regulations, or to make such other and further reasonable Rules and
Regulations as in Landlord’s judgment may from time to time be necessary for the
management, safety, care and cleanliness of the Premises and Project, and for
the prevention of good order therein, as well as for the convenience of other
occupants and tenants therein.  Landlord shall not be responsible to Tenant
herein or to any other person for the nonobservance of the Rules and Regulations
by any other tenant or other person.  Tenant shall be deemed to have read these
Rules and Regulations and to have agreed to abide by them as a condition of its
occupancy of the Premises.

 

25.                                Tenant shall not suffer or permit smoking or
carrying of lighted cigars or cigarettes in areas reasonably designated by
Landlord or by applicable governmental agencies as nonsmoking areas.

 

26.                                Tenant shall comply with all safety, fire
protection and evacuation regulations established by Landlord or any applicable
governmental agency.

 

27.                                Tenant assumes all risks from theft or
vandalism and agrees to keep the Premises locked as may be required.

 

--------------------------------------------------------------------------------


 

PARKING RULES

 

The following parking rules and regulations (“Parking Rules”) shall be in effect
at the Project.  Landlord reserves the right to adopt reasonable,
nondiscriminatory modifications and additions to the Parking Rules by written
notice to Tenant.  In the case of any conflict between these Parking Rules and
the Lease, the Lease shall control.

 

1.                                      Parking areas shall be used only for
parking vehicles no larger than full size, passenger automobiles (including
vehicles commonly known as “SUVs” (which SUVs shall include Mercedes Benz G500
wagons and GMC Hummers); provided, however, that no such SUVs shall park in any
parking spaces in the Parking Facilities designated as parking for “compact”
vehicles) herein called “Permitted Size Vehicles.”  Vehicles other than
Permitted Size Vehicles are herein referred to as “Oversized Vehicles.”

 

2.                                      Tenant shall not permit or allow any
vehicles that belong to or are controlled by Tenant to be loaded, unloaded, or
parked in areas other than those designated by Landlord for such activities. 
Tenant shall instruct Tenant’s employees, suppliers, shippers, customers, or
invitees that vehicles that belong to, or that are controlled by such parties
shall not be unloaded, or parked in areas other than those designated by
Landlord for such activities.

 

3.                                      Parking stickers, access cards or
identification devices shall be the property of Landlord and be returned to
Landlord by the holder thereof upon termination of the holder’s parking
privileges.  Tenant shall pay to Landlord refundable deposits on such devices as
reasonably established by Landlord from time to time.  Tenant will pay such
replacement charge as is reasonably established by Landlord for the loss of such
devises.

 

4.                                      Landlord reserves the right to suspend
the privilege to park in the Parking facilities granted to any person who
refuses or complies with the applicable rules, regulations, laws and/or
agreements relating to the uses of the Parking Facilities, and subject to the
provisions of the Section 20.8 of the Lease, in the case of persons who
willfully, repeatedly or habitually violate such rules, regulations, laws and/or
agreements, further reserves the right to revoke such persons’ privileges to
park in the Parking Facilities (and to refuse the sale of monthly identification
devices and/or parking access cards to such persons).

 

5.                                      Landlord reserves the right:  (a) to the
extent permitted by the Lease, to relocate, on a reasonable and
non-discriminatory basis, all or a part of the Parking Privileges:  (i) from one
location within the Project to another location within the Project and/or
(ii) to reasonably adjacent offsite location(s), and (b) to reasonably allocate
the parking spaces within the Parking Facilities between compact and standard
size spaces, so long as the same complies with applicable laws, ordinances and
regulations.

 

6.                                      Users of the parking area will obey all
posted signs and park only in the areas designated for vehicle parking.

 

7.                                      Unless otherwise instructed, every
person using the parking area is required to park and lock his or her own
vehicle.  Landlord will be responsible or liable to Tenant for any damage to
vehicles, injury to persons or loss of property, except to the extent such
damage or injuries are caused by the gross negligence of Landlord.

 

8.                                      Parking validation, will be permissible
only by such method or methods as Landlord and/or its licensee may establish,
and at the rates specified in the Lease.

 

9.                                      The Parking Facilities shall be used
only for parking Permitted Size Vehicles.  The maintenance, washing, waxing or
cleaning of vehicles in the parking structure or Common Areas of the Project is
prohibited.  Tenant shall have no right to install any fixtures, equipment or
personal property (other than vehicles) in the Parking Facilities, nor shall
Tenant make any alteration to the Parking Facilities.

 

10.                                Tenant shall employ commercially reasonable
efforts to cause the group of all of its employees, agents and invitees to
comply with all applicable parking rules, regulations, laws and agreements.

 

11.                                Such parking use as is herein provided is
intended only as a license, and no bailment is intended or shall be created
hereby.

 

12.                                In no event shall Tenant or its employees
park in any reserved spaces leased to other tenants or in any stalls within the
designated visitor parking zones.

 

13.                                Tenant shall, upon request of Landlord from
time to time, furnish Landlord with a list of its employees’ names and of
Tenant’s and its employees’ vehicle license numbers.  Tenant agrees to notify
its employees of these Parking Rules as the same are modified from time to
time.  Subject to compliance with applicable Laws, Landlord may tow away from
the Project and/or the Parking Facilities any vehicle belonging to any person
that is parked in violation of these Parking Rules, and/or may attach violation
stickers or notices to any such vehicles.

 

14.                                Persons using the Parking Facilities shall
observe all directional signs and arrows and any posted speed limits.  Unless
otherwise posted, in no event shall the speed limit of five (5) miles per hour
be exceeded in the Parking Facilities.  All vehicles shall be parked entirely
within painted stalls, and no vehicles shall be parked in areas which are posted
or marked as “no parking” or on ramps, driveways and aisles.  Only one
(1) vehicle may be parked in a parking space.  In no event shall Tenant
interfere with the use and enjoyment of the Parking Facilities by other tenants
of the Building or their employees or invitees.

 

15.                                Should any parking spaces be allotted by
Landlord or Tenant, either on a reserved or unreserved basis, Tenant shall not
assign or sublet any of those spaces, either voluntarily or by operation of law,
without the prior written consent of Landlord, except in connection with an
authorized assignment of this Lease or

 

--------------------------------------------------------------------------------


 

subletting of the Premises, or subject to the terms of the Lease (including,
without limitation, Section 20.8, by granting a license to others to use Parking
Privileges that Tenant is obligated to lease but cannot use).

 

16.                                Landlord reserves the right to modify these
rules and regulations and to adopt such other reasonable and non-discriminatory
rules and regulations as it may from time to time deem necessary for the proper
operation and safety of the parking area.  Tenant agrees to abide by these and
any such other rules and regulations.

 

Landlord reserves the right, at any time, to reasonably change or rescind any
one or more of these Rules and Regulations, or to make such other and further
reasonable Rules and Regulations as in Landlord’s judgment may from time to time
be necessary for the management, safety, care and cleanliness of the Premises
and the Project, and for the preservation of good order therein, as well as for
the convenience of other occupants and tenants therein.  Landlord may waive any
one or more of these Rules and Regulations for the benefit of any particular
tenants, but no such waiver by Landlord shall be construed as a waiver of such
Rules and Regulations in favor of any other tenant, nor prevent Landlord from
thereafter enforcing any such Rules or Regulations against any or all tenants of
the Project.  Tenant shall be deemed to have read these Rules and Regulations
and to have agreed to abide by them (and, to the extent required herein, to
instruct or employ commercially reasonable efforts to cause its employees,
agents, suppliers, shippers, customers, visitors, and/or invitees to comply with
these Rules and Regulations) as a condition of its occupancy of the Premises.

 

--------------------------------------------------------------------------------


 

EXHIBIT “E”

 

FORM OF TENANT ESTOPPEL CERTIFICATE

 

The undersigned as [Tenant] [Landlord] under that certain Office Lease dated
November 19, 2003 (the “Lease”) between TPG PLAZA INVESTMENTS, LLC, a Delaware
limited liability company, as landlord, and CITY NATIONAL BANK, a national
banking association, as tenant, for Premises located on a portion of (i) the
first (1st) floor of the Office Building located at 525 South Flower Street, Los
Angeles, California and (ii) floors
[       ,       ,       ,       ,       ,       ,       ,       ,       ,       and      ]
of the Office Building located at 555 South Flower Street, Los Angeles,
California, certifies as follows:

 

1.                                      True, correct and complete copies of the
Lease and all amendments, modifications and supplements thereto are attached
hereto and the Lease, as so amended, modified and supplemented, is in full force
and effect, and represents the entire agreement between Tenant and Landlord with
respect to the Premises and the Property (all terms in initial capitals herein
not otherwise defined herein shall have the meanings ascribed to such terms in
the Lease).  There are no amendments, modifications or supplements to the Lease,
whether oral or written, except as follows (include the date of such amendment,
modification or supplement)

 

                                            .

 

2.                                      Occupancy and Commencement:

 

a.                                      Tenant commenced occupancy of the First
Increment Office Space described in the Lease, currently occupies the First
Increment Office Space, and the First Increment Commencement Date occurred on
                           , 200   .

 

b.                                     Tenant commenced occupancy of the Second
Increment Office Space described in the Lease, currently occupies the Second
Increment Office Space, and the Second Increment Commencement Date occurred on
                           , 200   .

 

c.                                      Tenant commenced occupancy of the Plaza
Building Space described in the Lease, currently occupies the Plaza Building
Space, and the Plaza Building Commencement Date occurred on
                           , 200   .

 

d.                                     Tenant commenced occupancy of the Third
Increment Office Space described in the Lease, currently occupies the Third
Increment Office Space, and the Third Increment Commencement Date occurred on
                           , 200   .

 

e.                                      Tenant commenced occupancy of the Fourth
Increment Office Space described in the Lease, currently occupies the Fourth
Increment Office Space, and the Fourth Increment Commencement Date occurred on
                           , 200   .

 

3.                                      Tenant has not transferred, assigned, or
sublet any portion of the Premises nor entered into any license or concession
agreements with respect thereto except as follows:

 

.

 

4.                                      Base Rent:

 

a.                                      With respect to the First Increment
Office Space, became payable on                            , 200   .

 

b.                                     With respect to the Second Increment
Office Space, became payable on                            , 200   .

 

c.                                      With respect to the Plaza Building
Space, became payable on                            , 200   .

 

d.                                     With respect to the Third Increment
Office Space, became payable on                             , 200   .

 

e.                                      With respect to the Fourth Increment
Office Space, became payable on                            , 200   .

 

5.                                      Rent Commencement:

 

a.                                      In accordance with the Lease, Rent for
the First Increment Office Space commenced to accrue on
                           , 20     .

 

b.                                     In accordance with the Lease, Rent for
the Second Increment Office Space commenced to accrue on
                           , 20     .

 

City National Lease

 

--------------------------------------------------------------------------------


 

c.                                      In accordance with the Lease, Rent for
the Plaza Building Space commenced to accrue on                            ,
20     .

 

d.                                     In accordance with the Lease, Rent for
the Third Increment Office Space commenced to accrue on
                           , 20     .

 

e.                                      In accordance with the Lease, Rent for
the Fourth Increment Office Space commenced to accrue on
                           , 20     .

 

6.                                      The Term of the Lease expires on
                                 .

 

7.                                      The Lease provides for four (4) options
to extend the term of the Lease, each for five (5) years, for all of or a
certain minimum portion of the Premises pursuant to Section 2.4.1 of the Lease. 
The rental rate for such extension term is as follows: * [ILLEGIBLE] Extension
Premises in the event of any extension of the Term by Tenant and * [ILLEGIBLE]
or the Extension Premises in the event of any extension of the Term by any
Permitted Assignee.  Except as expressly provided in the Lease, and other
documents attached hereto, Tenant does not have any right or option to renew or
extend the term of the Lease, to lease other space at the Property, nor any
preferential right to purchase all or any part of the Premises or the Property.

 

8.                                      To the best of the undersigned’s actual
knowledge, with no duty of inquiry or investigation with respect to the other
party’s conduct, all conditions of the Lease to be performed by
[Landlord][Tenant] necessary to the enforceability of the Lease have been
satisfied and [Landlord][Tenant] is not in default thereunder.  All space and
improvements leased by Tenant have been completed and furnished and all of
Landlord’s Work has been completed in accordance with the provisions of the
Lease, except as noted below, and Tenant has accepted and taken possession of
the Premises.

 

9.                                      To the best of the undersigned’s actual
knowledge, with no duty of inquiry or investigation with respect to the other
party’s conduct, there are no offsets or credits against rentals currently due
and payable or scheduled under the Lease and no free periods or rental
concessions have been granted to Tenant, except as follows:

 

                                                                                                                                                                     .

 

10.                                All monthly installments of Base Rent, all
Additional Rent and all monthly installments of estimated Additional Rent have
been paid when due through                             .  The current monthly
installment of Base Rent is $                             .

 

11.                                The undersigned acknowledges that this
Estoppel Certificate may be delivered to [Landlord’s prospective mortgagee, or a
prospective purchaser, or to an entity that may acquire, merge with or
consolidate with Landlord] [a prospective assignee or sublessee of Tenant or an
entity that may acquire, merge with or consolidate with Tenant] and acknowledges
that it recognizes that if same is done, said [mortgagee, prospective mortgagee,
or prospective purchaser or entity] [assignee, sublessee or entity] will be
relying upon the statements contained herein in [making the loan or acquiring
the property of which the Premises are a part and accepting an assignment of the
Lease as collateral security, or in acquiring, merging with or consolidating
with Landlord] [accepting an assignment of the Lease from Tenant, subleasing the
Premises (or any portion thereof) from Tenant or acquiring, merging, with or
consolidating with Tenant], and that receipt by it of this certificate is a
condition of [the making of such loan, such acquisition of such property or of
such acquisition, merger or consolidation] [the accepting of such assignment or
sublease or of such acquisition, merger or consolidation].

 

12.                                Each individual executing this Estoppel
Certificate on behalf of the undersigned hereby represents and warrants that the
undersigned is a duly formed and existing entity qualified to do business in
California and that the undersigned has full right and authority to execute and
deliver this Estoppel Certificate and that each person signing on behalf of the
undersigned is authorized to do so.

 

Executed at                         on the                             day of
                                    , 20   .

 

[“Tenant”:

 

CITY NATIONAL BANK,

a national banking association

 

By:

 

 

Name:

 

 

Its:

 

 

 

 

 

 

 

 

By:

 

 

Name:

 

 

Its:

 

]

 

--------------------------------------------------------------------------------


 

[“Landlord”

 

TPG PLAZA INVESTMENTS, LLC

a Delaware limited liability company

 

 

By:

TPGA, LLC

 

a Delaware limited liability company, its Managing Member

 

 

By:

TPG/CALSTRS, LLC

 

a Delaware limited liability company, its Managing Member

 

 

By:

THOMAS PROPERTIES GROUP, LLC

 

a Delaware limited liability company, its Managing Member

 

 

By:

 

 

 

Name:

 

 

 

Its:

]

 

 

--------------------------------------------------------------------------------

 

EXHIBIT “F”

 

SUPERIOR RIGHT AND SUPERIOR RIGHT HOLDERS
WITH RESPECT TO THE POTENTIAL FIRST RIGHT SPACE

 

1.         BofA

 

--------------------------------------------------------------------------------


 

[GRAPHIC]

 

EXHIBIT “G”

 

TENANT’S PLAZA BUILDING ATM LOCATION

 

--------------------------------------------------------------------------------


 

EXHIBIT “H”

 

TENANT’S B-LEVEL ATM LOCATION

 

The location of Tenant’s ATMs on the B-Level shall be in a high visibility
location on the reconfigured B-Level where there is significant pedestrian
traffic as reasonably and mutually agreed by Tenant and Landlord.  Tenant shall
have the right to initially install its ATMs at the current location of the BofA
ATMs; provided, however, that (i) Landlord shall have the right upon delivery of
reasonable advance written notice to Tenant, to relocate any such location to
another location (or locations) conforming to the requirements of this
Exhibit “H”, and (ii) in the case where Landlord shall require relocation of
such ATMs pursuant to the preceding clause (i), Landlord shall reimburse Tenant
for Tenant’s Actual Costs incurred by Tenant in physically removing such ATMs,
transporting such ATMs to the new ATM location, designing the new ATM location
and installing the ATMs in the new location.

 

--------------------------------------------------------------------------------


 

EXHIBIT “I”

 

CALIFORNIA ASBESTOS NOTICE

 

In 1988, California enacted Legislation (specifically, Chapter 10.4 of the
Health and Safety Code, Section 25915 et seq.) requiring landlords and tenants
of commercial buildings constructed prior to 1979 to notify certain people,
including each other and their respective employees working within such
building, of any knowledge they may have regarding any ACM (as defined in
Section 7.3.2 of the Lease) in the Building.  This notification is being given
to provide the information required under this Legislation in order to help you
avoid any unintentional contact with ACM, to assure that appropriate
precautionary measures are taken before disturbing any ACM, and to assist you in
making appropriate disclosures to your employees and others.

 

1.             Background Information.   Structural steel fireproofing and other
building materials containing asbestos were widely used in construction from the
1950’s through the mid-1970’s.  This Building was built before 1979 and certain
asbestos-containing materials are located in the Building.

 

2.             ACM Survey and Operations Plan.   We have engaged qualified ACM
consultants to survey the property for ACM and to assist in implementing an ACM
management plan that includes, among other things, periodic inspection and
surveillance, air monitoring, information and training programs for building
engineering and maintenance staff, cleaning procedures, emergency fiber release
procedures, work procedures and other measures to minimize potential fiber
release occurrences.

 

3.             Information Regarding Exposure.   We have no reason to believe
that the ACM in the Building is currently in a condition to release asbestos
fibers which would pose a significant health hazard to the Building’s occupants;
this should remain so if such ACM is properly handled and remains undisturbed. 
You should take into consideration that our knowledge as to the absence of
health risks is based solely upon general information, and that we have no
special knowledge concerning potential health risks resulting from exposure to
ACM in the Building.  We are therefore required by the above-mentioned
legislation to encourage you to contact the County Departments of Health
Services, the Federal or State Occupational Safety and Health Administration, or
other public agencies if you wish to obtain a better understanding of the
potential impacts resulting from exposure to ACM.

 

4.             Notification Procedures for Construction Activities.   Because
any tenant alterations or other work at the property could disturb ACM and
possibly release asbestos fibers into the air, we must require that you obtain
our written approval prior to beginning such projects.  This includes not only
major alterations, but also such activities as drilling or boring holes,
installing electrical, telecommunications or computer lines, sanding floors or
walls, removing ceiling tiles or other work which might disturb ACM.  In many
cases, such activities will not affect ACM, but you are required to notify the
Property Management Office in advance at the address set forth on Schedule 1,
and receive approval, in each and every case.  The Property Management Office
will make available such instructions as may be required.  Any such work shall
not be attempted by an individual or contractor who is not qualified to handle
ACM.  In the areas specified in Schedule 1, you must avoid touching or
disturbing the ACM in any way.  If you observe any activity which has the
potential to disturb ACM, you should report the same to the property manager
immediately.

 

5.             Building Safety Rules Pertaining to ACM.   In connection with the
foregoing, we have adopted the following policies (which shall be considered
rules under tenant leases):

 

(1)           The owner, and representatives of the owner, including, without
limitation, the owner’s ACM consultant, are entitled upon reasonable prior
notice, except in emergencies (in which event no prior notice is required), to
enter into the premises of any tenant to inspect for ACM, perform air tests and
abatement; and

 

(2)           Any tenant, contractor, subcontractor or other party must obtain
the owner’s prior written approval before performing any alterations on any
tenant space, or performing any other work at the property that might disturb
ACM or involve exposure to asbestos fibers as described above.

 

6.             Further Information.   At this time, we are unaware of specific
handling restrictions or procedures which might be necessary in any particular
situation to avoid exposure to the ACM in the Building.  We are therefore
required by the above-mentioned legislation to encourage you to contact local,
state or federal public health agencies if you wish to obtain further
information regarding handling procedures and restrictions.

 

--------------------------------------------------------------------------------


 

SCHEDULE 1

 

TO

 

EXHIBIT “I”
CALIFORNIA ASBESTOS NOTICE

 

BUILDING:

 

525-555 South Flower Street, Los Angeles, California

 

 

 

PROPERTY MANAGER:

 

Thomas Properties Group, LLC

 

 

 

ADDRESS OF BUILDING

 

515 South Flower Street

OFFICE:

 

 

 

 

Sixth Floor

 

 

Los Angeles, CA 90071

 

 

Telephone: (213) 613-1900

 

SPECIFIC LOCATIONS WHERE ACM MAY BE PRESENT IN ANY QUANTITY

 

1.                                       Sprayed-on fireproofing on the
structural steel and overspray on the ceiling above the suspended ceilings.

 

2.                                       Floor tiles and associated mastic.

 

3.                                       Drywall joint compound.

 

4.                                       Thermal systems insulation.

 

5.                                       Encapsulated in window column
enclosures.

 

6.                                       Underneath HVAC induction units between
structural floor slabs.

 

--------------------------------------------------------------------------------


 

EXHIBIT “J”

 

Cleaning and Janitorial Specifications

 

1.              Nightly Services.

 

All nightly services shall be performed Monday through Friday, fifty-two (52)
weeks per year, except on holidays.

 

Janitorial Specifications.

 

1.1   Janitorial Service Specifications for Tenant Suite and Common Areas on
Tenant Floors.

 

Nightly Services.

 

1.1.1.1.   Secure all lights as soon as possible each night.

 

1.1.1.2.   Vacuum all carpets as required.

 

1.1.1.3.   Dust mop all resilient and composition floors with treated dust
mops.  Damp mop to remove spills and water stains as required.

 

1.1.1.4.   Dust all horizontal surfaces on desks and office furniture.  (Papers,
folders and personal items on desks are not to be removed.)

 

1.1.1.5.   Spot clean doors, frames, glass partitions, light switches, wipeable
walls and surfaces.  (Flat paint cannot be cleaned.)

 

1.1.1.6.   Empty all waste paper baskets and wipe clean if necessary.

 

1.1.1.7.   Remove all trash from floors.

 

1.1.1.8.   Return chairs and waste baskets to proper positions.

 

1.1.1.9.   Clean drinking fountains (if applicable).

 

1.1.1.10. Hand dust and clean tenant stairwells interconnecting floors and hand
rails weekly.

 

1.1.1.11. Clean and remove debris from all metal door thresholds weekly.

 

1.1.1.12. Wipe clean smudged bright work weekly.

 

1.1.1.13. Spot clean all carpets, resilient and composition floors weekly.

 

1.1.1.14. Vacuum under and around all desks and office furniture weekly.

 

1.1.1.15. Dust all vinyl base weekly.

 

Monthly Services.

 

1.1.2.1.   Wipe clean and polish all common area bright work.

 

1.1.2.2.   Edge all carpeted areas.

 

1.1.2.3.   Dust all high-reach areas including, but not limited to, tops of door
frames, furniture ledges, tops of partitions, picture frames, graphs and similar
wall hangings.

 

1.1.2.4.   Dust all low-reach areas including, but not limited to, chair rungs,
furniture ledges, baseboards, wood paneling moldings, etc.

 

1.1.2.5.   Clean and spray buff all flooring.

 

1.1.2.6.   Brush or vacuum upholstered furniture.

 

Periodic Services.

 

1.1.3.1.   Scrub or otherwise recondition all resilient or composition flooring
to provide a level of appearance equivalent to a completely refinished floor
twice per year.

 

1.1.3.2.   Dust or vacuum window blinds or curtains as required, but not less
than once per year.

 

1.1.3.3.   Dust light fixtures inside and out when replacing lamps or not less
than once per year.

 

--------------------------------------------------------------------------------


 

2.   Restroom Service Specifications.

 

2.1.   Nightly Services.

 

Restock all restrooms with supplies, including paper towels, toilet tissue, seat
covers and hand soap as required.

 

Restock all sanitary napkin dispensers as required.

 

Clean all mirrors, dispensers, faucets, flushometers and bright work.

 

Wash and sanitize all toilets, toilet seats, urinals and sinks.  Wipe dry all
sinks.

 

Mop all restroom floors with disinfectant germicidal solution.

 

Empty all waste and sanitary napkin receptacles.

 

Remove all restroom trash.

 

Spot clean finger prints, marks and graffiti from walls, partitions, glass,
aluminum and light switches where required.

 

2.2.   Weekly Services.

 

Dust all low reach and high reach areas including, but not limited to, ledges,
mirror tops, partition tops and edges.

 

2.3   Periodic Services.

 

Wipe down all tile walls and metal partitions.  Partitions shall be left in an
unstreaked condition after this work.

 

Thoroughly clean all ceramic tile floors when required.

 

3.   Day-Cleaning Services.

 

3.1  Vacuum clean elevator cab floors daily.

 

3.2  Wipe clean and remove finger marks from all metal bright work throughout
public areas and up to hand reach daily.

 

3.3.   Check men’s washrooms for toilet tissue replacement.

 

3.4.   Check ladies’ washrooms for toilet tissue and sanitary napkin
replacements.

 

4.   General.

 

4.1.   Clean and treat as necessary interior and exterior of elevator car
including hatch doors (and saddles) serving Premises.

 

4.2  Wipe all interior window frames, mullions and other painted or unpainted
interior metal surfaces of the perimeter walls of the Building each time the
interior of the windows is washed.

 

4.3.   Wipe down mail depositories nightly.

 

4.4.   Wipe clean and polish all metal hardware fixtures and other bright work
as needed.

 

4.5.   Keep in a clean condition all public telephones and their enclosures.

 

4.6.   Clean all directory boards as required, remove fingerprints and smudges
nightly.

 

4.7.   Maintain Building lobby, corridors and other public areas in a clean
condition.

 

5.   Window Cleaning.

 

5.1.   Exterior surfaces of exterior windows shall be cleaned three times per
year.

 

5.2.   Interior surface of exterior windows shall be cleaned once per year.

 

--------------------------------------------------------------------------------

 

EXHIBIT “K”

 

INTENTIONALLY DELETED

 

--------------------------------------------------------------------------------


 

 

 

NOTE: Use GE Plastics (tel 800-451-3147)
Lexan® UV- Resistant extruded
polycarbonate sheeting #SG-300-112
with UV protective coating for sign surface.
Front-lit 9” deep channel letter sign.

 

[GRAPHIC]

 

CITY NATIONAL BANK  NAMING RIGHTS STUDY  North Elevation-Top of
Building  11.12.03

 

1/32” = 1’-0” [S P LOGO]

 

EXHIBIT “L”

 

SOUTH TOWER TOP SIGNS

 

1

--------------------------------------------------------------------------------


 

 

 

NOTE: Use GE Plastics (tel 800-451-3147)
Lexan® UV- Resistant extruded
polycarbonate sheeting #SG-300-112
with UV protective coating for sign surface.
Front-lit 9” deep channel letter sign.

 

[GRAPHIC]

 

CITY NATIONAL BANK  NAMING RIGHTS STUDY  South Elevation      Top of
Building  11.12.03

 

1/32” = 1’-0” [S P LOGO]

 

2

--------------------------------------------------------------------------------


 

 

 

NOTE: Use Sepp leaf Products, Inc.
German Leaf - 24kt Finegold for sign surface.
6” deep back-lit channel letter sign.

 

[GRAPHIC]

 

CITY NATIONAL BANK  NAMING RIGHTS STUDY  Figueroa Elevation  11.12.03

 

1/16” = 1’-0” [S P LOGO]

 

EXHIBIT “M”

 

SOUTH TOWER EYEBROW SIGNS

 

1

--------------------------------------------------------------------------------


 

 

 

NOTE: Use Sepp leaf Products, Inc.
German Leaf - 24kt Finegold for sign surface.
6” deep back-lit channel letter sign.

 

[GRAPHIC]

 

CITY NATIONAL BANK  NAMING RIGHTS STUDY  6TH STREET Elevation  11.12.03

 

1/32” = 1’-0” [S P LOGO]

 

2

--------------------------------------------------------------------------------


 

 

 

NOTE: Use Sepp leaf Products, Inc.
German Leaf - 24kt Finegold for sign surface.
6” deep back-lit channel letter sign.

 

[GRAPHIC]

 

CITY NATIONAL BANK   NAMING RIGHTS STUDY   Flower Elevation  11.12.03

 

1/16” = 1’-0” [S P LOGO]

 

3

--------------------------------------------------------------------------------


 

 

 

NOTE: The dimentional letters should match
the depth and finish of the gold-plated
existing entry signs

 

[GRAPHIC]

 

CITY NATIONAL BANK   NAMING RIGHTS STUDY   Plaza Elevation  11.12.03

 

1/4” = 1’-0” [S P LOGO]

 

EXHIBIT “N”

 

SOUTH TOWER ENTRANCE SIGNS

 

--------------------------------------------------------------------------------


 

 

 

NOTE: Use Sepp leaf Products, Inc.
German Leaf - 24kt Finegold for sign surface.
6” deep back-lit channel letter sign.

 

[GRAPHIC]

 

CITY NATIONAL BANK   NAMING RIGHTS STUDY   Flower Elevation  11.12.03

 

3/32” = 1’-0” [S P LOGO]

 

EXHIBIT “O”

 

PLAZA BUILDING SIGNS

AND BANK DIRECTIONAL SIGNS

 

1

--------------------------------------------------------------------------------


 

Bank Directional Signs:  See Exhibit “P”, pages A2-4.

 

EXHIBIT “O”

 

PLAZA BUILDING SIGNS

AND BANK DIRECTIONAL SIGNS

 

2

--------------------------------------------------------------------------------


 

EXHIBIT “P”

 

PROJECT EXTERIOR SIGNAGE PROGRAM

 

City National Lease

 

--------------------------------------------------------------------------------

 

[GRAPHIC]

 

EXHIBIT “P”

 

PROJECT EXTERIOR
SIGNAGE PROGRAM

 

3

--------------------------------------------------------------------------------


 

[GRAPHIC]

 

4

--------------------------------------------------------------------------------


 

[GRAPHIC]

 

5

--------------------------------------------------------------------------------


 

[GRAPHIC]

 

6

--------------------------------------------------------------------------------


 

[GRAPHIC]

 

7

--------------------------------------------------------------------------------


 

*30 Pages Omitted

 

--------------------------------------------------------------------------------


 

EXHIBIT “R”

 

PERMITTED GROUND FLOOR TENANT SIGNAGE AREAS

 

The areas where signage may be placed for a Permitted Ground Floor Tenant
signage shall be:

 

(i)                                     Any area on the east, south and west
facing exterior walls of the South Tower below the level of Tenant’s Eyebrow
Signs; and

 

(ii)                                  Any portion of the South Tower Building
Envelope (outside of the South Tower footprint).

 

City National Lease

 

--------------------------------------------------------------------------------


 

EXHIBIT “S”

 

INTENTIONALLY DELETED

 

City National Lease

 

--------------------------------------------------------------------------------


 

EXHIBIT “T”

 

DEPICTION OF LOCATIONS FOR

DESIGNATED SECONDARY SIGNAGE

 

See Exhibit “P”, where the Designated Secondary Signage are described as “Tenant
Directory” (and on which the two (2) locations on the South Tower are shown).

 

City National Lease

 

--------------------------------------------------------------------------------


 

EXHIBIT U: SOUTH TOWER BUILDING ENVELOPE

 

[GRAPHIC]

 

--------------------------------------------------------------------------------


 

EXHIBIT “V”

 

INTENTIONALLY DELETED

 

--------------------------------------------------------------------------------


 

EXHIBIT “W”

 

EXISTING SECURITY INSTRUMENTS

 

Deed of Trust, Security Agreement, Assignment of Rents, and Fixture Filing dated
as of January 28, 2003, by and between TPG Plaza Investments, LLC, as borrower
and as trustor, California State Teachers’ Retirement System, a public entity,
as lender and as beneficiary, and Stewart Title Guaranty Company, as trustee,
recorded on January 28, 2003 in the official records of Los Angeles County,
California as Document No. 03-0253759.

 

City National Lease

 

--------------------------------------------------------------------------------


 

EXHIBIT “X”

 

FORM OF NONDISTURBANCE AGREEMENT

 

City National Lease

 

--------------------------------------------------------------------------------

 

RECORDING REQUESTED BY

AND WHEN RECORDED MAIL TO:

 

California State Teachers’ Retirement System

c/o Cox, Castle & Nicholson LLP

2049 Century Park East

Suite 2800

Los Angeles, California 90067

Attention:  Amy H. Wells, Esq.

 

(Space Above This Line for Recorder’s Use)

 

SUBORDINATION, NON-DISTURBANCE AND ATTORNMENT AGREEMENT

 

This Subordination, Non-Disturbance and Attornment Agreement (this “Agreement”),
is dated as of November     , 2003, among CALIFORNIA STATE TEACHERS’ RETIREMENT
SYSTEM, a public entity (“Lender”), CITY NATIONAL BANK, a national banking
association (“Tenant”), and TPG PLAZA INVESTMENTS, LLC, a Delaware limited
liability company (“Borrower” or “Landlord”).

 

W I T N E S S E T H:

 

WHEREAS, Borrower is the owner of certain real property situated in the City of
Los Angeles, County of Los Angeles, State of California more particularly
described on Exhibit “A” attached hereto (the “Property”);

 

WHEREAS, pursuant to that certain Promissory Note (“Note”) in the principal
amount of One Hundred Seventy-Five Million Dollars ($175,000,000.00) (“Principal
Amount”) dated January 28, 2003 made by Borrower in favor of Lender, as amended
by that certain Amendment to Promissory Note dated August 1, 2003 made by
Borrower in favor of Lender, and secured by that certain Deed of Trust, Security
Agreement, Assignment of Rents, and Fixture Filing dated as of January 28, 2003,
by and between Borrower, as trustor, Lender, as beneficiary, and Stewart Title
Guaranty Company, as trustee (the “Deed of Trust”), recorded on January 28, 2003
in the Official Records of Los Angeles County, California as Document
No. 03-0253759, the Lender has made a loan (“Loan”) to the Borrower in the
Principal Amount, upon the terms and subject to the conditions set forth in the
Note (as amended) and the Deed of Trust;

 

WHEREAS, TENANT is concurrently with the execution of this Agreement entering
into a lease of certain space in the project located at the Property as more
particularly described on Exhibit “B” attached hereto (“Premises”) from Borrower
pursuant to that certain Office Lease (“Lease”), dated as of November     , 2003
by and between Borrower, as landlord, and Tenant, as tenant;

 

WHEREAS, Lender has required that the Lease and all rights of Tenant thereunder
be subordinated to the Deed of Trust and all of the rights of Lender thereunder
as provided herein; and

 

1

--------------------------------------------------------------------------------


 

WHEREAS, Tenant wishes to obtain a non-disturbance agreement from Lender so as
to be assured of continued possession of the Premises if the Deed of Trust is
foreclosed.

 

NOW, THEREFORE, for valuable consideration, Lender, Borrower and Tenant agree as
follows:

 

1.             Incorporation of Recitals.  The parties hereto agree that the
recitals set forth above are incorporated into this Agreement by this reference
for all purposes.  Except as expressly provided herein, capitalized terms not
defined herein shall have the respective meanings set forth in the Lease.

 

2.             Subordination.  Tenant’s rights and interests under the Lease in
the Premises and the Property are and shall continue to be subject and
subordinate in all respects to the lien of the Deed to Trust, to all of the
terms thereof, to all advances made or to be made thereunder and any renewals,
modifications, consolidations, replacements, increases, substitutions and
extensions thereof and/or thereto, subject to the terms and conditions of this
Agreement.

 

3.             Nondisturbance.  If foreclosure proceedings (each, a
“Foreclosure”) are instituted under the Deed of Trust (or if Borrower’s interest
in the Property is transferred to Lender as the result of foreclosure, deed or
assignment in lieu of foreclosure, or otherwise) and an Event of Default under
Section 16.1 of the Lease is not then in existence, then:  (a) the Lease shall
not be terminated; (b) the Lease shall remain in full force and effect; and
(c) Tenant’s right of possession of the Premises shall not be affected or
disturbed by such Foreclosure.

 

4.             Attornment.  Upon the completion of a Foreclosure and the sale of
the Property, or if Lender should otherwise acquire possession of the Property,
Tenant shall attorn to the purchaser at foreclosure or to Lender (such successor
to Borrower, together with its successor and assigns, being collectively
referred to as the “New Landlord”), as the case may be, and shall recognize (and
be bound to) the New Landlord as Tenant’s landlord under the Lease (subject to
the terms and conditions of this Agreement) and New Landlord shall recognize
(and be bound to) the Tenant as the New Landlord’s tenant under the Lease.  The
foregoing provisions shall be self-operative and effective without the execution
of any further instruments on the part of any party hereto.  Tenant agrees,
however, from time to time upon the request of the New Landlord, to execute and
deliver any instrument reasonably requested by New Landlord to confirm such
attornment.

 

5.             Waiver/Payment of Rent.  Tenant waives the provisions of any
statute or rule of law now or hereafter in effect, which accords Tenant any
right of election to terminate the Lease or to surrender possession of the
Premises if foreclosure proceedings are instituted.  Tenant shall, upon demand
of any receiver in foreclosure, pay such receiver all base rent, additional rent
and all other charges becoming due under the Lease after such demand.

 

6.             Rights of New Landlord/Limitation of Liability.  Upon the
occurrence of an event of default under the Deed of Trust, New Landlord (either
acting directly or through an agent or representative or a receiver appointed by
a court of competent jurisdiction at the request of New Landlord) shall be
entitled to exercise the claims, rights, powers, privileges, options and
remedies of the Borrower, as landlord, under the Lease and shall be further
entitled to the

 

2

--------------------------------------------------------------------------------


 

benefits of, and to receive and enforce performance of, all of the covenants to
be performed by Tenant under the Lease.  Unless or until Lender (or a New
Landlord) takes title to the Property, and then, only to the extent provided
herein, Lender shall not, by virtue of the Deed of Trust or this Agreement, or
by virtue of any actions taken hereunder, thereunder or otherwise, be or become
subject to any liability or obligation to Tenant under the Lease or otherwise. 
Lender shall not be deemed a mortgagee in possession for any purpose.

 

7.             New Lease and Further Instruments.  If the Lease is rejected
pursuant to Section 365 of the Bankruptcy Code, 11 U.S.C § 101, et seq. or any
similar provisions of law, or in any legal action or proceeding whatsoever,
immediately upon request by the New Landlord or by the Tenant, Tenant and New
Landlord shall enter into (i) a new written lease (the “New Lease”) for the
remainder of the term of the Lease (as it may be extended pursuant to the terms
of the Lease) on the same terms and conditions as the Lease, except for any
changes made necessary because of the substitution of New Landlord in place of
Borrower, as landlord, and (ii) a new written subordination agreement in
substance comparable to this Agreement whereby Tenant agrees to subordinate the
New Lease to the liens of the Deed of Trust which continue to encumber the
Property and New Landlord and its lender agree that so long as an Event of
Default by Tenant is not in existence under the New Lease, Tenant’s possession
of the Premises will not be disturbed.

 

8.             Continuation of Lease:  Upon attornment by Tenant pursuant to
Section 4 of this Agreement, the Lease shall continue in full force and effect
as a direct lease between the New Landlord and Tenant, upon all of the terms of
the Lease, except that:  (a) notwithstanding anything to the contrary contained
herein or in the Lease, in the event of foreclosure of the Deed of Trust or if
Lender should otherwise acquire possession of the Property, the liability of the
New Landlord shall be limited to its or their interest in the Property; and
(b) the New Landlord shall not:

 

(i)            be liable for any previous act, omission or default of the
landlord under the Lease except to the extent specifically set forth in
Section 11 of this Agreement; or

 

(ii)           except as specifically set forth in Section 11 of this Agreement,
be subject to any offset or defenses which shall have theretofore accrued to
Tenant against the landlord under the Lease; or

 

(iii)          be bound by any prepayment of more than one month’s base rent,
additional rent or other charges due under the Lease unless such prepayment
shall have been approved, in writing, by New Landlord, and such prepayment shall
have been actually received by New Landlord; or

 

(iv)          Except with respect to amendments or modifications to the Lease
documenting Tenant’s unilateral exercise of its rights (collectively,
“Space/Extension Rights”) with respect to (A) the reduction options under
Section 1.6.1 and 1.9.1 of the Lease, (B) the Hold Space Option (as defined in
Section 1.7.1 of the Lease), (D) the RFO Rights (as defined in Section 1.8.1 of
the Lease), and (E) the Extension Options (as defined in Section 2.4.1 of the
Lease), be bound by any modification or

 

3

--------------------------------------------------------------------------------


 

amendment of the Lease or by any cancellation or surrender of the Lease, unless
the same shall have been approved, in writing, by New Landlord; or

 

(v)           be liable to Tenant for any deposit, rental security or any other
sums deposited with the landlord under the Lease and not delivered to New
Landlord at foreclosure; or

 

(vi)          be liable to Tenant for any work required to be performed to
prepare the Property or Premises for Tenant’s occupancy or for payment of any
allowances or contributions to the cost of any such work; or

 

(vii)         be liable to Tenant for construction or restoration, or delays in
construction or restoration, of the Property, or any part thereof resulting from
a fire or other casualty occurring prior to the date that the New Landlord shall
have acquired title to the Property; or

 

(viii)        be liable to Tenant for any Lease buy-out agreements or
obligations; or

 

(ix)           be bound by any warranty or representation relating to work
performed by the landlord under the Lease or to title to the Property.

 

9.             Collection of Rent.  Tenant acknowledges that pursuant to the
Deed of Trust, Borrower has granted to Lender, as Borrower’s assignee, the right
to direct Tenant to pay to Lender (or Lender’s designee) the rents due under the
Lease.  Tenant shall, within two (2) business days after receipt of a notice
from Lender directing Tenant to pay such rentals to Lender (or Lender’s
designee), pay all base rent, additional rent or other charges payable under the
Lease to Lender (or Lender’s designee) until five (5) business days after Lender
notifies Tenant to resume payment to Borrower.  Borrower joins in the execution
of this Agreement for the purpose of irrevocably directing Tenant to make such
rental payments in accordance with Lender’s directions, as set forth in this
Section 9.  In complying with the provisions of this Section 9, Tenant shall be
entitled to rely solely upon the notices given by Lender which are referred to
in this Section 9.  Tenant shall be entitled to full credit under the Lease for
any rents paid to Lender (or its designee) in accordance with the provisions of
this Section 9 to the same extent as if such rents were paid directly to
Borrower.

 

10.           Certification and Estoppel.  Tenant and Landlord each hereby
certify to Lender that as of the date hereof, (i) to their actual knowledge,
there are no breaches or defaults on the part of the other party under the Lease
and no event has occurred that but for the giving of notice or passage of time,
or both, would constitute a breach or default under the Lease; (ii) the Lease is
a complete statement of the agreement of the parties thereto with respect to the
leasing of the Premises and there are no other agreements or understandings
(including, without limitation, side letters or oral agreements) between
Landlord and Tenant with respect to the Lease or the Premises; (iii) the Lease
is in full force and effect; (iv) all conditions to the effectiveness and
continuing effectiveness of the Lease required to be satisfied as of the date
hereof (other than execution and delivery of this Agreement) have been
satisfied; (v) no rent under the Lease has been paid more than thirty (30) days
in advance of its due date under the Lease; and (vi) the Lease has not been

 

4

--------------------------------------------------------------------------------


 

amended, modified, or assigned.  Lender, however, acknowledges that this
Agreement is being entered into concurrently with the execution of the Lease.

 

11.           Tenant’s Offset Rights.  If New Landlord shall have acquired title
to the Property, then, if, as between Tenant, as tenant under the Lease, and
Borrower, as landlord under the Lease (i) Tenant shall, pursuant to the
provisions of Section 9.3 of the Lease, be entitled to offset against payment of
rental obligations next due and owning under the Lease, certain unpaid repair
costs (together with interest at the Interest Rate), (ii) Tenant shall, pursuant
to the provisions of Article 27 of the Lease, be entitled to offset against
payment of rental obligations next due and owing under the Lease, certain
amounts paid by Tenant to Tenant’s Broker (together with interest at the
Interest Rate) or (iii) Tenant shall, pursuant to the provisions of
Section 2.3.3 of the Work Letter attached to the Lease as Exhibit “C”, be
entitled to offset against payment of rental obligations next due and owing
under the Lease, certain Nondisbursed Amounts (as defined in Section 2.3.3 of
the Work Letter) (together with interest at the Interest Rate), New Landlord
shall recognize the rights of offset referenced in this Section 11 (provided
that the parties hereto acknowledge that, except as specifically set forth in
this Section 11, New Landlord shall not be required to recognize or otherwise
give effect to any other rights of offset which Tenant may have against Borrower
attributable to the period of time prior to the date New Landlord shall have
required title to the Property, whether under the Lease or otherwise).

 

12.           Amendments of Lease.  Except as provided in Section 8(iv) hereof,
Borrower and Tenant each agree that any amendment, modification, surrender
and/or cancellation taken without Lender’s written approval shall not be
effective, except for cancellation or termination (i) on account of an Event of
Default by Tenant or (ii) pursuant to the express provisions of Article 12 of
the Lease, in the case of a casualty event, or of Article 13 of the Lease, in
the case of a Taking; provided, however, that nothing contained herein shall
reduce any rights of Tenant or Borrower under applicable laws or at equity to
terminate the Lease on account of the default of the other party.

 

13.           Notice to Lender.  Tenant agrees that if there occurs a default by
the landlord under the Lease, a copy of each notice given to the landlord
pursuant to the Lease shall also be given to Lender, and no such notice shall be
effective for any purpose under the Lease unless so given to Lender.  Tenant
shall permit Lender to cure any such default by the Landlord under the Lease,
subject to the cure period set forth in the Lease.

 

14.           Amendment/Entirety of Agreement/Binding Nature of Agreement.  This
Agreement may not be modified orally or in a manner other than by an agreement
in writing signed by the parties hereto or their respective successors in
interest.  This Agreement contains the entire understanding between Borrower,
Lender and Tenant, and may not be changed except by an instrument signed by the
party to be charged.  This Agreement shall be binding upon and inure to the
benefit of Borrower, Lender and Tenant and their respective successors and
assigns.

 

15.           Notices.  All notices, demands, statements, designations,
approvals or other communications (collectively, “Notices”) given or required to
be given by either party to the other hereunder or by law shall be in writing,
shall be (a) delivered by a nationally recognized overnight courier or
(b) delivered personally.  Any Notice shall be sent, transmitted, or delivered,
as the case may be, to Lender, Tenant or Borrower, as the case may be, at the
addresses set forth

 

5

--------------------------------------------------------------------------------


 

below, or to such other place as Lender, Tenant or Borrower may from time to
time designate in a Notice to the other parties hereto at the addresses set
forth herein, or to such other places as a party hereto may from time to time
designate in a Notice to the other parties hereto.  Any Notice will be deemed
given (i) the date the overnight courier delivery is made or (ii) the date
personal delivery is made.

 

To Lender:

 

California State Teachers’ Retirement System

7667 Folsom Boulevard, Suite 250

Sacramento, California 95826

Attention: Mr. Michael Thompson and Douglas C. Wills, Esq.

 

With a copy to:

 

California State Teachers’ Retirement System

c/o Cox, Castle & Nicholson LLP

2049 Century Park East

Suite 2800

Los Angeles, California 90067

Attention: Amy H. Wells, Esq.

 

To Tenant:

 

City National Bank

555 South Flower Street

Suite 1100

Los Angeles, California 90071

Attention: Senior Vice President and Manager of Corporate Real Estate

 

With a copy to:

 

City National Bank

400 N. Roxbury Drive

Beverly Hills, California 90210

Attention: General Counsel

 

And with a copy to:

 

Pillsbury Winthrop LLP

725 S. Figueroa Street

Suite 2800

Los Angeles, California 90017

Attention: Michael Meyer, Esq.

 

6

--------------------------------------------------------------------------------


 

To Borrower:

 

TPG Plaza Investments, LLC

c/o Thomas Properties Group, LLC

515 South Flower Street

6th Floor

Los Angeles, California 90071

Attention: John Sischo

 

With a copy to:

 

Paul, Hastings, Janofsky & Walker LLP

515 South Flower Street

25th Floor

Los Angeles, CA 90071-2228

Attention: Patrick A. Ramsey, Esq.

 

16,           Counterparts.  This Agreement may be executed in any number of
counterparts, each of which when so executed and delivered shall be deemed to be
an original and all of which counterparts taken together shall constitute but
one and the same instrument. Signature and acknowledgment pages may be detached
from the counterparts and attached to a single copy of this Agreement to
physically form one document, which may be recorded.

 

17.           Attorneys’ Fees.  In the event any legal proceeding is commenced
to interpret or enforce the terms of this Agreement, or to recover damages for
the breach hereof, the party prevailing in any such action or proceeding shall
be entitled to recover from the non-prevailing party all reasonable attorneys’
fees, charges, costs and expenses incurred by the prevailing party.

 

18.           Interpretation.  In the event any provisions contained in this
Agreement shall for any reason be held to be invalid, illegal or unenforceable,
such invalidity, illegality or unenforceability shall not affect any other
provisions of this Agreement, but this Agreement shall be construed as if such
invalid, illegal or unenforceable provision had never been contained herein. 
The headings hereof are for convenience only and are not intended to affect the
meaning or interpretation of this Agreement.  This Agreement shall be governed
by and construed in accordance with California law applicable to contracts made
and to be performed entirely with such state.

 

[Signatures on following page]

 

7

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, Lender, Borrower and Tenant have executed this Agreement as
of the day and year first above written.

 

LENDER:

 

CALIFORNIA STATE TEACHERS’ RETIREMENT SYSTEM

a public entity

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

TENANT:

 

CITY NATIONAL BANK

a national banking association

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

BORROWER:

 

TPG PLAZA INVESTMENTS, LLC

a Delaware limited liability company

 

By:

TPGA, LLC

 

a Delaware limited liability company, its Managing Member

 

 

 

By:

TPG/CALSTRS, LLC

 

 

a Delaware limited liability company, its Managing Member

 

 

 

 

 

By:

THOMAS PROPERTIES GROUP, LLC

 

 

 

a Delaware limited liability company, its Managing Member

 

 

 

 

 

 

 

By:

 

 

 

 

 

Print Name: 

 

 

 

 

 

Title:

 

 

 

8

--------------------------------------------------------------------------------

 

EXHIBIT “A”

 

Legal Description

 

That certain real property located in the City of Los Angeles, County of Los
Angeles, State of California, more particularly described as follows:

 

PARCEL 1:

 

LOTS 4, 5, 8, 9, 10, 13 TO 19 IN BLOCK 104 OF BELLEVUE TERRACE TRACT, IN THE
CITY OF LOS ANGELES, COUNTY OF LOS ANGELES, STATE OF CALIFORNIA, AS PER MAP
RECORDED IN BOOK 2 PAGE 585 OF MISCELLANEOUS RECORDS, IN THE OFFICE OF THE
COUNTY RECORDER OF SAID COUNTY.

 

EXCEPT THEREFROM THE NORTHERLY PORTION OF LOT 10 INCLUDED WITHIN THE LINES OF
FIFTH STREET, AS NOW ESTABLISHED (60 FEET WIDE), AS CONDEMNED FOR THE OPENING
AND WIDENING OF SAID FIFTH STREET, BY FINAL DECREE OF CONDEMNATION ENTERED IN
CASE NO. B-94954, SUPERIOR COURT OF SAID COUNTY, BEING A STRIP OF LAND
APPROXIMATELY 48/100THS FOOT WIDE AT THE EASTERLY END AND 28/100THS FOOT WIDE AT
THE WESTERLY END THEROF, A CERTIFIED COPY OF SAID DECREE BEING RECORDED IN BOOK
5179 PAGE 357, OFFICIAL RECORDS, IN THE OFFICE OF THE COUNTY RECORDER OF SAID
COUNTY.

 

PARCEL 2:

 

THAT PORTION OF LOT 20 IN BLOCK 104 OF BELLEVUE TERRACE, IN THE CITY OF LOS
ANGELES, COUNTY OF LOS ANGELES, STATE OF CALIFORNIA, AS PER MAP RECORDED IN BOOK
2 PAGE 585 OF MISCELLANEOUS RECORDS, IN THE OFFICE OF THE COUNTY RECORDER OF
SAID COUNTY, DESCRIBED AS FOLLOWS:

 

BEGINNING AT THE MOST WESTERLY CORNER OF SAID LOT 20 IN THE SOUTHEASTERLY LINE
OF FIGUEROA STREET; THENCE SOUTHEASTERLY ALONG THE SOUTHWESTERLY LINE OF SAID
LOT 20, 165 FEET, MORE OR LESS, TO THE MOST SOUTHERLY CORNER OF SAID LOT; THENCE
NORTHEASTERLY ALONG THE SOUTHEASTERLY LINE OF SAID LOT, 59.72 FEET TO THE
SOUTHWESTERLY LINE OF PROPOSED FIFTH STREET, AS DESCRIBED IN THE INTERLOCUTORY
DECREE OF CONDEMNATION IN LOS ANGELES COUNTY, SUPERIOR COURT CASE NO. B-94954;
THENCE NORTHWESTERLY ANONG SAID SOUTHWESTERLY LINE, 165 FEET, MORE OR LESS, TO
THE SOUTHEASTERLY LINE OF FIGUEROA STREET; THENCE SOUTHWESTERLY ALONG FIGUEROA
STREET, 59.92 FEET TO THE POINT OF BEGINNING.

 

PARCEL 3:

 

THE EASTERLY 75.04 FEET OF LOTS 1 AND 2, THE EASTERLY 75.04 FEET OF THE
SOUTHERLY 10 FEET OF LOT 3 AND THE NORTHERLY 50 FEET OF SAID LOT 3,

 

A-1

--------------------------------------------------------------------------------


 

BLOCK 104 OF BELLEVUE TERRACE TRACT, IN THE CITY OF LOS ANGELES, COUNTY OF LOS
ANGELES, STATE OF CALIFORNIA, AS PER MAP RECORDED IN BOOK 2 PAGE 585 OF
MISCELLANEOUS RECORDS, IN THE OFFICE OF THE COUNTY RECORDER OF SAID COUNTY; ALSO
LOT “B” OF TRACT NO. 3084, IN SAID CITY, COUNTY AND STATE, AS PER MAP RECORDED
IN BOOK 31 PAGE 57 OF MAPS, IN THE OFFICE OF THE COUNTY RECORDER OF SAID COUNTY,
DESCRIBED AS A WHOLE AS FOLLOWS:

 

BEGINNING AT THE MOST SOUTHERLY CORNER OF SAID LOT 1; THENCE NORTHERLY ALONG THE
EASTERLY LINE OF SAID LOTS 1, 2, 3, 180 FEET TO THE MOST EASTERLY CORNER OF SAID
LOT 3; THENCE WESTERLY ALONG THE NORTHERLY LINE OF SAID LOT 3, 165 FEET, MORE OR
LESS, TO THE MOST NORTHERLY CORNER THEREOF; THENCE SOUTHERLY ALONG THE WESTERLY
LINE OF SAID LOT 3, 50 FEET, TO THE MOST NORTHERLY CORNER OF LOT “A”, 46.31 FEET
TO THE MOST NORTHERLY CORNER OF LOT “B” OF SAID TRACT; THENCE SOUTHERLY ALONG
THE WESTERLY LINE OF SAID LOT “B”, 130 FEET TO THE MOST WESTERLY CORNER THEREOF,
THENCE EASTERLY ALONG THE SOUTHERLY LINE OF SAID LOT “B” AND SAID LOT 1, 121.35
TO THE PLACE OF BEGINNING.

 

EXCEPT THEREFROM THE SOUTHERLY 5 FEET THEREOF CONDEMNED BY THE CITY OF LOS
ANGELES FOR WIDENING OF SIXTH STREET.

 

PARCEL 4:

 

PART OF LOT 12, BLOCK 104 OF BELLEVUE TERRACE TRACT, IN THE CITY OF LOS ANGELES,
COUNTY OF LOS ANGELES, STATE OF CALIFORNIA, AS PER MAP RECORDED IN BOOK 1 PAGE
462, OF MISCELLANEOUS RECORDS AND IN BOOK 2 PAGE 585 OF MISCELLANEOUS RECORDS,
IN THE OFFICE OF THE COUNTY RECORDER OF SAID COUNTY, DESCRIBED AS FOLLOWS:

 

BEGINNING AT A POINT IN THE EASTERLY LINE OF FIGUEROA STREET, DISTANT NORTHERLY
ALONG THE SAME, 80 FEET FROM ITS INTERSECTION WITH THE NORTHERLY LINE OF SIXTH
STREET, SAID POINT BEING THE MOST NORTHERLY CORNER OF SAID LAND CONVEYED TO A.C.
LOCKWOOD, BY DEED RECORDED IN BOOK 193 PAGE 443 OF DEEDS; THENCE EASTERLY ALONG
THE NORTHERLY LINE OF SAID LAND CONVEYED TO SAID LOCKWOOD AND ITS EXTENSION
EASTERLY, 82.5 FEET, MORE OR LESS, TO THE WESTERLY LINE OF THE LAND CONVEYED TO
OLIVER E. ROBERTS AND EMMA ROBERTS, BY DEED RECORDED IN BOOK 1549 PAGE 76 OF
DEEDS; THENCE NORTHERLY ALONG SAID LAST MENTIONED LINE, 40 FEET, MORE OR LESS,
TO THE NORTHERLY LINE OF SAID LOT 12; THENCE WESTERLY ALONG SAID NORTHERLY LINE
OF SAID LOT 12, 82.5 FEET, MORE OR LESS, TO THE EASTERLY LINE OF FIGUEROA
STREET; THENCE SOUTHERLY ALONG SAID EASTERLY LINE OF FIGUEROA STREET, 40 FEET,
MORE OR LESS, TO THE POINT OF BEGINNING.

 

A-2

--------------------------------------------------------------------------------


 

PARCEL 5:

 

LOTS “A” AND “B” OF TRACT NO. 2026, IN THE CITY OF LOS ANGELES, COUNTY OF LOS
ANGELES, STATE OF CALIFORNIA, AS PER MAP RECORDED IN BOOK 29 PAGES 22 AND 23 OF
MAPS, IN THE OFFICE OF THE COUNTY RECORDER OF SAID COUNTY.

 

EXCEPT THEREFROM THE SOUTHERLY 5 FEET THEREOF CONDEMNED BY THE CITY OF LOS
ANGELES FOR WIDENING OF SIXTH STREET.

 

PARCEL 6:

 

THAT PORTION OF BLOCK 104 OF BELLEVUE TERRACE TRACT, IN THE CITY OF LOS ANGELES,
COUNTY OF LOS ANGELES, STATE OF CALIFORNIA, AS PER MAP RECORDED IN BOOK 1 PAGE
462 OF MISCELLANEOUS RECORDS AND IN BOOK 2 PAGE 585 OF MISCELLANEOUS RECORDS, IN
THE OFFICE OF THE COUNTY RECORDER OF SAID COUNTY, DESCRIBED AS FOLLOWS:

 

BEGINNING AT THE MOST SOUTHERLY CORNER OF LOT “B” OF TRACT NO. 2026, AS RECORDED
IN BOOK 29 PAGES 22 AND 23 OF MAPS, RECORDS OF SAID COUNTY; THENCE NORTH 37
DEGREES 51 MINUTES EAST, ALONG THE SOUTHEASTERLY LINE OF SAID LOT “B”, 120 FEET,
TO THE MOST EASTERLY CORNER OF SAID LOT “B”; THENCE SOUTH 52 DEGREES 06 MINUTES
00 SECONDS EAST, ALONG THE SOUTHEASTERLY PROLONGATION OF THE NORTHEASTERLY LINE
OF LOT “B”, 45.09 FEET TO THE NORTHWESTERLY LINE OF LOT “A” OF TRACT NO. 3084,
SHOWN ON MAP RECORDED IN BOOK 31 PAGE 87 OF MAPS, RECORDS OF SAID COUNTY; THENCE
SOUTH 37 DEGREES 50 MINUTES 43 SECONDS WEST, ALONG SAID NORTHWESTERLY LINE, 120
FEET TO THE MOST WESTERLY CORNER OF SAID LOT “A”, THENCE NORTH 52 DEGREES 06
MINUTES WEST 45.09 FEET TO THE POINT OF BEGINNING.

 

EXCEPT THEREFROM THE SOUTHERLY 5 FEET THEREOF CONDEMNED BY THE CITY OF LOS
ANGELES FOR WIDENING OF SIXTH STREET.

 

PARCEL 7:

 

LOT “A” OF TRACT NO.3084, IN THE CITY OF LOS ANGELES, COUNTY OF LOS ANGELES,
STATE OF CALIFORNIA, AS PER MAP RECORDED IN BOOK 31 PAGE 87 OF MAPS, IN THE
OFFICE OF THE COUNTY RECORDER OF SAID COUNTY.

 

EXCEPT THEREFROM THE SOUTHERLY 5 FEET AS CONDEMNED BY THE CITY OF LOS ANGELES
FOR WIDENING OF SIXTH STREET.

 

PARCEL 8:

 

LOTS 6 AND 7, IN BLOCK 104, BELLEVUE TERRACE TRACT, IN THE CITY OF LOS ANGELES,
COUNTY OF LOS ANGELES, STATE OF CALIFORNIA, AS PER MAP

 

A-3

--------------------------------------------------------------------------------


 

RECORDED IN BOOK 2 PAGES 585 OF MISCELLANEOUS RECORDS , IN THE OFFICE OF THE
COUNTY RECORDER OF SAID COUNTY.

 

PARCEL 9:

 

PARCEL 2, IN THE CITY OF LOS ANGELES, COUNTY OF LOS ANGELES, STATE OF
CALIFORNIA, AS SHOWN ON PARCEL MAP L.A. NO. 1896, FILED IN BOOK 24 PAGE 21 OF
PARCEL MAPS, IN THE OFFICE OF THE COUNTY RECORDER OF SAID COUNTY.

 

EXCEPT THEREFROM, THOSE BUILDINGS AND IMPROVEMENTS ON PORTIONS OF SAID LAND MORE
PARTICULARLY DESCRIBED AS PARCEL B IN A DIAGRAM ATTACHED TO A PURCHASE AGREEMENT
AND A SALE AGREEMENT, RECORDED AUGUST 28, 1985 AS INSTRUMENT NOS. 85-997376 AND
85-997377, BOTH OFFICIAL RECORDS, RESPECTIVELY; TOGETHER WITH THE RIGHT TO USE
AND OCCUPY AIRSPACE PORTION OF SAID LAND, AS DESCRIBED IN A MEMORANDUM OF
AGREEMENT AFFECTING REAL PROPERTY, AND AN UNRECORDED ENABLING AGREEMENT
DISCLOSED THEREIN, RECORDED FEBRUARY 25, 1985 AS INSTRUMENT NO. 85-210026.

 

ALSO, EXCEPT THEREFROM ANYAND ALL PORTIONS OF FLOWER STREET, FOURTH STREET AND
OF HOPE STREET, ALL AS SHOWN ON SAID PARCEL MAP L.A. NO. 1896, WHICH MIGHT
OTHERWISE PASS WITH A CONVEYANCE OF SAID PARCEL 2.

 

ALSO, EXCEPT FROM THAT PORTION OF SAID LAND LYING WITHIN THE BOUNDARIES OF THE
PARCEL OF LAND DESCRIBED IN THE DEED NEXT HEREINAFTER REFERRED TO ALL OIL, GAS
AND MINERAL SUBSTANCES TOGETHER WITH THE RIGHT TO EXTRACT SUCH SUBSTANCES
PROVIDED THAT THE SURFACE OPEINING OF ANY WELL, HOLE, SHAFT, OR OTHER MEANS OF
REACHING OR REMOVING SUCH SUBSTANCES SHALL NOT BE LOCATED WITHIN THE BUNKER HILL
URBAN RENEWAL PROJECT AREA, AS RECORDED IN BOOK M-335 PAGE 106, OFFICIAL
RECORDS, AND SHALL NOT PENETRATE ANY PART OR PORTION OF SAID PROJECT AREA WITHIN
500 FEET OF THE SURFACE THEREOF, AS RESERVED BY MARIE A. HUNTER, A WIDOW, IN
DEED RECORDED JANUARY 31, 1964, AS INSTRUMENT NO. 2086 IN BOOK D-2343 PAGE 324,
OFFICIAL RECORDS.

 

ALSO, EXCEPT FROM THAT PORTION OF SAID LAND LYING WITHIN THE BOUNDARIES OF THE
PARCEL OF LAND DESCRIBED IN THE DEED NEXT HEREINAFTER REFERRED TO, ALL OIL, GAS
AND MINERAL SUBSTANCES TOGETHER WITH THE RIGHT TO EXTRACT SUCH SUBSTANCES
PROVIDED THAT THE SURFACE OPENING OF ANY WELL, HOLE, SHAFT OR OTHER MEANS OF
REACHING OR REMOVING SUCH SUBSTANCES SHALL NOT BE LOCATED WITHIN THE BUNKER HILL
URBAN RENEWAL PROJECT AREA, AS RECORDED IN BOOK M-335 PAGE 106, OFFICIAL
RECORDS, AND SHALL NOT PENETRATE ANY PART OR PORTION OF SAID PROJECT OF SAID
PROJECT AREA WITHIN 500 FEET OF THE SURFACE

 

A-4

--------------------------------------------------------------------------------


 

THEREOF, AS RESERVED BY EVA AREVALO AND LEON J. AREVALO, IN DEED RECORDED
OCTOBER 9, 1961, AS INSTRUMENT NO. 1288 IN BOOK D-1380 PAGE 795, OFFICIAL
RECORDS.

 

ALSO, EXCEPT FROM THAT PORTION OF SAID LAND LYING WITHIN THE BOUNDARIES OF THE
PARCEL OF LAND DESCRIBED IN THE DEED NEXT HEREINAFTER REFERRED TO ALL OIL, GAS
AND MINERAL SUBSTANCES TOGETHER WITH THE RIGHT TO EXTRACT SUCH SUBSTANCES
PROVIDED THAT THE SURFACE OPENING OF ANY WELL, HOLE, SHAFT OR OTHER MEANS OF
REACHING OR REMOVING SUCH SUBSTANCES SHALL NOT BE LOCATED WITHIN THE BUNKER HILL
URBAN RENEWAL PROJECT AREA, AS RECORDED IN BOOK M-335 PAGE 106 OFFICIAL RECORDS,
AND SHALL NOT PENETRATE ANY PART OR PORTION OF SAID PROJECT AREA WITHIN 500 FEET
OF THE SURFACE THEREOF, AS RESERVED BY SUNKIST GROWERS, INC., A CORPORATION,
WHICH ACQUIRED TITLE AS CALIFORNIA FRUIT GROWERS EXCHANGE, A CORPORATION, IN
DEED RECORDED JUNE 1, 1964, AS INSTRUMENT NO. 1248 IN BOOK D-2492 PAGE 255,
OFFICAL RECORDS.

 

ALSO, EXCEPT FROM THAT PORTION OF SAID LAND LYING WITHIN THE BOUNDARIES OF THE
PARCEL OF LAND DESCRIBED IN THE DEED NEXT HEREINAFTER REFERRED TO ALL OIL, GAS
AND MINERAL SUBSTANCES TOGETHER WITH THE RIGHT TO EXTRACT SUCH SUBSTANCES
PROVIDED THAT THE SURFACE OPENING OF ANY WELL, HOLE, SHAFT, OR OTHER MEANS OF
REACHING OR REMOVING SUCH SUBSTANCES SHALL NOT BE LOCATED WITHIN THE BUNKER HILL
URBAN RENEWAL PROJECT AREA, AS RECORDED IN BOOK M-335 PAGE 106, OFFICIAL
RECORDS, AND SHALL NOT PENETRATE ANY PART OR PORTION OF SAID PROJECT AREA WITHIN
500 FEET OF THE SURFACE THEREOF, AS RESERVED BY PACIFIC ELECTRIC RAILWAY
COMPANY, A CORPORATION, IN DEED RECORDED JUNE 15, 1962 IN BOOK D-1650 PAGE 756,
OFFICIAL RECORDS, AS INSTRUMENT NO. 2623.

 

ALSO EXCEPT FROM THAT PORTION OF SAID LAND LYING WITHIN THE BOUNDARIES OF THE
PARCEL OF LAND DESCRIBED IN THE DEED NEXT HEREINAFTER REFERRED TO, ALL OIL, GAS
AND MINERAL SUBSTANCES TOGETHER WITH THE RIGHT TO EXTRACT SUCH SUBSTANCES
PROVIDED THAT THE SURFACE OPENING OF ANY WELL, HOLE, SHAFT OR OTHER MEANS OF
REACHING OR REMOVING SUCH SUBSTANCES SHALL NOT BE LOCATED WITHIN THE BUNKER HILL
URBAN RENEWAL PROJECT AREA, AS RECORDED IN BOOK M-355 PAGE 106, OFFICIAL
RECORDS, AND SHALL NOT PENETRATE ANY PART OR PORTION OF SAID PROJECT AREA WITHIN
500 FEET OF THE SURFACE THEREOF, AS EXCEPTED IN DECREE OF CONDEMNATION LOS
ANGELES COUNTY, SUPERIOR COURT CASE NO. 838425, A CERTIFIED COPY THEREOF BEING
RECORDED MARCH 10, 1966, AS INSTRUMENT NO. 3385 IN BOOK D-3233 PAGE 383,
OFFICIAL RECORDS.

 

ALSO EXCEPT FROM THAT PORTION OF SAID LAND LYING WITHIN THE BOUNDARIES OF THE
PARCEL OF LAND DESCRIBED IN THE DEED NEXT

 

A-5

--------------------------------------------------------------------------------


 

HEREINAFTER REFERRED TO ALL OIL, GAS, WATER OR MINERAL RIGHTS, BUT WITHOUT ANY
RIGHT TO PENETRATE, USE OR DISTURB THE PROPERTY WITHIN 500 FEET OF THE SURFACE
THEREOF, AS RESERVED BY THE CITY OF LOS ANGELES, A MISSOURI CORPORATION, IN DEED
RECORDED JANUARY 30, 1969, AS INSTRUMENT NO. 123 IN BOOK D-4263 PAGE 544,
OFFICAL RECORDS.

 

ALSO EXCEPT FROM THAT PORTION OF SAID LAND LYING WITHIN THE BOUNDARIES OF THE
PARCEL OF LAND DESCRIBED IN THE DEED NEXT HEREINAFTER REFERRED TO, ALL OIL, GAS
AND MINERAL SUBSTANCES TOGETHER WITH THE RIGHT TO EXTRACT SUCH SUBSTANCES
PROVIDED THAT THE SURFACE OPENING OF ANY WELL, HOLE, SHAFT, OR OTHER MEANS OF
REACHING OR REMOVING SUBSTANCES SHALL NOT BE LOCATED WITHIN THE BUNKER HILL
URBAN RENEWAL PROJECT AREA, AS RECORDED IN BOOK M-335 PAGE 106, OFFICIAL
RECORDS, AND SHALL NOT PENETRATE ANY PART OR PORTION OF SAID PROJECT AREA WITHIN
500 FEET OF THE SURFACE THEREOF, AS RESERVED BY GREATER LOS ANGELES PLANS, INC.
A NON-PROFIT ORGANIZATION, IN DEED RECORDED MAY 16, 1961, AS INSTRUMENT NO. 1598
IN BOOK D-1222 PAGE 589, OFFICAL RECORDS.

 

ALSO EXCEPT FROM THE REMAINDER OF SAID PARCEL 2, ALL OIL, GAS AND MINERAL
SUBSTANCES TOGETHER WITH THE RIGHT TO EXTRACT SUCH SUBSTANCES PROVIDED THAT THE
SURFACE OPENING OF ANY WELL, HOLE, SHAFT, OR OTHER MEANS OF REACHING OR REMOVING
SUCH SUBSTANCES SHALL NOT BE LOCATED WITHIN THE BUNKER HILL URBAN RENEWAL
PROJECT AREA, AS RECORDED IN BOOK M-335 PAGE 106, OFFICIAL RECORDS, AND SHALL
NOT PENETRATE ANY PART OR PORTION OF SAID PROJECT AREA WITHIN 500 FEET OF THE
SURFACE THEREOF AS RESERVED BY UNITED CALIFORNIA BANK FORMERLY CALIFORNIA BANK,
A CORPORATION, IN DEED RECORDED OCTOBER 5, 1961 AS INSTRUMENT NO. 1664 IN BOOK
D-1377 PAGE 996, OFFICIAL RECORDS.

 

A-6

--------------------------------------------------------------------------------


 

EXHIBIT “B”

 

Description of the Premises

 

That certain Premises as more specifically described in the Lease by and between
Landlord and Tenant.

 

1

--------------------------------------------------------------------------------


 

EXHIBIT “Y”

 

DEFINITION OF BofA LEASE

 

Plaza Pavilion Lease dated on or about September 16, 1986 (the “Original Plaza
Lease”) by and between Shuwa Investments Corporation, a California corporation
(“Shuwa”), predecessor-in-interest to Landlord, as landlord, and Bank of America
National Trust and Savings Association, a national banking association (“BofA”),
as tenant, as amended by that certain First Amendment to Plaza Pavilion Lease
dated on or about September 15, 1992 (the “Plaza First Amendment”) by and
between Shuwa and BofA. The Original Plaza Lease as amended by the Plaza First
Amendment are collectively referred to herein as the “BofA Plaza Lease.”

 

Office Building Lease dated on or about September 16, 1986 (the “Original South
Tower Lease”) by and between Shuwa, as landlord, and BofA, as tenant, as amended
by that certain (i) First Amendment to Office Building Lease and First Amendment
to Guaranty Agreement (Short Term Space) dated on or about September 13, 1989
(the “South Tower First Amendment”) by and between Shuwa and BofA, (ii) Second
Amendment to Office Building Lease and Second Amendment to Guaranty Agreement
(Short Term Space) dated on or about December 26, 1989 (the “South Tower Second
Amendment”) by and between Shuwa and BofA, (iii) Third Amendment to Office
Building Lease and Third Amendment to Guaranty Agreement (Short Term Space)
dated on or about January 19, 1990 (the “South Tower Third Amendment”) by and
between Shuwa and BofA, (iv) Fourth Amendment to Office Building Lease dated on
or about September 15, 1992 (the “South Tower Fourth Amendment”) by and between
Shuwa and BofA, and (v) fifth Amendment to Lease dated on or about December 11,
1998 (the “South Tower Fifth Amendment”) by and between Shuwa and BofA. The
Original South Tower Lease as amended by the South Tower First Amendment, the
South Tower Second Amendment, the South Tower Third Amendment, the South Tower
Fourth Amendment and the South Tower Fifth Amendment are collectively referred
to herein as the “BofA South Tower Lease.”

 

The BofA Plaza Lease and the BofA South Tower Lease are collectively referred to
herein as the “BofA Lease.”

 

--------------------------------------------------------------------------------


 

EXHIBIT “Z”

 

DEFINITION OF THE ARCO LEASE

 

Office Building Lease dated on or about September 16, 1986 (the “Original
Lease”) by and between Shuwa Investments Corporation, a California corporation
(“Shuwa”), predecessor-in-interest to Landlord, as landlord, and Atlantic
Richfield Company, a Delaware corporation (“ARCO”), as tenant, as amended by
that certain (i) Amendment to Office Lease dated on or about May 31, 1995 (the
“First Amendment”) by and between Shuwa and ARCO, (ii) Second Amendment to Lease
dated on or about March 5, 1997 (the “Second Amendment”) by and between Shuwa
and ARCO, (iii) Third Amendment to Leased dated on or about June 13, 2001 (the
“Third Amendment”) by and between Shuwa and ARCO, and (iv) Fourth Amendment
dated on or about June 21, 2001 (the “Fourth Amendment”) by and between Shuwa
and ARCO. The Original Lease as amended by the First Amendment, the Second
Amendment, the Third Amendment and the Fourth Amendment are collectively
referred to herein as the “ARCO Lease.”

 

--------------------------------------------------------------------------------


 

EXHIBIT “AA”

 

OTHER TENANT LEASES

 

1.             BofA Lease (as defined in Exhibit “Y”);

2.             ARCO Lease (as defined in Exhibit “Z”);

3.             Paul Hastings Lease (as defined in Exhibit “Q”);

4.             US Trust Lease (as defined in Exhibit “Q”); and

5.             DMJM Lease (as defined in Exhibit “Q”).

 

--------------------------------------------------------------------------------

 

EXHIBIT BB

Rentable Area of Full Floors

South Tower

 

Floor

 

USF

 

RSF

 

SOUTH TOWER

 

 

 

 

 

South 3

 

21,713

 

24,979

 

South 4

 

21,713

 

24,979

 

South 5

 

21,713

 

24,979

 

South 6

 

21,713

 

24,979

 

South 7

 

21,713

 

24,979

 

South 8

 

21,713

 

24,979

 

South 9

 

21,713

 

24,979

 

South 10

 

21,713

 

24,979

 

South 11

 

21,713

 

24,979

 

South 12

 

21,713

 

24,979

 

South 13

 

21,687

 

24,962

 

 

 

 

 

 

 

Mechanical Floors

 

 

 

 

 

 

 

 

 

 

 

South 16

 

22,186

 

25,485

 

South 17

 

22,186

 

25,485

 

South 18

 

22,186

 

25,485

 

South 19

 

22,186

 

25,485

 

South 20

 

22,224

 

25,531

 

South 21

 

22,224

 

25,531

 

South 22

 

22,224

 

25,531

 

South 23

 

22,224

 

25,531

 

South 24

 

22,224

 

25,537

 

South 25

 

22,224

 

25,531

 

South 26

 

22,224

 

25,531

 

South 27

 

21,891

 

25,129

 

South 28

 

21,891

 

25,075

 

South 29

 

23,027

 

26,386

 

South 30

 

23,027

 

26,386

 

South 31

 

23,027

 

26,386

 

South 32

 

23,027

 

26,386

 

South 33

 

23,027

 

26,386

 

South 34

 

23,027

 

26,386

 

South 35

 

23,027

 

26,386

 

South 36

 

23,027

 

26,386

 

South 37

 

23,027

 

26,386

 

 

 

 

 

 

 

Mechanical Floors

 

 

 

 

 

 

 

 

 

 

 

South 40

 

23,885

 

27,280

 

South 41

 

23,885

 

27,280

 

South 42

 

23,885

 

27,280

 

South 43

 

23,885

 

27,280

 

South 44

 

23,885

 

27,280

 

South 45

 

23,885

 

27,280

 

South 46

 

23,885

 

27,280

 

South 47

 

23,885

 

27,280

 

South 48

 

23,885

 

27,280

 

South 49

 

23,885

 

27,280

 

South 50

 

23,885

 

27,280

 

South 51

 

23,851

 

27,243

 

 

 

 

 

 

 

South Tower Totals

 

1,020,747

 

1,170,416

 

 

--------------------------------------------------------------------------------


 

EXHIBIT “CC”

 

Project Upgrades

 

1.             Upgrade Project Name: Main Ground Floor Lobby Upgrades at the
North South Towers.

 

(a)                                  Estimated Start Date:           May 2003;
Estimated completion date: December 2004

 

(b)                                 Project Description:             This
Project Upgrade includes, without limitation, in both North South Tower main
building ground lobbies, installation of securtiy barriers using card reader
controlled optical turnstiles and two new security consoles. These security
upgrades will allow Landlord to reopen the existing entrances on the plaza side
of each Tower ground floor lobby. The new security consoles are designed to wrap
around the existing granite consoles to minimize the demolition of the original
building design. The new visitor access management check-in system has been
incorporated into the consoles that will extend wider than the originals to
accommodate security personnel and provide better check-in for visitors to the
building. Recoat Main Lobby ground floor window mullions at exterior surfaces.
Additionally, lighting upgrades are being evaluated to enhance the overall lobby
appearance.

 

2.             Upgrade Project Name: Lower Level Lobbies and Valet Drop Off Area
Upgrade Project.

 

(a)                                  Estimated start date:           
April 2003; estimated completion date: December 2005.

 

(b)                                 Project Description:             This
Project Upgrade includes, without limitation, the upgrade of the driveways in
and to the A Level garage with the introduction of new way finding and lighting
treatments to assist with directional and visual enhancements. The valet drop
off area will be upgraded with new signage and way finding graphics.

 

3.             Upgrade Project Name: Plaza Upgrade Program

 

(a)                                  Estimate start date: January 2004;
Estimated completion date: December 2007.

 

(b)                                 Project Description: This Project Upgrade
includes, without limitation, installation of large pylon signage elements at
the four corners of the property. These elements will be lit at night. The
pylons will accommodate future major and secondary tenant signage as well as
plaza identification signage at the bottom of each pylon. The pylon portion of
this Project Upgrade shall be limited to * conceptual design of the Plaza also
includes upgrades to the existing fountain, as well as the introduction of new
shade canopies, seating and wireless interned access. An architectural light
installation by a selected artist is being considered to bring the two Towers
together visually.

 

4.             Upgrade Project Name: Retail Renovation Project

 

(a)                                  Estimated start date: January 2004;
Estimated completion date: December 2008.

 

(b)                                 Project Description: This Project Upgrade
includes, without limitation consolidation of all “C” Level retail stores onto
the B-Level. The existing atrium opening between levels B and C will be closed.
Selective areas will be upgraded with new storefronts, lighting, graphics and
floor materials. This Project Upgrade shall be limited to*

 

5.             Intentionally Omitted.

 

6.             Upgrade Project Name: Elevator Modernization Program

 

(a)                                  Estimated start date: December 2003;
Estimated completion date: December 2006.

 

(b)                                 Project Description: This Project Upgrade
includes, without limitation, renovation of elevator cab interiors and
installation of new security card readers. To the extent appropriate, upgrade
controls, realign vertical rails and adjust timing and floor stop leveling. Such
Project Upgrade may include ACM abatement specifically related to said work.

 

7.             Intentionally Omitted.

 

8.             Upgrade Project Name: Visitor Management System

 

(a)                                  Estimated start date: September 2003;
Estimated completion date:  November 2003.

 

(b)                                 Project Description: This Project Upgrade
includes, without limitation, a new security access management system to control
card reader points of entry. The system is compatible with the existing HID card
access system at the garage entries and will be extended into the future optical
turn-styles at the main building lobbies. This system upgrade will allow tenants
to prearrange visitor access through a website in order to expedite the check-in
process more efficiently.

 

--------------------------------------------------------------------------------


 

9.             Intentionally Omitted.

 

10.           Intentionally Omitted.

 

11.           Upgrade Project Name: Domestic Water Riser Replacement Project

 

(a)                                  Estimated start date:  June 2004; Estimated
completion date: December 2006

 

(b)                                 Project Description:  This Project Upgrade
includes, without limitation, upgrading the domestic water supply main vertical
risers and domestic water pumps in both towers.

 

12.           Upgrade Project Name: Central Plant Upgrade Program

 

(a)                                  Estimated start date:  July 2004; Estimated
completion date: December 2008.

 

(b)                                 Project Description:  This Project Upgrade
includes, without limitation, chiller retrofits to provide power cost savings
and reduce the actual cost of providing after-hours HVAC.

 

--------------------------------------------------------------------------------


 

[GRAPHIC]

 

EXHIBIT “DD”

 

DEPICTION OF CONTEMPLATED CHANGES
TO THE PLAZA AREA

 

2

--------------------------------------------------------------------------------


 

[GRAPHIC]

 

3

--------------------------------------------------------------------------------


 

[GRAPHIC]

 

4

--------------------------------------------------------------------------------


 

EXHIBIT EE

 

[GRAPHIC]

 

[GRAPHIC] CONTEMPLATED CONVERSION AREA

 

--------------------------------------------------------------------------------


 

EXHIBIT FF

 

[GRAPHIC]

 

[GRAPHIC] CONTEMPLATED CONVERSION AREA

 

--------------------------------------------------------------------------------


 

EXHIBIT GG

 

[GRAPHIC]

 

[GRAPHIC] PEDESTRIAN PASSAGEWAYS

 

--------------------------------------------------------------------------------

 

EXHIBIT HH

 

[GRAPHIC]

 

[GRAPHIC] PEDESTRIAN PASSAGEWAYS

 

--------------------------------------------------------------------------------


 

[GRAPHIC]

 

[GRAPHIC]

 

= Continuing Lobby Areas

 

 

 

 

 

 

 

 

 

PLAZA LEVEL SOUTH TOWER

 

 

 

 

 

 

 

 

 

PROJECT:

 

DATE:

 

 

 

 

 

[DMJM DESIGN LOGO]

 

ARCO PLAZA

 

11/10/03

515 SOUTH FLOWER STREET, 8TH FLOOR, LOS
ANGELES, CA 90071

 

 

 

 

[ILLEGIBLE] 213. 593.8100 F; 213. 593.8608 
www.dmjm.com

 

SCALE:  1" = 30'– 0"

 

 

 

EXHIBIT “II”

 

DEPICTION OF THE CONTINUING
LOBBY AREAS

 

1

--------------------------------------------------------------------------------


 

[GRAPHIC]

 

[GRAPHIC]

 

= Continuing Lobby Areas

 

 

 

 

 

 

 

 

 

PLAZA LEVEL SOUTH TOWER

 

 

 

 

 

 

 

 

 

PROJECT:

 

DATE:

 

 

 

 

 

[DMJM DESIGN LOGO]

 

ARCO PLAZA

 

11/10/03

515 SOUTH FLOWER STREET, 8TH FLOOR, LOS
ANGELES, CA 90071

 

 

 

 

[ILLEGIBLE] 213. 593.8100 F; 213. 593.8608 
www.dmjm.com

 

SCALE:  1" = 30'– 0"

 

 

 

2

--------------------------------------------------------------------------------


 

EXHIBIT “JJ”

 

TENANT’S SOUTH TOWER A-LEVEL ATM AREA

 

The South Tower A-Level ATM Area shall be any area in the lobby/vestibule of the
A-Level directly below the South Tower, as mutually and reasonably agreed to by
Tenant and Landlord.

 

--------------------------------------------------------------------------------


 

[GRAPHIC]

 

[GRAPHIC]

 

= North Tower
Ground Floor Lobby ATM Area

 

 

 

 

 

 

 

 

 

PLAZA LEVEL NORTH TOWER

 

 

 

 

 

 

 

 

 

PROJECT:

 

DATE:

 

 

 

 

 

[DMJM DESIGN LOGO]

 

ARCO PLAZA

 

11/10/03

515 SOUTH FLOWER STREET, 8TH FLOOR, LOS
ANGELES, CA 90071

 

 

 

 

[ILLEGIBLE] 213. 593.8100 F; 213. 593.8608 
www.dmjm.com

 

SCALE: 1" = 30'– 0"

 

 

 

EXHIBIT “KK”

 

DEPICTION OF THE
NORTH TOWER GROUND FLOOR LOBBY
ATM AREA

 

--------------------------------------------------------------------------------


 

[GRAPHIC]

 

[GRAPHIC]

 

= South Tower
Ground Floor Lobby ATM Area

 

 

 

 

 

 

 

 

 

PLAZA LEVEL NORTH TOWER

 

 

 

 

 

 

 

 

 

PROJECT:

 

DATE:

 

 

 

 

 

[DMJM DESIGN LOGO]

 

ARCO PLAZA

 

11/10/03

515 SOUTH FLOWER STREET, 8TH FLOOR, LOS
ANGELES, CA 90071

 

 

 

 

[ILLEGIBLE] 213. 593.8100 F; 213. 593.8608 
www.dmjm.com

 

SCALE: 1" = 30'– 0"

 

 

 

EXHIBIT “LL”

 

DEPICTION OF THE
SOUTH TOWER GROUND FLOOR LOBBY
ATM AREA

 

--------------------------------------------------------------------------------


 

[GRAPHIC]

 

EXHIBIT “MM”

 

DEPICTION OF THE PORTION OF THE
DOWNTOWN LOS ANGELES CENTRAL BUSINESS DISTRICT
FOR LOCATION OF COMPARABLE BUILDING

 

--------------------------------------------------------------------------------


 

EXHIBIT “NN”

 

OPERATIONAL CRITERIA FOR HVAC SERVICE

 

Base Building HVAC System Design and Performance Criteria

 

1.             Design Conditions:

 

 

 

Summer

 

Winter

 

a.       Outside Dry Bulb:

 

99°F

 

41°F

 

Outside Wet Bulb:

 

72°F

 

—

 

Inside Dry Bulb:

 

75°F

 

70°F

 

Inside Relative Humidity:

 

30%-60%

 

30%-60%

 

Mean Daily Range:

 

21°F

 

—

 

 

b.     Minimum Ventilation: Per ASHRAE Standard 62-1989 but not less than 15.0
CFM/100 square feet.

 

c.     Air Supply Rate:

 

a.               Maximum air supply rate of 0.8 cfm/square foot of
air-conditioned space in the interior areas.

 

b.              Primary air supply rate of 0.7 cfm/square foot in the perimeter
zones at the induction units.  Total air movement from induction units including
the primary air and induced air will be close to 1.5 cfm square feet or higher.

 

2.             Interior Loads:

 

a.     Lights: 1.5 watts/square foot maximum. 1.2 watts/square foot average.

 

b.              Miscellaneous Equipment: Maximum continuous heat output equal to
2.0 watts/square foot (6.6 BTU/square foot of conditioned space.)

 

c.               People: 150 square feet/person.

 

3.             Air Handling System:

 

a.               Perimeter zones of building–induction units: Each unit with a
thermostatically controlled valve for cooling and heating control. Ventilation
outdoor air to these units is from the primary air system. Induction units will
provide cooling and heating to offset solar, transmission, lighting power and
people load for a perimeter zone depth of 15 feet maximum.

 

b.              Sixty-eight induction units per floor around the build
perimeter.

 

c.               Unit  cooling capacity and heating capacity varies for each
exposure. Capacities vary from 6,000 BTU/hour to 9,000 BTU/hour per unit.

 

d.              Interior zones of building: Multiple central station air handler
units located in mechanical equipment floors. Each unit has duct riser serving
multiple floors. Total of five riser outlets per floor. Tenant HVAC designer to
ensure uniform loading of each riser takeoff on each tenant floor.

 

e.               Units shall supply cooled air at 55°F minimum to 65°F maximum
as needed to meet the interior space cooling loads.

 

4.             Cooling Capacity per Floor:

 

a.               Total cooling capacity per floor which includes the perimeter
induction units and interior system shall be no less than 80 tons per floor.

 

5.             Refrigeration System:

 

a.               Building has four water chillers, two chillers rated at 3100
tons each, one chiller rated at 2200 tons and one rated at 1600 tons. Chillers
are located in the basement chiller room. Chillers produce chilled water at 42°F
for distribution to the air handling system.

 

6.             Building Heating System:

 

a.               Building’s heating is by hot water with steam to hot water heat
exchangers. Primary source of heat is two steam boilers located in basement
boiler room.

 

b.              Hot water is distributed to air -handler units and reheat coils
throughout the building. Total installed boiler capacity is slightly more that
1000 HP.

 

7.             Tenant Supplementary Cooling:

 

a.               Base building does not have provisions to supply chilled water
to tenants for supplementary cooling or 24 hours cooling at this time.

 

1

--------------------------------------------------------------------------------


 

EXHIBIT “NN”

 

OPERATIONAL CRITIERA FOR HVAC SERVICE

 

b.              Mechanical equipment rooms on the 14-15 floors or 38-39 floors
can accommodate tenant supplementary cooling equipment, such as dry coolers,
cooling towers or chillers subject to space availability.

 

END OF SECTION

 

2

--------------------------------------------------------------------------------


 

EXHIBIT “OO”

 

PAYMENTS UNDER ANY DECLARATIONS, COVENANTS, CONDITIONS
AND RESTRICTIONS OR INSTRUMENTS PERTAINING TO THE OPERATION
OF THE PROJECT OR THE MAINTENACE OF ANY EASEMENT,
LICENSE OR OPERATING AGREEMENT OR SIMILAR
INSTRUMENT WHICH AFFECTS THE PROJECT

 

None.

 

--------------------------------------------------------------------------------


 

[GRAPHIC]

 

CITY NATIONAL BANK NAMING RIGHTS STUDY

OPTION A2 11.12.03

1/4" = 1' -0"

[SP LOGO]

 

EXHIBIT “PP”

 

FUTURE PYLON SIGNS

 

--------------------------------------------------------------------------------


 

EXHIBIT “QQ”

 

LOCATION OF OTHER PROJECT SIGNS

 

The location of the “Other Project Signs” are generally shown on:

 

(i)  Page A3-1(a) of Exhibit “P” as “City National Plaza Parking ID” and “City
National Plaza Parking Information”;

 

(ii)  Page A2-4 of Exhibit “P” as “City National Plaza – Parking ID and Info”
and “City National Tower”;

 

(iii)  Page A2-3 of Exhibit “P” (all signs shown); and

 

(iv)  Page A2-6 of Exhibit “P” (all signs shown).

 

--------------------------------------------------------------------------------
